 

Execution Version

 

INDENTURE

 

by and between

 

Golub Capital BDC CLO 2014 LLC

Issuer

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

Trustee

 

Dated as of June 5, 2014  

 

 

 

 

Table of Contents

 

        Page           ARTICLE I            Definitions   2           Section
1.1   Definitions   2           Section 1.2   Usage of Terms   64          
Section 1.3   Assumptions as to Assets   64           ARTICLE II           The
Notes   67           Section 2.1   Forms Generally   67           Section 2.2  
Forms of Notes   67           Section 2.3   Authorized Amount; Stated Maturity;
Denominations   69           Section 2.4   Execution, Authentication, Delivery
and Dating   69           Section 2.5   Registration, Registration of Transfer
and Exchange   70           Section 2.6   Mutilated, Defaced, Destroyed, Lost or
Stolen Note   79           Section 2.7   Payment of Principal and Interest and
Other Amounts; Principal and Interest Rights Preserved   80           Section
2.8   Persons Deemed Owners   83           Section 2.9   Cancellation   83      
    Section 2.10   DTC Ceases to be Depository   83           Section 2.11  
Non-Permitted Holders   84           Section 2.12   [Reserved]   86          
Section 2.13   Additional Issuance   86           ARTICLE III         Conditions
Precedent   87           Section 3.1   Conditions to Issuance of Notes on
Closing Date   87           Section 3.2   Conditions to Additional Issuance   91
          Section 3.3   Custodianship; Delivery of Collateral Obligations and
Eligible Investments   93           ARTICLE IV         Satisfaction And
Discharge   93           Section 4.1   Satisfaction and Discharge of Indenture  
93           Section 4.2   Application of Trust Money   95           Section 4.3
  Repayment of Monies Held by Paying Agent   95           ARTICLE V          
Remedies   95           Section 5.1   Events of Default   95           Section
5.2   Acceleration of Maturity; Rescission and Annulment   97

 

-i-

 

 

Table of Contents

(continued)

        Page           Section 5.3   Collection of Indebtedness and Suits for
Enforcement by Trustee   98           Section 5.4   Remedies   100          
Section 5.5   Optional Preservation of Assets   102           Section 5.6  
Trustee May Enforce Claims Without Possession of Notes   103           Section
5.7   Application of Money Collected   103           Section 5.8   Limitation on
Suits   104           Section 5.9   Unconditional Rights of Noteholders to
Receive Principal and Interest   105           Section 5.10   Restoration of
Rights and Remedies   105           Section 5.11   Rights and Remedies
Cumulative   105           Section 5.12   Delay or Omission Not Waiver   105    
      Section 5.13   Control by Majority of Controlling Class   105          
Section 5.14   Waiver of Past Defaults   106           Section 5.15  
Undertaking for Costs   106           Section 5.16   Waiver of Stay or Extension
Laws   107           Section 5.17   Sale of Assets   107           Section 5.18
  Action on the Notes   108           ARTICLE VI         The Trustee   108      
    Section 6.1   Certain Duties and Responsibilities   108           Section
6.2   Notice of Event of Default   110           Section 6.3   Certain Rights of
Trustee   110           Section 6.4   Not Responsible for Recitals or Issuance
of Notes   113           Section 6.5   May Hold Notes   114           Section
6.6   Money Held in Trust   114           Section 6.7   Compensation and
Reimbursement   114           Section 6.8   Corporate Trustee Required;
Eligibility   115           Section 6.9   Resignation and Removal; Appointment
of Successor   116           Section 6.10   Acceptance of Appointment by
Successor   117           Section 6.11   Merger, Conversion, Consolidation or
Succession to Business of Trustee   117

 

-ii-

 

 

Table of Contents

(continued)

 

        Page           Section 6.12   Co-Trustees   118           Section 6.13  
Certain Duties of Trustee Related to Delayed Payment of Proceeds   119          
Section 6.14   Authenticating Agents   119           Section 6.15   Withholding
  120           Section 6.16   Representative for Noteholders Only; Agent for
each other Secured Party and Holders of the Interests   120           Section
6.17   Representations and Warranties of the Bank   120           ARTICLE
VII        Covenants   121           Section 7.1   Payment of Principal and
Interest   121           Section 7.2   Maintenance of Office or Agency   121    
      Section 7.3   Money for Note Payments to be Held in Trust   122          
Section 7.4   Existence of Issuer   124           Section 7.5   Protection of
Assets   125           Section 7.6   Opinions as to Assets   126          
Section 7.7   Performance of Obligations   126           Section 7.8   Negative
Covenants   126           Section 7.9   Statement as to Compliance   128        
  Section 7.10   Issuer May Consolidate, etc., Only on Certain Terms   128      
    Section 7.11   Successor Substituted   130           Section 7.12   No Other
Business   130           Section 7.13   Maintenance of Listing   130          
Section 7.14   Annual Rating Review   130           Section 7.15   Reporting  
131           Section 7.16   Calculation Agent   131           Section 7.17  
Certain Tax Matters   132           Section 7.18   Effective Date; Purchase of
Additional Collateral Obligations   133           Section 7.19   Representations
Relating to Security Interests in the Assets   137           ARTICLE
VIII       Supplemental Indentures   139           Section 8.1   Supplemental
Indentures Without Consent of Holders of Notes   139           Section 8.2  
Supplemental Indentures With Consent of Holders of Notes   142

 

-iii-

 

 

Table of Contents

(continued)

 

        Page           Section 8.3   Execution of Supplemental Indentures   144
          Section 8.4   Effect of Supplemental Indentures   146          
Section 8.5   Reference in Notes to Supplemental Indentures   146          
Section 8.6   Hedge Agreements   146           ARTICLE IX         Redemption Of
Notes   147           Section 9.1   Mandatory Redemption   147           Section
9.2   Optional Redemption   147           Section 9.3   Tax Redemption   150    
      Section 9.4   Redemption Procedures   150           Section 9.5   Notes
Payable on Redemption Date   152           Section 9.6   Special Redemption  
153           Section 9.7   Issuer Purchases of Notes   153           Section
9.8   Optional Re-Pricing   155           Section 9.9   Clean-Up Call Redemption
  157           ARTICLE X          Accounts, Accountings And Releases   159    
      Section 10.1   Collection of Money   159           Section 10.2  
Collection Account   159           Section 10.3   Transaction Accounts   161    
      Section 10.4   The Revolver Funding Account   163           Section 10.5  
Ownership of Accounts   164           Section 10.6   Reinvestment of Funds in
Accounts; Reports by Trustee   164           Section 10.7   Accountings   165  
        Section 10.8   Release of Assets   173           Section 10.9   Reports
by Independent Accountants   174           Section 10.10   Reports to Rating
Agencies and Additional Recipients   175           Section 10.11   Procedures
Relating to the Establishment of Accounts Controlled by the Trustee   175      
    Section 10.12   Section 3(c)(7) Procedures   175           Section 10.13  
Capital Contributions   178

 

-iv-

 

 

Table of Contents

(continued)

 

        Page           ARTICLE XI         Application Of Monies   179          
Section 11.1   Disbursements of Monies from Payment Account   179          
ARTICLE XII        SALE OF COLLATERAL OBLIGATIONS;  PURCHASE OF ADDITIONAL
COLLATERAL OBLIGATIONS   184           Section 12.1   Sales of Collateral
Obligations   184           Section 12.2   Purchase of Additional Collateral
Obligations   188           Section 12.3   Conditions Applicable to All Sale and
Purchase Transactions   191           ARTICLE XIII      Noteholders’ Relations  
192           Section 13.1   Subordination   192           Section 13.2  
Standard of Conduct   192           ARTICLE XIV      MISCELLANEOUS   192        
  Section 14.1   Form of Documents Delivered to Trustee   192           Section
14.2   Acts of Holders   194           Section 14.3   Notices, etc., to Trustee,
the Issuer, the Collateral Manager, the Initial Purchaser, the Collateral
Administrator, the Paying Agent and each Rating Agency   195           Section
14.4   Notices to Holders; Waiver   196           Section 14.5   Effect of
Headings and Table of Contents   197           Section 14.6   Successors and
Assigns   197           Section 14.7   Severability   198           Section 14.8
  Benefits of Indenture   198           Section 14.9   Legal Holidays   198    
      Section 14.10   Governing Law   198           Section 14.11   Submission
to Jurisdiction   198           Section 14.12   Waiver of Jury Trial   198      
    Section 14.13   Counterparts   199           Section 14.14   Acts of Issuer
  199           Section 14.15   Confidential Information   199           Section
14.16   Communications with Rating Agencies   201           Section 14.17  
Notices to Rating Agencies; Rule 17g-5 Procedures   201           Section 14.18
  Proceedings   203

 

-v-

 

 

Table of Contents

(continued)

 

        Page           ARTICLE XV        Assignment Of Certain Agreements   204
          Section 15.1   Assignment of Collateral Management Agreement   204

 

-vi-

 

 

Schedules and Exhibits

 

Schedule 1 List of Collateral Obligations Schedule 2 S&P Industry
Classifications Schedule 3 Moody’s Rating Definitions Schedule 4 S&P Recovery
Rate Tables Schedule 5 Moody’s Industry Classification Group List Schedule 6
Diversity Score Classification Schedule 7 Moody’s RiskCalc Calculation    
Exhibit A Forms of Notes A-1 Form of Global Note A-2 Form of Certificated Note  
  Exhibit B Forms of Transfer and Exchange Certificates B-1 Form of Transferor
Certificate for Transfer of Rule 144A Global Note or Certificated Note to
Temporary Regulation S Global Note or Regulation S Global Note B-2 Form of
Purchaser Representation Letter for Certificated Notes B-3 Form of Transferor
Certificate for Transfer of Temporary Regulation S Global Note or Regulation S
Global Note or Certificated Note to Rule 144A Global Note B-4 Form of Transferee
Certificate of Rule 144A Global Note B-5 Form of Transferee Certificate of
Temporary Regulation S Global Note or Regulation S Global Note B-6 Form of
Representation Letter for Interests     Exhibit C Calculation of LIBOR Exhibit D
Form of Note Owner Certificate Exhibit E Form of NRSRO Certification Exhibit F
Issuer Payment Account Information

 

-vii-

 

 

INDENTURE, dated as of June 5, 2014, by and between GOLUB CAPITAL BDC CLO 2014
LLC, a limited liability company organized under the laws of the State of
Delaware (the “Issuer”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as trustee
(herein, together with its permitted successors and assigns in the trusts
hereunder, the “Trustee”).

 

PRELIMINARY STATEMENT

 

The Issuer is duly authorized to execute and deliver this Indenture to provide
for the Notes issuable as provided herein. The Issuer is entering into this
Indenture, and the Trustee is accepting the trusts created hereby, for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged.

 

All things necessary to make this Indenture a valid agreement of the Issuer in
accordance with the agreement’s terms have been done.

 

GRANTING CLAUSES

 

The Issuer hereby Grants to the Trustee, for the benefit and security of the
Holders of the Notes, the Trustee, the Collateral Manager and the Collateral
Administrator (collectively, the “Secured Parties”), all of its right, title and
interest in, to and under, in each case, whether now owned or existing, or
hereafter acquired or arising any and all accounts, chattel paper, deposit
accounts, financial assets, general intangibles, instruments, investment
property, letter-of-credit rights, documents, goods and supporting obligations
and other assets in which the Issuer has an interest and specifically including:
(a) the Collateral Obligations (listed, as of the Closing Date, in Schedule 1 to
this Indenture) which the Issuer causes to be delivered to the Trustee (directly
or through an intermediary or bailee) herewith and all payments thereon or with
respect thereto, and all Collateral Obligations which are delivered to the
Trustee in the future pursuant to the terms hereof and all payments thereon or
with respect thereto, (b) each of the Accounts, and any Eligible Investments
purchased with funds on deposit in any of the Accounts, and all income from the
investment of funds therein, (c) the Collateral Management Agreement as set
forth in Article XV hereof, the Securities Account Control Agreement, the
Collateral Administration Agreement and the Loan Sale Agreement (d) all Cash or
Money delivered to the Trustee (or its bailee) from any source for the benefit
of the Secured Parties or the Issuer, (e) any Equity Securities received by the
Issuer, (f) all accounts, chattel paper, deposit accounts, financial assets,
general intangibles, instruments, investment property, letter-of-credit rights
and other supporting obligations relating to the foregoing (in each case as
defined in the UCC) and (g) any other property otherwise delivered to the
Trustee by or on behalf of the Issuer (whether or not constituting Collateral
Obligations or Eligible Investments) (the assets referred to in (a) through (g)
are collectively referred to as the “Assets”).

 

 

 

 

The above Grant is made in trust to secure the Notes, the Issuer’s other
obligations to the Secured Parties under this Indenture, the other Transaction
Documents, and certain other amounts payable by the Issuer as described herein.
Except as set forth in the Priority of Payments and Article XIII of this
Indenture, the Notes are secured by the Grant equally and ratably without
prejudice, priority or distinction between any Note and any other Note by reason
of difference in time of issuance or otherwise. The Grant is made to secure, in
accordance with the priorities set forth in the Priority of Payments and Article
XIII of this Indenture, (i) the payment of all amounts due on the Notes in
accordance with their terms, (ii) the payment of all other sums (other than in
respect of the Interests) payable under this Indenture, (iii) the payment of
amounts owing by the Issuer under the Collateral Management Agreement, the
Collateral Administration Agreement and the Loan Sale Agreement and
(iv) compliance with the provisions of this Indenture, all as provided herein
(collectively, the “Secured Obligations”). The foregoing Grant shall, for the
purpose of determining the property subject to the lien of this Indenture, be
deemed to include any securities and any investments granted to the Trustee by
or on behalf of the Issuer, whether or not such securities or investments
satisfy the criteria set forth in the definitions of “Collateral Obligation” or
“Eligible Investments”, as the case may be.

 

The Trustee acknowledges such Grant, accepts the trusts hereunder in accordance
with the provisions hereof, and agrees to perform the duties herein in
accordance with the terms hereof.

 

ARTICLE I

 

Definitions

 

Section 1.1       Definitions. Except as otherwise specified herein or as the
context may otherwise require, the following terms have the respective meanings
set forth below for all purposes of this Indenture, and the definitions of such
terms are equally applicable both to the singular and plural forms of such terms
and to the masculine, feminine and neuter genders of such terms. The word
“including” shall mean “including without limitation.” All references herein to
designated “Articles”, “Sections”, “sub-sections” and other subdivisions are to
the designated articles, sections, sub-sections and other subdivisions of this
Indenture. The words “herein”, “hereof”, “hereunder” and other words of similar
import refer to this Indenture as a whole and not to any particular article,
section, sub-section or other subdivision.

 

“1940 Act”: The Investment Company Act of 1940, as amended from time to time.

 

“Accountants’ Certificate”: A certificate of the firm or firms appointed by the
Issuer pursuant to Section 10.9(a).

 

“Accounts”: (i) The Payment Account, (ii) the Collection Account, (iii) the
Ramp-Up Account, (iv) the Revolver Funding Account, (v) the Expense Reserve
Account, (vi) the Custodial Account and (vii) the Supplemental Reserve Account.

 

“Accredited Investor”: The meaning set forth in Rule 501(a) under the Securities
Act.

 

“Act” and “Act of Holders”: The meanings specified in Section 14.2.

 

“Additional Notes”: Any Notes issued pursuant to Section 2.13.

 

“Additional Notes Closing Date”: The closing date for the issuance of any
Additional Notes pursuant to Section 2.13 as set forth in an indenture
supplemental to this Indenture pursuant to Section 8.1(xii).

 

2

 

 

“Adjusted Collateral Principal Amount”: As of any date of determination, (a) the
Aggregate Principal Balance of the Collateral Obligations (other than Defaulted
Obligations, Deferring Obligations and Discount Obligations), plus (b) without
duplication, the amounts on deposit in any Account (including Eligible
Investments therein but excluding the Revolver Funding Account) representing
Principal Proceeds, plus (c) the lesser of the (i) S&P Collateral Value of all
Defaulted Obligations and Deferring Obligations and (ii) Moody’s Collateral
Value of all Defaulted Obligations and Deferring Obligations; provided that the
Adjusted Collateral Principal Amount will be zero for any Defaulted Obligation
which the Issuer has owned for more than three years during which such
Collateral Obligation was at all times a Defaulted Obligation, plus (d) the
aggregate, for each Discount Obligation, of the purchase price, excluding
accrued interest, expressed as a percentage of par and multiplied by the
outstanding principal balance thereof, for such Discount Obligation; minus (e)
the Excess CCC/Caa Adjustment Amount; provided that, with respect to any
Collateral Obligation that satisfies more than one of the definitions of
Defaulted Obligation, Deferring Obligation, Discount Obligation or any asset
that falls into the Excess CCC/Caa Adjustment Amount, such Collateral Obligation
shall, for the purposes of this definition, be treated as belonging to the
category of Collateral Obligations which results in the lowest Adjusted
Collateral Principal Amount on any date of determination.

 

“Adjusted Weighted Average Moody’s Rating Factor”: As of any date of
determination, a number equal to the Weighted Average Moody’s Rating Factor
determined in the following manner: for purposes of determining a Moody’s
Default Probability Rating, Moody’s Rating or Moody’s Derived Rating in
connection with determining the Weighted Average Moody’s Rating Factor for
purposes of this definition, the paragraph immediately preceding the last
paragraph of the definition of “Moody’s Derived Rating” and the last paragraph
of each of the definitions of “Moody’s Default Probability Rating” and “Moody’s
Rating” shall be disregarded, and instead each applicable rating on credit watch
by Moody’s that is on (a) positive watch will be treated as having been upgraded
by one rating subcategory, (b) negative watch will be treated as having been
downgraded by two rating subcategories and (c) negative outlook will be treated
as having been downgraded by one rating subcategory.

 

“Administrative Expense Cap”: An amount equal on any Payment Date (when taken
together with any Administrative Expenses paid during the period since the
preceding Payment Date or in the case of the first Payment Date, the period
since the Closing Date), to the sum of (a) 0.04% per annum (prorated for the
related Interest Accrual Period on the basis of a 360-day year and the actual
number of days elapsed) of the Fee Basis Amount on the related Determination
Date and (b) U.S.$150,000 per annum (prorated for the related Interest Accrual
Period on the basis of a 360-day year consisting of twelve 30-day months);
provided that (1) in respect of any Payment Date after the third Payment Date
following the Closing Date, if the aggregate amount of Administrative Expenses
paid pursuant to Sections 11.1(a)(i)(A), 11.1(a)(ii)(A) and 11.1(a)(iii)(A)
(including any excess applied in accordance with this proviso) on the three
immediately preceding Payment Dates and during the related Collection Periods is
less than the stated Administrative Expense Cap (without regard to any excess
applied in accordance with this proviso) in the aggregate for such three
preceding Payment Dates, then the excess may be applied to the Administrative
Expense Cap with respect to the then-current Payment Date; and (2) in respect of
the third Payment Date following the Closing Date, such excess amount shall be
calculated based on the Payment Dates preceding such Payment Date.

 

3

 

 

“Administrative Expenses”: The fees, expenses (including indemnities) and other
amounts due or accrued with respect to any Payment Date (including, with respect
to any Payment Date, any such amounts that were due and not paid on any prior
Payment Date in accordance with the Priority of Payments) and payable in the
following order by the Issuer: first, to the Trustee pursuant to Section 6.7 and
the other provisions of this Indenture, second, to the Collateral Administrator
pursuant to the Collateral Administration Agreement and the Bank in any of its
other capacities under the Transaction Documents, third, on a pro rata basis,
the following amounts (excluding indemnities) to the following parties: (i) the
Independent accountants, agents (other than the Collateral Manager) and counsel
of the Issuer; (ii) the Rating Agencies for fees and expenses (including any
annual fee, amendment fees and surveillance fees) in connection with any rating
of the Notes or in connection with the rating of (or provision of credit
estimates in respect of) any Collateral Obligations; (iii) the Collateral
Manager under this Indenture and the Collateral Management Agreement, including
without limitation reasonable expenses of the Collateral Manager (including fees
for its accountants, agents and counsel) incurred in connection with the
purchase or sale of any Collateral Obligations, any other expenses incurred in
connection with the Collateral Obligations and any other amounts payable
pursuant to the Collateral Management Agreement but excluding the Aggregate
Collateral Management Fee; (iv) the Independent Manager for any fees or expenses
due under the management agreement between the Issuer and Independent Manager;
and (v) any other Person in respect of any other fees or expenses permitted
under this Indenture and the documents delivered pursuant to or in connection
with this Indenture (including without limitation the payment of all legal and
other fees and expenses incurred in connection with the purchase or sale of any
Collateral Obligations and any other expenses incurred in connection with the
Collateral Obligations) and the Notes, including but not limited to, any amounts
due in respect of the listing of the Notes on any stock exchange or trading
system and fourth, on a pro rata basis, indemnities payable to any Person
pursuant to any Transaction Document; provided that (x) amounts due in respect
of actions taken on or before the Closing Date shall not be payable as
Administrative Expenses but shall be payable only from the Expense Reserve
Account pursuant to Section 10.3(d) and (y) for the avoidance of doubt, amounts
that are expressly payable to any Person under the Priority of Payments in
respect of an amount that is stated to be payable as an amount other than as
Administrative Expenses (including, without limitation, interest and principal
in respect of the Notes) shall not constitute Administrative Expenses.

 

“Affected Class”: Any Class of Notes that, as a result of the occurrence of a
Tax Event described in the definition of “Tax Redemption” has not received 100%
of the aggregate amount of principal and interest that would otherwise be due
and payable to such Class on any Payment Date.

 

“Affiliate”: With respect to a Person, (i) any other Person who, directly or
indirectly, is in control of, or controlled by, or is under common control with,
such Person or (ii) any other Person who is a director, Officer, employee or
general partner (a) of such Person, (b) of any subsidiary or parent company of
such Person or (c) of any Person described in clause (i) above. For the purposes
of this definition, “control” of a Person shall mean the power, direct or
indirect, (x) to vote more than 50% of the securities having ordinary voting
power for the election of directors of such Persons or (y) to direct or cause
the direction of the management and policies of such Person whether by contract
or otherwise.

 

4

 

 

“Agent Members”: Members of, or participants in, DTC, Euroclear or Clearstream.

 

“Aggregate Collateral Management Fee”: All accrued and unpaid Collateral
Management Fees, Current Deferred Management Fees, Cumulative Deferred
Management Fees and Collateral Management Fee Shortfall Amounts (including
accrued interest) due and payable to the Collateral Manager.

 

“Aggregate Coupon”: As of any Measurement Date, the sum of the products obtained
by multiplying, in the case of each Fixed Rate Obligation (other than a
Defaulted Obligation or Deferrable Obligation (other than a Permitted Deferrable
Obligation)) (including, for any Permitted Deferrable Obligation, only the
required current cash interest required by the Underlying Instruments thereon),
(i) the stated coupon on such Collateral Obligation expressed as a percentage
and (ii) the outstanding principal balance of such Collateral Obligation;
provided that the stated coupon of a Step-Up Obligation will be the then-current
coupon.

 

“Aggregate Funded Spread”: As of any Measurement Date, the sum of: (a) in the
case of each Floating Rate Obligation (other than a Defaulted Obligation or
Deferrable Obligation (other than a Permitted Deferrable Obligation)) that bears
interest at a spread over a London interbank offered rate based index
(including, for any Permitted Deferrable Obligation, only the excess of the
required current cash pay interest required by the Underlying Instruments
thereon over the applicable index and excluding the unfunded portion of any
Delayed Drawdown Collateral Obligation and Revolving Collateral Obligation),
(i) the stated interest rate spread on such Collateral Obligation above such
index as of the immediately preceding Interest Determination Date multiplied by
(ii) the outstanding principal balance of such Collateral Obligation; provided
that, with respect to any LIBOR Floor Obligation, the stated interest rate
spread on such Collateral Obligation over the applicable index shall be deemed
to be equal to the sum of (x) the stated interest rate spread over the
applicable index and (y) the excess, if any, of the specified “floor” rate
relating to such Collateral Obligation over LIBOR as in effect for the current
Interest Accrual Period (or portion thereof, in the case of the first Interest
Accrual Period) ; provided that the interest rate spread with respect to any
Step-Up Obligation will be the then-current interest rate spread; and (b) in the
case of each Floating Rate Obligation (other than a Defaulted Obligation or
Deferrable Obligation (other than a Permitted Deferrable Obligation))
(including, for any Permitted Deferrable Obligation, only the required current
cash pay interest required by the Underlying Instruments thereon and excluding
the unfunded portion of any Delayed Drawdown Collateral Obligation and Revolving
Collateral Obligation) that bears interest at a spread over an index other than
a London interbank offered rate based index, (i) the excess of the sum of such
spread and such index over LIBOR as of the immediately preceding Interest
Determination Date (which spread or excess may be expressed as a negative
percentage) multiplied by (ii) the outstanding principal balance of each such
Collateral Obligation; provided that, the interest rate spread with respect to
any Step-Up Obligation, will be the then-current interest rate spread.

 

“Aggregate Outstanding Amount”: With respect to any of the Notes as of any date,
the aggregate unpaid principal amount of such Notes Outstanding on such date.

 

5

 

 

“Aggregate Principal Balance”: When used with respect to all or a portion of the
Collateral Obligations or the Assets, the sum of the Principal Balances of all
or of such portion of the Collateral Obligations or Assets, respectively.

 

“Aggregate Unfunded Spread”: As of any Measurement Date, the sum of the products
obtained by multiplying (i) for each Delayed Drawdown Collateral Obligation and
Revolving Collateral Obligation (other than Defaulted Obligations), the related
commitment fee rate then in effect as of such date and (ii) the undrawn
commitments of each such Delayed Drawdown Collateral Obligation and Revolving
Collateral Obligation as of such date.

 

“Applicable Advance Rate”: For each Collateral Obligation and for the applicable
number of Business Days between the certification date for a sale or
participation required by Section 9.4 and the expected date of such sale or
participation, the percentage specified below:

 

   Same Day   1-2 Days   3-5 Days   6-15 Days  Senior Secured Loans with a
Market Value of:                     90% or more of par   100%   93%   92%   88%
below 90% of par   100%   80%   73%   60% Other Collateral Obligations with a
Moody’s Rating of at least “B3” and a Market Value of 90% or more of par   100% 
 89%   85%   75% All other Collateral Obligations   100%   75%   65%   45%

 

“Applicable Qualified Valuation”: The meaning assigned in Section 12.3(a).

 

“Asset Quality Matrix”: The following chart used to determine which of the
“row/column combinations” are applicable for purposes of determining compliance
with the Moody’s Diversity Test, the Maximum Moody’s Rating Factor Test and the
Minimum Floating Spread Test, as set forth in Section 7.18(f).

 

Minimum
Weighted
Average
Spread  Minimum Diversity Score     26   28   30   32   35   38   40   42   44  
46   48   50  3.75   2970    3010    3050    3090    3150    3190    3210  
 3230    3250    3265    3285    3300  3.85   3005    3045    3085    3125  
 3185    3225    3245    3265    3285    3300    3320    3335  3.95   3040  
 3080    3120    3160    3220    3260    3280    3300    3320    3335    3355  
 3370  4.05   3075    3115    3155    3195    3255    3295    3315    3335  
 3355    3370    3390    3405  4.15   3110    3150    3190    3230    3290  
 3330    3350    3370    3390    3405    3425    3440  4.25   3145    3185  
 3225    3265    3325    3365    3385    3405    3425    3440    3460    3475 
4.35   3180    3220    3260    3300    3360    3400    3420    3440    3460  
 3475    3495    3510  4.45   3215    3255    3295    3335    3395    3435  
 3455    3475    3495    3510    3530    3545  4.55   3250    3290    3330  
 3370    3430    3470    3490    3510    3530    3545    3565    3580 

 

6

 

 

Minimum
Weighted
Average
Spread  Minimum Diversity Score     26   28   30   32   35   38   40   42   44  
46   48   50  4.65   3285    3325    3365    3405    3465    3505    3525  
 3545    3565    3580    3600    3615  4.75   3320    3360    3400    3440  
 3500    3540    3560    3580    3600    3615    3635    3650  4.85   3345  
 3385    3425    3465    3525    3565    3585    3605    3625    3640    3660  
 3675  4.95   3370    3410    3450    3490    3550    3590    3610    3630  
 3650    3665    3685    3700  5.05   3395    3435    3475    3515    3575  
 3615    3635    3655    3675    3690    3710    3725  5.15   3420    3460  
 3500    3540    3600    3640    3660    3680    3700    3715    3735    3750 
5.25   3445    3485    3525    3565    3625    3665    3685    3705    3725  
 3740    3760    3775  5.35   3470    3510    3550    3590    3650    3690  
 3710    3730    3750    3765    3785    3800  5.45   3490    3530    3570  
 3610    3670    3710    3730    3750    3770    3785    3805    3820  5.55 
 3510    3550    3590    3630    3690    3730    3750    3770    3790    3805  
 3825    3840  5.65   3530    3570    3610    3650    3710    3750    3770  
 3790    3810    3825    3845    3860  5.75   3550    3590    3630    3670  
 3730    3770    3790    3810    3830    3845    3865    3880  5.85   3570  
 3610    3650    3690    3750    3790    3810    3830    3850    3865    3885  
 3900  5.95   3590    3630    3670    3710    3770    3810    3830    3850  
 3870    3885    3905    3920  6.05   3610    3650    3690    3730    3790  
 3830    3850    3870    3890    3905    3925    3940  6.15   3630    3670  
 3710    3750    3810    3850    3870    3890    3910    3925    3945    3960 
6.25   3650    3690    3730    3770    3830    3870    3890    3910    3930  
 3945    3965    3980  6.35   3670    3710    3750    3790    3850    3890  
 3910    3930    3950    3965    3985    4000  6.45   3690    3730    3770  
 3810    3870    3910    3930    3950    3970    3985    4005    4020  6.55 
 3710    3750    3790    3830    3890    3930    3950    3970    3990    4005  
 4025    4040  6.65   3730    3770    3810    3850    3910    3950    3970  
 3990    4010    4025    4045    4060  6.75   3750    3790    3830    3870  
 3930    3970    3990    4010    4030    4045    4065    4080  6.85   3770  
 3810    3850    3890    3950    3990    4010    4030    4050    4065    4085  
 4100  6.95   3790    3830    3870    3910    3970    4010    4030    4050  
 4070    4085    4105    4120  7.05   3810    3850    3890    3930    3990  
 4030    4050    4070    4090    4105    4125    4140 

 

Weighted Average Moody’s Rating Factor

 

“Asset-backed Commercial Paper”: Commercial paper or other short-term
obligations of a program that primarily issues externally rated commercial paper
backed by assets or exposures held in a bankruptcy-remote, special purpose
entity.

 

“Assets”: The meaning assigned in the Granting Clause hereof.

 

“Assumed Reinvestment Rate”: LIBOR (as determined on the most recent Interest
Determination Date relating to an Interest Accrual Period beginning on a Payment
Date or the Closing Date) minus 0.25% per annum; provided that the Assumed
Reinvestment Rate shall not be less than 0.00%.

 

“Authenticating Agent”: With respect to the Notes or a Class of the Notes, the
Person designated by the Trustee to authenticate such Notes on behalf of the
Trustee pursuant to Section 6.14 hereof.

 

7

 

 

“Available Funds”: With respect to any Payment Date, the amount of any positive
balance (of Cash and Eligible Investments) in the Collection Account as of the
Determination Date relating to such Payment Date and, with respect to any other
date, such amount as of that date.

 

“Balance”: On any date, with respect to Cash or Eligible Investments in any
account, the aggregate of the (i) current balance of Cash, demand deposits, time
deposits, certificates of deposit and federal funds; (ii) principal amount of
interest-bearing corporate and government securities, money market accounts and
repurchase obligations; and (iii) purchase price (but not greater than the face
amount) of non-interest-bearing government and corporate securities and
commercial paper.

 

“Bank”: Wells Fargo Bank, National Association in its individual capacity and
not as Trustee, or any successor thereto.

 

“Bankruptcy Code”: The federal Bankruptcy Code, Title 11 of the United States
Code, as amended from time to time.

 

“Beneficial Ownership Certificate”: The meaning specified in Section 14.2(e).

 

“Benefit Plan Investor”: A “benefit plan investor” as defined in 29 C.F.R.
Section 2510.3-101, as modified by Section 3(42) of ERISA, which includes an
employee benefit plan (as defined in Section 3(3) of ERISA) that is subject to
the fiduciary responsibility provisions of Title I of ERISA, a plan to which
Section 4975 of the Code applies or an entity whose underlying assets include
“plan assets” by reason of such an employee benefit plan’s or a plan’s
investment in such entity.

 

“Bond”: A debt security (that is not a loan) that is issued by a corporation,
limited liability company, partnership or trust.

 

“Bridge Loan”: Any loan or other obligation that (x) is incurred in connection
with a merger, acquisition, consolidation, or sale of all or substantially all
of the assets of a Person or similar transaction and (y) by its terms, is
required to be repaid within one year of the incurrence thereof with proceeds
from additional borrowings or other refinancings (it being understood that any
such loan or debt security that has a nominal maturity date of one year or less
from the incurrence thereof but has a term-out or other provision whereby
(automatically or at the sole option of the obligor thereof) the maturity of the
indebtedness thereunder may be extended to a later date is not a Bridge Loan).

 

"Broadly Syndicated Loan": A Loan (a) that is part of a credit facility with a
Facility Size on the date of origination thereof at least equal to
U.S.$250,000,000 and (b) as to which, on the date of origination thereof, (i)
Moody’s has either (x) assigned a corporate family rating to an Obligor thereon
or (y) assigned to such credit facility a monitored publicly available rating
and (ii) S&P has either (x) assigned an issuer credit rating to the issuer
thereof or (y) assigned to such credit facility a monitored publicly available
rating.

 

“Business Day”: Any day other than (i) a Saturday or a Sunday or (ii) a day on
which commercial banks are authorized or required by applicable law, regulation
or executive order to close in New York, New York or in the city in which the
Corporate Trust Office of the Trustee is located or, for any final payment of
principal, in the relevant place of presentation.

 

8

 

 

“Caa Collateral Obligation”: A Collateral Obligation (other than a Defaulted
Obligation or a Deferring Obligation) with a Moody’s Default Probability Rating
of “Caa1” or lower.

 

“Calculation Agent”: The meaning specified in Section 7.16.

 

“Cash”: Such funds denominated in currency of the United States of America as at
the time shall be legal tender for payment of all public and private debts,
including funds standing to the credit of an Account.

 

“CCC Collateral Obligation”: A Collateral Obligation (other than a Defaulted
Obligation or a Deferring Obligation) with an S&P Rating of “CCC+” or lower.

 

“CCC/Caa Collateral Obligations”: The CCC Collateral Obligations and/or the Caa
Collateral Obligations, as the context requires.

 

“CCC/Caa Excess”: The amount equal to the greater of (i) the excess of the
Principal Balance of all CCC Collateral Obligations over an amount equal to
17.5% of the Collateral Principal Amount as of such date of determination and
(ii) the excess of the Principal Balance of all Caa Collateral Obligations over
an amount equal to 17.5% of the Collateral Principal Amount as of such date of
determination; provided that, in determining which of the CCC/Caa Collateral
Obligations shall be included in the CCC/Caa Excess, the CCC/Caa Collateral
Obligations with the lowest Market Value (expressed as a percentage of the
outstanding principal balance of such Collateral Obligations as of such date of
determination) shall be deemed to constitute such CCC/Caa Excess.

 

“Certificate of Authentication”: The meaning specified in Section 2.1.

 

“Certificated Note”: The meaning specified in Section 2.2(b)(iii).

 

“Certificated Security”: The meaning specified in Section 8-102(a)(4) of the
UCC.

 

“Class”: All of the Notes having the same Interest Rate, Stated Maturity and
designation; provided that (i) except as provided in clause (ii) of this
proviso, the Class A-1 Notes and the Class A-2 Notes shall constitute, and vote
together as, a single Class and (ii) the Class A-1 Notes and the Class A-2 Notes
shall be treated as separate Classes, and shall vote separately, solely (A) for
purposes of any determination as to whether a proposed supplemental indenture
would have a material adverse effect on any Class of Notes, (B) in connection
with a Refinancing in part by Class and (C) in connection with a Re-Pricing of
the Class A-2 Notes.

 

“Class A/B Coverage Tests”: The Overcollateralization Ratio Test and the
Interest Coverage Test, each as applied with respect to the Class A Notes and
the Class B Notes.

 

“Class A Notes”: The Class A-1 Senior Secured Floating Rate Notes and the Class
A-2 Senior Secured Floating Rate Notes issued pursuant to this Indenture.

 

9

 

 

“Class A-1 Notes”: The Class A-1 Senior Secured Floating Rate Notes issued
pursuant to this Indenture and having the characteristics specified in Section
2.3.

 

“Class A-2 Notes”: The Class A-2 Senior Secured Floating Rate Notes issued
pursuant to this Indenture and having the characteristics specified in Section
2.3.

 

“Class B Notes”: The Class B Senior Secured Floating Rate Notes issued pursuant
to this Indenture and having the characteristics specified in Section 2.3.

 

“Class Break-even Default Rate”: With respect to any Class or Classes of Notes,
the maximum percentage of defaults, at any time, that the Current Portfolio or
the Proposed Portfolio, as applicable, can sustain, determined through
application of the applicable S&P CDO Monitor chosen by the Collateral Manager
in accordance with the definition of “S&P CDO Monitor” that is applicable to the
portfolio of Collateral Obligations, which, after giving effect to S&P’s
assumptions on recoveries, defaults and timing and to the Priority of Payments,
will result in sufficient funds remaining for the payment of such Class or
Classes of Notes in full. After the Effective Date, S&P will provide the
Collateral Manager with the Class Break-even Default Rates for each S&P CDO
Monitor based upon the Weighted Average Floating Spread and the Weighted Average
S&P Recovery Rate to be associated with such S&P CDO Monitor as selected by the
Collateral Manager (with a copy to the Collateral Administrator) from Section 2
of Schedule 4 or any other Weighted Average Floating Spread and Weighted Average
S&P Recovery Rate selected by the Collateral Manager from time to time.

 

“Class C Coverage Tests”: The Overcollateralization Ratio Test and the Interest
Coverage Test, each as applied with respect to the Class C Notes.

 

“Class C Notes”: The Class C Senior Secured Deferrable Floating Rate Notes
issued pursuant to this Indenture and having the characteristics specified in
Section 2.3.

 

“Class Default Differential”: With respect to any Class of Notes, at any time,
the rate calculated by subtracting the Class Scenario Default Rate at such time
for such Class of Notes from the Class Break-even Default Rate for such Class of
Notes at such time.

 

“Class Scenario Default Rate”: With respect to any Class of Notes, at any time,
an estimate of the cumulative default rate for the Current Portfolio or the
Proposed Portfolio, as applicable, consistent with S&P’s Initial Rating of such
Class of Notes, determined by the Collateral Manager (which determination shall
be made solely by application of the S&P CDO Monitor at such time).

 

“Clean-Up Call Redemption”: The meaning specified in Section 9.9(a).

 

“Clearing Agency”: An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.

 

“Clearing Corporation”: (i) Clearstream, (ii) DTC, (iii) Euroclear and (iv) any
entity included within the meaning of “clearing corporation” under
Section 8-102(a)(5) of the UCC.

 

10

 

 

“Clearing Corporation Security”: Securities which are in the custody of or
maintained on the books of a Clearing Corporation or a nominee subject to the
control of a Clearing Corporation and, if they are Certificated Securities in
registered form, properly endorsed to or registered in the name of the Clearing
Corporation or such nominee.

 

“Clearstream”: Clearstream Banking, société anonyme, a corporation organized
under the laws of the Duchy of Luxembourg (formerly known as Cedelbank, société
anonyme).

 

“Closing Date”: June 5, 2014.

 

“Code”: The United States Internal Revenue Code of 1986, as amended.

 

“Collateral Administration Agreement”: An agreement dated as of the Closing Date
among the Issuer, the Collateral Manager and the Collateral Administrator, as
amended from time to time in accordance with the terms thereof.

 

“Collateral Administrator”: Wells Fargo Bank, National Association, in its
capacity as collateral administrator under the Collateral Administration
Agreement, and any successor thereto.

 

“Collateral Interest Amount”: As of any date of determination, without
duplication, the aggregate amount of Interest Proceeds that has been received or
that is expected to be received (other than Interest Proceeds expected to be
received from Defaulted Obligations and Deferring Obligations, but including
Interest Proceeds actually received from Defaulted Obligations and Deferring
Obligations), in each case during the Collection Period in which such date of
determination occurs (or after such Collection Period but on or prior to the
related Payment Date if such Interest Proceeds would be treated as Interest
Proceeds with respect to such Collection Period).

 

“Collateral Management Agreement”: The agreement dated as of the Closing Date,
between the Issuer and the Collateral Manager relating to the management of the
Collateral Obligations and the other Assets by the Collateral Manager on behalf
of the Issuer, as amended from time to time in accordance with the terms
thereof.

 

“Collateral Management Fee”: The fee payable to the Collateral Manager in
arrears on each Payment Date (prorated for the related Interest Accrual Period)
pursuant to Section 8(a) of the Collateral Management Agreement and Section 11.1
of this Indenture, in an amount equal to 0.25% per annum (calculated on the
basis of the actual number of days in the applicable Collection Period divided
by 360) of the Fee Basis Amount at the beginning of the Collection Period
relating to such Payment Date.

 

“Collateral Management Fee Shortfall Amount”: To the extent the Collateral
Management Fee is not paid on a Payment Date due to insufficient Interest
Proceeds or Principal Proceeds (and such fee was not voluntarily deferred or
waived by the Collateral Manager), the Collateral Management Fee due on such
Payment Date (or the unpaid portion thereof, as applicable). Such amount is
automatically deferred for payment on the succeeding Payment Date, with interest
at the rate specified in the Collateral Management Agreement, as certified to
the Trustee by the Collateral Manager (with a copy to the Collateral
Administrator), in accordance with the Priority of Payments.

 

11

 

 

“Collateral Manager”: GC Advisors LLC, a Delaware limited liability company,
until a successor Person shall have become the Collateral Manager pursuant to
the provisions of the Collateral Management Agreement, and thereafter
“Collateral Manager” shall mean such successor Person.

 

“Collateral Manager Notes”: Any Notes owned by the Collateral Manager, an
Affiliate thereof, or any account, fund, client or portfolio established and
controlled by the Collateral Manager or an Affiliate thereof or for which the
Collateral Manager or an Affiliate thereof acts as the investment adviser or
with respect to which the Collateral Manager or an Affiliate thereof exercises
discretionary control.

 

“Collateral Manager Standard”: The standard of care applicable to the Collateral
Manager set forth in the Collateral Management Agreement.

 

“Collateral Obligation”: A Senior Secured Loan (including, but not limited to,
interests in Broadly Syndicated Loans and Middle Market Loans acquired by way of
a purchase or assignment), or Participation Interest therein, or a Second Lien
Loan or Participation Interest therein, that as of the date of acquisition by
the Issuer:

 

(i)        is U.S. Dollar denominated and is neither convertible by the issuer
thereof into, nor payable in, any other currency;

 

(ii)       is not a Defaulted Obligation or a Credit Risk Obligation;

 

(iii)      is not a lease;

 

(iv)      provides for a fixed amount of principal payable in Cash on scheduled
payment dates and/or at maturity and does not by its terms provide for earlier
amortization or prepayment at a price of less than par;

 

(v)       does not constitute Margin Stock;

 

(vi)      the Issuer will receive payments due under the terms of such asset and
proceeds from disposing of such asset free and clear of withholding tax, other
than withholding tax as to which the obligor or issuer must make additional
payments so that the net amount received by the Issuer after satisfaction of
such tax is the amount due to the Issuer before the imposition of any
withholding tax;

 

(vii)     has a Moody’s Rating and an S&P Rating;

 

(viii)    is not a debt obligation whose repayment is subject to substantial
non-credit related risk as determined by the Collateral Manager;

 

(ix)      except for Delayed Drawdown Collateral Obligations and Revolving
Collateral Obligations, is not an obligation pursuant to which any future
advances or payments to the borrower or the Obligor thereof may be required to
be made by the Issuer;

 

12

 

 

(x)       does not have an “f”, “r”, “p”, “pi”, “q”, “sf” or “t” subscript
assigned by S&P;

 

(xi)      is not a Bond, a repurchase obligation, a Zero Coupon Bond, an
Unsecured Loan, a Bridge Loan, a Commercial Real Estate Loan, a Structured
Finance Obligation or a Step-Down Obligation;

 

(xii)     will not require the Issuer or the pool of Assets to be registered as
an investment company under the 1940 Act;

 

(xiii)    is not an Equity Security or by its terms convertible into or
exchangeable for an Equity Security other than at the option of the Issuer in
connection with a workout, restructuring, default or similar event;

 

(xiv)    is not the subject of an Offer of exchange, or tender by its issuer,
for cash, securities or any other type of consideration other than a Permitted
Offer;

 

(xv)     does not have an S&P Rating that is below “CCC-” or a Moody’s Default
Probability Rating that is below “Caa3”;

 

(xvi)    does not mature after the Stated Maturity of the Notes;

 

(xvii)   other than in the case of a Fixed Rate Obligation, accrues interest at
a floating rate determined by reference to (a) the Dollar prime rate, federal
funds rate or LIBOR or (b) a similar interbank offered rate, commercial deposit
rate or any other index in respect of which the S&P Rating Condition is
satisfied;

 

(xviii)  is Registered;

 

(xix)     is not a Synthetic Security;

 

(xx)      does not pay interest less frequently than semi-annually;

 

(xxi)     does not include or support a letter of credit;

 

(xxii)    is not an interest in a grantor trust;

 

(xxiii)   is purchased at a price at least equal to 65% of its outstanding
principal balance;

 

(xxiv)  is issued by an obligor Domiciled in the United States, Canada, a Group
I Country, a Group II Country or a Group III Country;

 

(xxv)   is not an obligation of a Portfolio Company;

 

13

 

 

(xxvi)  if it is a Participation Interest, the Moody’s Counterparty Criteria is
satisfied with respect to the acquisition thereof; and

 

(xxvii) does not have an attached warrant to purchase an Equity Security and
does not provide for mandatory or optional conversion or exchange for Equity
Securities.

 

provided that, for the avoidance of doubt, “Collateral Obligations” shall
include any obligations contributed to the Issuer from any of its Affiliates
which satisfies the foregoing criteria; provided further that in circumstances
in which a portion of redemption proceeds with respect to the repayment of a
Collateral Obligation are rolled as consideration for a new obligation
(including by way of a “cashless roll”), such applicable portion shall be
treated as the acquisition by the Issuer of a new Collateral Obligation and not
as the acquisition of a restructured obligation.

 

“Collateral Principal Amount”: As of any date of determination, the sum of
(a) the aggregate outstanding principal balance of the Collateral Obligations
(other than Defaulted Obligations, except as otherwise expressly set forth
herein) and (b) without duplication, the amounts on deposit in any Account
(including Eligible Investments therein but excluding the Revolver Funding
Account) representing Principal Proceeds; provided that for purposes of
calculating the Concentration Limitations, Defaulted Obligations shall be
included in the Collateral Principal Amount with a principal balance equal to
the Defaulted Obligation Balance thereof.

 

“Collateral Quality Tests”: A test satisfied on any date of determination on and
after the Effective Date and during the Reinvestment Period if, in the
aggregate, the Collateral Obligations owned (or in relation to a proposed
purchase of a Collateral Obligation, proposed to be owned) by the Issuer satisfy
each of the tests set forth below or, after the Effective Date, if a test is not
satisfied on such date, the degree of compliance with such test is maintained or
improved after giving effect to the investment, calculated in each case as
required by Section 1.3 herein:

 

(i)        the Minimum Floating Spread Test;

 

(ii)       the Minimum Weighted Average Coupon Test;

 

(iii)      the Maximum Moody’s Rating Factor Test;

 

(iv)      the Moody’s Diversity Test;

 

(v)       the S&P CDO Monitor Test;

 

(vi)      the Minimum Weighted Average Moody’s Recovery Rate Test;

 

(vii)     the Minimum Weighted Average S&P Recovery Rate Test; and

 

(viii)    the Weighted Average Life Test.

 

“Collection Account”: The trust account established pursuant to Section 10.2
which consists of the Principal Collection Subaccount and the Interest
Collection Subaccount.

 

14

 

 

“Collection Period”: (i) With respect to the first Payment Date, the period
commencing on the Closing Date and ending at the close of business on the tenth
Business Day prior to the first Payment Date; and (ii) with respect to any other
Payment Date, the period commencing on the day immediately following the prior
Collection Period and ending (a) in the case of the final Collection Period
preceding the latest Stated Maturity of any Class of Notes, on the day of such
Stated Maturity, (b) in the case of the final Collection Period preceding an
Optional Redemption, Tax Redemption or Clean-Up Call Redemption in whole of the
Notes, on the Redemption Date and (c) in any other case, at the close of
business on the tenth Business Day prior to the Payment Date.

 

“Commercial Real Estate Loan”: Any Loan for which the underlying collateral
consists primarily of real property owned by the obligor and is evidenced by a
note or other evidence of indebtedness.

 

“Concentration Limitations”: Limitations satisfied on any date of determination
on or after the Effective Date and during the Reinvestment Period if, in the
aggregate, the Collateral Obligations owned (or in relation to a proposed
purchase of a Collateral Obligation, proposed to be owned) by the Issuer comply
with all of the requirements set forth below (or in relation to a proposed
purchase after the Effective Date, if not in compliance, the relevant
requirements (excluding clause (xi)(c)) must be maintained or improved after
giving effect to the purchase), calculated in each case as required by Section
1.3 herein:

 

(i)        not less than 95.0% of the Collateral Principal Amount may consist of
Senior Secured Loans, Cash and Eligible Investments;

 

(ii)       not more than 5.0% of the Collateral Principal Amount may consist of
Second Lien Loans;

 

(iii)      not more than 2.5% of the Collateral Principal Amount may consist of
obligations issued by a single Obligor and its Affiliates, except that,
Collateral Obligations issued by up to five Obligors and their respective
Affiliates may each constitute up to 3.0% of the Collateral Principal Amount;

 

(iv)      not more than 1.0% of the Collateral Principal Amount may consist of
Second Lien Loans issued by a single Obligor and its Affiliates;

 

(v)       not more than 17.5% of the Collateral Principal Amount may consist of
Collateral Obligations with a Moody’s Default Probability Rating of “Caa1” or
below (other than a Defaulted Obligation);

 

(vi)      not more than 17.5% of the Collateral Principal Amount may consist of
Collateral Obligations with an S&P Rating of “CCC+” or below (other than a
Defaulted Obligation);

 

(vii)     not more than 5.0% of the Collateral Principal Amount may consist of
Fixed Rate Obligations;

 

15

 

 

(viii)    not more than 5.0% of the Collateral Principal Amount may consist of
Current Pay Obligations;

 

(ix)      not more than 5.0% of the Collateral Principal Amount may consist of
DIP Collateral Obligations;

 

(x)       not more than 10.0% of the Collateral Principal Amount may consist, in
the aggregate, of unfunded commitments under Delayed Drawdown Collateral
Obligations and unfunded and funded commitments under Revolving Collateral
Obligations;

 

(xi)      (a) not more than 5.0% of the Collateral Principal Amount may consist
of Participation Interests, (b) each such Participation Interest shall satisfy
the Moody’s Counterparty Criteria and (c) the Third Party Credit Exposure Limits
may not be exceeded with respect to any such Participation Interest;

 

(xii)     not more than 10.0% of the Collateral Principal Amount may have an S&P
Rating derived from a Moody’s Rating as set forth in clause (iii)(a) of the
definition of the term “S&P Rating”;

 

(xiii)    (a) all of the Collateral Obligations must be issued by Non-Emerging
Market Obligors; and (b) no more than the percentage listed below of the
Collateral Principal Amount may be issued by Obligors Domiciled in the country
or countries set forth opposite such percentage:

 

% Limit   Country or Countries       10.0%   All countries (in the aggregate)
other than the United States;       10.0%   Canada;       5.0%   all countries
(in the aggregate) other than the United States, Canada and the United Kingdom;
      2.5%   any individual Group I Country;       2.0%   all Group II Countries
in the aggregate;       2.0%   any individual Group II Country;       1.5%   all
Group III Countries in the aggregate;       0.0%   all Tax Jurisdictions in the
aggregate;       0.0%   Greece, Iceland, Ireland, Italy, Lichtenstein, Portugal
and Spain in the aggregate; and

 

16

 

 

% Limit   Country or Countries       1.0%   any individual country other than
the United States, the United Kingdom, Canada, the Netherlands, any Group II
Country or any Group III Country.

 

(xiv)    not more than 12.0% of the Collateral Principal Amount may consist of
Collateral Obligations that are issued by Obligors that belong to any single S&P
Industry Classification, except that (x) the largest S&P Industry Classification
may represent up to 20.0% of the Collateral Principal Amount; (y) the
second-largest S&P Industry Classification may represent up to 17.0% of the
Collateral Principal Amount and (z) the third-largest S&P Industry
Classification may represent up to 15.0% of the Collateral Principal Amount;

 

(xv)     not more than 5.0% of the Collateral Principal Amount may consist of
Collateral Obligations that pay interest at least semi-annually, but less
frequently than quarterly;

 

(xvi)    not more than 10.0% of the Collateral Principal Amount may consist of
Collateral Obligations that are Discount Obligations;

 

(xvii)   not more than 5.0% of the Collateral Principal Amount may consist of
Collateral Obligations that are Deferrable Obligations; and

 

(xviii)  not more than 10% of the Collateral Principal Amount may consist of
Cov-Lite Loans.

 

“Confidential Information”: The meaning specified in Section 14.15(b).

 

“Contribution Conditions”: Either of the following conditions to any capital
contribution of cash or Eligible Investments (except (x) in the case of capital
contributions of cash and Eligible Investments designated for use in accordance
with clause (iii) of the definition of “Permitted Use” or (y) if the Class A
Notes have been paid in full): (i) consent of a Majority of the Class A Notes to
such capital contribution or (ii)(x) such capital contribution must be in an
amount greater than U.S.$1,000,000 and (y) prior to the date of such capital
contribution and since the Closing Date, the holders of the Interests shall not
have made a capital contribution of cash or Eligible Investments more than
twice. For the avoidance of doubt, the Contribution Conditions shall not apply
to deemed capital contributions as provided hereunder.

 

“Controlling Class”: The Class A Notes so long as any Class A Notes are
Outstanding; then the Class B Notes so long as any Class B Notes are
Outstanding; then the Class C Notes so long as any Class C Notes are
Outstanding; and then the Interests.

 

“Controlling Person”: A Person (other than a Benefit Plan Investor) who has
discretionary authority or control with respect to the assets of an entity or
any Person who provides investment advice for a fee (direct or indirect) with
respect to such assets or an affiliate of any such Person. For this purpose, an
“affiliate” of a Person includes any Person, directly or indirectly, through one
or more intermediaries, controlling, controlled by, or under common control with
the Person. “Control,” with respect to a Person other than an individual, means
the power to exercise a controlling influence over the management or policies of
such Person, and “Controlling” shall have the meaning correlative to the
foregoing.

 

17

 

 

“Controlling Real Estate Equity Interest”:  A Controlling equity interest in a
Person whose assets consist primarily of interests in real property.

 

“Corporate Trust Office”: The principal corporate trust office of the Trustee,
currently located at (a) for Note transfer purposes and for presentment and
surrender of the Notes for final payment thereon, Wells Fargo Center, Sixth
Street and Marquette Avenue, Minneapolis, Minnesota 55479, Attention: Corporate
Trust Services – Golub Capital BDC CLO 2014 LLC and (b) for all other purposes,
9062 Old Annapolis Road, Columbia, Maryland 21045, Attention: CDO Trust Services
– Golub Capital BDC CLO 2014 LLC, Telephone No.: (410) 884-2000, Facsimile No.:
(443) 367-3986, or such other address as the Trustee may designate from time to
time by notice to the Holders, the Collateral Manager and the Issuer or the
principal corporate trust office of any successor Trustee.

 

“Cov-Lite Loan”: A Collateral Obligation the Underlying Instruments for which do
not (i) contain any financial covenants or (ii) require the borrower thereunder
to comply with any Maintenance Covenant (regardless of whether compliance with
one or more Incurrence Covenants is otherwise required by such Underlying
Instruments); provided that for all purposes other than the determination of the
S&P Recovery Rate for such Collateral Obligation, a Collateral Obligation
described in clause (i) or (ii) above which either contains a cross-default
provision to, or is pari passu with, another loan of the underlying obligor
which contains both an Incurrence Covenant and a Maintenance Covenant will be
deemed not to be a Cov-Lite Loan.

 

“Coverage Tests”: The Overcollateralization Ratio Test and the Interest Coverage
Test, each as applied to each specified Class or Classes of Notes.

 

“Credit Improved Obligation”: (a) So long as a Restricted Trading Period is not
in effect, any Collateral Obligation that in the Collateral Manager’s
commercially reasonable business judgment has significantly improved in credit
quality from the condition of its credit at the time of purchase which judgment
may (but need not) be based on one or more of the following facts:

 

(i)        it has a market price that is greater than the price that is
warranted by its terms and credit characteristics, or improved in credit quality
since its acquisition by the Issuer;

 

(ii)       the issuer of such Collateral Obligation has shown improved financial
results since the published financial reports first produced after it was
purchased by the Issuer;

 

(iii)      the obligor of such Collateral Obligation since the date on which
such Collateral Obligation was purchased by the Issuer has raised significant
equity capital or has raised other capital that has improved the liquidity or
credit standing of such obligor; or

 

(iv)      with respect to which one or more of the following criteria applies:

 

18

 

 

(A)        such Collateral Obligation has been upgraded or put on a watch list
for possible upgrade by either of the Rating Agencies since the date on which
such Collateral Obligation was acquired by the Issuer;

 

(B)         if such Collateral Obligation is a loan, the Sale Proceeds
(excluding Sale Proceeds that constitute Interest Proceeds) of such loan would
be at least 101% of its purchase price;

 

(C)         if such Collateral Obligation is a loan, the price of such loan has
changed during the period from the date on which it was acquired by the Issuer
to the proposed sale date by a percentage either at least 0.25% more positive,
or 0.25% less negative, as the case may be, than the percentage change in the
average price of the applicable Eligible Loan Index over the same period;

 

(D)         if such Collateral Obligation is a floating rate note, the price of
such note changed during the period from the date on which it was acquired by
the Issuer to the date of determination by a percentage either at least 0.50%
more positive, or at least 0.50% less negative, as the case may be, than the
percentage change in the average price of the applicable Eligible Loan Index
over the same period;

 

(E)         if such Collateral Obligation is a loan, the spread over the
applicable reference rate for such Collateral Obligation has been decreased in
accordance with the underlying Collateral Obligation since the date of
acquisition by (1) 0.25% or more (in the case of a loan with a spread (prior to
such decrease) less than or equal to 2.00%), (2) 0.375% or more (in the case of
a loan with a spread (prior to such decrease) greater than 2.00% but less than
or equal to 4.00%) or (3) 0.50% or more (in the case of a loan with a spread
(prior to such decrease) greater than 4.00%) due, in each case, to an
improvement in the related borrower’s financial ratios or financial results;

 

(F)         with respect to fixed rate Collateral Obligations, there has been a
decrease in the difference between its yield compared to the yield on the
relevant United States Treasury security of more than 7.5% since the date of
purchase; or

 

(G)         it has a projected cash flow interest coverage ratio (earnings
before interest and taxes divided by cash interest expense as estimated by the
Collateral Manager) of the underlying borrower or other obligor of such
Collateral Obligation that is expected to be more than 1.15 times the current
year’s projected cash flow interest coverage ratio; or

 

(b)          if a Restricted Trading Period is in effect, any Collateral
Obligation:

 

(i)          that in the Collateral Manager’s commercially reasonable business
judgment has significantly improved in credit quality from the condition of its
credit at the time of purchase and with respect to which one or more of the
criteria referred to in clause (a)(iv) above applies; or

 

19

 

 

(ii)         with respect to which a Majority of the Controlling Class vote to
treat such Collateral Obligation as a Credit Improved Obligation.

 

“Credit Risk Obligation”: (x) So long as a Restricted Trading Period is not in
effect, any Collateral Obligation that in the Collateral Manager’s commercially
reasonable business judgment has a significant risk of declining in credit
quality or market value, or (y) if a Restricted Trading Period is in effect:

 

(a)         any Collateral Obligation as to which one or more of the following
criteria applies:

 

(i)          such Collateral Obligation has been downgraded or put on a watch
list for possible downgrade by either of the Rating Agencies since the date on
which such Collateral Obligation was acquired by the Issuer;

 

(ii)         if such Collateral Obligation is a loan, the price of such loan has
changed during the period from the date on which it was acquired by the Issuer
to the proposed sale date by a percentage either at least 0.25% more negative,
or at least 0.25% less positive, as the case may be, than the percentage change
in the average price of an Eligible Loan Index;

 

(iii)        if such Collateral Obligation is a loan, the Market Value of such
Collateral Obligation has decreased by at least 1.00% of the price paid by the
Issuer for such Collateral Obligation;

 

(iv)        if such Collateral Obligation is a loan or floating rate note, the
spread over the applicable reference rate for such Collateral Obligation has
been increased in accordance with the underlying Collateral Obligation since the
date of acquisition by (1) 0.25% or more (in the case of a loan with a spread
(prior to such increase) less than or equal to 2.00%), (2) 0.375% or more (in
the case of a loan with a spread (prior to such increase) greater than 2.00% but
less than or equal to 4.00%) or (3) 0.50% or more (in the case of a loan with a
spread (prior to such increase) greater than 4.00%) due, in each case, to a
deterioration in the related borrower’s financial ratios or financial results;

 

(v)        such Collateral Obligation has a projected cash flow interest
coverage ratio (earnings before interest and taxes divided by cash interest
expense as estimated by the Collateral Manager) of the underlying borrower or
other obligor of such Collateral Obligation of less than 1.00 or that is
expected to be less than 0.85 times the current year’s projected cash flow
interest coverage ratio; or

 

(vi)        with respect to fixed rate Collateral Obligations, an increase since
the date of purchase of more than 7.5% in the difference between the yield on
such Collateral Obligation and the yield on the relevant United States Treasury
security;

 

20

 

 

(b)         with respect to which a Majority of the Controlling Class consents
to treat such Collateral Obligation as a Credit Risk Obligation.

 

“Cumulative Deferred Management Fee: All or a portion of the previously deferred
Collateral Management Fees or Collateral Management Fee Shortfall Amounts
(including accrued interest prior to the Payment Date on which the payment of
such Collateral Management Fee Shortfall Amount was deferred by the Collateral
Manager), which may be declared due and payable by the Collateral Manager on any
Payment Date (with notice to the Trustee and the Collateral Administrator).

 

“Current Deferred Management Fee”: With respect to a Payment Date, all or a
portion of the Collateral Management Fees or Collateral Management Fee Shortfall
Amounts (including accrued interest), due and owing to the Collateral Manager
the payment of which is voluntarily deferred (for payment on a subsequent
Payment Date), without interest, by the Collateral Manager (with notice to the
Trustee and the Collateral Administrator).

 

“Current Pay Obligation”: Any Collateral Obligation (other than a DIP Collateral
Obligation) that would otherwise be treated as a Defaulted Obligation but as to
which no payments are due and payable that are unpaid and with respect to which
the Collateral Manager has certified to the Trustee (with a copy to the
Collateral Administrator) in writing that it believes, in its reasonable
business judgment, that the Obligor or issuer of such Collateral Obligation
(a) is current on all interest payments, principal payments and other amounts
due and payable thereunder and will continue to make scheduled payments of
interest thereon and will pay the principal thereof and all other amounts due
and payable thereunder by maturity or as otherwise contractually due, (b) if the
Obligor or issuer is subject to a bankruptcy proceeding, it has been the subject
of an order of a bankruptcy court that permits it to make the scheduled payments
on such Collateral Obligation and all interest payments, principal payments and
other amounts due and payable thereunder have been paid in Cash when due,
(c) the Collateral Obligation has a Market Value of at least 80% of its par
value and (d) if the Notes are then rated by Moody’s, (A) has a Moody’s Rating
of at least “Caa1” and a Market Value of at least 80% of its par value or (B)
has a Moody’s Rating of at least “Caa2” and its Market Value is at least 85% of
its par value (Market Value being determined, solely for the purposes of clauses
(c) and (d), without taking into consideration clause (iii) of the definition of
the term “Market Value”).

 

“Current Portfolio”: At any time, the portfolio of Collateral Obligations, Cash
and Eligible Investments representing Principal Proceeds (determined in
accordance with Section 1.3 to the extent applicable), then held by the Issuer.

 

“Custodial Account”: The custodial account established pursuant to
Section 10.3(b).

 

“Custodian”: The meaning specified in the first sentence of Section 3.3(a) with
respect to items of collateral referred to therein, and each entity with which
an Account is maintained, as the context may require, each of which shall be a
Securities Intermediary.

 

21

 

 

“Cut-Off Date”: Each date on or after the Closing Date on which a Collateral
Obligation is transferred to the Issuer.

 

“Default”: Any Event of Default or any occurrence that is, or with notice or the
lapse of time or both would become, an Event of Default.

 

“Defaulted Obligation”: Any Collateral Obligation included in the Assets as to
which:

 

(a)         a default as to the payment of principal and/or interest has
occurred and is continuing with respect to such Collateral Obligation (without
regard to any grace period applicable thereto, or waiver or forbearance thereof,
after the passage (in the case of a default that in the Collateral Manager’s
judgment, as certified to the Trustee and the Collateral Administrator in
writing, is not due to credit-related causes) of five Business Days or seven
calendar days, whichever is greater, but in no case beyond the passage of any
grace period applicable thereto);

 

(b)        a default known to the Collateral Manager as to the payment of
principal and/or interest has occurred and is continuing on another debt
obligation of the same Obligor or issuer which is senior or pari passu in right
of payment to such Collateral Obligation (in the case of a default that in the
Collateral Manager’s judgment, as certified to the Trustee and the Collateral
Administrator in writing, is not due to credit-related causes) after the passage
of five Business Days or seven calendar days, whichever is greater, but in no
case beyond the passage of any grace period applicable thereto and the holders
thereof have accelerated the maturity of all or a portion of such obligation
(but only until such acceleration has been rescinded); provided that both the
Collateral Obligation and such other debt obligation are full recourse
obligations of the applicable Obligor or issuer or secured by the same
collateral);

 

(c)         the Obligor, issuer or others have instituted proceedings to have
the Obligor or issuer adjudicated as bankrupt or insolvent or placed into
receivership and such proceedings have not been stayed or dismissed or such
Obligor or issuer has filed for protection under Chapter 11 of the Bankruptcy
Code;

 

(d)         such Collateral Obligation has an S&P Rating of “SD” or “CC” or
lower or had such rating before such rating was withdrawn or the obligor or
issuer on such Collateral Obligation has a “probability of default” rating
assigned by Moody’s of “D” or “LD”;

 

(e)         such Collateral Obligation is pari passu or subordinate in right of
payment as to the payment of principal and/or interest to another debt
obligation of the same obligor or issuer which has an S&P Rating of “SD” or “CC”
or lower or had such rating before such rating was withdrawn or the obligor or
issuer on such Collateral Obligation has a “probability of default” rating
assigned by Moody’s of “D” or “LD”; provided that both the Collateral Obligation
and such other debt obligation are full recourse obligations of the applicable
Obligor or issuer or secured by the same collateral;

 

22

 

 

(f)          the Collateral Manager has received notice or a Responsible Officer
thereof has actual knowledge that a default has occurred under the Underlying
Instruments and any applicable grace period has expired and the holders of such
Collateral Obligation have accelerated the repayment of the Collateral
Obligation (but only until such acceleration has been rescinded) in the manner
provided in the Underlying Instruments;

 

(g)         the Collateral Manager has in its reasonable commercial judgment
otherwise declared such debt obligation to be a “Defaulted Obligation” or a
“Distressed Exchange”;

 

(h)         such Collateral Obligation is a Participation Interest with respect
to which the Selling Institution has defaulted in any respect in the performance
of any of its payment obligations under the Participation Interest; or

 

(i)          such Collateral Obligation is a Participation Interest in a Loan
that would, if such Loan were a Collateral Obligation, constitute a “Defaulted
Obligation” or with respect to which the Selling Institution has (1) an S&P
Rating of “SD” or “CC” or lower or (2) a “probability of default” rating
assigned by Moody’s of “D” or “LD” or, in each case, had such rating before such
rating was withdrawn;

 

provided that (x) a Collateral Obligation shall not constitute a Defaulted
Obligation pursuant to clauses (b) through (e) above if such Collateral
Obligation (or, in the case of a Participation Interest, the underlying Loan) is
a Current Pay Obligation (provided that the Aggregate Principal Balance of
Current Pay Obligations exceeding 5% of the Collateral Principal Amount will be
treated as Defaulted Obligations) and (y) a Collateral Obligation shall not
constitute a Defaulted Obligation pursuant to any of clauses (b), (c), (d), (e)
and (i) above if such Collateral Obligation (or, in the case of a Participation
Interest, the underlying Loan) is a DIP Collateral Obligation (other than a DIP
Collateral Obligation that has an S&P Rating of “SD” or “CC” or lower).

 

Notwithstanding anything in this Indenture to the contrary, the Collateral
Manager shall give the Trustee and the Collateral Administrator prompt written
notice should any Collateral Obligation become a Defaulted Obligation. Until so
notified or until a Responsible Officer of the Trustee obtains actual knowledge
that a Collateral Obligation has become a Defaulted Obligation, the Trustee
shall not be deemed to have any notice or knowledge that a Collateral Obligation
has become a Defaulted Obligation.

 

“Defaulted Obligation Balance”: For any Defaulted Obligation, the lesser of the
(i) S&P Collateral Value of such Defaulted Obligation and (ii) Moody’s
Collateral Value of such Defaulted Obligation; provided that the Defaulted
Obligation Balance will be zero if the Issuer has owned such Defaulted
Obligation for more than three years after its default date.

 

“Deferrable Obligation”: A Collateral Obligation that by its terms permits the
deferral or capitalization of payment of accrued, unpaid interest; provided that
the foregoing shall include (other than for purposes of calculating the
Concentration Limit in clause (xvii) thereof) any Permitted Deferrable
Obligation.

 

“Deferred Interest”: With respect to the Class C Notes, the meaning specified in
Section 2.7(a).

 

23

 

 

“Deferring Obligation”: A Deferrable Obligation that is deferring the payment of
the cash interest due thereon and has been so deferring the payment of such cash
interest due thereon (i) with respect to Collateral Obligations that have a
Moody’s Rating of at least “Baa3”, for the shorter of two consecutive accrual
periods or one year, and (ii) with respect to Collateral Obligations that have a
Moody’s Rating of “Ba1” or below, for the shorter of one accrual period or six
consecutive months, which deferred capitalized interest has not, as of the date
of determination, been paid in Cash.

 

“Delayed Drawdown Collateral Obligation”: A Collateral Obligation that
(a) requires the Issuer to make one or more future advances to the borrower
under the Underlying Instruments relating thereto, (b) specifies a maximum
amount that can be borrowed on one or more fixed borrowing dates, and (c) does
not permit the re-borrowing of any amount previously repaid by the borrower
thereunder; but any such Collateral Obligation will be a Delayed Drawdown
Collateral Obligation only until all commitments by the Issuer to make advances
to the borrower expire or are terminated or are reduced to zero.

 

“Deliver” or “Delivered” or “Delivery”: The taking of the following steps:

 

(i)          in the case of each Certificated Security (other than a Clearing
Corporation Security), Instrument and Participation Interest in which the
underlying loan is represented by an Instrument,

 

(a)causing the delivery of such Certificated Security or Instrument to the
Custodian by registering the same in the name of the Custodian or its affiliated
nominee or by endorsing the same to the Custodian or in blank;

 

(b)causing the Custodian to indicate continuously on its books and records that
such Certificated Security or Instrument is credited to the applicable Account;
and

 

(c)causing the Custodian to maintain continuous possession of such Certificated
Security or Instrument;

 

(ii)         in the case of each Uncertificated Security (other than a Clearing
Corporation Security),

 

(a)causing such Uncertificated Security to be continuously registered on the
books of the issuer thereof to the Custodian; and

 

(b)causing the Custodian to indicate continuously on its books and records that
such Uncertificated Security is credited to the applicable Account;

 

24

 

 

(iii)        in the case of each Clearing Corporation Security,

 

(a)causing the relevant Clearing Corporation to credit such Clearing Corporation
Security to the securities account of the Custodian, and

 

(b)causing the Custodian to indicate continuously on its books and records that
such Clearing Corporation Security is credited to the applicable Account;

 

(iv)        in the case of each security issued or guaranteed by the United
States of America or agency or instrumentality thereof and that is maintained in
book-entry records of a Federal Reserve Bank (“FRB”) (each such security, a
“Government Security”),

 

(a)causing the creation of a Security Entitlement to such Government Security by
the credit of such Government Security to the securities account of the
Custodian at such FRB, and

 

(b)causing the Custodian to indicate continuously on its books and records that
such Government Security is credited to the applicable Account;

 

(v)         in the case of each Security Entitlement not governed by clauses
(i) through (iv) above,

 

(a)causing a Securities Intermediary (x) to indicate on its books and records
that the underlying Financial Asset has been credited to the Custodian’s
securities account, (y) to receive a Financial Asset from a Securities
Intermediary or acquire the underlying Financial Asset for a Securities
Intermediary, and in either case, accepting it for credit to the Custodian’s
securities account or (z) to become obligated under other law, regulation or
rule to credit the underlying Financial Asset to a Securities Intermediary’s
securities account,

 

(b)causing such Securities Intermediary to make entries on its books and records
continuously identifying such Security Entitlement as belonging to the Custodian
and continuously indicating on its books and records that such Security
Entitlement is credited to the Custodian’s securities account, and

 

(c)causing the Custodian to indicate continuously on its books and records that
such Security Entitlement (or all rights and property of the Custodian
representing such Security Entitlement) is credited to the applicable Account;

 

(vi)        in the case of Cash or Money,

 

(a)causing the delivery of such Cash or Money to the Trustee for credit to the
applicable Account or to the Custodian,

 

25

 

 

(b)if delivered to the Custodian, causing the Custodian to treat such Cash or
Money as a Financial Asset maintained by such Custodian for credit to the
applicable Account in accordance with the provisions of Article 8 of the UCC or
causing the Custodian to deposit such Cash or Money to a deposit account over
which the Custodian has control (within the meaning of Section 9-104 of the
UCC), and

 

(c)causing the Custodian to indicate continuously on its books and records that
such Cash or Money is credited to the applicable Account; and

 

(vii)       in the case of each general intangible (including any Participation
Interest in which neither the Participation Interest nor the underlying loan is
represented by an Instrument), causing the filing of a Financing Statement in
the office of the Recorder of Deeds of the District of Columbia, Washington,
D.C.

 

In addition, the Collateral Manager on behalf of the Issuer will obtain any and
all consents required by the Underlying Instruments relating to any general
intangibles for the transfer of ownership and/or pledge hereunder (except to the
extent that the requirement for such consent is rendered ineffective under
Section 9-406 of the UCC).

 

“Determination Date”: The last day of each Collection Period.

 

“DIP Collateral Obligation”: A loan made to a debtor-in-possession pursuant to
Section 364 of the Bankruptcy Code having the priority allowed by either
Section 364(c) or 364(d) of the Bankruptcy Code and fully secured by senior
liens.

 

“Discount Obligation”: Any Collateral Obligation forming part of the Assets
which was purchased (as determined without averaging prices of purchases on
different dates) for less than (a) 85% of its outstanding principal balance, if
such Collateral Obligation has a Moody’s Rating lower than “B3”, or (b) 80% of
its outstanding principal balance, if such Collateral Obligation has a Moody’s
Rating of “B3” or higher; provided that (x) such Collateral Obligation shall
cease to be a Discount Obligation at such time as the Market Value (expressed as
a percentage of the par amount of such Collateral Obligation) determined for
such Collateral Obligation on each day during any period of 30 consecutive days
since the acquisition by the Issuer of such Collateral Obligation, equals or
exceeds 90% on each such day; (y) any Collateral Obligation that would otherwise
be considered a Discount Obligation, but that is purchased in accordance with
the Investment Criteria with the proceeds of a sale of a Collateral Obligation
that was not a Discount Obligation at the time of its purchase, so long as such
purchased Collateral Obligation (A) is purchased or committed to be purchased
within five Business Days of such sale, (B) is purchased at a purchase price
(expressed as a percentage of the par amount of such Collateral Obligation)
equal to or greater than the sale price of the sold Collateral Obligation, (C)
is purchased at a purchase price (expressed as a percentage of the par amount of
such Collateral Obligation) not less than 65% of its outstanding principal
balance and (D) has a Moody’s Default Probability Rating equal to or greater
than the Moody’s Default Probability Rating of the sold Collateral Obligation,
will not be considered to be a Discount Obligation; and (z) clause (y) above in
this proviso shall not apply to any such Collateral Obligation at any time on or
after the acquisition by the Issuer of such Collateral Obligation if, as
determined at the time of such acquisition, such application would result in
(A) more than 5% of the Collateral Principal Amount consisting of Collateral
Obligations to which such clause (y) has been applied (or more than 2.5% of the
Collateral Principal Amount consisting of Collateral Obligations to which such
clause (y) has been applied if the purchase price of the Collateral Obligation
is less than 75% of the outstanding principal balance thereof) or (B) the
aggregate Principal Balance of all Collateral Obligations to which such clause
(y) has been applied since the Closing Date being more than 10% of the
Reinvestment Target Par Balance.

 

26

 

 

“Distressed Exchange”: In connection with any Collateral Obligation, a
distressed exchange or other debt restructuring has occurred, as reasonably
determined by the Collateral Manager, pursuant to which the Obligor or issuer of
such Collateral Obligation has issued to the holders of such Collateral
Obligation a new obligation or security or package of obligations and securities
that, in the sole judgment of the Collateral Manager, amounts to a diminished
financial obligation or has the purpose of helping the Obligor or issuer of such
Collateral Obligation avoid imminent default; provided that no Distressed
Exchange shall be deemed to have occurred if (A) the obligations or securities
received by the Issuer in connection with such exchange or restructuring satisfy
(x) the definition of “Collateral Obligation ” and (y) clauses (a) through (d)
of the Investment Criteria specified herein (for the avoidance of doubt,
satisfaction of this clause (y) shall be required both during and after the
Reinvestment Period), (B) after the Reinvestment Period, the Coverage Tests are
satisfied after giving effect to such exchange or restructuring and (C) the S&P
CDO Monitor Test will be satisfied, or if not satisfied, will be maintained or
improved after giving effect to the distressed exchange (provided that the
aggregate principal balance of all obligations and securities to which this
proviso applies or has applied, measured cumulatively from the Closing Date
onward, may not exceed 25% of the Reinvestment Target Par Balance).

 

“Distribution Compliance Period”: The 40-day period prescribed by Regulation S
commencing on the later of (a) the date upon which Notes are first offered to
Persons other than the initial Holders and any other distributor (as such term
is defined in Regulation S) of the Notes and (b) the Closing Date.

 

“Distribution Report”: The meaning specified in Section 10.7(b).

 

“Diversity Score”: A single number that indicates collateral concentration in
terms of both issuer and industry concentration, calculated as set forth in
Schedule 6 hereto.

 

“Dollar”, “USD” or “U.S.$”: A dollar or other equivalent unit in such coin or
currency of the United States of America as at the time shall be legal tender
for all debts, public and private.

 

“Domicile” or “Domiciled”: With respect to any Obligor with respect to, or
issuer of, a Collateral Obligation:

 

(a)         except as provided in clause (b) below, its country of organization;
or

 

27

 

 

(b)         if it is organized in a Tax Jurisdiction, each of such jurisdiction
and the country in which, in the Collateral Manager’s good faith estimate, a
substantial portion of its operations are located or from which a substantial
portion of its revenue is derived, in each case directly or through subsidiaries
(which shall be any jurisdiction and country known at the time of designation by
the Collateral Manager to be the source of the majority of revenues, if any, of
such Obligor or issuer).

 

“DTC”: The Depository Trust Company, its nominees, and their respective
successors.

 

“Due Date”: Each date on which any payment is due on an Asset in accordance with
its terms.

 

“Effective Date”: The earlier to occur of (i) September 5, 2014 and (ii) the
first date on which the Collateral Manager certifies to the Trustee and the
Collateral Administrator that the Target Initial Par Condition has been
satisfied.

 

“Effective Date Certificate”: The meaning specified in Section 7.18(c)(iv).

 

“Effective Date Report”: The meaning specified in Section 7.18(c)(ii).

 

“Eligible Investment Required Ratings”: means (a) if such obligation or security
(i) has both a long-term and a short-term credit rating from Moody’s, such
ratings are “Aa3” or higher (not on credit watch for possible downgrade) and
“P-1” (not on credit watch for possible downgrade), respectively, (ii) has only
a long-term credit rating from Moody’s, such rating is at least equal to or
higher than the current Moody’s long-term ratings of the U.S. government and
(iii) has only a short-term credit rating from Moody’s, such rating is “P-1”
(not on credit watch for possible downgrade) and (b) a long-term debt rating of
at least “A+” by S&P or a long-term debt rating of at least “A” by S&P and a
short-term debt rating of at least “A-1” by S&P.

 

“Eligible Investments”: Either Cash or any Dollar investment that, at the time
it is Delivered (directly or through an intermediary or bailee), is one or more
of the following obligations or securities:

 

(i)          direct Registered obligations of, and Registered obligations the
timely payment of principal and interest on which is fully and expressly
guaranteed by, the United States of America or any agency or instrumentality of
the United States of America the obligations of which are expressly backed by
the full faith and credit of the United States of America and which obligations
of such agency or instrumentality satisfy the Eligible Investment Required
Ratings;

 

(ii)         demand and time deposits in, certificates of deposit of, trust
accounts with, bankers’ acceptances issued by, or federal funds sold by any
depository institution or trust company incorporated under the laws of the
United States of America (including the Bank) or any state thereof and subject
to supervision and examination by federal and/or state banking authorities, in
each case payable within 183 days after issuance, so long as the commercial
paper and/or the debt obligations of such depository institution or trust
company at the time of such investment or contractual commitment providing for
such investment have the Eligible Investment Required Ratings;

 

28

 

 

(iii)        commercial paper or other short-term obligations (other than
Asset-backed Commercial Paper) with the Eligible Investment Required Ratings and
that either bear interest or are sold at a discount from the face amount thereof
and have a maturity of not more than 183 days from their date of issuance; and

 

(iv)        money market funds domiciled outside of the United States that have,
at all times, credit ratings of “Aaa-mf” or “AAAm”;

 

provided that (1) Eligible Investments purchased with funds in the Collection
Account shall be held until maturity except as otherwise specifically provided
herein and shall include only such obligations, other than those referred to in
clause (iv) above, as mature (or are putable at par to the issuer thereof) no
later than the earlier of 60 days from the date of purchase and the Business Day
prior to the next Payment Date unless such Eligible Investments are issued by
the Trustee in its capacity as a banking institution, in which event such
Eligible Investments may mature on such Payment Date; and (2) none of the
foregoing obligations shall constitute Eligible Investments if (a) such
obligation has an “f”, “r”, “p”, “pi”, “q”, “t” or “sf” subscript assigned to
the rating by S&P, (b) all, or substantially all, of the remaining amounts
payable thereunder consist of interest and not principal payments, (c) payments
with respect to such obligations or proceeds of disposition are subject to
withholding taxes by any jurisdiction unless the payor is required to make
“gross-up” payments that cover the full amount of any such withholding tax on an
after-tax basis, (d) such obligation is secured by real property, (e) such
obligation is purchased at a price greater than 100% of the principal or face
amount thereof, (f) such obligation is subject of a tender offer, voluntary
redemption, exchange offer, conversion or other similar action, (g) in the
Collateral Manager’s judgment, such obligation is subject to material non-credit
related risks, (h) such obligation is a Structured Finance Obligation or (i)
such obligation is represented by a certificate of interest in a grantor trust.
Eligible Investments may include, without limitation, those investments issued
by or made with the Bank or for which the Bank or the Trustee or an Affiliate of
the Bank or the Trustee is the obligor or depository institution, or provides
services and receives compensation.

 

“Eligible Loan Index”: With respect to each Collateral Obligation that is a
Senior Secured Loan or a Second Lien Loan, one of the following indices as
selected by the Collateral Manager in writing delivered to the Trustee and the
Collateral Administrator upon acquisition of such Collateral Obligation: CS
Leveraged Loan Index (formerly CSFB Leveraged Loan Index), the Deutsche Bank
Leveraged Loan Index, the Goldman Sachs/Loan Pricing Corporation Liquid
Leveraged Loan Index, the Banc of America Securities Leveraged Loan Index, the
S&P/LSTA Leveraged Loan Indices or any other loan index for which the Global
Rating Agency Condition has been obtained.

 

“Enforcement Event”: The meaning specified in Section 11.1(a)(iii).

 

“Entitlement Order”: The meaning specified in Section 8-102(a)(8) of the UCC.

 

“Equity Security”: Any security or debt obligation which at the time of
acquisition, conversion or exchange does not satisfy the requirements of a
Collateral Obligation and is not an Eligible Investment.

 

29

 

 

“ERISA”: The United States Employee Retirement Income Security Act of 1974, as
amended.

 

“Euroclear”: Euroclear Bank S.A./N.V.

 

“Event of Default”: The meaning specified in Section 5.1.

 

“Excel Default Model Input File”: The meaning specified in Section 7.18(c)(i).

 

“Excess CCC/Caa Adjustment Amount”: As of any date of determination, an amount
equal to the excess, if any, of (i) the Aggregate Principal Balance of all
Collateral Obligations included in the CCC/Caa Excess, over (ii) the sum of the
Market Values of all Collateral Obligations included in the CCC/Caa Excess.

 

“Excess Weighted Average Coupon”: A percentage equal as of any date of
determination to a number obtained by multiplying (a) the excess, if any, of the
Weighted Average Coupon over the Minimum Weighted Average Coupon by (b) the
number obtained by dividing the aggregate outstanding principal balance of all
Fixed Rate Obligations by the aggregate outstanding principal balance of all
Floating Rate Obligations.

 

“Excess Weighted Average Floating Spread”: A percentage equal as of any date of
determination to a number obtained by multiplying (a) the excess, if any, of the
Weighted Average Floating Spread over the Minimum Floating Spread by (b) the
number obtained by dividing the aggregate outstanding principal balance of all
Floating Rate Obligations by the aggregate outstanding principal balance of all
Fixed Rate Obligations.

 

“Exchange Act”: The United States Securities Exchange Act of 1934, as amended.

 

“Expense Reserve Account”: The trust account established pursuant to
Section 10.3(d).

 

"Facility Size": With respect to any credit facility on any date of
determination, the maximum aggregate principal amount of indebtedness for
borrowed money that is or, in accordance with commitments to extend additional
credit, may become outstanding under the term loan agreement, revolving loan
agreement or other similar credit agreement that governs such credit facility;
provided that, for this purpose, such aggregate principal amount shall include
deposits and reimbursement obligations arising from drawings pursuant to letters
of credit and other similar instruments.

 

“Failed Optional Redemption”: Any announced Optional Redemption (i) with respect
to which notice of redemption has been given pursuant to Section 9.4, (ii) such
notice is no longer capable of being withdrawn pursuant to Section 9.4(c), and
(iii) the Issuer has insufficient funds to pay the Redemption Prices due and
payable on the Notes in respect of such announced Optional Redemption on the
related Redemption Date in accordance with the Priority of Payments.

 

“FATCA”: Sections 1471 through 1474 of the Code.

 

“Federal Reserve Board”: The Board of Governors of the Federal Reserve System.

 

30

 

 

“Fee Basis Amount”: As of any date of determination, the sum of (a) the
Collateral Principal Amount, (b) the aggregate outstanding principal balance of
all Defaulted Obligations and (c) the aggregate amount of all Principal Financed
Accrued Interest.

 

“Financial Asset”: The meaning specified in Section 8-102(a)(9) of the UCC.

 

“Financing Statements”: The meaning specified in Section 9-102(a)(39) of the
UCC.

 

“First-Lien Last-Out Loan”: A Collateral Obligation that is a Senior Secured
Loan that, prior to an event of default under the applicable Underlying
Instruments, is entitled to receive payments pari passu with other senior
secured loans of the same Obligor, but following an event of default under the
applicable Underlying Instruments, such Collateral Obligation becomes fully
subordinated to other senior secured loans of the same Obligor and is not
entitled to any payments until such other senior secured loans are paid in full.

 

“Fixed Rate Obligation”: Any Collateral Obligation that bears a fixed rate of
interest.

 

“Floating Rate Obligation”: Any Collateral Obligation that bears a floating rate
of interest.

 

“GAAP”: The meaning specified in Section 6.3(j).

 

“Global Note”: Any Temporary Regulation S Global Note, Regulation S Global Note
or Rule 144A Global Note.

 

“Global Rating Agency Condition”: With respect to any action taken or to be
taken by or on behalf of the Issuer, satisfaction of both the Moody’s Rating
Condition and the S&P Rating Condition.

 

“Grant” or “Granted”: To grant, bargain, sell, convey, assign, transfer,
mortgage, pledge, create and grant a security interest in and right of setoff
against, deposit, set over and confirm. A Grant of the Assets, or of any other
instrument, shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including, the immediate
continuing right to claim for, collect, receive and receipt for principal and
interest payments in respect of the Assets, and all other Monies payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
Proceedings in the name of the granting party or otherwise, and generally to do
and receive anything that the granting party is or may be entitled to do or
receive thereunder or with respect thereto.

 

“Group I Country”: The Netherlands, Australia, New Zealand and the United
Kingdom (or such other countries as may be notified by Moody’s to the Collateral
Manager from time to time).

 

“Group II Country”: Germany, Sweden and Switzerland (or such other countries as
may be notified by Moody’s to the Collateral Manager from time to time).

 

31

 

 

“Group III Country”: Austria, Belgium, Denmark, Finland, France, Luxembourg and
Norway (or such other countries as may be notified by Moody’s to the Collateral
Manager from time to time).

 

“Holder” or “holder”: With respect to any Note, the Person whose name appears on
the Register as the registered holder of such Note or the holder of a beneficial
interest in (i.e., a beneficial owner of) such Note except as otherwise provided
herein or, with respect to any Interest, the Person whose name appears on the
books and records of the Issuer as the owner of such Interest.

 

“Incurrence Covenant”: A covenant by any borrower to comply with one or more
financial covenants only upon the occurrence of certain actions of the borrower,
including a debt issuance, dividend payment, share purchase, merger, acquisition
or divestiture.

 

“Indenture”: This instrument as originally executed and, if from time to time
supplemented or amended by one or more indentures supplemental hereto entered
into pursuant to the applicable provisions hereof, as so supplemented or
amended.

 

“Independent”: As to any Person, any other Person (including, in the case of an
accountant or lawyer, a firm of accountants or lawyers, and any member thereof,
or an investment bank and any member thereof) who (i) does not have and is not
committed to acquire any material direct or any material indirect financial
interest in such Person or in any Affiliate of such Person, and (ii) is not
connected with such Person as an Officer, employee, promoter, underwriter,
voting trustee, partner, manager, director or Person performing similar
functions. “Independent” when used with respect to any accountant may include an
accountant who audits the books of such Person if in addition to satisfying the
criteria set forth above, the accountant is independent with respect to such
Person within the meaning of Rule 101 of the Code of Professional Conduct of the
American Institute of Certified Public Accountants. For purposes of this
definition, no manager or director of any Person will fail to be Independent
solely because such Person acts as an independent manager or independent
director thereof or of any such Person’s affiliates.

 

Whenever any Independent Person’s opinion or certificate is to be furnished to
the Trustee, such opinion or certificate shall state that the signer has read
this definition and that the signer is Independent within the meaning hereof.

 

Any pricing service, certified public accountant or legal counsel that is
required to be Independent of another Person under this Indenture must satisfy
the criteria above with respect to the Issuer, the Collateral Manager and their
Affiliates.

 

32

 

 

“Independent Manager”: A natural person who, (A) for the five-year period prior
to his or her appointment as Independent Manager, has not been, and during the
continuation of his or her service as Independent Manager is not: (i) an
employee, director, stockholder, member, manager, partner or officer or direct
or indirect legal or beneficial owner (or a person who controls, whether
directly, indirectly, or otherwise any of the foregoing) of the Issuer, the
member of the Issuer or any of their respective Affiliates (other than his or
her service as a special member or an independent manager of the Issuer or other
Affiliates that are structured to be “bankruptcy remote”); (ii) a customer,
consultant, creditor, contractor or supplier (or a person who controls, whether
directly, indirectly, or otherwise any of the foregoing) of the Issuer, the
member of the Issuer or any of their respective Affiliates (other than his or
her service as a special member or an independent manager of the Issuer); (iii)
affiliated with a tax-exempt entity that receives significant contributions from
the member of the Issuer or any of its Affiliates; or (iv) any member of the
immediate family of a person described in (i), (ii) or (iii) (other than with
respect to clause (i), (ii) or (iii) relating to his or her service as (y) an
Independent Manager of the Issuer or (z) an independent manager of any Affiliate
of the Issuer which is a bankruptcy remote limited purpose entity), and (B) has,
(i) prior experience as an Independent Manager for a corporation or limited
liability company whose charter documents required the unanimous consent of all
Independent Managers thereof before such corporation or limited liability
company could consent to the institution of bankruptcy or insolvency proceedings
against it or could file a petition seeking relief under any applicable federal
or state law relating to bankruptcy and (ii) at least three years of employment
experience with one or more entities that provide, in the ordinary course of
their respective businesses, advisory, management or placement services to
issuers of securitization or structured finance instruments, agreements or
securities.

 

“Index Maturity”: With respect to any Class of Notes, the period indicated with
respect to such Class in Section 2.3.

 

“Information”: S&P’s “Credit Estimate Information Requirements” dated April 2011
and any other available information S&P reasonably requests in order to produce
a credit estimate for a particular asset.

 

“Information Agent”: The Collateral Administrator.

 

“Initial Purchaser”: Wells Fargo Securities, LLC, in its capacity as initial
purchaser of and placement agent for the Notes under the Purchase Agreement.

 

“Initial Rating”: With respect to the Notes, the rating or ratings, if any,
indicated in Section 2.3.

 

“Institutional Accredited Investor”: The meaning set forth in Rule 501(a)(1),
(2), (3) or (7) under the Securities Act.

 

“Instrument”: The meaning specified in Section 9-102(a)(47) of the UCC.

 

“Interest Accrual Period”: (i) With respect to the initial Payment Date (or, in
the case of a Re-Priced Class or a Class that is subject to Refinancing, the
first Payment Date following the Refinancing or the Re-Pricing Date,
respectively), the period from and including the Closing Date (or, in the case
of (x) a Refinancing, the date of issuance of the replacement notes or debt
obligations and (y) a Re-Pricing, the Re-Pricing Date) to but excluding such
Payment Date; and (ii) with respect to each succeeding Payment Date, the period
from and including the immediately preceding Payment Date to but excluding the
following Payment Date (or, in the case of a Class that is being redeemed on a
Partial Redemption Date, to but excluding such Partial Redemption Date) until
the principal of the Notes is paid or made available for payment.

 

“Interest Collection Subaccount”: The meaning specified in Section 10.2(a).

 

33

 

 

“Interest Coverage Ratio”: For any designated Class or Classes of Notes, as of
any date of determination, the percentage derived from the following equation:
(A – B) / C, where:

 

A = The Collateral Interest Amount as of such date of determination;

 

B = Amounts payable (or expected as of the date of determination to be
payable) on the following Payment Date as set forth in clauses (A) and (B) in
Section 11.1(a)(i); and

 

C = Interest due and payable on the Notes of such Class or Classes and each
Class of Notes that rank senior to or pari passu with such Class or Classes
(excluding Deferred Interest but including any interest on Deferred Interest
with respect to the Class C Notes) on such Payment Date.

 

“Interest Coverage Test”: A test that is satisfied with respect to any Class or
Classes of Notes as of any date of determination on, or subsequent to, the
Determination Date occurring immediately prior to the second Payment Date, if
(i) the Interest Coverage Ratio for such Class or Classes on such date is at
least equal to the Required Interest Coverage Ratio for such Class or Classes or
(ii) such Class or Classes of Notes are no longer outstanding.

 

“Interest Determination Date”: (a) with respect to the first Interest Accrual
Period, (x) for the period from the Closing Date to but excluding September 5,
2014, the second London Banking Day preceding the Closing Date, and (y) for the
remainder of the first Interest Accrual Period, the second London Banking Day
preceding September 5, 2014, and (b) with respect to each Interest Accrual
Period thereafter, the second London Banking Day preceding the first day of each
Interest Accrual Period.

 

“Interest Proceeds”: With respect to any Collection Period or Determination
Date, without duplication, the sum of:

 

(i)          all payments of interest and delayed compensation (representing
compensation for delayed settlement) received in Cash by the Issuer during the
related Collection Period on the Collateral Obligations and Eligible
Investments, including the accrued interest received in connection with a sale
thereof during the related Collection Period, less any such amount that
represents Principal Financed Accrued Interest;

 

(ii)         all principal and interest payments received by the Issuer during
the related Collection Period on Eligible Investments purchased with Interest
Proceeds;

 

(iii)        all amendment and waiver fees, late payment fees and other fees
received by the Issuer during the related Collection Period, except for those in
connection with (a) the lengthening of the maturity of the related Collateral
Obligation or (b) the reduction of the par amount of the related Collateral
Obligation, as determined by the Collateral Manager with notice to the Trustee
and the Collateral Administrator;

 

(iv)        commitment fees and other similar fees received by the Issuer during
such Collection Period in respect of Revolving Collateral Obligations and
Delayed Drawdown Collateral Obligations;

 

34

 

 

(v)         any amounts deposited in the Expense Reserve Account as Interest
Proceeds pursuant to Section 3.1(xi)(B); and

 

(vi)        any capital contributions made to the Issuer which are designated as
Interest Proceeds as permitted by this Indenture;

 

provided that any amounts received in respect of any Defaulted Obligation will
constitute Principal Proceeds (and not Interest Proceeds) until the aggregate of
all collections in respect of such Defaulted Obligation since it became a
Defaulted Obligation equals the outstanding principal balance of such Collateral
Obligation at the time it became a Defaulted Obligation; provided further that
capitalized interest shall not constitute Interest Proceeds.

 

“Interest Rate”: With respect to each Class of Notes, the per annum stated
interest rate payable on such Class with respect to each Interest Accrual Period
equal to LIBOR for such Interest Accrual Period plus the spread specified in
Section 2.3.

 

“Interests”: The membership interests in the Issuer.

 

“Investment Advisers Act”: The United States Investment Advisers Act or 1940, as
amended.

 

“Investment Criteria”: The criteria specified in Section 12.2.

 

“Issuer”: The Person named as such on the first page of this Indenture until a
successor Person shall have become the Issuer pursuant to the applicable
provisions of this Indenture, and thereafter “Issuer” shall mean such successor
Person.

 

“Issuer Limited Liability Company Agreement”: The Amended and Restated Limited
Liability Company Agreement of the Issuer, dated as of June 5, 2014.

 

“Issuer Order” and “Issuer Request”: A written order or request (which may be a
standing order or request) dated and signed in the name of the Issuer or by a
Responsible Officer of the Issuer, or by the Collateral Manager by a Responsible
Officer thereof, on behalf of the Issuer.

 

“Issuer’s Website”: The internet website of the Issuer, initially available at
https:www.structuredfn.com, access to which is limited to the Rating Agencies
and NRSROs who have provided and NRSRO Certification.

 

“Junior Class”: With respect to a particular Class of Notes, each Class of Notes
that is subordinated to such Class, as indicated in Section 2.3.

 

“LIBOR”: The meaning set forth in Exhibit C hereto.

 

“LIBOR Floor Obligation”: As of any date of determination, a Floating Rate
Obligation (a) the interest in respect of which is paid based on a London
interbank offered rate and (b) that provides that such London interbank offered
rate is (in effect) calculated as the greater of (i) a specified “floor” rate
per annum and (ii) the London interbank offered rate for the applicable interest
period for such Collateral Obligation.

 

35

 

 

“Lien”: Any grant of a security interest in, mortgage, deed of trust, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever, including, without limitation, any
conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing (including
any UCC financing statement or any similar instrument filed against a Person’s
assets or properties).

 

“Listed Notes”: The Notes specified as such in Section 2.3.

 

“Loan”: Any obligation for the payment or repayment of borrowed money that is
documented by a term loan agreement, revolving loan agreement or other similar
credit agreement.

 

“Loan Sale Agreement”: That certain Loan Sale Agreement, dated as of the Closing
Date, by and between the Transferor and the Issuer.

 

“London Banking Day”: A day on which commercial banks are open for business
(including dealings in foreign exchange and foreign currency deposits) in
London, England.

 

“Maintenance Covenant”: A covenant by any borrower to comply with one or more
financial covenants during each reporting period, whether or not such borrower
has taken any specified action.

 

“Majority”: With respect to (a) any Class or Classes of Notes, the Holders of
more than 50% of the Aggregate Outstanding Amount of the Notes of such Class or
Classes, as applicable and (b) the Interests, the holders of more than 50% of
the Interests.

 

“Margin Stock”: “Margin Stock” as defined under Regulation U issued by the
Federal Reserve Board, including any debt security which is by its terms
convertible into “Margin Stock.”

 

“Market Value”: With respect to any loans or other assets, the amount
(determined by the Collateral Manager) equal to the product of the Principal
Balance thereof and the price (expressed as a percentage of par) determined in
the following manner:

 

(i)          the bid price determined by the Loan Pricing Corporation, LoanX
Inc. or Markit Group Limited; or

 

(ii)         if the price described in clause (i) is not available,

 

(A)        the average of the bid prices determined by three broker-dealers
active in the trading of such asset that are Independent (without giving effect
to the last sentence in the definition thereof) from each other and the Issuer
and the Collateral Manager;

 

36

 

 

(B)         if only two such bids can be obtained, the lower of the bid prices
of such two bids; or

 

(C)         if only one such bid can be obtained, and such bid was obtained from
a Qualified Broker/Dealer, such bid; or

 

(iii)        if a value cannot be obtained by the Collateral Manager exercising
reasonable efforts pursuant to the means contemplated by clauses (i) or (ii),
the value determined as the bid side market value of such Collateral Obligation
as reasonably determined by the Collateral Manager (so long as the Collateral
Manager is a Registered Investment Adviser, or has applied to be a Registered
Investment Adviser) consistent with the Collateral Manager Standard and
certified by the Collateral Manager to the Trustee; provided that, the Market
Value of such Collateral Obligation for a period of 30 days after such date of
determination shall be the lower of:

 

(A)        the bid side market value thereof as reasonably determined by the
Collateral Manager consistent with the Collateral Manager Standard and certified
by the Collateral Manager to the Trustee; and

 

(B)         the higher of (x) 70% multiplied by the Principal Balance of such
Collateral Obligation and (y) the applicable S&P Recovery Rate multiplied by the
Principal Balance of such Collateral Obligation,

 

and, following such 30 day period, the Market Value of such Collateral
Obligation shall be zero; or

 

(iv)        if the Market Value of an asset is not determined in accordance with
clause (i), (ii) or (iii) above, then such Market Value shall be deemed to be
zero until such determination is made in accordance with clause (i), (ii) or
(iii) above.

 

“Material Covenant Default”: A default by an Obligor with respect to any
Collateral Obligation, and subject to any grace periods contained in the related
Underlying Instrument, that gives rise to the right of the lender(s) thereunder
to accelerate the principal of such Collateral Obligation.

 

“Maturity”: With respect to any Note, the date on which the unpaid principal of
such Note becomes due and payable as therein or herein provided, whether at the
Stated Maturity or by declaration of acceleration, call for redemption or
otherwise.

 

“Maturity Amendment”: An amendment to the Underlying Instruments governing a
Collateral Obligation that extends the stated maturity of such Collateral
Obligation. For the avoidance of doubt, an amendment that would extend the
stated maturity date of any tranche of the credit facility of which a Collateral
Obligation is part, but would not extend the stated maturity date of the
Collateral Obligation held by the Issuer, does not constitute a Maturity
Amendment.

 

37

 

 

“Maximum Moody’s Rating Factor Test”: A test that will be satisfied on any date
of determination if the Adjusted Weighted Average Moody’s Rating Factor of the
Collateral Obligations is less than or equal to the sum of (A) the number set
forth in the Asset Quality Matrix at the intersection of the applicable
“row/column combination” chosen by the Collateral Manager (or interpolating
between two adjacent rows and/or two adjacent columns, as applicable) as set
forth in Section 7.18(f) plus (B) the Moody’s Weighted Average Recovery
Adjustment.

 

“Measurement Date”: (i) Any day on which a purchase of a Collateral Obligation
occurs, (ii) any Determination Date, (iii) the date as of which the information
in any Monthly Report is calculated, (iv) with five Business Days prior written
notice, any Business Day requested by either Rating Agency and (v) the Effective
Date.

 

“Merging Entity”: The meaning specified in Section 7.10.

 

“Middle Market Loan”: Any Loan other than a Broadly Syndicated Loan.

 

“Minimum Floating Spread”: The number set forth in the column entitled “Minimum
Weighted Average Spread” in the Asset Quality Matrix based upon the applicable
“row/column combination” chosen by the Collateral Manager (or interpolating
between two adjacent rows and/or two adjacent columns, as applicable) in
accordance with Section 7.18(f), as reduced by the Moody’s Weighted Average
Recovery Adjustment; provided that the Minimum Floating Spread may not be
reduced below 2.5% as a result of the application of the Moody’s Weighted
Average Recovery Adjustment.

 

“Minimum Floating Spread Test”: The test that is satisfied on any date of
determination if the Weighted Average Floating Spread plus the Excess Weighted
Average Coupon equals or exceeds the Minimum Floating Spread.

 

“Minimum Weighted Average Coupon”: If any of the Collateral Obligations are
Fixed Rate Obligations, 6.0%.

 

“Minimum Weighted Average Coupon Test”: A test that is satisfied on any date of
determination as of which the Collateral Obligations include any Fixed Rate
Obligations if the Weighted Average Coupon plus the Excess Weighted Average
Floating Spread equals or exceeds the Minimum Weighted Average Coupon.

 

“Minimum Weighted Average Moody’s Recovery Rate Test”: The test that will be
satisfied on any date of determination if the Weighted Average Moody’s Recovery
Rate equals or exceeds 43.00%.

 

“Minimum Weighted Average S&P Recovery Rate Test”: The test that will be
satisfied on any date of determination if the Weighted Average S&P Recovery Rate
for each Class of Notes Outstanding equals or exceeds the Weighted Average S&P
Recovery Rate for such Class selected by the Collateral Manager in connection
with the S&P CDO Monitor Test.

 

“Money”: The meaning specified in Section 1-201(24) of the UCC.

 

38

 

 

“Monthly Report”: The meaning specified in Section 10.7(a).

 

“Monthly Report Determination Date”: The meaning specified in Section 10.7(a).

 

“Moody’s”: Moody’s Investors Service, Inc. and any successor thereto.

 

“Moody’s Collateral Value”: On any date of determination, with respect to any
Defaulted Obligation or Deferring Obligation, the lesser of (i) the Moody’s
Recovery Amount of such Defaulted Obligation or Deferring Obligation as of such
date and (ii) the Market Value of such Defaulted Obligation or Deferring
Obligation as of such date.

 

“Moody’s Counterparty Criteria”: With respect to any Participation Interest
proposed to be acquired by the Issuer, criteria that will be met if, immediately
after giving effect to such acquisition, (x) the percentage of the Collateral
Principal Amount that consists in the aggregate of Participation Interests with
Selling Institutions that have the same or a lower Moody’s credit rating does
not exceed the “Aggregate Percentage Limit” set forth below for such Moody’s
credit rating and (y) the percentage of the Collateral Principal Amount that
consists in the aggregate of Participation Interests with any single Selling
Institution that has the Moody’s credit rating set forth below or a lower credit
rating does not exceed the “Individual Percentage Limit” set forth below for
such Moody’s credit rating:

 

Moody’s credit rating of
Selling Institution (at or
below)  Aggregate Percentage
Limit   Individual Percentage
Limit            Aaa   20.0%   20.0% Aa1   20.0%   10.0% Aa2   20.0%   10.0%
Aa3   15.0%   10.0%   A1   10.0%   5.0%   A2 and P-1 (both)   5.0%   5.0%   A3
or below   0.0%   0.0%

 

“Moody’s Default Probability Rating”: With respect to any Collateral Obligation,
the rating determined pursuant to Schedule 3 hereto (or such other schedule
provided by Moody’s to the Issuer, the Trustee, the Collateral Administrator and
the Collateral Manager).

 

“Moody’s Derived Rating”: With respect to any Collateral Obligation whose
Moody’s Rating or Moody’s Default Probability Rating cannot otherwise be
determined pursuant to the definitions thereof, the rating determined for such
Collateral Obligation as set forth in Schedule 3 hereto (or such other schedule
provided by Moody’s to the Issuer, the Trustee, the Collateral Administrator and
the Collateral Manager).

 

“Moody’s Diversity Test”: A test that will be satisfied on any date of
determination if the Diversity Score (rounded to the nearest whole
number) equals or exceeds the number set forth in the column entitled “Minimum
Diversity Score” in the Asset Quality Matrix based upon the applicable
“row/column combination” chosen by the Collateral Manager (or interpolating
between two adjacent rows and/or two adjacent columns, as applicable) in
accordance with Section 7.18(f).

 

39

 

 

“Moody’s Effective Date Deemed Rating Confirmation”: The meaning specified in
Section 7.18(c).

 

“Moody’s Industry Classification”: The industry classifications set forth in
Schedule 5 hereto, as such industry classifications shall be updated at the
option of the Collateral Manager if Moody’s publishes revised industry
classifications.

 

“Moody’s Ramp-Up Failure”: The meaning specified in Section 7.18(d).

 

“Moody’s Rating”: With respect to any Collateral Obligation, the rating
determined pursuant to Schedule 3 hereto (or such other schedule provided by
Moody’s to the Issuer, the Trustee, the Collateral Administrator and the
Collateral Manager).

 

“Moody’s Rating Condition”: With respect to any action taken or to be taken by
or on behalf of the Issuer, a condition that is satisfied if Moody’s has
confirmed in writing (including by means of electronic message, facsimile
transmission, press release, posting to its internet website, or other means
then considered industry standard) to the Issuer, the Trustee, the Collateral
Administrator and the Collateral Manager (unless in the form of a press release
or posted to its internet website or such other industry standard that does not
require the Issuer and the Trustee to be identified as addressees) that no
immediate withdrawal or reduction with respect to its then-current rating by
Moody’s of any Class of Notes will occur as a result of such action; provided
that the Moody’s Rating Condition shall not be applicable if no Class of Notes
then Outstanding is rated by Moody’s; provided further that such rating
condition shall be deemed inapplicable with respect to such event or
circumstance if (i) Moody’s has given notice to the effect that it will no
longer review events or circumstances of the type requiring satisfaction of the
Moody’s Rating Condition for purposes of evaluating whether to confirm the
then-current ratings (or initial ratings) of obligations rated by Moody’s; (ii)
Moody’s has communicated to the Issuer, the Collateral Manager or the Trustee
(or their counsel) that it will not review such event or circumstance for
purposes of evaluating whether to confirm the then-current ratings (or Initial
Ratings) of the Notes then rated by Moody’s; or (iii) with respect to amendments
requiring unanimous consent of all Holders of the Notes, such Holders have been
advised prior to consenting that the current ratings of the Notes may be reduced
or withdrawn as a result of such amendment.

 

“Moody’s Rating Factor”: For each Collateral Obligation, the number set forth in
the table below opposite the Moody’s Default Probability Rating of such
Collateral Obligation.

 

Moody’s Default
Probability
Rating  Moody’s Rating
Factor   Moody’s Default
Probability
Rating  Moody’s Rating
Factor  Aaa   1   Ba1   940  Aa1   10   Ba2   1,350  Aa2   20   Ba3   1,766 
Aa3   40   B1   2,220  A1   70   B2   2,720  A2   120   B3   3,490  A3   180  
Caa1   4,770  Baa1   260   Caa2   6,500  Baa2   360   Caa3   8,070  Baa3   610  
Ca or lower   10,000 

 

40

 

 

For purposes of the Maximum Moody’s Rating Factor Test, any Collateral
Obligation issued or guaranteed by the United States government or any agency or
instrumentality thereof is assigned a Moody’s Rating Factor of 1.

 

“Moody’s Recovery Amount”: With respect to any Collateral Obligation that is a
Defaulted Obligation or a Deferring Obligation, an amount equal to (a) the
applicable Moody’s Recovery Rate multiplied by (b) the Principal Balance of such
Collateral Obligation.

 

“Moody’s Recovery Rate”: With respect to any Collateral Obligation, as of any
date of determination, the recovery rate determined in accordance with the
following, in the following order of priority:

 

(i)          if the Collateral Obligation has been specifically assigned a
recovery rate by Moody’s (for example, in connection with the assignment by
Moody’s of an estimated rating), such recovery rate;

 

(ii)         if the preceding clause does not apply to the Collateral
Obligation, except with respect to DIP Collateral Obligations, the rate
determined pursuant to the table below based on the number of rating
subcategories difference between the Collateral Obligation’s Moody’s Rating and
its Moody’s Default Probability Rating (for purposes of clarification, if the
Moody’s Rating is higher than the Moody’s Default Probability Rating, the rating
subcategories difference will be positive and if it is lower, negative):

 

Number of Moody’s
Ratings Subcategories
Difference Between the
Moody’s Rating and the
Moody’s Default
Probability Rating  Senior Secured
Loans**   Second Lien Loans*   Unsecured Loans  +2 or more   60.0%   55.0% 
 45.0% +1   50.0%   45.0%   35.0% 0   45.0%   35.0%   30.0% -1   40.0%   25.0% 
 25.0% -2   30.0%   15.0%   15.0% -3 or less   20.0%   5.0%   5.0%

 

(iii)        if the Collateral Obligation is a DIP Collateral Obligation (other
than a DIP Collateral Obligation which has been specifically assigned a recovery
rate by Moody’s), 50%.

 

41

 

 

*If such Collateral Obligations does not have both a CFR and an Assigned Moody’s
Rating (as such terms are defined in Schedule 3) such Collateral Obligation will
be deemed to be an Unsecured Loan for purposes of this table.

 

**Any Collateral Obligation that is a First-Lien Last-Out Loan will be deemed to
be a Second Lien Loan for purposes of this table.

 

“Moody’s Weighted Average Recovery Adjustment”: As of any date of determination,
the greater of (a) zero and (b) the product of (i)(A) the Weighted Average
Moody’s Recovery Rate as of such date of determination multiplied by 100 minus
(B) 43.0 and (ii) (A) with respect to the adjustment of the Maximum Moody’s
Rating Factor Test, 85 and (B) with respect to adjustment of the Minimum
Floating Spread, 0.2%; provided that, if the Weighted Average Moody’s Recovery
Rate for purposes of determining the Moody’s Weighted Average Recovery
Adjustment is greater than 60.0%, then such Weighted Average Moody’s Recovery
Rate shall equal 60.0% unless the Moody’s Rating Condition is satisfied;
provided further that the amount specified in clause (b)(i) above may only be
allocated once on any date of determination and the Collateral Manager shall
designate to the Collateral Administrator in writing on each such date the
portion of such amount that shall be allocated to clause (b)(ii)(A) and the
portion of such amount that shall be allocated to clause (b)(ii)(B) (it being
understood that, absent an express designation by the Collateral Manager, all
such amounts shall be allocated to clause (b)(ii)(A)).

 

“Net Exposure Amount”: As of the applicable Cut-Off Date, with respect to any
Collateral Obligation which is a Revolving Collateral Obligation or Delayed
Drawdown Collateral Obligation, the lesser of (i) the aggregate amount of the
then unfunded funding obligations thereunder and (ii) the amount necessary to
cause, on the applicable Cut-Off Date with respect to such Collateral
Obligation, the amount of funds on deposit in the Revolver Funding Account to be
at least equal to the sum of the unfunded funding obligations under all Delayed
Drawdown Collateral Obligations and Revolving Collateral Obligations then
included in the Assets.

 

“Net Purchased Loan Balance”: As of any date of determination, an amount equal
to (a) the sum of (i) the aggregate principal balance of all Collateral
Obligations conveyed by the Transferor to the Issuer prior to such date,
calculated as of the respective Cut-Off Dates of such Collateral Obligations,
and (ii) the aggregate principal balance of all Collateral Obligations acquired
by the Issuer other than from the Transferor prior to such date minus (b) the
aggregate principal balance of all Collateral Obligations sold or otherwise
transferred to the Transferor prior to such date.

 

“Non-Call Period”: The period from the Closing Date to but excluding the Payment
Date in July 2016.

 

“Non-Emerging Market Obligor”: An Obligor that is Domiciled in (a) the United
States of America or (b) any country or Tax Jurisdiction that has a foreign
currency government bond rating of at least “Aa2” by Moody’s and a foreign
currency issuer credit rating of at least “AA” by S&P.

 

“Non-Permitted ERISA Holder”: The meaning specified in Section 2.11(d).

 

42

 

 

“Non-Permitted Holder”: The meaning specified in Section 2.11(b).

 

“Note Interest Amount”: With respect to any Class of Notes and any Payment Date,
the amount of interest for the related Interest Accrual Period payable in
respect of each U.S.$100,000 of outstanding principal amount of such Class of
Notes.

 

“Note Payment Sequence”: The application, in accordance with the Priority of
Payments, of Interest Proceeds or Principal Proceeds, as applicable, in the
following order:

 

(i)          to the payment of principal of the Class A-1 Notes and the Class
A-2 Notes (including any defaulted interest), pro rata, based on their
respective Aggregate Outstanding Amounts, until the Class A-1 Notes and the
Class A-2 Notes have been paid in full;

 

(ii)         to the payment of principal of the Class B Notes (including any
defaulted interest) until the Class B Notes have been paid in full;

 

(iii)        to the payment of (1) first, any accrued and unpaid interest
(excluding Deferred Interest but including interest on Deferred Interest) on the
Class C Notes and (2) second, to the payment of any Deferred Interest on the
Class C Notes, in each case, until such amounts have been paid in full; and

 

(iv)        to the payment of principal of the Class C Notes until the Class C
Notes have been paid in full.

 

“Noteholder”: With respect to any Note, the Person whose name appears on the
Register as the registered holder of such Note.

 

“Notes”: Collectively, the Notes authorized by, and authenticated and delivered
under, this Indenture (as specified in Section 2.4) or any supplemental
indenture (and including any Additional Notes issued hereunder pursuant to
Section 2.13).

 

“NRSRO”: A nationally recognized statistical rating organization registered with
the SEC under the Exchange Act.

 

“NRSRO Certification”: A certification substantially in the form of Exhibit E
executed by a NRSRO in favor of the Issuer that states that such NRSRO has
provided the Issuer with the appropriate certifications under Exchange Act Rule
17g-5(e) and that such NRSRO has access to the Issuer’s Website.

 

“Obligor”: With respect to any Collateral Obligation, any Person or Persons
obligated to make payments pursuant to or with respect to such Collateral
Obligation, including any guarantor thereof, but excluding, in each case, any
such Person that is an obligor or guarantor that is in addition to the primary
obligors or guarantors with respect to the assets, cash flows or credit on which
the related Collateral Obligation is principally underwritten.

 

“Offer”: The meaning specified in Section 10.8(c).

 

43

 

 

“Offering”: The offering of any Notes pursuant to the relevant Offering
Circular.

 

“Offering Circular”: Each offering circular relating to the offer and sale of
the Notes, including any supplements thereto.

 

“Officer”: (a) With respect to any corporation, the Chairman of the Board of
Directors, the President, any Vice President, the Secretary, an Assistant
Secretary, the Treasurer or an Assistant Treasurer of such entity, (b) (i) with
respect to the Issuer, any Responsible Officer of the designated manager of the
Issuer, or any Officer of the Collateral Manager on behalf of the Issuer, and
(ii) with respect to any other limited liability company, any managing member or
manager thereof or any person to whom the rights and powers of management
thereof are delegated in accordance with the limited liability company agreement
of such limited liability company and (c) with respect to the Collateral
Manager, any manager of the Collateral Manager or any duly authorized officer of
the Collateral Manager (as indicated on an incumbency certificate delivered to
the Trustee) with direct responsibility for the administration of the Collateral
Management Agreement and this Indenture and also, with respect to a particular
matter, any other duly authorized officer of the Collateral Manager to whom such
matter is referred because of such officer’s knowledge of and familiarity with
the particular subject.

 

“Opinion of Counsel”: A written opinion addressed to the Trustee and, if
required by the terms hereof, each Rating Agency, in form and substance
reasonably satisfactory to the Trustee (and, if so addressed, each Rating
Agency), of an attorney admitted to practice, or a nationally or internationally
recognized and reputable law firm one or more of the partners of which are
admitted to practice, before the highest court of any State of the United States
or the District of Columbia, which attorney or law firm, as the case may be,
may, except as otherwise expressly provided herein, be counsel for the Issuer,
and which attorney or law firm, as the case may be, shall be reasonably
satisfactory to the Trustee. Whenever an Opinion of Counsel is required
hereunder, such Opinion of Counsel may rely on opinions of other counsel who are
so admitted and so satisfactory, which opinions of other counsel shall accompany
such Opinion of Counsel and shall be addressed to the Trustee (and, if required
by the terms hereof, each Rating Agency) or shall state that the Trustee (and,
if required by the terms hereof, each Rating Agency) shall be entitled to rely
thereon.

 

“Optional Redemption”: A redemption of the Notes in accordance with Section 9.2.

 

“Other Plan Law”: Any state, local, other federal or non-U.S. laws or
regulations that are substantially similar to the prohibited transaction
provisions of Section 406 of ERISA or Section 4975 of the Code.

 

“Outstanding”: With respect to the Notes or the Notes of any specified Class, as
of any date of determination, all of the Notes or all of the Notes of such
Class, as the case may be, theretofore authenticated and delivered under this
Indenture, except:

 

(i)          Notes theretofore canceled by the Registrar or delivered to the
Registrar for cancellation in accordance with the terms of Section 2.9
(including, without limitation and for the avoidance of doubt, pursuant to
Section 9.7);

 

44

 

 

(ii)         Notes or portions thereof for whose payment or redemption funds in
the necessary amount have been theretofore irrevocably deposited with the
Trustee or any Paying Agent in trust for the Holders of such Notes pursuant to
Section 4.1(a)(ii); provided that if such Notes or portions thereof are to be
redeemed, notice of such redemption has been duly given pursuant to this
Indenture or provision therefor satisfactory to the Trustee has been made;

 

(iii)        Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to this Indenture, unless proof
satisfactory to the Trustee is presented that any such Notes are held by a
“protected purchaser” (within the meaning of Section 8-303 of the UCC); and

 

(iv)        Notes alleged to have been mutilated, destroyed, lost or stolen for
which replacement Notes have been issued as provided in Section 2.6;

 

provided that in determining whether the Holders of the requisite Aggregate
Outstanding Amount have given any request, demand, authorization, direction,
notice, consent or waiver hereunder, (a) Notes owned by the Issuer or (only in
the case of a vote on (i) the removal of the Collateral Manager for “cause” and
(ii) the waiver of any event constituting “cause”, in each case, unless all
Notes are Collateral Manager Notes) Collateral Manager Notes shall be
disregarded and deemed not to be Outstanding, except that (x) in determining
whether the Trustee shall be protected in relying upon any such request, demand,
authorization, direction, notice, consent or waiver, only Notes that a Trust
Officer of the Trustee actually knows, based solely on transfer certificates
received pursuant to the terms of Section 2.5, to be so owned shall be so
disregarded and (y) if all Notes are Collateral Manager Notes, Collateral
Manager Notes shall not be so disregarded and (b) Notes so owned that have been
pledged in good faith shall be regarded as Outstanding if the pledgee
establishes to the reasonable satisfaction of the Trustee the pledgee’s right so
to act with respect to such Notes and that the pledgee is not one of the Persons
specified above.

 

“Overcollateralization Ratio”: With respect to any specified Class or Classes of
Notes as of any date of determination, the percentage derived from: (i) the
Adjusted Collateral Principal Amount on such date divided by (ii) the Aggregate
Outstanding Amount on such date of the Notes of such Class or Classes
(including, in the case of the Class C Notes, any accrued Deferred Interest that
remains unpaid), each Priority Class of Notes and each Pari Passu Class of
Notes.

 

“Overcollateralization Ratio Test”: A test that is satisfied with respect to any
designated Class or Classes of Notes as of any date of determination on which
such test is applicable if (i) the Overcollateralization Ratio for such Class or
Classes on such date is at least equal to the Required Overcollateralization
Ratio for such Class or Classes or (ii) such Class or Classes of Notes is no
longer Outstanding.

 

“Pari Passu Class”: With respect to any specified Class of Notes, each Class of
Notes that ranks pari passu to such Class, as indicated in Section 2.3.

 

“Partial Redemption Date”: Any date on which a Refinancing of one or more but
not all Classes of Notes occurs.

 

45

 

 

“Partial Refinancing Interest Proceeds”: In connection with a Refinancing in
part by Class of one or more Classes of Notes, with respect to each such Class,
Interest Proceeds up to the amount of accrued and unpaid interest on such Class,
but only to the extent that such Interest Proceeds would be available under the
Priority of Payments to pay accrued and unpaid interest on such Class on the
Refinancing Date (or, in the case of a Refinancing occurring on a date other
than a Payment Date, only to the extent that such Interest Proceeds would be
available under the Priority of Payments to pay accrued and unpaid interest on
such Class on the next Payment Date, taking into account scheduled distributions
on the Assets that are expected to be received prior to the next Determination
Date).

 

“Participation Interest”: An undivided 100% participation interest in a loan
that, at the time of acquisition, or the Issuer’s commitment to acquire the
same, satisfies each of the following criteria: (i) such participation would
constitute a Collateral Obligation were it acquired directly, (ii) the seller of
the participation is the lender on the loan, (iii) the aggregate participation
in the loan does not exceed the principal amount or commitment of such loan,
(iv) such participation does not grant, in the aggregate, to the participant in
such participation a greater interest than the seller holds in the loan or
commitment that is the subject of the participation, (v) the entire purchase
price for such participation is paid in full at the time of its acquisition (or,
in the case of a participation in a Revolving Collateral Obligation or Delayed
Drawdown Collateral Obligation, at the time of the funding of such loan), and
(vi) the participation provides the participant all of the economic benefit and
risk of the whole or part of the loan or commitment that is the subject of the
loan participation. For the avoidance of doubt a Participation Interest shall
not include a sub-participation interest in any loan.

 

“Paying Agent”: Any Person authorized by the Issuer to pay the principal of or
interest on any Notes on behalf of the Issuer as specified in Section 7.2.

 

“Payment Account”: The payment account of the Trustee established pursuant to
Section 10.3(a).

 

“Payment Date”: The 25th day of January, April, July and October of each year
(or, if such day is not a Business Day, the next succeeding Business Day),
commencing in October 2014, except that the final Payment Date (subject to any
earlier redemption or payment of the Notes) shall be April 25, 2026 (or, if such
day is not a Business Day, the next succeeding Business Day).

 

“PBGC”: The United States Pension Benefit Guaranty Corporation.

 

“Permitted Deferrable Obligation”: Any Deferrable Obligation that (or the
Underlying Instrument of which) carries a current cash pay interest rate of not
less than (a) in the case of a Floating Rate Obligation, LIBOR plus 1.00% per
annum or (b) in the case of a Fixed Rate Obligation, the zero-coupon swap rate
in a fixed/floating interest rate swap with a term equal to five years.

 

46

 

 

“Permitted Liens”: With respect to the Assets: (i) security interests, liens and
other encumbrances created pursuant to the Transaction Documents, (ii) with
respect to agented Collateral Obligations, security interests, liens and other
encumbrances in favor of the lead agent, the collateral agent or the paying
agent on behalf of all holders of indebtedness of such Obligor under the related
facility, (iii) with respect to any Equity Security, any security interests,
liens and other encumbrances granted on such Equity Security to secure
indebtedness of the related Obligor and/or any security interests, liens and
other rights or encumbrances granted under any governing documents or other
agreement between or among or binding upon the Issuer as the holder of equity in
such Obligor and (iv) security interests, liens and other encumbrances, if any,
which have priority over first priority perfected security interests in the
Collateral Obligations or any portion thereof under the UCC or any other
applicable law.

 

“Permitted Offer”: An Offer (i) pursuant to the terms of which the offeror
offers to acquire a debt obligation (including a Collateral Obligation) in
exchange for consideration consisting solely of Cash in an amount equal to or
greater than the full face amount of such debt obligation plus any accrued and
unpaid interest and (ii) as to which the Collateral Manager has determined in
its reasonable commercial judgment that the offeror has sufficient access to
financing to consummate the Offer.

 

“Permitted Use”: With respect to any amount on deposit in the Supplemental
Reserve Account, any of the following uses: (i) the transfer of the applicable
portion of such amount to the Collection Account for application as Principal
Proceeds; (ii) the repurchase of Notes of any Class (other than the Class A
Notes) through a tender offer, in the open market, or in a private negotiated
transaction (in each case, subject to applicable law and the provisions of
Section 9.7); (iii) to pay for any costs or expenses associated with a
Refinancing and (iv) the purchase of additional Collateral Obligations during
the Reinvestment Period and any other purpose not prohibited hereunder.

 

“Person”: An individual, corporation (including a business trust), partnership,
limited liability company, joint venture, association, joint stock company,
statutory trust, trust (including any beneficiary thereof), unincorporated
association or government or any agency or political subdivision thereof.

 

“Post-Reinvestment Period Settlement Obligation”: The meaning specified in
Section 12.2(a).

 

“Portfolio Company”: Any company that is controlled by the Collateral Manager,
an Affiliate thereof, or an account, fund, client or portfolio established and
controlled by the Collateral Manager or an Affiliate thereof.

 

“Principal Balance”: Subject to Section 1.3, with respect to (a) any Asset other
than a Revolving Collateral Obligation or Delayed Drawdown Collateral
Obligation, as of any date of determination, the outstanding principal amount of
such Asset (excluding any capitalized interest) and (b) any Revolving Collateral
Obligation or Delayed Drawdown Collateral Obligation, as of any date of
determination, the outstanding principal amount of such Revolving Collateral
Obligation or Delayed Drawdown Collateral Obligation (excluding any capitalized
interest), plus (except as expressly set forth herein) any undrawn commitments
that have not been irrevocably reduced or withdrawn with respect to such
Revolving Collateral Obligation or Delayed Drawdown Collateral Obligation;
provided that for all purposes the Principal Balance of (1) any Equity Security
or interest only strip shall be deemed to be zero and (2) any Defaulted
Obligation that is not sold or terminated within three years after becoming a
Defaulted Obligation shall be deemed to be zero.

 

47

 

 

“Principal Collection Subaccount”: The meaning specified in Section 10.2(a).

 

“Principal Financed Accrued Interest”: The amount of Principal Proceeds, if any,
applied towards the purchase of accrued interest on a Collateral Obligation.

 

“Principal Proceeds”: With respect to any Collection Period or Determination
Date, all amounts received by the Issuer during the related Collection Period
that do not constitute Interest Proceeds and any other amounts that have been
designated as Principal Proceeds pursuant to the terms of this Indenture.

 

“Priority Category”: With respect to any Collateral Obligation, the applicable
category listed in the table under the heading “Priority Category” in clause
1(b) of Schedule 4.

 

“Priority Class”: With respect to any specified Class of Notes, each Class of
Notes that ranks senior to such Class, as indicated in Section 2.3.

 

“Priority of Payments”: The meaning specified in Section 11.1(a).

 

“Proceeding”: Any suit in equity, action at law or other judicial or
administrative proceeding.

 

“Process Agent”: The meaning specified in Section 7.2.

 

“Proposed Portfolio”: The portfolio of Collateral Obligations and Eligible
Investments resulting from the proposed purchase, sale, maturity or other
disposition of a Collateral Obligation or a proposed reinvestment in an
additional Collateral Obligation, as the case may be.

 

“Purchase Agreement”: The agreement dated as of June 5, 2014 by and between the
Issuer, the Transferor and the Initial Purchaser of and placement agent for the
Notes, as amended from time to time in accordance with the terms thereof.

 

“QIB/IAI/non-U.S. person”: The meaning specified in Section 10.12(a).

 

“QIB/QP”: Any Person that, at the time of its acquisition, purported acquisition
or proposed acquisition of Notes is both a Qualified Institutional Buyer and a
Qualified Purchaser.

 

“Qualified Broker/Dealer”: Any of Bank of America/Merrill Lynch; The Bank of
Montreal; The Bank of New York Mellon; Barclays Bank plc; BNP Paribas;
Broadpoint Securities; Calyon; Citibank, N.A.; Credit Agricole S.A.; Canadian
Imperial Bank of Commerce; Credit Suisse; Deutsche Bank AG; Dresdner Bank AG; GE
Capital; Goldman Sachs & Co.; Guggenheim; HSBC Bank; Imperial Capital LLC;
Jefferies & Company, Inc.; JPMorgan Chase Bank, N.A.; Key Bank National
Association; Lloyds TSB Bank; Madison Capital; Merrill Lynch, Pierce, Fenner &
Smith Incorporated; Morgan Stanley & Co.; Natixis; NewStar Financial, Inc.;
Northern Trust Company; Royal Bank of Canada; The Royal Bank of Scotland plc;
Société Générale; SunTrust Bank, Inc.; The Toronto-Dominion Bank; UBS AG; U.S.
Bank, National Association; and Wells Fargo Bank, National Association, and any
successor or successors to each of the foregoing.

 

48

 

 

“Qualified Institutional Buyer”: The meaning specified in Rule 144A under the
Securities Act.

 

“Qualified Purchaser”: The meaning specified in Section 2(a)(51) of the 1940 Act
and Rule 2a51-1, 2a51-2 or 2a51-3 under the 1940 Act.

 

“Ramp-Up Account”: The account established pursuant to Section 10.3(c).

 

“Rating Agency”: Each of Moody’s and S&P or, with respect to Assets generally,
if at any time Moody’s or S&P ceases to provide rating services with respect to
debt obligations, any other nationally recognized investment rating agency
selected by the Issuer (or the Collateral Manager on behalf of the Issuer). If
at any time Moody’s ceases to be a Rating Agency, references to rating
categories of Moody’s herein shall be deemed instead to be references to the
equivalent categories (as determined by the Collateral Manager) of such other
rating agency as of the most recent date on which such other rating agency and
Moody’s published ratings for the type of obligation in respect of which such
alternative rating agency is used; provided that, if any S&P Rating is
determined by reference to a rating by Moody’s, such change shall be subject to
satisfaction of the S&P Rating Condition. If at any time S&P ceases to be a
Rating Agency, references to rating categories of S&P herein shall be deemed
instead to be references to the equivalent categories (as determined by the
Collateral Manager) of such other rating agency as of the most recent date on
which such other rating agency and S&P published ratings for the type of
obligation in respect of which such alternative rating agency is used.

 

“Record Date”: With respect to any applicable Payment Date, Redemption Date or
Re-Pricing Date (i) with respect to the Global Notes, the date one day prior to
such Payment Date, Redemption Date or Re-Pricing Date, as applicable, and (ii)
with respect to the Certificated Notes, the last day of the month immediately
preceding such Payment Date, Redemption Date or Re-Pricing Date, as applicable
(whether or not a Business Day).

 

“Recovery Rate Set”: The meaning specified in the definition of the term “S&P
CDO Monitor.”

 

“Redemption Date”: Any Business Day specified for a redemption of Notes pursuant
to Article IX.

 

“Redemption Price”: For each Note to be redeemed (x) 100% of the Aggregate
Outstanding Amount of such Note, plus (y) accrued and unpaid interest thereon
(including any defaulted interest and any accrued and unpaid interest thereon
and any Deferred Interest and any accrued and unpaid interest thereon) to the
Redemption Date or Re-Pricing Date, as applicable; provided that, in connection
with any Re-Pricing, Tax Redemption, Optional Redemption or Clean-Up Call
Redemption of the Notes in whole, holders of 100% of the Aggregate Outstanding
Amount of any Class of Notes may elect to receive less than 100% of the
Redemption Price that would otherwise be payable to the holders of such Class of
Notes.

 

“Reference Banks”: The meaning specified in Exhibit C hereto.

 

49

 

 

“Refinancing”: A loan or an issuance of replacement securities, whose terms in
each case will be negotiated by the Collateral Manager on behalf of the Issuer,
from one or more financial institutions or purchasers to refinance the Notes in
connection with an Optional Redemption.

 

“Refinancing Proceeds”: The Cash proceeds from the Refinancing.

 

“Register” and “Registrar”: The respective meanings specified in Section 2.5(a).

 

“Registered”: In registered form for U.S. federal income tax purposes and issued
after July 18, 1984.

 

“Registered Investment Adviser”: A Person duly registered as an investment
adviser in accordance with and pursuant to Section 203 of the Investment
Advisers Act.

 

“Regulation S”: Regulation S, as amended, under the Securities Act.

 

“Regulation S Global Note”: The meaning specified in Section 2.2(b)(i).

 

“Reinvestment Period”: The period from and including the Closing Date to and
including the earliest of (i) April 28, 2018, (ii) the date of the acceleration
of the Maturity of any Class of Notes pursuant to Section 5.2 and (iii) the date
on which the Collateral Manager determines in its sole discretion that it can no
longer reinvest in additional Collateral Obligations in accordance with the
terms hereof or the Collateral Management Agreement in connection with a Special
Redemption pursuant to clause (i) of Section 9.6; provided that in the case of
clause (iii), the Collateral Manager notifies the Issuer, the Trustee (who shall
notify the Holders of Notes) and the Collateral Administrator thereof in writing
at least one Business Day prior to such date.

 

“Reinvestment Target Par Balance”: As of any date of determination, the Target
Initial Par Amount minus (i) the amount of any reduction in the Aggregate
Outstanding Amount of the Notes through the payment of Principal Proceeds plus
(ii) the Aggregate Outstanding Amount of any Additional Notes issued pursuant to
Sections 2.13 and 3.2, or, if greater, the aggregate amount of Principal
Proceeds that result from the issuance of such Additional Notes.

 

“Related Person”: With respect to any Person, the owners of the equity interests
therein, directors, officers, employees, managers, agents and professional
advisors thereof.

 

“Required Interest Coverage Ratio”: (a) For the Class A Notes and the Class B
Notes, 120.0%; and (b) for the Class C Notes, 110.0%.

 

“Required Overcollateralization Ratio”: (a) For the Class A Notes and the Class
B Notes, 153.6%; and (b) for the Class C Notes, 136.1%.

 

“Resolution”: With respect to the Issuer, a resolution of the board of directors
of the designated manager of the Issuer.

 

50

 

 

“Responsible Officer”: With respect to any Person, any duly authorized director,
officer or manager of such Person with direct responsibility for the
administration of the applicable agreement and also, with respect to a
particular matter, any other duly authorized director, officer or manager of
such Person to whom such matter is referred because of such director’s,
officer’s or manager’s knowledge of and familiarity with the particular subject.
Each party may receive and accept a certification of the authority of any other
party as conclusive evidence of the authority of any Person to act, and such
certification may be considered as in full force and effect until receipt by
such other party of written notice to the contrary.

 

“Restricted Trading Period”: The period during which (a) the Moody’s rating of
any of the Class A Notes is one or more sub-categories below its rating on the
Closing Date or (b) the Moody’s rating of the Class A Notes (then outstanding)
has been withdrawn and not reinstated, (c) the Moody’s rating of the Class B
Notes or the Class C Notes is two or more sub-categories below its rating on the
Closing Date or (d) the Moody’s rating of the Class B Notes or Class C Notes (in
each case, then outstanding) has been withdrawn and not reinstated; provided
that such period will not be a Restricted Trading Period upon the direction of
the Issuer with the consent of a Majority of the Controlling Class.

 

“Retention of Net Economic Interest Letter”: The letter relating to the
retention of net economic interest by the Transferor, as retention provider, and
addressed to the Issuer.

 

“Revolver Funding Account”: The account established pursuant to Section 10.4.

 

“Revolving Collateral Obligation”: Any Collateral Obligation (other than a
Delayed Drawdown Collateral Obligation) that is a loan (including, without
limitation, revolving loans, including funded and unfunded portions of revolving
credit lines and letter of credit facilities (other than letter of credit
facilities that require the Issuer to collateralize its commitment or deposit
the amount of its commitment in trust), unfunded commitments under specific
facilities and other similar loans and investments) that by its terms may
require one or more future advances to be made to the borrower by the Issuer;
provided that any such Collateral Obligation will be a Revolving Collateral
Obligation only until all commitments to make advances to the borrower expire or
are terminated or irrevocably reduced to zero.

 

“Rule 144A”: Rule 144A, as amended, under the Securities Act.

 

“Rule 144A Global Note”: The meaning specified in Section 2.2(b)(ii).

 

“Rule 144A Information”: The meaning specified in Section 7.15.

 

“Rule 17g-5”: Rule 17g-5 under the Exchange Act.

 

“S&P”: Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor or successors thereto.

 

51

 

 

“S&P CDO Monitor”: The dynamic, analytical computer model developed by S&P used
to calculate the default frequency in terms of the amount of debt assumed to
default as a percentage of the original principal amount of the Collateral
Obligations consistent with a specified benchmark rating level based upon
certain assumptions (including the applicable Weighted Average S&P Recovery
Rate) and S&P’s proprietary corporate default studies, as may be amended by S&P
from time to time upon notice to the Issuer, the Trustee, the Collateral Manager
and the Collateral Administrator. The model is available at
www.structuredfinanceinterface.com. The S&P CDO Monitor shall be chosen by the
Collateral Manager (with notice to the Collateral Administrator) in accordance
with Section 7.18(f) and by reference to the portfolio of Collateral Obligations
and the following inputs: (A) the applicable weighted average spread will be the
spread between 4.0% and 6.5% (in increments of .01%) without exceeding the
Weighted Average Floating Spread (determined for purposes of this definition as
if all Discount Obligations instead constituted Collateral Obligations that are
not Discount Obligations) as of such Measurement Date (the “S&P Matrix Spread”),
(B) the Weighted Average S&P Recovery Rate with respect to the Notes will be
determined according to its S&P rating by reference to the applicable “Recovery
Rate Case” set forth in the table provided in Section 2 of Schedule 4, in each
case as selected by the Collateral Manager (provided that, in each case, such
rate may not exceed the Weighted Average S&P Recovery Rate for each Class of
Notes) and (C) the applicable weighted average coupon will be between 1.5% and
12.0% (in increments of .01%) without exceeding the Weighted Average Coupon
(determined for purposes of this definition as if all Discount Obligations
instead constituted Collateral Obligations that are not Discount Obligations)
(the “S&P Matrix Coupon”), in each case as selected by the Collateral Manager.
On and after the Effective Date, the Collateral Manager will have the right to
choose which Recovery Rate Case set forth in Section 2 of Schedule 4 for each
Class of Notes (collectively, a “Recovery Rate Set”) and which S&P Matrix Spread
and S&P Matrix Coupon will be applicable for purposes of the S&P CDO Monitor. In
the event the Collateral Manager fails to choose (A) Recovery Rate Cases prior
to the Effective Date, 38.75% will apply with respect to the Class A Notes and
42.00% will apply with respect to the Class B Notes, (B) the S&P Matrix Spread
prior to the Effective Date, the S&P Matrix Spread will be 4.75% or (C) the S&P
Matrix Coupon prior to the Effective Date, the S&P Matrix Coupon will be 6.00%.

 

“S&P CDO Monitor Test”: A test that will be satisfied on any date of
determination on or after the Effective Date following receipt by the Issuer and
the Collateral Administrator of the requisite input files for the S&P CDO
Monitor if, after giving effect to the sale of a Collateral Obligation or the
purchase of a Collateral Obligation, each Class Default Differential of the
Proposed Portfolio is positive. The S&P CDO Monitor Test will be considered to
be improved if each Class Default Differential of the Proposed Portfolio is
greater than the corresponding Class Default Differential of the Current
Portfolio.

 

“S&P Collateral Value”: With respect to any Defaulted Obligation or Deferring
Obligation, the lesser of (i) the S&P Recovery Amount of such Defaulted
Obligation or Deferring Obligation, as of the relevant Measurement Date and
(ii) the Market Value of such Defaulted Obligation or Deferring Obligation, as
of the relevant Measurement Date.

 

“S&P Industry Classification”: The S&P Industry Classifications set forth in
Schedule 2 hereto, which industry classifications may be updated at the option
of the Collateral Manager if S&P publishes revised industry classifications.

 

“S&P Matrix Coupon”: The meaning specified in the definition of the term “S&P
CDO Monitor.”

 

52

 

 

“S&P Matrix Spread”: The meaning specified in the definition of the term “S&P
CDO Monitor.”

 

“S&P Rating”: With respect to any Collateral Obligation, as of any date of
determination, the rating determined in accordance with the following
methodology:

 

(i)          (a) if there is an issuer credit rating of the issuer of such
Collateral Obligation by S&P as published by S&P, or the guarantor which
unconditionally and irrevocably guarantees such Collateral Obligation pursuant
to a form of guaranty approved by S&P for use in connection with this
transaction, then the S&P Rating shall be such rating (regardless of whether
there is a published rating by S&P on the Collateral Obligations of such issuer
held by the Issuer; provided that private ratings (that is, ratings provided at
the request of the Obligor) may be used for purposes of this definition if the
related Obligor has consented to the disclosure thereof and a copy of such
consent has been provided to S&P) or (b) if there is no issuer credit rating of
the issuer by S&P but (1) there is a senior secured rating on any obligation or
security of the issuer, then the S&P Rating of such Collateral Obligation shall
be one sub-category below such rating; (2) if clause (1) above does not apply,
but there is a senior unsecured rating on any obligation or security of the
issuer, the S&P Rating of such Collateral Obligation shall equal such rating;
and (3) if neither clause (1) nor clause (2) above applies, but there is a
subordinated rating on any obligation or security of the issuer, then the S&P
Rating of such Collateral Obligation shall be one sub-category above such rating
if such rating is higher than “BB+”, and shall be two sub-categories above such
rating if such rating is “BB+” or lower;

 

(ii)         [reserved];

 

(iii)        if there is not a rating by S&P on the issuer or on an obligation
of the issuer, then the S&P Rating may be determined pursuant to clauses
(a) through (c) below:

 

(a)if an obligation of the issuer is publicly rated by Moody’s, then the S&P
Rating will be determined in accordance with the methodologies for establishing
the Moody’s Rating set forth above except that the S&P Rating of such obligation
will be (1) one sub-category below the S&P equivalent of the Moody’s Rating if
such Moody’s Rating is “Baa3” or higher and (2) two sub-categories below the S&P
equivalent of the Moody’s Rating if such Moody’s Rating is “Ba1” or lower;
provided that any such obligation with a Moody’s Rating carrying the subscript
“sf” shall have an S&P Rating of CCC- and shall carry the subscript “sf”;

 

53

 

 

(b)the S&P Rating may be based on a credit estimate provided by S&P, and in
connection therewith, the Issuer, the Collateral Manager on behalf of the Issuer
or the issuer of such Collateral Obligation shall, prior to or within 30 days
after the acquisition of such Collateral Obligation, apply (and concurrently
submit all available Information in respect of such application) to S&P for a
credit estimate which shall be its S&P Rating; provided that, until the receipt
from S&P of such estimate, such Collateral Obligation shall have an S&P Rating
as determined by the Collateral Manager in its sole discretion if the Collateral
Manager certifies to the Trustee that it believes that such S&P Rating
determined by the Collateral Manager is commercially reasonable and will be at
least equal to such rating; provided further, that if such Information is not
submitted within such 30-day period, then, pending receipt from S&P of such
estimate, the Collateral Obligation shall have (1) the S&P Rating as determined
by the Collateral Manager for a period of up to 90 days after the acquisition of
such Collateral Obligation and (2) an S&P Rating of “CCC-” following such 90-day
period; unless, during such 90-day period, the Collateral Manager has requested
the extension of such period and S&P, in its sole discretion, has granted such
request; provided further, that if the Collateral Obligation has had a public
rating by S&P that S&P has withdrawn or suspended within six months prior to the
date of such application for a credit estimate in respect of such Collateral
Obligation, the S&P Rating in respect thereof shall be “CCC-” pending receipt
from S&P of such estimate, and S&P may elect not to provide such estimate until
a period of six months (or such other period as provided in S&P’s then current
criteria) have elapsed after the withdrawal or suspension of the public rating;
provided further that with respect to any Collateral Obligation for which S&P
has provided a credit estimate, the Collateral Manager (on behalf of the Issuer)
will request that S&P confirm or update such estimate annually (and pending
receipt of such confirmation or new estimate, the Collateral Obligation will
have the prior estimate); provided further that such credit estimate shall
expire 12 months after the acquisition of such Collateral Obligation, following
which such Collateral Obligation shall have an S&P Rating of “CCC-” unless,
during such 12-month period, the Issuer applies for renewal thereof in
accordance with Section 7.14(b) (and concurrently submits all available
Information in respect of such renewal), in which case such credit estimate
shall continue to be the S&P Rating of such Collateral Obligation until S&P has
confirmed or revised such credit estimate, upon which such confirmed or revised
credit estimate shall be the S&P Rating of such Collateral Obligation; provided
further that such confirmed or revised credit estimate shall expire on the next
succeeding 12-month anniversary of the date of the acquisition of such
Collateral Obligation and (when renewed annually in accordance with
Section 7.14(b)) on each 12-month anniversary thereafter; provided further that
the Issuer will submit all available Information in respect of such Collateral
Obligation to S&P notwithstanding that the Issuer is not applying to S&P for a
confirmed or updated credit estimate; provided further that the Issuer will
promptly notify S&P of any material events affecting any such Collateral
Obligation if the Collateral Manager reasonably determines that such notice is
required in accordance with S&P’s published criteria for credit estimates titled
“What Are Credit Estimates And How Do They Differ From Ratings?” dated April
2011 (as the same may be amended or updated from time to time); or

 

54

 

 

(c)with respect to a Collateral Obligation that is not a Defaulted Obligation,
the S&P Rating of such Collateral Obligation will at the election of the Issuer
(at the direction of the Collateral Manager) be “CCC-”; provided that
(i) neither the issuer of such Collateral Obligation nor any of its Affiliates
are subject to any bankruptcy or reorganization proceedings and (ii) the issuer
has not defaulted on any payment obligation in respect of any debt security or
other obligation of the issuer at any time within the two year period ending on
such date of determination, all such debt securities and other obligations of
the issuer that are pari passu with or senior to the Collateral Obligation are
current and the Collateral Manager reasonably expects them to remain current;
provided that the Issuer will submit all available Information in respect of
such Collateral Obligation to S&P as if the Issuer were applying to S&P for a
credit estimate; or

 

(iv)        with respect to a Current Pay Obligation that is rated “D” or “SD”
by S&P, the S&P Rating of such Current Pay Obligation will be, at the election
of the Issuer (at the direction of the Collateral Manager), “CCC-” or the S&P
Rating determined pursuant to clause (iii)(b) above; provided that the
Collateral Manager may not determine such S&P Rating pursuant to clause
(iii)(b)(1) above;

 

provided that, for purposes of the determination of the S&P Rating, (x) if the
applicable rating assigned by S&P to an obligor or its obligations is on “credit
watch positive” by S&P, such rating will be treated as being one sub-category
above such assigned rating and (y) if the applicable rating assigned by S&P to
an obligor or its obligations is on “credit watch negative” by S&P, such rating
will be treated as being one sub-category below such assigned rating.

 

“S&P Rating Condition”: With respect to any action taken or to be taken by or on
behalf of the Issuer, a condition that is satisfied if S&P has confirmed in
writing (including by means of electronic message, facsimile transmission, press
release or posting to its internet website) to the Issuer, the Trustee, the
Collateral Administrator and the Collateral Manager (unless in the form of a
press release or posted to its internet website that does not require the Issuer
and the Trustee to be identified as addressees) that no immediate withdrawal or
reduction with respect to its then-current rating by S&P of any Class of Notes
will occur as a result of such action; provided that the S&P Rating Condition
will be deemed to be satisfied if no Class of Notes then Outstanding is rated by
S&P; provided further that such rating condition shall be deemed inapplicable
with respect to such event or circumstance if (i) S&P has given notice to the
effect that it will no longer review events or circumstances of the type
requiring satisfaction of the S&P Rating Condition for purposes of evaluating
whether to confirm the then-current ratings (or initial ratings) of obligations
rated by S&P; or (ii) S&P has communicated to the Issuer, the Collateral Manager
or the Trustee (or their counsel) that it will not review such event or
circumstance for purposes of evaluating whether to confirm the then-current
ratings (or Initial Ratings) of the Notes then rated by S&P.

 

55

 

 

“S&P Rating Confirmation Failure”: The meaning specified in Section 7.18(d).

 

“S&P Recovery Amount”: With respect to any Collateral Obligation, an amount
equal to: (a) the applicable S&P Recovery Rate multiplied by (b) the Principal
Balance of such Collateral Obligation.

 

“S&P Recovery Rate”: With respect to a Collateral Obligation, the recovery rate
set forth in Section 1 of Schedule 4 using the initial rating of the most senior
Class of Notes Outstanding at the time of determination.

 

“S&P Recovery Rating”: With respect to a Collateral Obligation for which an S&P
Recovery Rate is being determined, the “Recovery Rating” assigned by S&P to such
Collateral Obligation based upon the tables set forth in Schedule 4 hereto.

 

“Sale”: The meaning specified in Section 5.17(a).

 

“Sale Proceeds”: All proceeds (excluding accrued interest, if any) received with
respect to Assets as a result of sales of such Assets in accordance with Article
XII less any reasonable expenses incurred by the Collateral Manager, the
Collateral Administrator or the Trustee (other than amounts payable as
Administrative Expenses) in connection with such sales. Sale Proceeds will
include Principal Financed Accrued Interest received in respect of such sale.

 

“Schedule of Collateral Obligations”: The schedule of Collateral Obligations
attached as Schedule 1 hereto, which schedule shall include the issuer,
Principal Balance, coupon/spread, the stated maturity, the Moody’s Rating, the
S&P Rating (unless such rating is based on a credit estimate or is a private or
confidential rating from S&P), the Moody’s Industry Classification and the S&P
Industry Classification for each Collateral Obligation and the percentage of the
aggregate commitment under each Revolving Collateral Obligation and Delayed
Drawdown Collateral Obligation that is funded, as amended from time to time
(without the consent of or any action on the part of any Person) to reflect the
release of Collateral Obligations pursuant to Article X hereof, the inclusion of
additional Collateral Obligations pursuant to Section 7.18 hereof and the
inclusion of additional Collateral Obligations as provided in
Section 12.2 hereof.

 

“Scheduled Distribution”: With respect to any Collateral Obligation, each
payment of principal and/or interest scheduled to be made by the related Obligor
under the terms of such Collateral Obligation (determined in accordance with the
assumptions specified in Section 1.3 hereof) after (a) in the case of the
initial Collateral Obligations, the Closing Date or (b) in the case of
Collateral Obligations added or substituted after the Closing Date, the related
Cut-Off Date, as adjusted pursuant to the terms of the related Underlying
Instruments.

 

56

 

 

“Second Lien Loan” Means any assignment of or Participation Interest in a Loan
that: (a) is not (and cannot by its terms become) subordinate in right of
payment to any other obligation of the obligor of the Loan but which is
subordinated (with respect to liquidation preferences with respect to pledged
collateral) to a Senior Secured Loan of the obligor; (b) is secured by a valid
second-priority perfected security interest or lien in, to or on specified
collateral securing the obligor’s obligations under the Second Lien Loan the
value of which is adequate (in the commercially reasonable judgment of the
Collateral Manager) to repay the Loan in accordance with its terms and to repay
all other Loans of equal or higher seniority secured by a lien or security
interest in the same collateral and (c) is not secured solely or primarily by
common stock or other equity interests.

 

“Secured Parties”: The meaning specified in the Granting Clauses.

 

“Securities Account Control Agreement”: The Securities Account Control Agreement
dated as of the Closing Date between the Issuer, the Trustee and Wells Fargo
Bank, National Association, as custodian.

 

“Securities Act”: The United States Securities Act of 1933, as amended.

 

“Securities Intermediary”: The meaning specified in Section 8-102(a)(14) of the
UCC.

 

“Security Entitlement”: The meaning specified in Section 8-102(a)(17) of the
UCC.

 

“Selling Institution”: The entity obligated to make payments to the Issuer under
the terms of a Participation Interest.

 

“Senior Secured Loan”: Any assignment of or Participation Interest in a Loan
that: (a) is not (and cannot by its terms become) subordinate in right of
payment to any other obligation of the obligor of the Loan (other than with
respect to liquidation, trade claims, capitalized leases or similar
obligations); (b) is secured by a valid first-priority perfected security
interest or lien in, to or on specified collateral securing the obligor’s
obligations under the Loan; (c) the value of the collateral securing the Loan at
the time of purchase together with other attributes of the obligor (including,
without limitation, its general financial condition, ability to generate cash
flow available for debt service and other demands for that cash flow) is
adequate (in the commercially reasonable judgment of the Collateral Manager) to
repay the Loan in accordance with its terms and to repay all other Loans of
equal seniority secured by a first lien or security interest in the same
collateral and (d) is not secured solely or primarily by common stock or other
equity interests.

 

“Similar Law”: Any federal, state, local, non-U.S. or other law or regulation
that could cause the underlying assets of the Issuer to be treated as assets of
the investor in any Note (or any interest therein) by virtue of its interest and
thereby subject the Issuer or any person responsible for the investment or
operation of the Issuer’s assets to laws or regulations that are similar to the
fiduciary responsibility or prohibited transaction provisions of ERISA or
Section 4975 of the Code.

 

“Special Redemption”: The meaning specified in Section 9.6.

 

57

 

 

“Special Redemption Amount”: The meaning specified in Section 9.6.

 

“Special Redemption Date”: The meaning specified in Section 9.6.

 

“Specified Amendment”: With respect to any Collateral Obligation, any amendment,
waiver or modification which would:

 

(a)         modify the amortization schedule with respect to such Collateral
Obligation in a manner that (i) reduces the dollar amount of any Scheduled
Distribution by more than the greater of (x) 25% and (y) U.S.$250,000, (ii)
postpones any Scheduled Distribution by more than two payment periods or (iii)
causes the Weighted Average Life of the applicable Collateral Obligation to
increase by more than 25%;

 

(b)         reduce or increase the cash interest rate payable by the Obligor
thereunder by more than 100 basis points (excluding any increase in an interest
rate arising by operation of a default or penalty interest clause under a
Collateral Obligation or as a result of an increase in the interest rate index
for any reason other than such amendment, waiver or modification);

 

(c)         extend the stated maturity date of such Collateral Obligation by
more than 24 months;

 

(d)         contractually or structurally subordinate such Collateral Obligation
by operation of a priority of payments, turnover provisions, the transfer of
assets in order to limit recourse to the related Obligor or the granting of
Liens (other than permitted Liens) on any of the underlying collateral securing
such Collateral Obligation;

 

(e)         release any party from its obligations under such Collateral
Obligation, if such release would have a material adverse effect on the
Collateral Obligation; or

 

(f)          reduce the principal amount of the applicable Collateral
Obligation.

 

“Specified Obligor Information”: The meaning specified in Section 14.15(b).

 

“Stated Maturity”: With respect to the Notes of any Class, the date specified as
such in Section 2.3.

 

“Step-Down Obligation”: An obligation or security which by the terms of the
related Underlying Instruments provides for a decrease in the per annum interest
rate on such obligation or security (other than by reason of any change in the
applicable index or benchmark rate used to determine such interest rate) or in
the spread over the applicable index or benchmark rate, solely as a function of
the passage of time; provided that an obligation or security providing for
payment of a constant rate of interest at all times after the date of
acquisition by the Issuer shall not constitute a Step-Down Obligation.

 

“Step-Up Obligation”: An obligation or security which by the terms of the
related Underlying Instruments provides for an increase in the per annum
interest rate on such obligation or security, or in the spread over the
applicable index or benchmark rate, solely as a function of the passage of time;
provided that an obligation or security providing for payment of a constant rate
of interest at all times after the date of acquisition by the Issuer shall not
constitute a Step-Up Obligation.

 

58

 

 

“Structured Finance Obligation”: Any obligation issued by a special purpose
vehicle and secured directly by, referenced to, or representing ownership of, a
pool of receivables or other financial assets of any obligor, including
collateralized debt obligations and mortgage-backed securities.

 

“Successor Entity”: The meaning specified in Section 7.10(a).

 

“Supermajority”: With respect to any Class of Notes, the Holders or at least
66-2/3% of the Aggregate Outstanding Amount of the Notes of such Class.

 

“Supplemental Reserve Account”: The trust account established pursuant to
Section 10.3(e).

 

“Synthetic Security”: A security or swap transaction, other than a Participation
Interest, that has payments associated with either payments of interest on
and/or principal of a reference obligation or the credit performance of a
reference obligation.

 

“Target Initial Par Amount”: U.S.$400,000,000.

 

“Target Initial Par Condition”: A condition satisfied as of the Effective Date
if the Aggregate Principal Balance of Collateral Obligations (i) that are held
by the Issuer and (ii) of which the Issuer has committed to purchase on such
date, together with the amount of any proceeds of prepayments, maturities or
redemptions of Collateral Obligations purchased by the Issuer prior to such date
(other than any such proceeds that have been reinvested in Collateral
Obligations by the Issuer on the Effective Date), will equal or exceed the
Target Initial Par Amount; provided that for purposes of this definition, any
Collateral Obligation that becomes a Defaulted Obligation prior to the Effective
Date shall be treated as having a Principal Balance equal to its Moody’s
Collateral Value.

 

“Tax”: Any tax, levy, impost, duty, charge or assessment of any nature
(including interest, penalties and additions thereto) imposed by any
governmental taxing authority.

 

“Tax Event”: An event that occurs if (i)(x) a change in or the adoption of any
U.S. or foreign tax statute or treaty, or any change in or the issuance of any
regulation (whether final, temporary or proposed), rule, ruling, practice,
procedure or judicial decision or interpretation of the foregoing after the
Closing Date results in any Obligor under any Collateral Obligation being
required to deduct or withhold from any payment under such Collateral Obligation
to the Issuer for or on account of any Tax for whatever reason and such Obligor
is not required to pay to the Issuer such additional amount as is necessary to
ensure that the net amount actually received by the Issuer (free and clear of
Taxes, whether assessed against such Obligor or the Issuer) will equal the full
amount that the Issuer would have received had no such deduction or withholding
occurred and (y) the total amount of such deductions or withholdings on the
Assets results in a payment by, or charge or tax burden to, the Issuer that
results or will result in the withholding of 5% or more of Scheduled
Distributions for any Collection Period, or (ii) any jurisdiction imposes net
income, profits or similar Tax on the Issuer in an aggregate amount in any
Collection Period in excess of U.S. $1,000,000.

 

59

 

 

Notwithstanding anything in this Indenture, the Collateral Manager shall give
the Trustee prompt written notice of the occurrence of a Tax Event upon its
discovery thereof. Until the Trustee receives written notice from the Collateral
Manager or otherwise, the Trustee shall not be deemed to have notice or
knowledge to the contrary.

 

“Tax Jurisdiction”: The Bahamas, Bermuda, the British Virgin Islands, the Cayman
Islands, the Channel Islands or the Netherlands Antilles and any other tax
advantaged jurisdiction as may be notified by Moody’s to the Collateral Manager
from time to time.

 

“Tax Redemption”: The meaning specified in Section 9.3(a) hereof.

 

“Temporary Regulation S Global Note”: The meaning specified in
Section 2.2(b)(i).

 

“Third Party Credit Exposure”: As of any date of determination, the sum (without
duplication) of the outstanding Principal Balance of each Collateral Obligation
that consists of a Participation Interest.

 

“Third Party Credit Exposure Limits”: Limits that shall be satisfied if the
Third Party Credit Exposure with counterparties having the ratings below from
S&P do not exceed the percentage of the Collateral Principal Amount specified
below:

 



S&P’s credit rating of
Selling Institution  Aggregate
Percentage
Limit Individual
Percentage
Limit AAA 20% 20% AA+ 10% 10% AA 10% 10% AA- 10% 10% A+ 5% 5% A 5% 5% A- or
below 0% 0%

 

provided that a Selling Institution having an S&P credit rating of “A” must also
have a short-term S&P rating of “A-1” otherwise its “Aggregate Percentage Limit”
and “Individual Percentage Limit” (each as shown above) shall be 0%.

 

“Trading Plan”: The meaning specified in Section 12.2(b).

 

“Trading Plan Period”: The meaning specified in Section 12.2(b).

 

60

 

 

“Transaction Documents”: The Indenture, the Collateral Management Agreement, the
Collateral Administration Agreement, the Securities Account Control Agreement,
the Loan Sale Agreement and the Purchase Agreement.

 

“Transfer Agent”: The Person or Persons, which may be the Issuer, authorized by
the Issuer to exchange or register the transfer of Notes.

 

“Transfer Deposit Amount”: On any date of determination with respect to any
Collateral Obligation, an amount equal to the sum of the outstanding principal
balance of such Collateral Obligation, together with accrued interest thereon
through such date of determination, and in connection with any Collateral
Obligation which is a Revolving Collateral Obligation or a Delayed Drawdown
Collateral Obligation, an amount equal to the Net Exposure Amount thereof as of
the applicable Cut-Off Date.

 

“Transferor”: Golub Capital BDC, Inc., together with its successors and assigns.

 

“Trust Officer”: When used with respect to the Trustee, any officer within the
Corporate Trust Office (or any successor group of the Trustee) including any
vice president, assistant vice president or officer of the Trustee customarily
performing functions similar to those performed by the Persons who at the time
shall be such officers, respectively, or to whom any corporate trust matter is
referred at the Corporate Trust Office because of such Person’s knowledge of and
familiarity with the particular subject and, in each case, having direct
responsibility for the administration of this transaction.

 

“Trustee”: The meaning specified in the first sentence of this Indenture.

 

“UCC”: The Uniform Commercial Code as in effect in the State of New York or, if
different, the political subdivision of the United States that governs the
perfection of the relevant security interest, as amended from time to time.

 

“Uncertificated Security”: The meaning specified in Section 8-102(a)(18) of the
UCC.

 

“Underlying Instruments”: The indenture, loan agreement, credit agreement or
other customary agreement pursuant to which an Asset has been created or issued
and each other agreement that governs the terms of or secures the obligations
represented by such Asset or of which the holders of such Asset are the
beneficiaries.

 

“Unsaleable Asset”: (a) Any Defaulted Obligation (during the continuation of an
Event of Default only), Equity Security, obligation received in connection with
a tender offer, voluntary redemption, exchange offer, conversion, restructuring
or plan of reorganization with respect to the obligor, or other exchange or any
other security or debt obligation that is part of the Assets, in respect of
which the Issuer has not received a payment in cash during the preceding 12
months or (b) any asset, claim or other property identified in a certificate of
the Collateral Manager as having a Market Value of less than U.S.$1,000, in each
case with respect to which the Collateral Manager certifies to the Trustee that
(x) it has made commercially reasonable efforts to dispose of such Collateral
Obligation for at least 90 days and (y) in its commercially reasonable judgment
such Collateral Obligation is not expected to be saleable for the foreseeable
future.

 

61

 

 

“Unregistered Securities”: The meaning specified in Section 5.17(c).

 

“Unsecured Loan”: A senior unsecured Loan obligation of any Person which is not
(and by its terms is not permitted to become) subordinate in right of payment to
any other debt for borrowed money incurred by the obligor under such Loan.

 

“U.S. Person” and “U.S. person”: The meanings specified in Regulation S.

 

“Valuation”: With respect to any Collateral Obligation, a recent (as determined
by the Collateral Manager in its commercially reasonable business judgment in
accordance with the Collateral Manager Standard) valuation of the fair market
value of such Collateral Obligation established by (a) reference to the “bid
side” price listed on a third-party pricing service such as LoanX or LPC or
other service selected by the Collateral Manager in accordance with the
Collateral Manager Standard; provided that if a fair market value is available
from more than one pricing service, the highest such “bid side” value so
obtained shall be used, or (b) if data for such Collateral Obligation is not
available from such a pricing service, an analysis performed by a nationally
recognized valuation firm to establish a fair market value of such Collateral
Obligation which reflects the “bid side” price that would be paid by a willing
buyer to a willing seller of such Collateral Obligation in an expedited sale on
an arm’s-length basis.

 

“Weighted Average Coupon”: As of any Measurement Date, the number obtained by
dividing:

 

(a)         the amount equal to the Aggregate Coupon; by

 

(b)         an amount equal to the aggregate outstanding principal balance of
all Fixed Rate Obligations as of such Measurement Date.

 

“Weighted Average Floating Spread”: As of any Measurement Date, the number
obtained by dividing: (a) the amount equal to (A) the Aggregate Funded Spread
plus (B) the Aggregate Unfunded Spread by (b) an amount equal to the aggregate
outstanding principal balance of all Floating Rate Obligations as of such
Measurement Date.

 

“Weighted Average Life”: As of any date of determination with respect to all
Collateral Obligations other than Defaulted Obligations, the number of years
following such date obtained by summing the products obtained by multiplying:

 

(a)         (i) the Average Life at such time of each such Collateral Obligation
by (ii) the outstanding principal balance of such Collateral Obligation

 

and dividing such sum by:

 

(b)         the aggregate outstanding principal balance at such time of all
Collateral Obligations other than Defaulted Obligations.

 

62

 

 

For the purposes of the foregoing, the “Average Life” is, on any date of
determination with respect to any Collateral Obligation, the quotient obtained
by dividing (i) the sum of the products of (a) the number of years (rounded to
the nearest one hundredth thereof) from such date of determination to the
respective dates of each successive Scheduled Distribution of principal of such
Collateral Obligation and (b) the respective amounts of principal of such
Scheduled Distributions by (ii) the sum of all successive Scheduled
Distributions of principal on such Collateral Obligation.

 

“Weighted Average Life Test”: A test satisfied on any date of determination if
the Weighted Average Life of the Collateral Obligations as of such date is less
than or equal to (i) 8.50 less (ii) (x) 0.25 multiplied by (y) the aggregate
number of quarter-year periods that have elapsed since the Closing Date.

 

“Weighted Average Moody’s Rating Factor”: The number (rounded up to the nearest
whole number) determined by:

 

(a)         summing the products of (i) the Principal Balance of each Collateral
Obligation (excluding Equity Securities) multiplied by (ii) the Moody’s Rating
Factor of such Collateral Obligation (as described below) and

 

(b)         dividing such sum by the Principal Balance of all such Collateral
Obligations.

 

For purposes of the foregoing, the “Moody’s Rating Factor” relating to any
Collateral Obligation is the number set forth in the table below opposite the
Moody’s Default Probability Rating of such Collateral Obligation.

 

Moody’s Default
Probability Rating Moody’s Rating
Factor Moody’s Default
Probability Rating Moody’s Rating
Factor Aaa 1 Ba1 940 Aa1 10 Ba2 1,350 Aa2 20 Ba3 1,766 Aa3 40 B1 2,220 A1 70 B2
2,720 A2 120 B3 3,490 A3 180 Caa1 4,770 Baa1 260 Caa2 6,500 Baa2 360 Caa3 8,070
Baa3 610 Ca or lower 10,000

 

“Weighted Average Moody’s Recovery Rate”: As of any date of determination, the
number, expressed as a percentage, obtained by summing the product of the
Moody’s Recovery Rate on such Measurement Date of each Collateral Obligation and
the Principal Balance of such Collateral Obligation, dividing such sum by the
aggregate Principal Balance of all such Collateral Obligations and rounding up
to the first decimal place.

 

“Weighted Average S&P Recovery Rate”: As of any date of determination, the
number, expressed as a percentage and determined separately for each Class of
Notes, obtained by summing the products obtained by multiplying the Principal
Balance of each Collateral Obligation by its corresponding recovery rate as
determined in accordance with Section 1 of Schedule 4 hereto, dividing such sum
by the aggregate Principal Balance of all Collateral Obligations, and rounding
to the nearest tenth of a percent.

 

63

 

 

“Zero Coupon Bond”: Any debt security that by its terms (a) does not bear
interest for all or part of the remaining period that it is outstanding, (b)
provides for periodic payments of interest in Cash less frequently than
semi-annually or (c) pays interest only at its stated maturity.

 

Section 1.2          Usage of Terms. With respect to all terms in this
Indenture, the singular includes the plural and the plural the singular; words
importing any gender include the other genders; references to “writing” include
printing, typing, lithography and other means of reproducing words in a visible
form; references to agreements and other contractual instruments include all
amendments, modifications and supplements thereto or any changes therein entered
into in accordance with their respective terms and not prohibited by this
Indenture; references to Persons include their permitted successors and assigns;
and the term “including” means “including without limitation.”

 

Section 1.3          Assumptions as to Assets. In connection with all
calculations required to be made pursuant to this Indenture with respect to
Scheduled Distributions on any Asset, or any payments on any other assets
included in the Assets, with respect to the sale of and reinvestment in
Collateral Obligations, and with respect to the income that can be earned on
Scheduled Distributions on such Assets and on any other amounts that may be
received for deposit in the Collection Account, the provisions set forth in this
Section 1.3 shall be applied. The provisions of this Section 1.3 shall be
applicable to any determination or calculation that is covered by this
Section 1.3, whether or not reference is specifically made to Section 1.3,
unless some other method of calculation or determination is expressly specified
in the particular provision.

 

(a)         All calculations with respect to Scheduled Distributions on the
Assets securing the Notes shall be made on the basis of information as to the
terms of each such Asset and upon reports of payments, if any, received on such
Asset that are furnished by or on behalf of the issuer of such Asset and, to the
extent they are not manifestly in error, such information or reports may be
conclusively relied upon in making such calculations.

 

(b)         For purposes of calculating the Coverage Tests, except as otherwise
specified in the Coverage Tests, such calculations will not include scheduled
interest and principal payments on Defaulted Obligations unless or until such
payments are actually made.

 

(c)         For each Collection Period and as of any date of determination, the
Scheduled Distribution on any Asset (including Current Pay Obligations and DIP
Collateral Obligations but excluding Defaulted Obligations, which, except as
otherwise provided herein, shall be assumed to have a Scheduled Distribution of
zero, except to the extent any payments have actually been received) shall be
the sum of (i) the total amount of payments and collections to be received
during such Collection Period in respect of such Asset (including the proceeds
of the sale of such Asset received and, in the case of sales which have not yet
settled, to be received during the Collection Period and not reinvested in
additional Collateral Obligations or Eligible Investments or retained in the
Collection Account for subsequent reinvestment pursuant to Section 12.2) that,
if received as scheduled, will be available in the Collection Account at the end
of the Collection Period and (ii) any such amounts received in prior Collection
Periods that were not disbursed on a previous Payment Date.

 

64

 

 

(d)         Each Scheduled Distribution receivable with respect to an Asset
shall be assumed to be received on the applicable Due Date, and each such
Scheduled Distribution shall be assumed to be immediately deposited in the
Collection Account to earn interest at the Assumed Reinvestment Rate. All such
funds shall be assumed to continue to earn interest until the date on which they
are required to be available in the Collection Account for application, in
accordance with the terms hereof, to payments of principal of or interest on the
Notes or other amounts payable pursuant to this Indenture. For purposes of the
applicable determinations required by Section 10.7(b)(iv), Article XII and the
definition of “Interest Coverage Ratio”, the expected interest on the Notes and
Floating Rate Obligations will be calculated using the then current interest
rates applicable thereto.

 

(e)         References in Section 11.1(a) to calculations made on a “pro forma
basis” shall mean such calculations after giving effect to all payments, in
accordance with the Priority of Payments described herein, that precede (in
priority of payment) or include the clause in which such calculation is made.

 

(f)          For purposes of calculating all Concentration Limitations, in both
the numerator and the denominator of any component of the Concentration
Limitations, Defaulted Obligations will be treated as having a Principal Balance
equal to the Defaulted Obligation Balance.

 

(g)         If a Collateral Obligation included in the Assets would be deemed a
Current Pay Obligation but for the applicable percentage limitation in clause
(x) of the proviso to the definition of “Defaulted Obligation”, then the Current
Pay Obligations with the lowest Market Value (expressed as a percentage of the
outstanding principal balance of such Current Pay Obligations as of the date of
determination) shall be deemed Defaulted Obligations. Each such Defaulted
Obligation will be treated as a Defaulted Obligation for all purposes until such
time as the Aggregate Principal Balance of Current Pay Obligations would not
exceed, on a pro forma basis including such Defaulted Obligation, the applicable
percentage of the Collateral Principal Amount.

 

(h)         Except where expressly referenced herein for inclusion in such
calculations, Defaulted Obligations will not be included in the calculation of
the Collateral Quality Tests.

 

(i)          For purposes of calculating compliance with the Investment
Criteria, upon the direction of the Collateral Manager by notice to the Trustee
and the Collateral Administrator, any Eligible Investment representing Principal
Proceeds received upon the sale or other disposition of a Collateral Obligation
shall be deemed to have the characteristics of such Collateral Obligation until
reinvested in an additional Collateral Obligation. Such calculations shall be
based upon the principal amount of such Collateral Obligation, except in the
case of Defaulted Obligations and Credit Risk Obligations, in which case the
calculations will be based upon the Principal Proceeds received on the
disposition or sale of such Defaulted Obligation or Credit Risk Obligation.

 

65

 

 

(j)          For the purposes of calculating compliance with each of the
Concentration Limitations all calculations will be rounded to the nearest 0.1%.
All other calculations, unless otherwise set forth herein or the context
otherwise requires, shall be rounded to the nearest ten-thousandth if expressed
as a percentage, and to the nearest one-hundredth if expressed otherwise.

 

(k)         Except as expressly set forth in this Indenture, the “principal
balance” and “outstanding principal balance” of a Revolving Collateral
Obligation or a Delayed Drawdown Collateral Obligation shall include all
unfunded commitments that have not been irrevocably reduced or withdrawn.

 

(l)          Notwithstanding any other provision of this Indenture to the
contrary, all monetary calculations under this Indenture shall be in Dollars.

 

(m)        Any reference herein to an amount of the Trustee’s or the Collateral
Administrator’s fees calculated with respect to a period at a per annum rate
shall be computed on the basis of the actual number of days in the applicable
Interest Accrual Period divided by 360 and shall be based on the aggregate face
amount of the Assets.

 

(n)         To the extent of any ambiguity in the interpretation of any
definition or term contained herein or to the extent more than one methodology
can be used to make any of the determinations or calculations set forth herein,
the Collateral Administrator shall request direction from the Collateral Manager
as to the interpretation and/or methodology to be used, and the Collateral
Administrator shall follow such direction, and together with the Trustee, shall
be entitled to conclusively rely thereon without any responsibility or liability
therefor.

 

(o)         For purposes of calculating the Collateral Quality Tests, DIP
Collateral Obligations will be treated as having an S&P Recovery Rate equal to
the S&P Recovery Rate for Senior Secured Loans.

 

(p)         For purposes of calculating compliance with any tests under this
Indenture, the trade date (and not the settlement date) with respect to any
acquisition or disposition of a Collateral Obligation or Eligible Investment
shall be used to determine whether and when such acquisition or disposition has
occurred.

 

(q)         For all purposes where expressly used in this Indenture, the
“principal balance” and “outstanding principal balance” shall exclude
capitalized interest, if any.

 

66

 

 

ARTICLE II

 

The Notes

 

Section 2.1         Forms Generally. The Notes and the Trustee’s or
Authenticating Agent’s certificate of authentication thereon (the “Certificate
of Authentication”) shall be in substantially the forms required by this
Article, with such appropriate insertions, omissions, substitutions and other
variations as are required or permitted by this Indenture, and may have such
letters, numbers or other marks of identification and such legends or
endorsements placed thereon, as may be consistent herewith, determined by the
Responsible Officers of the Issuer executing such Notes as evidenced by their
execution of such Notes. Any portion of the text of any Note may be set forth on
the reverse thereof, with an appropriate reference thereto on the face of the
Note.

 

Section 2.2          Forms of Notes. (a) The forms of the Notes, including the
forms of Certificated Notes, Temporary Regulation S Global Notes, Regulation S
Global Notes and Rule 144A Global Notes, shall be as set forth in the applicable
part of Exhibit A hereto.

 

(b)         Notes.

 

(i)          The Notes of each Class sold to Qualified Purchasers that are not
U.S. persons in offshore transactions (as defined in Regulation S) in reliance
on Regulation S shall each be issued initially in the form of one temporary
global note per Class in definitive, fully registered form without interest
coupons substantially in the applicable form attached as Exhibit A-1 hereto
(each a “Temporary Regulation S Global Note”), which shall be deposited on the
Closing Date on behalf of the purchasers of such Notes represented thereby with
the Trustee, at its Corporate Trust Office, as custodian for DTC, and registered
in the name of Cede & Co. for the account of designated agents holding on behalf
of Euroclear and/or Clearstream. Prior to the end of the Distribution Compliance
Period, beneficial interests in each Temporary Regulation S Global Note may be
held only through Euroclear or Clearstream. After the expiration of the
Distribution Compliance Period, beneficial interests in a Temporary Regulation S
Global Note shall be exchanged for an interest in one permanent global note per
Class in definitive, fully registered form without interest coupons
substantially in the applicable form attached as Exhibit A-1 hereto (each, a
“Regulation S Global Note”), and shall be deposited on behalf of the subscribers
for such Notes represented thereby with the Trustee as custodian for, and
registered in the name of Cede & Co., for the respective accounts of Euroclear
and Clearstream, duly executed by the Issuer and authenticated by the Trustee as
hereinafter provided. During the Distribution Compliance Period, distributions
due in respect of a beneficial interest in a Temporary Regulation S Global Note
shall only be made upon delivery to the Trustee by Euroclear or Clearstream, as
applicable, of a certificate (a “Non-U.S. Beneficial Ownership Certification”)
to the effect that Euroclear or Clearstream, as applicable, has received a
certificate substantially in the Form of Exhibit B-5 hereto. After the
expiration of the Distribution Compliance Period, distributions due in respect
of any beneficial interests in a Temporary Regulation S Global Note shall not be
made to the holders of such beneficial interests unless exchange for a
beneficial interest in the Regulation S Global Note is improperly withheld or
refused.

 

67

 

 

(ii)         The Notes of each Class sold to Persons that are QIB/QPs shall each
be issued initially in the form of one permanent global Note per Class in
definitive, fully registered form without interest coupons substantially in the
applicable form attached as Exhibit A-1 hereto (each, a “Rule 144A Global Note”)
and shall be deposited on behalf of the subscribers for such Notes represented
thereby with the Trustee as custodian for, and registered in the name of Cede &
Co., a nominee of, DTC, duly executed by the Issuer and authenticated by the
Trustee as hereinafter provided.

 

(iii)       The Notes sold to persons that, at the time of the acquisition,
purported acquisition or proposed acquisition of any such Note, are
Institutional Accredited Investors and Qualified Purchasers (or a corporation,
partnership, limited liability company or other entity (other than a trust),
each shareholder, partner, member or other equity owner of which is a Qualified
Purchaser) shall be issued in the form of definitive, fully registered notes
without coupons substantially in the applicable form attached as Exhibit A-2
hereto (each a “Certificated Note”) which shall be registered in the name of the
beneficial owner or a nominee thereof, duly executed by the Issuer and
authenticated by the Trustee as hereinafter provided. Notwithstanding anything
to the contrary contained herein, under no circumstances will Certificated Notes
be issued to beneficial owners of a Temporary Regulation S Global Note.

 

(iv)       The aggregate principal amount of the Global Notes may from time to
time be increased or decreased by adjustments made on the records of the Trustee
or DTC or its nominee, as the case may be, as hereinafter provided.

 

(c)         Book Entry Provisions. This Section 2.2(c) shall apply only to
Global Notes deposited with or on behalf of DTC.

 

The provisions of the “Operating Procedures of the Euroclear System” of
Euroclear and the “Terms and Conditions Governing Use of Participants” of
Clearstream, respectively, will be applicable to the Global Notes insofar as
interests in such Global Notes are held by the Agent Members of Euroclear or
Clearstream, as the case may be.

 

Agent Members shall have no rights under this Indenture with respect to any
Global Notes held on their behalf by the Trustee, as custodian for DTC, and DTC
may be treated by the Issuer, the Trustee, and any agent of the Issuer or the
Trustee as the absolute owner of such Note for all purposes whatsoever.
Notwithstanding the foregoing, nothing herein shall prevent the Issuer, the
Trustee, or any agent of the Issuer or the Trustee from giving effect to any
written certification, proxy or other authorization furnished by DTC or impair,
as between DTC and its Agent Members, the operation of customary practices
governing the exercise of the rights of a Holder of any Note.

 

68

 

 

Section 2.3          Authorized Amount; Stated Maturity; Denominations. The
aggregate principal amount of Notes that may be authenticated and delivered
under this Indenture is limited to U.S.$283,500,000 aggregate principal amount
of Notes (except for (i) Deferred Interest with respect to the Class C Notes,
(ii) Notes authenticated and delivered upon registration of transfer of, or in
exchange for, or in lieu of, other Notes pursuant to Section 2.5, Section 2.6 or
Section 8.5 of this Indenture or (iii) Additional Notes issued in accordance
with Sections 2.13 and 3.2).

 

Such Notes shall be divided into the Classes, having the designations, original
principal amounts and other characteristics as follows:

 

Notes

 

Class Designation A-1 A-2 B C Original Principal Amount1 U.S.$191,000,000
U.S.$20,000,000 U.S.$35,000,000 U.S.$37,500,000 Stated Maturity 2026 2026 2026
2026 Fixed Rate Note No No No No Interest Rate:         Floating Rate Note Yes
Yes Yes Yes Index LIBOR LIBOR LIBOR LIBOR Index Maturity 3 month 3 month 3 month
3 month Spread2 1.75% 1.45%3 2.50% 3.50% Initial Rating(s):         S&P “AAA
(sf)” “AAA (sf)” “AA (sf)” N/A Moody’s Aaa (sf)” “Aaa (sf)” “Aa2 (sf)” “A2(sf)”
Priority Classes None None A A, B Pari Passu Classes A-2 A-1 None None Junior
Classes B, C B, C C Subordinated Listed Notes Yes Yes Yes Yes Interest
deferrable No No No Yes

 

The Notes shall be issued in minimum denominations of U.S.$250,000 and integral
multiples of U.S.$1,000 in excess thereof. Notes shall only be transferred or
resold in compliance with the terms of this Indenture.

 

Section 2.4          Execution, Authentication, Delivery and Dating. The Notes
shall be executed on behalf of each of the Issuer by one of its Officers. The
signature of such Officer on the Notes may be manual or facsimile.

 

Notes bearing the manual or facsimile signatures of individuals who were at the
time of execution the Officers of the Issuer shall bind the Issuer,
notwithstanding the fact that such individuals or any of them have ceased to
hold such offices prior to the authentication and delivery of such Notes or did
not hold such offices at the date of issuance of such Notes.

 



 

1Or such other prices in privately negotiated transactions determined at the
time of sale.

2The spread over LIBOR for each Class of Notes (other than the Class A-1 Notes)
is subject to reduction pursuant to Section 9.8.

3The spread over LIBOR applicable to the Class A-2 Notes shall be (a) 1.45% from
the Closing Date to but excluding December 5, 2015 and (b) 1.95% thereafter.

 

69

 

 

At any time and from time to time after the execution and delivery of this
Indenture, the Issuer may deliver Notes executed by the Issuer to the Trustee or
the Authenticating Agent for authentication and the Trustee or the
Authenticating Agent, upon Issuer Order, shall authenticate and deliver such
Notes as provided herein and not otherwise.

 

Each Note authenticated and delivered by the Trustee or the Authenticating Agent
upon Issuer Order on the Closing Date shall be dated as of the Closing Date. All
other Notes that are authenticated after the Closing Date for any other purpose
under this Indenture shall be dated the date of their authentication.

 

Notes issued upon transfer, exchange or replacement of other Notes shall be
issued in authorized denominations reflecting the original aggregate principal
amount of the Notes so transferred, exchanged or replaced, but shall represent
only the current outstanding principal amount of the Notes so transferred,
exchanged or replaced. If any Note is divided into more than one Note in
accordance with this Article II, the original principal amount of such Note
shall be proportionately divided among the Notes delivered in exchange therefor
and shall be deemed to be the original aggregate principal amount of such
subsequently issued Notes.

 

No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a Certificate of
Authentication, substantially in the form provided for herein, executed by the
Trustee or by the Authenticating Agent by the manual signature of one of their
authorized signatories, and such certificate upon any Note shall be conclusive
evidence, and the only evidence, that such Note has been duly authenticated and
delivered hereunder.

 

Section 2.5          Registration, Registration of Transfer and Exchange. (a)
The Issuer shall cause the Notes to be Registered and shall cause to be kept a
register (the “Register”) at the office of the Trustee in which, subject to such
reasonable regulations as it may prescribe, the Issuer shall provide for the
registration of Notes and the registration of transfers of Notes. The Trustee is
hereby initially appointed registrar (the “Registrar”) for the purpose of
registering Notes and transfers of such Notes with respect to the Register
maintained in the United States as herein provided. Upon any resignation or
removal of the Registrar, the Issuer shall promptly appoint a successor or, in
the absence of such appointment, assume the duties of Registrar.

 

If a Person other than the Trustee is appointed by the Issuer as Registrar, the
Issuer will give the Trustee prompt written notice of the appointment of a
Registrar and of the location, and any change in the location, of the Register,
and the Trustee shall have the right to inspect the Register at all reasonable
times and to obtain copies thereof and the Trustee shall have the right to rely
upon a certificate executed on behalf of the Registrar by an Officer thereof as
to the names and addresses of the Holders of the Notes and the principal or face
amounts and numbers of such Notes. Upon written request at any time the
Registrar shall provide to the Issuer, the Collateral Manager, the Initial
Purchaser or any Holder a current list of Holders as reflected in the Register.

 

70

 

 

Subject to this Section 2.5, upon surrender for registration of transfer of any
Notes at the office or agency of the Issuer to be maintained as provided in
Section 7.2, the Issuer shall execute, and the Trustee shall authenticate and
deliver, in the name of the designated transferee or transferees, one or more
new Notes of any authorized denomination and of a like aggregate principal or
face amount. At any time, the Issuer, the Collateral Manager or the Initial
Purchaser may request a list of Holders from the Trustee.

 

In addition, when permitted under this Indenture, the Issuer, the Trustee and
the Collateral Manager shall be entitled to rely conclusively upon any
certificate of ownership provided to the Trustee by a beneficial owner of a Note
(including a Beneficial Ownership Certificate or a certificate in the form of
Exhibit D) and/or other forms of reasonable evidence of such ownership as to the
names and addresses of such beneficial owner and the Classes, principal amounts
and CUSIP numbers of Notes beneficially owned thereby. At any time, upon request
of the Issuer, the Collateral Manager or the Initial Purchaser, the Trustee
shall provide such requesting Person a copy of each Beneficial Ownership
Certificate that the Trustee has received; provided, however, the Trustee shall
have no obligation or duty to verify information with respect to such Beneficial
Ownership Certificate or certificate in the form of Exhibit D and shall only be
required to retain copies of such documents presented to it.

 

At the option of the Holder, Notes may be exchanged for Notes of like terms, in
any authorized denominations and of like aggregate principal amount, upon
surrender of the Notes to be exchanged at such office or agency. Whenever any
Note is surrendered for exchange, the Issuer shall execute, and the Trustee
shall authenticate and deliver, the Notes that the Holder making the exchange is
entitled to receive.

 

All Notes issued and authenticated upon any registration of transfer or exchange
of Notes shall be the valid obligations of the Issuer, evidencing the same debt
(to the extent they evidence debt), and entitled to the same benefits under this
Indenture as the Notes surrendered upon such registration of transfer or
exchange.

 

Every Note presented or surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer in
a form reasonably satisfactory to the Registrar, duly executed by the Holder
thereof or such Holder’s attorney duly authorized in writing with such signature
guaranteed by an “eligible guarantor institution” meeting the requirements of
the Registrar, which requirements include membership or participation in the
Securities Transfer Agents Medallion Program (“STAMP”) or such other “signature
guarantee program” as may be determined by the Registrar in addition to, or in
substitution for, STAMP, all in accordance with the Exchange Act.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of Notes, but the Trustee may require payment of a sum sufficient to
cover any transfer, tax or other governmental charge payable in connection
therewith. The Registrar or the Trustee shall be permitted to request such
evidence reasonably satisfactory to it documenting the identity and/or
signatures of the transferor and transferee.

 

71

 

 

(b)         No Note may be sold or transferred (including, without limitation,
by pledge or hypothecation) unless such sale or transfer is exempt from the
registration requirements of the Securities Act, is exempt from the registration
requirements under applicable state securities laws and will not cause the
Issuer to become subject to the requirement that it register as an investment
company under the 1940 Act.

 

(c)         [Reserved].

 

(d)         Each subsequent transferee of a Note, by acceptance of such Note or
an interest in such Note, shall be deemed to have agreed to comply with Section
2.12.

 

(e)         Notwithstanding anything contained herein to the contrary, the
Trustee shall not be responsible for ascertaining whether any transfer complies
with, or for otherwise monitoring or determining compliance with, the
registration provisions of or any exemptions from the Securities Act, applicable
state securities laws or the applicable laws of any other jurisdiction, ERISA,
the Code, the 1940 Act, or the terms hereof; provided that if a certificate is
specifically required by the terms of this Section 2.5 to be provided to the
Trustee by a prospective transferor or transferee, the Trustee shall be under a
duty to receive and examine the same to determine whether or not the certificate
substantially conforms on its face to the applicable requirements of this
Indenture and shall promptly notify the party delivering the same and the Issuer
if such certificate does not comply with such terms.

 

(f)          For so long as any of the Notes are Outstanding, the Issuer shall
not permit the transfer of the Interests.

 

(g)         Transfers of Global Notes shall only be made in accordance with
Section 2.2(b) and this Section 2.5(g).

 

(i)          Rule 144A Global Note to Temporary Regulation S Global Note or
Regulation S Global Note. If a holder of a beneficial interest in a Rule 144A
Global Note deposited with DTC wishes at any time to exchange its interest in
such Rule 144A Global Note for, during the Distribution Compliance Period, an
interest in a Temporary Regulation S Global Note, or after the Distribution
Compliance Period, to transfer its interest in such Rule 144A Global Note to a
Person who wishes to take delivery thereof in the form of an interest in the
corresponding Regulation S Global Note, such holder (provided that such holder
or, in the case of a transfer, the transferee is a Qualified Purchaser that is
not a U.S. person and is acquiring such interest in an offshore transaction (as
defined in Regulation S)) may, subject to the immediately succeeding sentence
and the rules and procedures of DTC, exchange or transfer, or cause the exchange
or transfer of, such interest for an equivalent beneficial interest in the
corresponding Temporary Regulation S Global Note or the Regulation S Global
Note, as applicable. Upon receipt by the Registrar of (A) instructions given in
accordance with DTC’s procedures from an Agent Member directing the Registrar to
credit or cause to be credited a beneficial interest in the corresponding
Temporary Regulation S Global Note or Regulation S Global Note, as applicable,
but not less than the minimum denomination applicable to such holder’s Notes, in
an amount equal to the beneficial interest in the Rule 144A Global Note to be
exchanged or transferred, (B) a written order given in accordance with DTC’s
procedures containing information regarding the participant account of DTC and
the Euroclear or Clearstream account to be credited with such increase, (C) a
certificate in the form of Exhibit B-1 attached hereto given by the holder of
such beneficial interest stating that the exchange or transfer of such interest
has been made in compliance with the transfer restrictions applicable to the
Global Notes, including that the holder or the transferee, as applicable, is a
Qualified Purchaser that is not a U.S. person, and in an offshore transaction
pursuant to and in accordance with Regulation S, and (D) a written certification
in the form of Exhibit B-5 attached hereto given by the transferee in respect of
such beneficial interest stating, among other things, that such transferee is a
Qualified Purchaser that is not a U.S. person purchasing such beneficial
interest in an offshore transaction pursuant to Regulation S, then the Registrar
shall approve the instructions at DTC to reduce the principal amount of the Rule
144A Global Note and to increase the principal amount of the Temporary
Regulation S Global Note or the Regulation S Global Note, as applicable, by the
aggregate principal amount of the beneficial interest in the Rule 144A Global
Note to be exchanged or transferred, and to credit or cause to be credited to
the securities account of the Agent Member specified in such instructions a
beneficial interest in the corresponding Temporary Regulation S Global Note or
the Regulation S Global Note, as applicable, equal to the reduction in the
principal amount of the Rule 144A Global Note.

 

72

 

 

(ii)         Temporary Regulation S Global Note or Regulation S Global Note to
Rule 144A Global Note. If a holder of a beneficial interest in, during the
Distribution Compliance Period, a Temporary Regulation S Global Note or, after
the Distribution Compliance Period, a Regulation S Global Note, as applicable,
deposited with DTC wishes at any time to exchange its interest in such Temporary
Regulation S Global Note or Regulation S Global Note, as applicable, for an
interest in the corresponding Rule 144A Global Note or to transfer its interest
in such Temporary Regulation S Global Note or such Regulation S Global Note, as
applicable, to a Person who wishes to take delivery thereof in the form of an
interest in the corresponding Rule 144A Global Note, such holder may, subject to
the immediately succeeding sentence and the rules and procedures of Euroclear,
Clearstream and/or DTC, as the case may be, exchange or transfer, or cause the
exchange or transfer of, such interest for an equivalent beneficial interest in
the corresponding Rule 144A Global Note. Upon receipt by the Registrar of
(A) instructions from Euroclear, Clearstream and/or DTC, as the case may be,
directing the Registrar to cause to be credited a beneficial interest in the
corresponding Rule 144A Global Note in an amount equal to the beneficial
interest in such Temporary Regulation S Global Note or such Regulation S Global
Note, as applicable, but not less than the minimum denomination applicable to
such holder’s Notes to be exchanged or transferred, such instructions to contain
information regarding the participant account with DTC to be credited with such
increase, (B) a certificate in the form of Exhibit B-3 attached hereto given by
the holder of such beneficial interest and stating, among other things, that, in
the case of a transfer, the Person transferring such interest in such in such
Temporary Regulation S Global Note or such Regulation S Global Note, as
applicable, reasonably believes that the Person acquiring such interest in a
Rule 144A Global Note is a Qualified Purchaser and a Qualified Institutional
Buyer, is obtaining such beneficial interest in a transaction meeting the
requirements of Rule 144A and in accordance with any applicable securities laws
of any state of the United States or any other jurisdiction and (C) a written
certification in the form of Exhibit B-4 attached hereto given by the transferee
in respect of such beneficial interest stating, among other things, that such
transferee is a Qualified Institutional Buyer and a Qualified Purchaser, then
the Registrar will approve the instructions at DTC to reduce, or cause to be
reduced, the Temporary Regulation S Global Note or the Regulation S Global Note,
as applicable, by the aggregate principal amount of the beneficial interest in
the Temporary Regulation S Global Note or the Regulation S Global Note, as
applicable, to be transferred or exchanged and the Registrar shall instruct DTC,
concurrently with such reduction, to credit or cause to be credited to the
securities account of the Agent Member specified in such instructions a
beneficial interest in the corresponding Rule 144A Global Note equal to the
reduction in the principal amount of the Temporary Regulation S Global Note or
the Regulation S Global Note, as applicable.

 

73

 

 

(iii)        Global Note to Certificated Note. Subject to Section 2.10(a), if a
holder of a beneficial interest in a Global Note (other than a Temporary
Regulation S Global Note) deposited with DTC wishes at any time to transfer its
interest in such Global Note to a Person who wishes to take delivery thereof in
the form of a corresponding Certificated Note, such holder may, subject to the
immediately succeeding sentence and the rules and procedures of Euroclear,
Clearstream and/or DTC, as the case may be, transfer, or cause the transfer of,
such interest for a Certificated Note. Upon receipt by the Registrar of
(A) certificates substantially in the form of Exhibit B-2 attached hereto
executed by the transferee and (B) appropriate instructions from DTC, if
required, the Registrar will approve the instructions at DTC to reduce, or cause
to be reduced, the Global Note by the aggregate principal amount of the
beneficial interest in the Global Note to be transferred, record the transfer in
the Register in accordance with Section 2.5(a) and upon execution by the Issuer
and authentication and delivery by the Trustee, deliver one or more
corresponding Certificated Notes, registered in the names specified in the
instructions described in clause (B) above, in principal amounts designated by
the transferee (the aggregate of such principal amounts being equal to the
aggregate principal amount of the interest in such Global Note transferred by
the transferor), and in authorized denominations.

 

(iv)       Temporary Regulation S Global Note to Regulation S Global Note.
Interests in a Temporary Regulation S Global Note as to which the Registrar has
received from Euroclear or Clearstream, as the case may be, a Non-U.S.
Beneficial Ownership Certification, shall be exchanged after the Distribution
Compliance Period, for interests in a Regulation S Global Note. The delivery to
the Registrar by Euroclear or Clearstream of the certificate or certificates
referred to above may be relied upon by DTC and the Registrar as conclusive
evidence that the certificate or certificates referred to therein has or have
been delivered to Euroclear or Clearstream pursuant to the terms of this
Indenture and the Temporary Regulation S Global Note. Until so exchanged in full
and except as provided therein, the Temporary Regulation S Global Note, and the
Notes evidenced thereby, shall in all respects be entitled to the same benefits
under this Indenture as the Regulation S Global Note and Rule 144A Global Note
authenticated and delivered hereunder.

 

74

 

 

(v)        Distribution Compliance Period. Prior to the termination of the
Distribution Compliance Period with respect to the issuance of the Notes,
transfers of interests in the Temporary Regulation S Global Notes to U.S.
persons (as defined in Regulation S) shall be limited to transfers made pursuant
to the provisions of clause (ii) above.

 

(h)         Transfers of Certificated Notes shall only be made in accordance
with Section 2.2(b) and this Section 2.5(h).

 

(i)          Certificated Notes to Global Notes. If a holder of a Certificated
Note wishes at any time to transfer such Certificated Note to a Person who
wishes to take delivery thereof in the form of a beneficial interest in a
corresponding Global Note, such holder may, subject to the immediately
succeeding sentence and the rules and procedures of Euroclear, Clearstream
and/or DTC, as the case may be, exchange or transfer, or cause the exchange or
transfer of, such Certificated Note for a beneficial interest in a corresponding
Global Note. Upon receipt by the Registrar of (A) a Holder’s Certificated Note
properly endorsed for assignment to the transferee, (B) a certificate
substantially in the form of Exhibit B-1 or Exhibit B-3 (as applicable) attached
hereto executed by the transferor and a certificate substantially in the form of
Exhibit B-4 or B-5 (as applicable) attached hereto executed by the transferee,
(C) instructions given in accordance with Euroclear, Clearstream or DTC’s
procedures, as the case may be, from an Agent Member to instruct DTC to cause to
be credited a beneficial interest in the applicable Global Notes in an amount
equal to the Certificated Notes to be transferred or exchanged, and (D) a
written order given in accordance with DTC’s procedures containing information
regarding the Agent Member’s account at DTC and/or Euroclear or Clearstream to
be credited with such increase, the Registrar shall cancel such Certificated
Note in accordance with Section 2.9, record the transfer in the Register in
accordance with Section 2.5(a) and approve the instructions at DTC, concurrently
with such cancellation, to credit or cause to be credited to the securities
account of the Agent Member specified in such instructions a beneficial interest
in the corresponding Global Note equal to the principal amount of the
Certificated Note transferred or exchanged.

 

75

 

 

(ii)         Certificated Notes to Certificated Notes. Upon receipt by the
Registrar of (A) a Holder’s Certificated Note properly endorsed for assignment
to the transferee, and (B) certificates substantially in the form of Exhibit B-2
attached hereto executed by the transferee, the Registrar shall cancel such
Certificated Note in accordance with Section 2.9, record the transfer in the
Register in accordance with Section 2.5(a) and upon execution by the Issuer and
authentication and delivery by the Trustee, deliver one or more Certificated
Notes bearing the same designation as the Certificated Note endorsed for
transfer, registered in the names specified in the assignment described in
clause (A) above, in principal amounts designated by the transferee (the
aggregate of such principal amounts being equal to the aggregate principal
amount of the Certificated Note surrendered by the transferor), and in
authorized denominations.

 

(i)          If Notes are issued upon the transfer, exchange or replacement of
Notes bearing the applicable legends set forth in the applicable part of
Exhibit A hereto, and if a request is made to remove such applicable legend on
such Notes, the Notes so issued shall bear such applicable legend, or such
applicable legend shall not be removed, as the case may be, unless there is
delivered to the Trustee and the Issuer such satisfactory evidence, which may
include an Opinion of Counsel acceptable to them, as may be reasonably required
by the Issuer (and which shall by its terms permit reliance by the Trustee), to
the effect that neither such applicable legend nor the restrictions on transfer
set forth therein are required to ensure that transfers thereof comply with the
provisions of the Securities Act, the 1940 Act, ERISA or the Code. Upon
provision of such satisfactory evidence, the Trustee or its Authenticating
Agent, at the written direction of the Issuer shall, after due execution by the
Issuer authenticate and deliver Notes that do not bear such applicable legend.

 

(j)          Each Person who becomes a beneficial owner of Notes represented by
an interest in a Global Note will be deemed to have represented and agreed as
follows:

 

(i)          In connection with the purchase of such Notes: (A) none of the
Issuer, the Collateral Manager, the Initial Purchaser, the Trustee, the
Collateral Administrator or any of their respective Affiliates is acting as a
fiduciary or financial or investment adviser for such beneficial owner; (B) such
beneficial owner is not relying (for purposes of making any investment decision
or otherwise) upon any advice, counsel or representations (whether written or
oral) of the Issuer, the Collateral Manager, the Trustee, the Collateral
Administrator, the Initial Purchaser or any of their respective Affiliates other
than any statements in the final Offering Circular for such Notes, and such
beneficial owner has read and understands such final Offering Circular; (C) such
beneficial owner has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisors to the extent it has deemed
necessary and has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to this Indenture) based
upon its own judgment and upon any advice from such advisors as it has deemed
necessary and not upon any view expressed by the Issuer, the Collateral Manager,
the Trustee, the Collateral Administrator, Initial Purchaser or any of their
respective Affiliates; (D) such beneficial owner is either (1) (in the case of a
beneficial owner of an interest in a Rule 144A Global Note)  both (a) a
“qualified institutional buyer” (as defined under Rule 144A under the Securities
Act) that is not a broker-dealer which owns and invests on a discretionary basis
less than U.S.$25,000,000 in securities of issuers that are not affiliated
persons of the dealer and is not a plan referred to in paragraph (a)(1)(d) or
(a)(1)(e) of Rule 144A under the Securities Act or a trust fund referred to in
paragraph (a)(1)(f) of Rule 144A under the Securities Act that holds the assets
of such a plan, if investment decisions with respect to the plan are made by
beneficiaries of the plan and (b) a Qualified Purchaser for purposes of Section
3(c)(7) of the 1940 Act (or a corporation, partnership, limited liability
company or other entity (other than a trust), each shareholder, partner, member
or other equity owner of which is a Qualified Purchaser)) or (2) a Qualified
Purchaser that is not a “U.S. person” as defined in Regulation S and is
acquiring the Notes in an offshore transaction (as defined in Regulation S) in
reliance on the exemption from registration provided by Regulation S; (E) such
beneficial owner is acquiring its interest in such Notes for its own account;
(F) such beneficial owner was not formed for the purpose of investing in such
Notes; (G) such beneficial owner understands that the Issuer may receive a list
of participants holding interests in the Notes from one or more book-entry
depositories, (H) such beneficial owner will hold and transfer at least the
minimum denomination of such Notes; (I) such beneficial owner is a sophisticated
investor and is purchasing the Notes with a full understanding of all of the
terms, conditions and risks thereof, and is capable of and willing to assume
those risks; and (J) such beneficial owner will provide notice of the relevant
transfer restrictions to subsequent transferees.

 

76

 

 

(ii)         With respect to the Class A Notes, the Class B Notes and the Class
C Notes, (a) if it is, or is acting on behalf of, a Benefit Plan Investor, its
acquisition, holding and disposition of such Notes does not and will not
constitute or result in a non-exempt prohibited transaction under Section 406 of
ERISA or Section 4975 of the Code, and (b) if it is a governmental, church,
non-U.S. or other plan which is subject to any Other Plan Law, its acquisition,
holding and disposition of such Notes will not constitute or result in a
non-exempt violation of any such Other Plan Law.

 

(iii)        Such beneficial owner understands that such Notes are being offered
only in a transaction not involving any public offering in the United States
within the meaning of the Securities Act, such Notes have not been and will not
be registered under the Securities Act, and, if in the future such beneficial
owner decides to offer, resell, pledge or otherwise transfer such Notes, such
Notes may be offered, resold, pledged or otherwise transferred only in
accordance with the provisions of this Indenture and the legend on such Notes.
Such beneficial owner acknowledges that no representation has been made as to
the availability of any exemption under the Securities Act or any state
securities laws for resale of such Notes. Such beneficial owner understands that
the Issuer has not been registered under the 1940 Act, and that the Issuer is
exempt from registration as such by virtue of Section 3(c)(7) of the 1940 Act.

 

(iv)       Such beneficial owner is aware that, except as otherwise provided
herein, any Notes being sold to it in reliance on Regulation S will be
represented by one or more Regulation S Global Notes and that beneficial
interests therein may be held only through DTC for the respective accounts of
Euroclear or Clearstream.

 

77

 

 

(v)        Such beneficial owner will provide notice to each Person to whom it
proposes to transfer any interest in the Notes of the transfer restrictions and
representations set forth in this Section 2.5, including the Exhibits referenced
herein.

 

(vi)       Such beneficial owner is obtaining such beneficial interest in
compliance with certain restrictions imposed during the Distribution Compliance
Period.

 

(k)         Each Person who becomes an owner of a Certificated Note will be
required to make the representations and agreements set forth in Exhibit B-2.

 

(l)          Any purported transfer of a Note not in accordance with this
Section 2.5 shall be null and void and shall not be given effect for any purpose
whatsoever.

 

(m)        To the extent required by the Issuer, as determined by the Issuer or
the Collateral Manager on behalf of the Issuer, the Issuer may, upon written
notice to the Trustee, impose additional transfer restrictions on the Notes to
comply with the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 and other similar laws
or regulations, including, without limitation, requiring each transferee of a
Note to make representations to the Issuer in connection with such compliance.

 

(n)         The Registrar, the Trustee and the Issuer shall be entitled to
conclusively rely on the information set forth on the face of any transferor and
transferee certificate delivered pursuant to this Section 2.5 and shall be able
to presume conclusively the continuing accuracy thereof, in each case without
further inquiry or investigation. Notwithstanding anything in this Indenture to
the contrary, the Trustee shall not be required to obtain any certificate
specifically required by the terms of this Section 2.5 if the Trustee is not
notified of or in a position to know of any transfer requiring such a
certificate to be presented by the proposed transferor or transferee.

 

(o)         For the avoidance of doubt, notwithstanding anything in this
Indenture to the contrary, the Initial Purchaser may hold a position in a
Regulation S Global Note prior to the distribution of the applicable Notes
represented by such position.

 

(p)         Neither the Trustee nor the Registrar shall be liable for any delay
in the delivery of directions from the Depository and may conclusively rely on,
and shall be fully protected in relying on, such direction as to the names of
the beneficial owners in whose names such Certificated Notes shall be registered
or as to delivery instructions for such Certificated Notes.

 

Each Person who becomes an owner of an interest in a Note will be required to
make representations and agreements set forth in clauses (e) to (h) of Section
7.17.

 

78

 

 

Section 2.6         Mutilated, Defaced, Destroyed, Lost or Stolen Note. If
(a) any mutilated or defaced Note is surrendered to a Transfer Agent, or if
there shall be delivered to the Issuer, the Trustee and the relevant Transfer
Agent evidence to their reasonable satisfaction of the destruction, loss or
theft of any Note, and (b) there is delivered to the Issuer, the Trustee and
such Transfer Agent such security or indemnity as may be required by them to
save each of them harmless, then, in the absence of notice to the Issuer, the
Trustee or such Transfer Agent that such Note has been acquired by a protected
purchaser, the Issuer shall execute and, upon Issuer Order, the Trustee shall
authenticate and deliver to the Holder, in lieu of any such mutilated, defaced,
destroyed, lost or stolen Note, a new Note, of like tenor (including the same
date of issuance) and equal principal or face amount, registered in the same
manner, dated the date of its authentication, bearing interest from the date to
which interest has been paid on the mutilated, defaced, destroyed, lost or
stolen Note and bearing a number not contemporaneously outstanding.

 

If, after delivery of such new Note, a protected purchaser of the predecessor
Note presents for payment, transfer or exchange such predecessor Note, the
Issuer, the Transfer Agent and the Trustee shall be entitled to recover such new
Note from the Person to whom it was delivered or any Person taking therefrom,
and shall be entitled to recover upon the security or indemnity provided
therefor to the extent of any loss, damage, cost or expense incurred by the
Issuer, the Trustee and the Transfer Agent in connection therewith.

 

In case any such mutilated, defaced, destroyed, lost or stolen Note has become
due and payable, the Issuer in its discretion may, instead of issuing a new Note
pay such Note without requiring surrender thereof except that any mutilated or
defaced Note shall be surrendered.

 

Upon the issuance of any new Note under this Section 2.6, the Issuer may require
the payment by the Holder thereof of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Trustee) connected therewith.

 

Every new Note issued pursuant to this Section 2.6 in lieu of any mutilated,
defaced, destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Issuer and such new Note shall be entitled,
subject to the second paragraph of this Section 2.6, to all the benefits of this
Indenture equally and proportionately with any and all other Notes of the same
Class duly issued hereunder.

 

The provisions of this Section 2.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Notes.

 

79

 

 

Section 2.7          Payment of Principal and Interest and Other Amounts;
Principal and Interest Rights Preserved. (a) The Notes of each Class shall
accrue interest during each Interest Accrual Period at the applicable Interest
Rate and such interest will be payable in arrears on each Payment Date on the
Aggregate Outstanding Amount thereof on the first day of the related Interest
Accrual Period (after giving effect to payments of principal thereof on such
date), except as otherwise set forth below; provided that, for the avoidance of
doubt, with respect to any payment of interest on a Redemption Date, such
interest shall be determined in accordance with the calculation above solely for
the period from, and including, the first day of such Interest Accrual Period
through, but excluding, such Redemption Date; provided further that, with
respect to any Interest Accrual Period during which a Re-Pricing has occurred,
the applicable Interest Rate of any Re-Priced Class shall reflect the applicable
Re-Pricing Rate from and including, the applicable Re-Pricing Date. Payment of
interest on each Class of Notes will be subordinated to the payment of interest
on each related Priority Class as provided in Section 11.1. So long as any
Priority Class is Outstanding with respect to the Class C Notes, any payment of
interest due on the Class C Notes which is not available to be paid (“Deferred
Interest”) in accordance with the Priority of Payments on any Payment Date shall
not be considered “due and payable” for the purposes of Section 5.1(a) (and the
failure to pay such interest shall not be an Event of Default) until the
earliest of (i) the Payment Date on which funds are available to pay such
Deferred Interest in accordance with the Priority of Payments, (ii) the
Redemption Date or Re-Pricing Date, as applicable, with respect to such Class of
Notes and (iii) the Stated Maturity of such Class of Notes. Deferred Interest on
the Class C Notes shall be payable on the first Payment Date on which funds are
available to be used for such purpose in accordance with the Priority of
Payments, but in any event no later than the earlier of the Payment Date (i)
which is the Redemption Date or Re-Pricing Date, as applicable, with respect to
such Class of Notes and (ii) which is the Stated Maturity of such Class of
Notes. Regardless of whether any Priority Class is Outstanding with respect to
the Class C Notes, to the extent that funds are not available on any Payment
Date (other than the Redemption Date or Re-Pricing Date, as applicable, with
respect to, or Stated Maturity of, such Class of Notes) to pay previously
accrued Deferred Interest, such previously accrued Deferred Interest will not be
due and payable on such Payment Date and any failure to pay such previously
accrued Deferred Interest on such Payment Date will not be an Event of Default.
Interest will cease to accrue on each Note, or in the case of a partial
repayment, on such repaid part, from the date of repayment. To the extent lawful
and enforceable, interest on any interest that is not paid when due on any Class
A Notes or Class B Notes, or if no Class A Notes or Class B Notes are
Outstanding, any Class C Notes, shall accrue at the Interest Rate for such Class
until paid as provided herein.

 

(b)         The principal of each Note of each Class matures at par and is due
and payable on the date of the Stated Maturity for such Class, unless such
principal has been previously repaid or unless the unpaid principal of such Note
becomes due and payable at an earlier date by declaration of acceleration, call
for redemption or otherwise. Notwithstanding the foregoing, the payment of
principal of each Class of Notes may only occur in accordance with the Priority
of Payments. Payments of principal on any Class of Notes which are not paid, in
accordance with the Priority of Payments, on any Payment Date (other than the
Payment Date which is the Stated Maturity of such Class of Notes or any
Redemption Date or Re-Pricing Date, as applicable,), because of insufficient
funds therefor shall not be considered “due and payable” for purposes of
Section 5.1(a) until the Payment Date on which such principal may be paid in
accordance with the Priority of Payments or all Priority Classes with respect to
such Class have been paid in full.

 

(c)         Principal payments on the Notes will be made in accordance with the
Priority of Payments and Article XI.

 

80

 

 

(d)         The Paying Agent shall require the previous delivery of properly
completed and signed applicable tax certifications (generally, in the case of
U.S. federal income tax, an Internal Revenue Service Form W-9 (or applicable
successor form) in the case of a United States person within the meaning of
Section 7701(a)(30) of the Code or the applicable Internal Revenue Service Form
W-8 (or applicable successor form) in the case of a Person that is not a United
States person within the meaning of Section 7701(a)(30) of the Code) or other
certification acceptable to it to enable the Issuer, the Trustee and any Paying
Agent to determine their duties and liabilities with respect to any taxes or
other charges that they may be required to pay, deduct or withhold from payments
in respect of such Note or the Holder or beneficial owner of such Note under any
present or future law or regulation of the United States, any other jurisdiction
or any political subdivision thereof or taxing authority therein or to comply
with any reporting or other requirements under any such law or regulation and
the delivery of any information required under FATCA to prevent the Issuer from
being subject to withholding and to determine if payments by the Issuer are
subject to withholding. The Issuer shall not be obligated to pay any additional
amounts to the Holders or beneficial owners of the Notes as a result of
deduction or withholding for or on account of any present or future taxes,
duties, assessments or governmental charges with respect to the Notes. Nothing
herein shall be construed to obligate the Paying Agent to determine the duties
or liabilities of the Issuer or any other paying agent with respect to any tax
certification or withholding requirements, or any tax certification or
withholding requirements of any jurisdiction, political subdivision or taxing
authority outside the United States.

 

(e)         Payments in respect of interest on and principal of any Note shall
be made by the Trustee in Dollars to DTC or its designee with respect to a
Global Note, to the Holder or its nominee with respect to a Certificated Note
and to the Issuer, by wire transfer, as directed by the Holder, in immediately
available funds to a Dollar account maintained by DTC or its nominee with
respect to a Global Note, to the Holder or its nominee with respect to a
Certificated Note and to the Issuer or its nominee; provided that in the case of
a Certificated Note (1) the Holder thereof shall have provided written wiring
instructions to the Trustee on or before the related Record Date and (2) if
appropriate instructions for any such wire transfer are not received by the
related Record Date, then such payment shall be made by check drawn on a U.S.
bank mailed to the address of the Holder specified in the Register. Upon final
payment due on the Maturity of a Note, the Holder thereof shall present and
surrender such Note at the Corporate Trust Office of the Trustee or at the
office of any Paying Agent on or prior to such Maturity; provided that if the
Trustee and the Issuer shall have been furnished such security or indemnity as
may be required by them to save each of them harmless and an undertaking
thereafter to surrender such certificate, then, in the absence of notice to the
Issuer or the Trustee that the applicable Note has been acquired by a protected
purchaser, such final payment shall be made without presentation or surrender.
Neither the Issuer, the Trustee, the Collateral Manager, nor any Paying Agent
will have any responsibility or liability for any aspects of the records (or for
maintaining, supervising or reviewing such records) maintained by DTC,
Euroclear, Clearstream or any of the Agent Members relating to or for payments
made thereby on account of beneficial interests in a Global Note. In the case
where any final payment of principal and interest is to be made on any Note
(other than on the Stated Maturity thereof), the Trustee, in the name and at the
expense of the Issuer shall prior to the date on which such payment is to be
made, mail (by first class mail, postage prepaid) to the Persons entitled
thereto at their addresses appearing on the Register a notice which shall
specify the date on which such payment will be made, the amount of such payment
per U.S.$1,000 original principal amount of Notes and the place where such Notes
may be presented and surrendered for such payment.

 

81

 

 

(f)          Payments of principal to Holders of the Notes of each Class shall
be made in the proportion that the Aggregate Outstanding Amount of the Notes of
such Class registered in the name of each such Holder on the applicable Record
Date bears to the Aggregate Outstanding Amount of all Notes of such Class on
such Record Date.

 

(g)         Interest accrued with respect to the Notes shall be calculated on
the basis of the actual number of days elapsed in the applicable Interest
Accrual Period divided by 360.

 

(h)         All reductions in the principal amount of a Note (or one or more
predecessor Notes) effected by payments of installments of principal made on any
Payment Date or Redemption Date or Re-Pricing Date, as applicable, shall be
binding upon all future Holders of such Note and of any Note issued upon the
registration of transfer thereof or in exchange therefor or in lieu thereof,
whether or not such payment is noted on such Note.

 

(i)          Notwithstanding any other provision of this Indenture, the
obligations of the Issuer under the Notes and this Indenture are limited
recourse obligations of the Issuer payable solely from the Assets and following
realization of the Assets, and application of the proceeds thereof in accordance
with this Indenture, all obligations of and any claims against the Issuer
hereunder or in connection herewith after such realization shall be extinguished
and shall not thereafter revive. No recourse shall be had against any officer,
director, manager, partner, member, employee, shareholder, authorized Person or
incorporator of the Issuer, the Collateral Manager or their respective
Affiliates, successors or assigns for any amounts payable under the Notes or
this Indenture. It is understood that the foregoing provisions of this paragraph
(i) shall not (i) prevent recourse to the Assets for the sums due or to become
due under any security, instrument or agreement which is part of the Assets or
(ii) constitute a waiver, release or discharge of any indebtedness or obligation
evidenced by the Notes or secured by this Indenture until such Assets have been
realized. It is further understood that the foregoing provisions of this
paragraph (i) shall not limit the right of any Person to name the Issuer as a
party defendant in any Proceeding or in the exercise of any other remedy under
the Notes or this Indenture, so long as no judgment in the nature of a
deficiency judgment or seeking personal liability shall be asked for or (if
obtained) enforced against any such Person or entity.

 

(j)          Subject to the foregoing provisions of this Section 2.7, each Note
delivered under this Indenture and upon registration of transfer of or in
exchange for or in lieu of any other Note shall carry the rights to unpaid
interest and principal (or other applicable amount) that were carried by such
other Note.

 

82

 

 

Section 2.8          Persons Deemed Owners. The Issuer, the Trustee, and any
agent of the Issuer or the Trustee shall treat as the owner of each Note the
Person in whose name such Note is registered on the Register on the applicable
Record Date for the purpose of receiving payments of principal of and interest
on such Note and on any other date for all other purposes whatsoever (whether or
not such Note is overdue), and none of the Issuer, the Trustee or any agent of
the Issuer or the Trustee shall be affected by notice to the contrary.

 

Section 2.9          Cancellation. All Notes surrendered for payment,
cancellation pursuant to Section 9.7, registration of transfer, exchange or
redemption, or deemed lost or stolen, shall be promptly canceled by the Trustee
and may not be reissued or resold. No Note may be surrendered (including any
surrender in connection with any abandonment, gift, donation or other cause or
event) except for payment as provided herein, for cancellation pursuant to
Section 9.7 or for registration of transfer, exchange or redemption in
accordance with Article IX hereof (in the case of Special Redemption or a
mandatory redemption, only to the extent that such Special Redemption or
mandatory redemption results in payment in full of the applicable Class of
Notes), or for replacement in connection with any Note deemed lost or stolen.
Any Notes surrendered for cancellation as permitted by this Section 2.9 shall,
if surrendered to any Person other than the Trustee, be delivered to the
Trustee. No Notes shall be authenticated in lieu of or in exchange for any Notes
canceled as provided in this Section 2.9, except as expressly permitted by this
Indenture. All canceled Notes held by the Trustee shall be destroyed or held by
the Trustee in accordance with its standard retention policy unless the Issuer
shall direct by an Issuer Order received prior to destruction that they be
returned to it.

 

Section 2.10        DTC Ceases to be Depository. (a) A Global Note deposited
with DTC pursuant to Section 2.2 shall be transferred in the form of a
corresponding Certificated Note to the beneficial owners thereof only if
(A) such transfer complies with Section 2.5 of this Indenture and (B) either
(x) (i) DTC notifies the Issuer that it is unwilling or unable to continue as
depository for such Global Note or (ii) DTC ceases to be a Clearing Agency
registered under the Exchange Act and, in each case, a successor depository is
not appointed by the Issuer within 90 days after such event or (y) an Event of
Default has occurred and is continuing and such transfer is requested by any
beneficial owner of an interest in such Global Note.

 

(b)         Any Global Note that is transferable in the form of a corresponding
Certificated Note to the beneficial owner thereof pursuant to this Section 2.10
shall be surrendered by DTC to the Corporate Trust Office to be so transferred,
in whole or from time to time in part, without charge, and the Issuer shall
execute and the Trustee shall authenticate and deliver, upon such transfer of
each portion of such Global Note, an equal aggregate principal amount of
definitive physical certificates (pursuant to the instructions of DTC) in
authorized denominations. Any Certificated Note delivered in exchange for an
interest in a Global Note shall, except as otherwise provided by Section 2.5,
bear the legends set forth in the applicable Exhibit A and shall be subject to
the transfer restrictions referred to in such legends.

 

(c)         Subject to the provisions of paragraph (b) of this Section 2.10, the
Holder of a Global Note may grant proxies and otherwise authorize any Person,
including Agent Members and Persons that may hold interests through Agent
Members, to take any action which such Holder is entitled to take under this
Indenture or the Notes.

 

83

 

 

(d)         In the event of the occurrence of either of the events specified in
sub-section (a) of this Section 2.10, the Issuer will promptly make available to
the Trustee a reasonable supply of Certificated Notes.

 

If Certificated Notes are not so issued by the Issuer to such beneficial owners
of interests in Global Notes as required by sub-section (a) of this
Section 2.10, the Issuer expressly acknowledges that the beneficial owners shall
be entitled to pursue any remedy that the Holders of a Global Note would be
entitled to pursue in accordance with Article V of this Indenture (but only to
the extent of such beneficial owner’s interest in the Global Note) as if
corresponding Certificated Notes had been issued; provided that the Trustee
shall be entitled to rely upon any certificate of ownership provided by such
beneficial owners (including a certificate in the form of Exhibit D) and/or
other forms of reasonable evidence of such ownership.

 

Neither the Trustee nor the Registrar shall be liable for any delay in the
delivery of directions from the Depository and may conclusively rely on, and
shall be fully protected in relying on, such direction as to the names of the
beneficial owners in whose names such Certificated Notes shall be registered or
as to delivery instructions for such Certificated Notes.

 

Section 2.11        Non-Permitted Holders. (a) Notwithstanding anything to the
contrary elsewhere herein, any transfer of a beneficial interest in any Note to
(i) a U.S. person that is not a QIB/QP (other than a U.S. person that is an
Institutional Accredited Investor and is also a Qualified Purchaser (or a
corporation, partnership, limited liability company or other entity (other than
a trust), each shareholder, partner, member or other equity owner of which is a
Qualified Purchaser)) or (ii) a non-U.S. person that is not a Qualified
Purchaser shall in either case be null and void and any such purported transfer
of which the Issuer or the Trustee shall have notice may be disregarded by the
Issuer and the Trustee for all purposes.

 

(b)         If any (i) U.S. person that is not a QIB/QP (other than a U.S.
person that is an Institutional Accredited Investor and is also a Qualified
Purchaser (or a corporation, partnership, limited liability company or other
entity (other than a trust), each shareholder, partner, member or other equity
owner of which is a Qualified Purchaser)) or (ii) non-U.S. person that is not a
Qualified Purchaser shall in either case become the Holder or beneficial owner
of an interest in any Note (any such Person a “Non-Permitted Holder”), the
acquisition of Notes by such holder shall be null and void ab initio. The Issuer
(or the Collateral Manager on behalf of the Issuer) shall, promptly after
discovery that such person is a Non-Permitted Holder by the Issuer or the
Trustee or upon notice to the Issuer from the Trustee (if a Trust Officer of the
Trustee obtains actual knowledge and who agrees to notify the Issuer of such
discovery, if any), send notice to such Non-Permitted Holder demanding that such
Non-Permitted Holder transfer its interest in the Notes held by such Person to a
Person that is not a Non-Permitted Holder within 30 days after the date of such
notice. If such Non-Permitted Holder fails to so transfer such Notes, the Issuer
or the Collateral Manager acting for the Issuer shall have the right, without
further notice to the Non-Permitted Holder, to sell such Notes or interest in
such Notes to a purchaser selected by the Issuer that is not a Non-Permitted
Holder on such terms as the Issuer may choose. The Issuer, or the Collateral
Manager acting on behalf of the Issuer, may select the purchaser by soliciting
one or more bids from one or more brokers or other market professionals that
regularly deal in securities similar to the Notes and sell such Notes to the
highest such bidder; provided that the Collateral Manager, its Affiliates and
accounts, funds, clients or portfolios established and controlled by the
Collateral Manager shall be entitled to bid in any such sale. However, the
Issuer or the Collateral Manager may select a purchaser by any other means
determined by it in its sole discretion. The Holder of each Note, the
Non-Permitted Holder and each other Person in the chain of title from the Holder
to the Non-Permitted Holder, by its acceptance of an interest in the Notes,
agrees to cooperate with the Issuer, the Collateral Manager and the Trustee to
effect such transfers. The proceeds of such sale, net of any commissions,
expenses and taxes due in connection with such sale shall be remitted to the
Non-Permitted Holder. The terms and conditions of any sale under this
sub-section shall be determined in the sole discretion of the Issuer, and none
of the Issuer, the Trustee or the Collateral Manager shall be liable to any
Person having an interest in the Notes sold as a result of any such sale or the
exercise of such discretion.

 

84

 

 

(c)         Notwithstanding anything to the contrary elsewhere herein, any
transfer of a beneficial interest in any Note to a Person who has made an
ERISA-related representation required by Section 2.5 that is subsequently shown
to be false or misleading shall be null and void and any such purported transfer
of which the Issuer or the Trustee shall have notice may be disregarded by the
Issuer and the Trustee for all purposes.

 

(d)         If any Person shall become the beneficial owner of an interest in
any Note who has made or is deemed to have made a prohibited transaction,
Benefit Plan Investor, Controlling Person, Similar Law or Other Plan Law
representation required by Section 2.5 that is subsequently shown to be false or
misleading (any such Person a “Non-Permitted ERISA Holder”), the Issuer (or the
Collateral Manager on behalf of the Issuer) shall, promptly after discovery that
such Person is a Non-Permitted ERISA Holder by the Issuer or upon notice from
the Trustee (if a Trust Officer of the Trustee obtains actual knowledge and who
agrees to notify the Issuer of such discovery), send notice to such
Non-Permitted ERISA Holder demanding that such Non-Permitted ERISA Holder
transfer all or any portion of the Notes held by such Person to a Person that is
not a Non-Permitted ERISA Holder within 10 days after the date of such notice.
If such Non-Permitted ERISA Holder fails to so transfer such Notes, the Issuer
shall have the right, without further notice to the Non-Permitted ERISA Holder,
to sell such Notes or interest in such Notes to a purchaser selected by the
Issuer that is not a Non-Permitted ERISA Holder on such terms as the Issuer may
choose. The Issuer may select the purchaser by soliciting one or more bids from
one or more brokers or other market professionals that regularly deal in
securities similar to the Notes and selling such Notes to the highest such
bidder. The Holder of each Note, the Non-Permitted ERISA Holder and each other
Person in the chain of title from the Holder to the Non-Permitted ERISA Holder,
by its acceptance of an interest in the Notes, agrees to cooperate with the
Issuer and the Trustee to effect such transfers. The proceeds of such sale, net
of any commissions, expenses and taxes due in connection with such sale shall be
remitted to the Non-Permitted ERISA Holder. The terms and conditions of any sale
under this sub-section shall be determined in the sole discretion of the Issuer,
and none of the Issuer, the Trustee or the Collateral Manager shall be liable to
any Person having an interest in the Notes sold as a result of any such sale or
the exercise of such discretion.

 

85

 

 

Section 2.12        [Reserved].

 

Section 2.13        Additional Issuance. (a) At any time within the Reinvestment
Period, the Issuer may, pursuant to a supplemental indenture in accordance with
Section 8.1 hereof, issue Additional Notes of each Class (on a pro rata basis
with respect to each Class of Notes or, if additional Class A Notes are not
being issued, on a pro rata basis for all Classes that are subordinate to the
Class A Notes) and use the proceeds to purchase additional Collateral
Obligations or as otherwise permitted under the Indenture (including Permitted
Uses); provided that the following conditions are met:

 

(i)          the Collateral Manager consents to such issuance;

 

(ii)         the aggregate principal amount of Additional Notes of any Class
issued in all additional issuances shall not exceed 100% of the respective
original outstanding principal amount of the Notes of such Class;

 

(iii)        the terms of the Notes issued must be identical to the respective
terms of previously issued Notes of the applicable Class (except that the
interest due on additional Notes will accrue from the issue date of such
additional Notes and that the interest rate and prices of such may be lower (but
not higher) than those of the initial Notes of that Class) and such additional
issuance shall not be considered a Refinancing hereunder;

 

(iv)       the Global Rating Agency Condition shall have been satisfied;

 

(v)        the proceeds of any Additional Notes (net of fees and expenses
incurred in connection with such issuance) shall be treated as Principal
Proceeds, used to purchase additional Collateral Obligations or as another
Permitted Use;

 

(vi)       (1) to the extent such issuance would be of additional Notes (other
than the Class A Notes), the prior written consent of a Majority of the Class A
Notes shall have been obtained and (2) to the extent such issuance would be of
additional Class A Notes, the prior written consent of a Supermajority of the
Class A Notes shall have been obtained;

 

(vii)      the Overcollateralization Ratio with respect to each Class of Notes
shall not be reduced after giving effect to such issuance;

 

(viii)     an opinion of tax counsel of nationally recognized standing in the
United States experienced in such matters shall be delivered to the Trustee, in
form and substance satisfactory to the Collateral Manager, to the effect that
(A) such issuance would not (1) result in the Issuer becoming subject to United
States federal income taxation with respect to its net income or (2) have a
material adverse effect on the tax treatment of the Issuer or the tax
consequences to the Holders of any Class of Notes Outstanding at the time of
issuance, as described in the Offering Circular under the heading “U.S. Federal
Income Tax Considerations,” (B) such additional issuance shall not result in the
Holders or beneficial owners of Notes previously issued to be deemed to have
sold or exchanged such Notes under Section 1001 of the Code and (C) any
Additional Notes would have the same U.S. federal income tax characterization as
any outstanding Notes that are pari passu with such Additional Notes;

 

86

 

 

(ix)        such issuance is accomplished in a manner that allows the
independent accountants of the Issuer to accurately provide the tax information
relating to original issue discount that this Indenture requires to be provided
to the Holders of Notes (including the Additional Notes); and

 

(x)         an Officer’s certificate of the Issuer shall be delivered to the
Trustee stating that the conditions of this Section 2.13(a) have been satisfied.

 

(b)         The terms and conditions of the Additional Notes of each Class
issued pursuant to this Section 2.13 shall be identical to those of the initial
Notes of that Class (except that the interest due on the Additional Notes that
are Notes shall accrue from the issue date of such Additional Notes and the
interest rate and price of such Additional Notes may be lower (but not higher)
than those of the initial Notes of that Class). Interest on the Additional Notes
that are Notes shall be payable commencing on the first Payment Date following
the issue date of such Additional Notes (if issued prior to the applicable
Record Date). The Additional Notes shall rank pari passu in all respects with
the initial Notes of that Class.

 

(c)         Any Additional Notes of each Class issued pursuant to this
Section 2.13 shall, to the extent reasonably practicable, be offered first to
Holders of that Class in such amounts as are necessary to preserve their pro
rata holdings of Notes of such Class.

 

(d)         The members of the Issuer may make additional capital contributions
to the Issuer, so long as (to the extent any Class A Notes remain outstanding)
the Contribution Conditions have been satisfied.

 

ARTICLE III

 

Conditions Precedent

 

Section 3.1          Conditions to Issuance of Notes on Closing Date. The Notes
to be issued on the Closing Date may be executed by the Issuer and delivered to
the Trustee for authentication and thereupon the same shall be authenticated and
delivered by the Trustee upon Issuer Order and upon receipt by the Trustee of
the following:

 

(i)          Officers’ Certificate of the Issuer Regarding Corporate Matters. An
Officer’s certificate of the Issuer (A) evidencing the authorization by
Resolution of the execution and delivery of this Indenture, the Collateral
Management Agreement, the Collateral Administration Agreement and related
transaction documents and in each case the execution, authentication and
delivery of the Notes applied for by it and specifying the Stated Maturity,
principal amount and Interest Rate of each Class of Notes to be authenticated
and delivered and (B) certifying that (1) the attached copy of the Resolution is
a true and complete copy thereof, (2) such resolutions have not been rescinded
and are in full force and effect on and as of the Closing Date and (3) the
Officers authorized to execute and deliver such documents hold the offices and
have the signatures indicated thereon.

 

87

 

 

(ii)         Governmental Approvals. From the Issuer either (A) a certificate of
the Issuer or other official document evidencing the due authorization, approval
or consent of any governmental body or bodies, at the time having jurisdiction
in the premises, together with an Opinion of Counsel of the Issuer that no other
authorization, approval or consent of any governmental body is required for the
valid issuance of the Notes or (B) an Opinion of Counsel of the Issuer that no
such authorization, approval or consent of any governmental body is required for
the valid issuance of such Notes except as has been given.

 

(iii)        U.S. Counsel Opinions. Opinions of (A) Dechert LLP, U.S. counsel to
the Issuer, the Transferor and the Collateral Manager, (B) Pepper Hamilton LLP,
special Delaware counsel to the Issuer and (C) Locke Lord LLP, counsel to the
Trustee and Collateral Administrator, each dated the Closing Date.

 

(iv)       Officers’ Certificate of the Issuer Regarding Indenture. An Officer’s
certificate of the Issuer stating that, to the best of the signing Officer’s
knowledge, the Issuer is not in default under this Indenture and that the
issuance of the Notes applied for by it will not result in a default or a breach
of any of the terms, conditions or provisions of, or constitute a default under,
its organizational documents, any indenture or other agreement or instrument to
which it is a party or by which it is bound, or any order of any court or
administrative agency entered in any Proceeding to which it is a party or by
which it may be bound or to which it may be subject; that all conditions
precedent provided herein relating to the authentication and delivery of the
Notes applied for by it have been complied with; and that all expenses due or
accrued with respect to the Offering of such Notes or relating to actions taken
on or in connection with the Closing Date have been paid or reserves therefor
have been made. The Officer’s certificate of the Issuer shall also state that,
to the best of the signing Officer’s knowledge, all of the Issuer’s
representations and warranties contained herein are true and correct as of the
Closing Date.

 

(v)        Transaction Documents. An executed counterpart of each Transaction
Document and a copy of a Representation Letter substantially in the form of
Exhibit B-6 for the Transferor relating to the Interests it holds as of the
Closing Date pursuant to which the Transferor represents and warrants that (A)
it is not, and is not acting on behalf of, a Benefit Plan Investor, and (B) if
it is a governmental, church, non-U.S. or other plan which is subject to any
Other Plan Law, (x) it is not subject to any Similar Law and (y) its
acquisition, holding and disposition of such Interest will not constitute or
result in a non-exempt violation of any such Other Plan Law.

 

(vi)       Certificate of the Collateral Manager. An Officer’s certificate of
the Collateral Manager, dated as of the Closing Date, to the effect that
immediately before the Delivery of the Collateral Obligations on the Closing
Date:

 

88

 

 

(A)        the information with respect to each Collateral Obligation in the
Schedule of Collateral Obligations is true and correct and such schedule is
complete with respect to each such Collateral Obligation;

 

(B)         each Collateral Obligation in the Schedule of Collateral Obligations
satisfies the requirements of the definition of “Collateral Obligation”;

 

(C)         the Issuer purchased or entered into each Collateral Obligation in
the Schedule of Collateral Obligations in compliance with Section 12.2; and

 

(D)        the Aggregate Principal Balance of the Collateral Obligations which
the Issuer has purchased, acquired or entered into binding commitments to
purchase on or prior to the Closing Date is at least U.S.$320,000,000.

 

(vii)       Grant of Collateral Obligations. The Grant pursuant to the Granting
Clauses of this Indenture of all of the Issuer’s right, title and interest in
and to the Collateral Obligations pledged to the Trustee for inclusion in the
Assets on the Closing Date shall be effective, and Delivery of such Collateral
Obligations (including each promissory note and all other Underlying Instruments
related thereto to the extent received by the Issuer) as contemplated by
Section 3.3 shall have been effected.

 

(viii)      Certificate of the Issuer Regarding Assets. An Officer’s certificate
of the Issuer, dated as of the Closing Date, to the effect that:

 

(A)        in the case of each Collateral Obligation pledged to the Trustee for
inclusion in the Assets, on the Closing Date and immediately prior to the
Delivery thereof (or immediately after Delivery thereof, in the case of clause
(VI)(ii) below) on the Closing Date;

 

(I)        the Issuer is the owner of such Collateral Obligation free and clear
of any liens, claims or encumbrances of any nature whatsoever except for
(i) those which are being released on the Closing Date; (ii) those Granted
pursuant to this Indenture and (iii) any other Permitted Liens;

 

(II)       the Issuer has acquired its ownership in such Collateral Obligation
in good faith without notice of any adverse claim, except as described in clause
(I) above;

 

89

 

 

(III)      the Issuer has not assigned, pledged or otherwise encumbered any
interest in such Collateral Obligation (or, if any such interest has been
assigned, pledged or otherwise encumbered, it has been released) other than
interests Granted pursuant to this Indenture;

 

(IV)      the Issuer has full right to Grant a security interest in and assign
and pledge such Collateral Obligation to the Trustee;

 

(V)       based on the certificate of the Collateral Manager delivered pursuant
to Section 3.1(vi), the information set forth with respect to such Collateral
Obligation in the Schedule of Collateral Obligations is true and correct;

 

(VI)      (i) based on the certificate of the Collateral Manager delivered
pursuant to Section 3.1(vi), each Collateral Obligation included in the Assets
satisfies the requirements of the definition of “Collateral Obligation” and (ii)
the requirements of Section 3.1(vii) have been satisfied;

 

(VII)    upon the Grant by the Issuer, the Trustee has a first priority
perfected security interest in the Collateral Obligations and other Assets,
except as permitted by this Indenture; and

 

(B)        based on the certificate of the Collateral Manager delivered pursuant
to Section 3.1(vi), the Aggregate Principal Balance of the Collateral
Obligations which the Issuer has purchased, acquired or entered into binding
commitments to purchase on or prior to the Closing Date is at least
U.S.$320,000,000.

 

(ix)        Rating Letter. An Officer’s certificate of the Issuer to the effect
that attached thereto is a true and correct copy of a letter signed by each
Rating Agency, as applicable, and confirming that each Class of Notes has been
assigned the applicable Initial Rating and that such ratings are in effect on
the Closing Date.

 

(x)         Accounts. Evidence of the establishment of each of the Accounts.

 

(xi)        Issuer Order for Deposit of Funds into Accounts. (A) An Issuer Order
signed in the name of the Issuer by a Responsible Officer of the Issuer, dated
as of the Closing Date, authorizing the deposit of approximately
U.S.$159,285,750 from the proceeds of the issuance of the Notes into the Ramp-Up
Account for use pursuant to Section 10.3(c) and (B) an Issuer Order signed in
the name of the Issuer by a Responsible Officer of the Issuer, dated as of the
Closing Date, authorizing the deposit of approximately U.S.$1,600,000 from the
proceeds of the issuance of the Notes into the Expense Reserve Account as
Interest Proceeds for use pursuant to Section 10.3(d).

 

90

 

 

(xii)       Other Documents. Such other documents as the Trustee may reasonably
require; provided that nothing in this clause (xiii) shall imply or impose a
duty on the part of the Trustee to require any other documents.

 

Section 3.2          Conditions to Additional Issuance. Additional Notes to be
issued on an Additional Notes Closing Date pursuant to Section 2.13 may be
executed by the Issuer and delivered to the Trustee for authentication and
thereupon the same shall be authenticated and delivered to the Issuer by the
Trustee upon Issuer Order (setting forth registration, delivery and
authentication instructions) and upon receipt by the Trustee of the following:

 

(i)          Officers’ Certificates of the Issuer Regarding Corporate Matters.
An Officer’s certificate of the Issuer (A) evidencing the authorization by
Resolution of the execution and delivery of a supplemental indenture pursuant to
Section 8.1(xii) and the execution, authentication and delivery of the
Additional Notes applied for by it, and specifying the Stated Maturity, the
principal amount and Note Interest Rate of each Class of such Additional Notes
that are Notes and the Stated Maturity and (B) certifying that (1) the attached
copy of such Resolution is a true and complete copy thereof, (2) such
resolutions have not been rescinded and are in full force and effect on and as
of the Additional Notes Closing Date and (3) the Officers authorized to execute
and deliver such documents hold the offices and have the signatures indicated
thereon.

 

(ii)         Governmental Approvals. From the Issuer, either (A) a certificate
of the Issuer or other official document evidencing the due authorization,
approval or consent of any governmental body or bodies, at the time having
jurisdiction in the premises, together with an Opinion of Counsel of the Issuer
to the effect that no other authorization, approval or consent of any
governmental body is required for the valid issuance of such Additional Notes or
(B) an Opinion of Counsel of the Issuer to the effect that no such
authorization, approval or consent of any governmental body is required for the
valid issuance of such Additional Notes except as have been given (provided that
the opinion delivered pursuant to Section 3.2(iii) may satisfy the requirement).

 

(iii)        U.S. Counsel Opinions. Opinions of Dechert LLP, special U.S.
counsel to the Issuer or other counsel acceptable to the Trustee, dated the
Additional Notes Closing Date, in form and substance satisfactory to the Issuer
and the Trustee. An opinion of tax counsel of nationally recognized standing in
the United States experienced in such matters delivered pursuant to Section
2.13(a)(ix).

 

91

 

 

(iv)        Officers’ Certificates of Issuer Regarding Indenture. An Officer’s
certificate of the Issuer stating that the Issuer is not in default under this
Indenture and that the issuance of the Additional Notes applied for by it shall
not result in a default or a breach of any of the terms, conditions or
provisions of, or constitute a default under, its organizational documents, any
indenture or other agreement or instrument to which it is a party or by which it
is bound, or any order of any court or administrative agency entered in any
Proceeding to which it is a party or by which it may be bound or to which it may
be subject; that all conditions precedent provided in this Indenture and the
supplemental indenture pursuant to Section 8.1(xii) relating to the
authentication and delivery of the Additional Notes applied for have been
complied with and that the authentication and delivery of the Additional Notes
is authorized or permitted under this Indenture and the supplemental indenture
entered into in connection with such Additional Notes; and that all expenses due
or accrued with respect to the offering of the Additional Notes or relating to
actions taken on or in connection with the Additional Notes Closing Date have
been paid or reserved. The Officer’s certificate of the Issuer shall also state
that all of its representations and warranties contained herein are true and
correct as of the Additional Notes Closing Date.

 

(v)        Accountants’ Certificate. An Accountants’ Certificate in form and
content satisfactory to the Issuer (A) if applicable, comparing the issuer,
Principal Balance, coupon/spread, Stated Maturity, Moody’s Default Probability
Rating, Moody’s Rating, S&P Rating and country of Domicile with respect to each
Collateral Obligation pledged in connection with the issuance of such Additional
Notes and the information provided by the Issuer with respect to every other
asset included in the Assets, by reference to such sources as shall be specified
therein, if additional Assets are pledged directly in accordance with such
Additional Notes issuance and (B) specifying the procedures undertaken by them
to review data and computations relating to the foregoing statement.

 

(vi)        Irish Listing. If the Additional Notes are of a Class of Listed
Notes, an Officer’s certificate of the Issuer to the effect that application
will be made to list such Additional Notes on the regulated market of the Irish
Stock Exchange.

 

(vii)       Global Rating Agency Condition. Evidence that the Global Rating
Agency Condition has been satisfied with respect to such issuance of Additional
Notes.

 

(viii)     Other Documents. Such other documents as the Trustee may reasonably
require; provided that nothing in this clause (ix) shall imply or impose a duty
on the Trustee to so require any other documents.

 

Prior to any Additional Notes Closing Date, the Trustee shall provide to the
Holders notice of such issuance of Additional Notes as soon as reasonably
practicable but in no case less than fifteen (15) days prior to the Additional
Notes Closing Date; provided that the Trustee shall receive such notice at least
five (5) Business Days prior to the 15th day prior to such Additional Notes
Closing Date. On or prior to any Additional Notes Closing Date, the Trustee
shall provide to the Holders copies of any supplemental indentures executed as
part of such issuance pursuant to the requirements of Section 8.1.

 

92

 

 

Section 3.3         Custodianship; Delivery of Collateral Obligations and
Eligible Investments. (a) The Collateral Manager, on behalf of the Issuer, shall
deliver or cause to be delivered to a custodian appointed by the Issuer, which
shall be a Securities Intermediary (the “Custodian”) or the Trustee, as
applicable, all Assets in accordance with the definition of “Deliver.” The
Custodian appointed hereby shall act as custodian for the Issuer and as
custodian, agent and bailee for the Trustee on behalf of the Secured Parties for
purposes of perfecting the Trustee’s security interest in those Assets in which
a security interest is perfected by Delivery of the related Assets to the
Custodian. Initially, the Custodian shall be the Bank. Any successor custodian
shall be a state or national bank or trust company that (i) has (A) capital and
surplus of at least U.S.$200,000,000, (B) a rating of at least “Baa1” by Moody’s
and (C) a rating of at least “BBB+” by S&P and (ii) is a Securities
Intermediary. Subject to the limited right to relocate Assets as provided in
Section 7.5(b), the Trustee or the Custodian, as applicable, shall hold (i) all
Collateral Obligations, Eligible Investments, Cash and other investments
purchased in accordance with this Indenture and (ii) any other property of the
Issuer otherwise Delivered to the Trustee or the Custodian, as applicable, by or
on behalf of the Issuer, in the relevant Account established and maintained
pursuant to Article X; as to which in each case the Trustee shall have entered
into the Securities Account Control Agreement with the Custodian providing,
inter alia, that the establishment and maintenance of such Account will be
governed by a law of a jurisdiction satisfactory to the Issuer and the Trustee.

 

(b)         Each time that the Collateral Manager on behalf of the Issuer
directs or causes the acquisition of any Collateral Obligation, Eligible
Investment or other investment, the Collateral Manager (on behalf of the
Issuer) shall, if the Collateral Obligation, Eligible Investment or other
investment is required to be, but has not already been, transferred to the
relevant Account, cause the Collateral Obligation, Eligible Investment or other
investment to be Delivered to the Custodian to be held in the Custodial Account
(or in the case of any such investment that is not a Collateral Obligation, in
the Account in which the funds used to purchase the investment are held in
accordance with Article X) for the benefit of the Trustee in accordance with
this Indenture. The security interest of the Trustee in the funds or other
property used in connection with the acquisition shall, immediately and without
further action on the part of the Trustee, be released. The security interest of
the Trustee shall nevertheless come into existence and continue in the
Collateral Obligation, Eligible Investment or other investment so acquired,
including all interests of the Issuer in to any contracts related to and
proceeds of such Collateral Obligation, Eligible Investment or other investment.

 

ARTICLE IV

 

Satisfaction And Discharge

 

Section 4.1          Satisfaction and Discharge of Indenture. This Indenture
shall be discharged and shall cease to be of further effect except as to
(i) rights of registration of transfer and exchange, (ii) substitution of
mutilated, defaced, destroyed, lost or stolen Notes, (iii) rights of Holders to
receive payments of principal thereof and interest thereon, (iv) the rights and
immunities of the Trustee hereunder and the obligations set forth in Section
4.2, (v) the rights, obligations and immunities of the Collateral Manager
hereunder and under the Collateral Management Agreement, (vi) the rights and
immunities of the Collateral Administrator under the Collateral Administration
Agreement and (vii) the rights of Holders as beneficiaries hereof with respect
to the property deposited with the Trustee and payable to all or any of them
(and the Trustee, on demand of and at the expense of the Issuer, shall execute
proper instruments acknowledging satisfaction and discharge of this
Indenture) when:

 

93

 

 

(a)         either:

 

(i)          all Notes theretofore authenticated and delivered to Holders (other
than (A) Notes which have been mutilated, defaced, destroyed, lost or stolen and
which have been replaced or paid as provided in Section 2.6 and (B) Notes for
whose payment Money has theretofore irrevocably been deposited in trust and
thereafter repaid to the Issuer or discharged from such trust, as provided in
Section 7.3) have been delivered to the Trustee for cancellation; or

 

(ii)         all Notes not theretofore delivered to the Trustee for cancellation
(A) have become due and payable, or (B) will become due and payable at their
Stated Maturity within one year, or (C) are to be called for redemption pursuant
to Article IX under an arrangement satisfactory to the Trustee for the giving of
notice of redemption by the Issuer pursuant to Section 9.4 and the Issuer has
irrevocably deposited or caused to be deposited with the Trustee, in trust for
such purpose, Cash or non-callable direct obligations of the United States of
America; provided that the obligations are entitled to the full faith and credit
of the United States of America or are debt obligations which are rated “Aaa” by
Moody’s and “AAA” by S&P, in an amount sufficient, as recalculated by a firm of
Independent certified public accountants which are nationally recognized, to pay
and discharge the entire indebtedness on such Notes not theretofore delivered to
the Trustee for cancellation, for principal and interest to the date of such
deposit (in the case of Notes which have become due and payable), or to their
Stated Maturity or Redemption Date, as the case may be, and shall have Granted
to the Trustee a valid perfected security interest in such Eligible Investment
that is of first priority and free of any adverse claim, as applicable, and
shall have furnished an Opinion of Counsel with respect thereto; provided that
this sub-section (ii) shall not apply if an election to act in accordance with
the provisions of Section 5.5(a) shall have been made and not rescinded, it
being understood that the requirements of this clause (a) may be satisfied as
set forth in Section 5.7.

 

(b)         the Issuer has paid or caused to be paid all other sums then due and
payable hereunder (including, without limitation, any amounts then due and
payable pursuant to the Collateral Administration Agreement and the Collateral
Management Agreement, in each case, without regard to the Administrative Expense
Cap) by the Issuer and no other amounts are scheduled to be due and payable by
the Issuer, it being understood that the requirements of this clause (b) may be
satisfied as set forth in Section 5.7; and

 

(c)         the Issuer has delivered to the Trustee Officers’ certificates and
an Opinion of Counsel, each stating that all conditions precedent herein
provided for relating to the satisfaction and discharge of this Indenture have
been complied with;

 

94

 

 

Notwithstanding the satisfaction and discharge of this Indenture, the rights and
obligations of the Issuer, the Trustee, the Collateral Manager and, if
applicable, the Holders, as the case may be, under Sections 2.7, 4.2, 5.4(d),
5.9, 5.18, 6.1, 6.3, 6.6, 6.7, 7.1, 7.3, 13.1, 14.10, 14.11, 14.12 and 14.16
shall survive.

 

Section 4.2          Application of Trust Money. All Cash and obligations
deposited with the Trustee pursuant to Section 4.1 shall be held in trust and
applied by it in accordance with the provisions of the Notes and this Indenture,
including, without limitation, the Priority of Payments, to the payment of
principal and interest, either directly or through any Paying Agent, as the
Trustee may determine; and such Cash and obligations shall be held in a
segregated account identified as being held in trust for the benefit of the
Secured Parties.

 

Section 4.3          Repayment of Monies Held by Paying Agent. In connection
with the satisfaction and discharge of this Indenture with respect to the Notes,
all Monies then held by any Paying Agent other than the Trustee under the
provisions of this Indenture shall, upon demand of the Issuer, be paid to the
Trustee to be held and applied pursuant to Section 7.3 hereof and in accordance
with the Priority of Payments and thereupon such Paying Agent shall be released
from all further liability with respect to such Monies.

 

ARTICLE V

 

Remedies

 

Section 5.1          Events of Default. “Event of Default”, wherever used
herein, means any one of the following events (whatever the reason for such
Event of Default and whether it shall be voluntary or involuntary or be effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):

 

(a)         a default in the payment, when due and payable, of (i) any interest
on any Class A Note or any Class B Note (and after the Class A Notes and the
Class B Notes are paid in full, a default in the payment, when due and payable,
of any interest on any Note in the Class then comprising the Controlling Class)
and, in each case, the continuation of any such default, for five Business Days
after a Trust Officer of the Trustee has actual knowledge or receives written
notice from any holder of Notes of such payment default, or (ii) any principal
of, or interest or Deferred Interest on, or any Redemption Price in respect of,
any Note at its Stated Maturity or any Redemption Date; provided that the
failure to effect any Optional Redemption which is withdrawn by the Issuer in
accordance with this Indenture or with respect to which any Refinancing fails to
occur shall not constitute an Event of Default and provided further that, solely
with respect to clause (i) above, in the case of a failure to disburse funds due
to an administrative error or omission by the Collateral Manager, Trustee,
Collateral Administrator or any Paying Agent, such failure continues for
seven Business Days after a Trust Officer of the Trustee receives written notice
or has actual knowledge of such administrative error or omission;

 

95

 

 

(b)         the failure on any Payment Date to disburse amounts available in the
Payment Account in excess of U.S.$1,000 in accordance with the Priority of
Payments and continuation of such failure for a period of ten Business Days or,
in the case of a failure to disburse due to an administrative error or omission
by the Trustee, Collateral Administrator or any Paying Agent, such failure
continues for five Business Days after a Trust Officer of the Trustee receives
written notice or has actual knowledge of such administrative error or omission;

 

(c)         either of the Issuer or the Assets become an investment company
required to be registered under the 1940 Act;

 

(d)         except as otherwise provided in this Section 5.1, a material breach
of any other covenant of the Issuer herein (other than any failure to satisfy
any of the Concentration Limitations, Collateral Quality Tests or Coverage
Tests, or other covenants or agreements for which a specific remedy has been
provided hereunder or any failure to satisfy the requirements of Section 7.18),
or the failure of any material representation or warranty of the Issuer made
herein or in any certificate or other writing delivered pursuant hereto or in
connection herewith to be correct in each case in all material respects when the
same shall have been made which breach or failure has a material adverse effect
on the Holders of the Notes, and the continuation of such breach or failure for
a period of 45 days after notice to the Issuer and the Collateral Manager by the
Trustee (at the direction of a Majority of the Controlling Class) or to the
Issuer, the Collateral Manager and the Trustee by the Holders of at least a
Majority of the Controlling Class in each case, by registered or certified mail
or overnight delivery service, specifying such breach or failure and requiring
it to be remedied and stating that such notice is a “Notice of Default”
hereunder;

 

(e)         the entry of a decree or order by a court having competent
jurisdiction adjudging the Issuer as bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjustment or
composition of the Issuer under the Bankruptcy Code or any other applicable law,
or appointing a receiver, liquidator, assignee, or sequestrator (or other
similar official) of the Issuer or of any substantial part of its property,
respectively, or ordering the winding up or liquidation of its affairs,
respectively, and the continuance of any such decree or order unstayed and in
effect for a period of 60 consecutive days;

 

(f)          the institution by the Issuer of Proceedings to have the Issuer
adjudicated as bankrupt or insolvent, or the consent of the Issuer to the
institution of bankruptcy or insolvency Proceedings against the Issuer or the
filing by the Issuer of a petition or answer or consent seeking reorganization
or relief under the Bankruptcy Code or any other similar applicable law, or the
consent by the Issuer to the filing of any such petition or to the appointment
in a Proceeding of a receiver, liquidator, assignee, trustee or sequestrator (or
other similar official) of the Issuer or of any substantial part of its
property, respectively, or the making by the Issuer of an assignment for the
benefit of creditors, or the admission by the Issuer in writing of its inability
to pay its debts generally as they become due, or the taking of any action by
the Issuer in furtherance of any such action; or

 

96

 

 

(g)         on any Measurement Date as of which the Class A Notes are
Outstanding, failure of the percentage equivalent of a fraction, (i) the
numerator of which is equal to (1) the Collateral Principal Amount plus (2) the
aggregate Market Value of all Defaulted Obligations on such date and (ii) the
denominator of which is equal to the Aggregate Outstanding Amount of the Class A
Notes, to equal or exceed 102.5%.

 

Upon a Responsible Officer’s obtaining knowledge of the occurrence of an Event
of Default, each of (i) the Issuer, (ii) the Trustee and (iii) the Collateral
Manager shall notify each other. Upon the occurrence of an Event of Default
known to a Trust Officer of the Trustee, the Trustee shall promptly (and in no
event later than three Business Days thereafter) notify the Noteholders (as
their names appear on the Register), each Paying Agent, each of the Rating
Agencies and the Issuer shall notify the Irish Stock Exchange (for so long as
any Class of Notes is listed on the Irish Stock Exchange and so long as the
guidelines of such exchange so require) of such Event of Default in writing
(unless such Event of Default has been waived as provided in Section 5.14).

 

Section 5.2          Acceleration of Maturity; Rescission and Annulment. (a) If
an Event of Default occurs and is continuing (other than an Event of Default
specified in Section 5.1(e) or (f)), the Trustee may, and shall, upon the
written direction of a Majority of the Controlling Class, by notice to the
Issuer and each Rating Agency, declare the principal of all the Notes to be
immediately due and payable, and upon any such declaration such principal,
together with all accrued and unpaid interest thereon, and other amounts payable
hereunder, shall become immediately due and payable. If an Event of Default
specified in Section 5.1(e) or (f) occurs, all unpaid principal, together with
all accrued and unpaid interest thereon, of all the Notes, and other amounts
payable thereunder and hereunder, shall automatically become due and payable
without any declaration or other act on the part of the Trustee or any
Noteholder.

 

(b)         At any time after such a declaration of acceleration of maturity has
been made and before a judgment or decree for payment of the Money due has been
obtained by the Trustee as hereinafter provided in this Article V, a Majority of
the Controlling Class by written notice to the Issuer and the Trustee, may
rescind and annul such declaration and its consequences if:

 

(i)          The Issuer has paid or deposited with the Trustee a sum sufficient
to pay:

 

(A)        all unpaid installments of interest and principal then due on the
Notes (other than any principal amounts due to the occurrence of an
acceleration);

 

(B)         to the extent that the payment of such interest is lawful, interest
upon any Deferred Interest at the applicable Interest Rate; and

 

(C)         all unpaid taxes and Administrative Expenses of the Issuer and other
sums paid or advanced by the Trustee hereunder or by the Collateral
Administrator under the Collateral Administration Agreement or hereunder,
accrued and unpaid Aggregate Collateral Management Fees then due and owing and
any other amounts then payable by the Issuer hereunder prior to such
Administrative Expenses and such Aggregate Collateral Management Fees.

 

97

 

 

(ii)         It has been determined that all Events of Default, other than the
nonpayment of the interest on or principal of the Notes that has become due
solely by such acceleration, have:

 

(A)        been cured; and

 

(I)        in the case of an Event of Default specified in Section 5.1(a) due to
failure to pay interest on the Class A Notes, the Holders of at least a Majority
of the Class A Notes, by written notice to the Trustee, has agreed with such
determination (which agreement shall not be unreasonably withheld); provided
that no Class of Notes (other than the Class A Notes) shall have any rights
pursuant to this subclause (I), regardless of whether any such Class
subsequently becomes the Controlling Class; or

 

(II)       in the case of any other Event of Default, the Holders of at least a
Supermajority of each Class of Notes (voting separately by Class), in each case,
by written notice to the Trustee, has agreed with such determination (which
agreement shall not be unreasonably withheld); or

 

(B)         been waived as provided in Section 5.14.

 

No such rescission shall affect any subsequent Default or impair any right
consequent thereon.

 

(c)         Notwithstanding anything in this Section 5.2 to the contrary, the
Notes will not be subject to acceleration by the Trustee solely as a result of
the failure to pay any amount due on the Notes that are not of the Controlling
Class other than any failure to pay interest due on the Class B Notes.

 

Section 5.3          Collection of Indebtedness and Suits for Enforcement by
Trustee. The Issuer covenants that if a default shall occur in respect of the
payment of any principal of or interest when due and payable on any Note, the
Issuer will, upon demand of the Trustee, pay to the Trustee, for the benefit of
the Holder of such Note, the whole amount, if any, then due and payable on such
Note for principal and interest with interest upon the overdue principal and, to
the extent that payments of such interest shall be legally enforceable, upon
overdue installments of interest, at the applicable Interest Rate, and, in
addition thereto, such further amount as shall be sufficient to cover the costs
and expenses of collection, including the reasonable compensation, expenses,
disbursements and advances of the Trustee and its agents and counsel.

 

98

 

 

If the Issuer fails to pay such amounts forthwith upon such demand, the Trustee,
in its own name and as trustee of an express trust, may, and shall, subject to
the terms of this Indenture (including Section 6.3(e)) upon direction of a
Majority of the Controlling Class, institute a Proceeding for the collection of
the sums so due and unpaid, may prosecute such Proceeding to judgment or final
decree, and may enforce the same against the Issuer or any other obligor upon
the Notes and collect the Monies adjudged or decreed to be payable in the manner
provided by law out of the Assets.

 

If an Event of Default occurs and is continuing, the Trustee may in its
discretion, and shall, subject to the terms of this Indenture (including Section
6.3(e)) upon written direction of the Majority of the Controlling Class, proceed
to protect and enforce its rights and the rights of the Secured Parties by such
appropriate Proceedings as the Trustee shall deem most effectual (if no such
direction is received by the Trustee) or as the Trustee may be directed by the
Majority of the Controlling Class, to protect and enforce any such rights,
whether for the specific enforcement of any covenant or agreement herein or in
aid of the exercise of any power granted herein, or to enforce any other proper
remedy or legal or equitable right vested in the Trustee by this Indenture or by
law.

 

In case there shall be pending Proceedings relative to the Issuer or any other
obligor upon the Notes under the Bankruptcy Code or any other applicable
bankruptcy, insolvency or other similar law, or in case a receiver, assignee or
trustee in bankruptcy or reorganization, liquidator, sequestrator or similar
official shall have been appointed for or taken possession of the Issuer or its
property or such other obligor or its property, or in case of any other
comparable Proceedings relative to the Issuer or other obligor upon the Notes,
or the creditors or property of the Issuer or such other obligor, the Trustee,
regardless of whether the principal of any Note shall then be due and payable as
therein expressed or by declaration or otherwise and regardless of whether the
Trustee shall have made any demand pursuant to the provisions of this
Section 5.3, shall be entitled and empowered, by intervention in such
Proceedings or otherwise:

 

(a)         to file and prove a claim or claims for the whole amount of
principal and interest owing and unpaid in respect of the Notes upon direction
by a Majority of the Controlling Class and to file such other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for reasonable compensation to the Trustee and each
predecessor Trustee, and their respective agents, attorneys and counsel, and for
reimbursement of all reasonable expenses and liabilities incurred, and all
advances made, by the Trustee and each predecessor Trustee, except as a result
of negligence or bad faith) and of the Noteholders allowed in any Proceedings
relative to the Issuer or to the creditors or property of the Issuer;

 

(b)         unless prohibited by applicable law and regulations, to vote on
behalf of the Noteholders upon the direction of a Majority of the Controlling
Class, in any election of a trustee or a standby trustee in arrangement,
reorganization, liquidation or other bankruptcy or insolvency Proceedings or
Person performing similar functions in comparable Proceedings; and

 

(c)         to collect and receive any Monies or other property payable to or
deliverable on any such claims, and to distribute all amounts received with
respect to the claims of the Noteholders and of the Trustee on their behalf; and
any trustee, receiver or liquidator, custodian or other similar official is
hereby authorized by each of the Noteholders to make payments to the Trustee,
and, if the Trustee shall consent to the making of payments directly to the
Noteholders to pay to the Trustee such amounts as shall be sufficient to cover
reasonable compensation to the Trustee, each predecessor Trustee and their
respective agents, attorneys and counsel, and all other reasonable expenses and
liabilities incurred, and all advances made, by the Trustee and each predecessor
Trustee except as a result of negligence or bad faith.

 

99

 

 

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or vote for or accept or adopt on behalf of any Noteholders, any
plan of reorganization, arrangement, adjustment or composition affecting the
Notes or any Holder thereof, or to authorize the Trustee to vote in respect of
the claim of any Noteholders, as applicable, in any such Proceeding except, as
aforesaid, to vote for the election of a trustee in bankruptcy or similar
Person.

 

In any Proceedings brought by the Trustee on behalf of the Holders of the Notes
(and any such Proceedings involving the interpretation of any provision of this
Indenture to which the Trustee shall be a party), the Trustee shall be held to
represent all the Holders of the Notes.

 

Notwithstanding anything in this Section 5.3 to the contrary, the Trustee may
not sell or liquidate the Assets or institute Proceedings in furtherance thereof
pursuant to this Section 5.3 except according to the provisions specified in
Section 5.5(a).

 

Section 5.4         Remedies. (a) If an Event of Default has occurred and is
continuing, and the Notes have been declared due and payable and such
declaration and its consequences have not been rescinded and annulled, the
Issuer agrees that the Trustee may, and shall, subject to the terms of this
Indenture (including Section 6.3(e)), upon written direction of a Majority of
the Controlling Class, to the extent permitted by applicable law, exercise one
or more of the following rights, privileges and remedies:

 

(i)          institute Proceedings for the collection of all amounts then
payable on the Notes or otherwise payable under this Indenture, whether by
declaration or otherwise, enforce any judgment obtained, and collect from the
Assets any Monies adjudged due;

 

(ii)         sell or cause the sale of all or a portion of the Assets or rights
or interests therein, at one or more public or private sales called and
conducted in any manner permitted by law and in accordance with
Section 5.17 hereof;

 

(iii)        institute Proceedings from time to time for the complete or partial
foreclosure of this Indenture with respect to the Assets;

 

(iv)       exercise any remedies of a secured party under the UCC and take any
other appropriate action to protect and enforce the rights and remedies of the
Trustee and the Holders of the Notes hereunder (including exercising all rights
of the Trustee under the Securities Account Control Agreement); and

 

(v)        exercise any other rights and remedies that may be available at law
or in equity;

 

100

 

 

provided that the Trustee may not sell or liquidate the Assets or institute
Proceedings in furtherance thereof pursuant to this Section 5.4 except according
to the provisions of Section 5.5(a).

 

The Trustee may, but need not, obtain and rely upon an opinion of an Independent
investment banking firm of national reputation (the cost of which shall be
payable as an Administrative Expense) in structuring and distributing securities
similar to the Notes, which may be the Initial Purchaser, as to the feasibility
of any action proposed to be taken in accordance with this Section 5.4 and as to
the sufficiency of the proceeds and other amounts receivable with respect to the
Assets to make the required payments of principal of and interest on the Notes
which opinion shall be conclusive evidence as to such feasibility or
sufficiency.

 

(b)         If an Event of Default as described in Section 5.1(d) hereof shall
have occurred and be continuing the Trustee may, and at the direction of the
Holders of not less than 25% of the Aggregate Outstanding Amount of the
Controlling Class shall, subject to the terms of this Indenture (including
Section 6.3(e)), institute a Proceeding solely to compel performance of the
covenant or agreement or to cure the representation or warranty, the breach of
which gave rise to the Event of Default under such Section, and enforce any
equitable decree or order arising from such Proceeding.

 

(c)         Upon any sale, whether made under the power of sale hereby given or
by virtue of judicial Proceedings, any Secured Party may bid for and purchase
the Assets or any part thereof and, upon compliance with the terms of sale, may
hold, retain, possess or dispose of such property in its or their own absolute
right without accountability.

 

Upon any sale, whether made under the power of sale hereby given or by virtue of
judicial Proceedings, the receipt of the Trustee, or of the Officer making a
sale under judicial Proceedings, shall be a sufficient discharge to the
purchaser or purchasers at any sale for its or their purchase Money, and such
purchaser or purchasers shall not be obliged to see to the application thereof.

 

Any such sale, whether under any power of sale hereby given or by virtue of
judicial Proceedings, shall bind the Issuer, the Trustee and the Holders of the
Notes, shall operate to divest all right, title and interest whatsoever, either
at law or in equity, of each of them in and to the property sold, and shall be a
perpetual bar, both at law and in equity, against each of them and their
successors and assigns, and against any and all Persons claiming through or
under them.

 

(d)         Notwithstanding any other provision of this Indenture, none of the
Issuer, the Trustee, the Secured Parties or the Noteholders may, prior to the
date which is one year and one day (or if longer, any applicable preference
period) after the payment in full of all Notes, institute against, or join any
other Person in instituting against, the Issuer any bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation Proceedings, or other
Proceedings under U.S. federal or state bankruptcy or similar laws. Nothing in
this Section 5.4 shall preclude, or be deemed to stop, the Trustee (i) from
taking any action prior to the expiration of the aforementioned period in
(A) any case or Proceeding voluntarily filed or commenced by the Issuer or
(B) any involuntary insolvency Proceeding filed or commenced by a Person other
than the Trustee, or (ii) from commencing against the Issuer or any of its
properties any legal action which is not a bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation Proceeding.

 

101

 

 

Section 5.5          Optional Preservation of Assets. (a) Notwithstanding
anything to the contrary herein (but subject to the right of the Collateral
Manager to direct the Trustee to sell Collateral Obligations or Equity
Securities in strict compliance with Section 12.1), if an Event of Default shall
have occurred and be continuing, the Trustee shall retain the Assets securing
the Notes intact, collect and cause the collection of the proceeds thereof and
make and apply all payments and deposits and maintain all accounts in respect of
the Assets and the Notes in accordance with the Priority of Payments and the
provisions of Article X, Article XII and Article XIII unless:

 

(i)          the Trustee, pursuant to Section 5.5(c), determines that the
anticipated proceeds of a sale or liquidation of the Assets (after deducting the
reasonable expenses of such sale or liquidation) would be sufficient to
discharge in full the amounts then due (or, in the case of interest,
accrued) and unpaid on the Notes for principal and interest (including accrued
and unpaid Deferred Interest), and all other amounts payable prior to payment of
principal on such Notes (including amounts due and owing as Administrative
Expenses (without regard to the Administrative Expense Cap) and due and unpaid
Aggregate Collateral Management Fees) and a Majority of the Controlling Class
agrees with such determination;

 

(ii)         in the case of an Event of Default specified (x) in Section 5.1(a)
due to failure to pay interest on the Class A Notes, (y) in the case of an Event
of Default specified in Section 5.1(e) or (f) due to certain events of
bankruptcy, insolvency, receivership or reorganization of the Issuer and (z) in
the case of an Event of Default specified in Section 5.1(g) due to the failure
of the calculation described in such clause to equal or exceed 102.5%, the
Holders of at least a Majority of the Class A Notes direct the sale and
liquidation of the Assets (without regard to whether another Event of Default
has occurred prior, contemporaneously or subsequent to such Event of Default);
provided that no Class of Notes (other than the Class A Notes) shall have any
rights to direct the sale and liquidation of the Assets pursuant to this clause
(ii), regardless of whether any such Class subsequently becomes the Controlling
Class; or

 

(iii)        in the case of any other Event of Default, the Holders of at least
a Majority of the Controlling Class of Notes and a Majority of any other Class
with respect to which the Overcollateralization Ratio is greater than or equal
to 100.0% as of the most recent Measurement Date (in each case, voting
separately by Class) direct the sale and liquidation of the Assets.

 

So long as such Event of Default is continuing, any such retention pursuant to
this Section 5.5(a) may be rescinded at any time when the conditions specified
in clause (i), (ii), or (iii) exist.

 

102

 

 

(b)         Nothing contained in Section 5.5(a) shall be construed to require
the Trustee to sell the Assets securing the Notes if the conditions set forth in
clause (i), (ii),or (iii) of Section 5.5(a) are not satisfied. Nothing contained
in Section 5.5(a) shall be construed to require the Trustee to preserve the
Assets securing the Notes if prohibited by applicable law.

 

(c)         In determining whether the condition specified in Section 5.5(a)(i) 
exists, the Trustee shall use reasonable efforts to obtain, with the cooperation
of the Collateral Manager, bid prices with respect to each Asset from two
nationally recognized dealers (as specified by the Collateral Manager in
writing) at the time making a market in such Assets and shall compute the
anticipated proceeds of sale or liquidation on the basis of the lower of such
bid prices for each such Asset. In the event that the Trustee, with the
cooperation of the Collateral Manager, is only able to obtain bid prices with
respect to each Asset from one nationally recognized dealer at the time making a
market in such Assets, the Trustee shall compute the anticipated proceeds of the
sale or liquidation on the basis of such one bid price for each such Asset. In
addition, for the purposes of determining issues relating to the execution of a
sale or liquidation of the Assets and the execution of a sale or other
liquidation thereof in connection with a determination whether the condition
specified in Section 5.5(a)(i) exists, the Trustee may retain and rely on an
opinion of an Independent investment banking firm of national reputation (the
cost of which shall be payable as an Administrative Expense).

 

(d)         The Trustee shall deliver to the Noteholders and the Collateral
Manager a report stating the results of any determination required pursuant to
Section 5.5(a)(i) no later than 10 days after such determination is made. The
Trustee shall make the determinations required by Section 5.5(a)(i) within
30 days after an Event of Default and at the request of a Majority of the
Controlling Class at any time during which the Trustee retains the Assets
pursuant to Section 5.5(a)(i).

 

(e)         Prior to the sale of any Assets in connection with Section 5.5(a)(i)
or (iii), the Trustee shall offer the Collateral Manager or an Affiliate thereof
the right to purchase such Asset at a price equal to the highest bid price
received by the Trustee in accordance with Section 5.5(c) (or if only one bid
price is received, such bid price). The Collateral Manager or an Affiliate
thereof shall have the right to bid on any Assets sold in any sale pursuant to
this Section 5.5.

 

Section 5.6          Trustee May Enforce Claims Without Possession of Notes. All
rights of action and claims under this Indenture or under any of the Notes may
be prosecuted and enforced by the Trustee without the possession of any of the
Notes or the production thereof in any trial or other Proceeding relating
thereto, and any such action or Proceeding instituted by the Trustee shall be
brought in its own name as trustee of an express trust, and any recovery of
judgment shall be applied as set forth in Section 5.7 hereof.

 

Section 5.7          Application of Money Collected. Any Money collected by the
Trustee with respect to the Notes pursuant to this Article V and any Money that
may then be held or thereafter received by the Trustee with respect to the Notes
hereunder shall be applied, subject to Section 13.1 and in accordance with the
provisions of Section 11.1(a)(iii), at the date or dates fixed by the Trustee.
Upon the final distribution of all proceeds of any liquidation effected
hereunder, the provisions of Section 4.1(b) shall be deemed satisfied for the
purposes of discharging this Indenture pursuant to Article IV.

 

103

 

 

Section 5.8          Limitation on Suits. No Holder of any Note shall have any
right to institute any Proceedings, judicial or otherwise, with respect to this
Indenture, or for the appointment of a receiver or trustee, or for any other
remedy hereunder, unless:

 

(a)         such Holder has previously given to the Trustee written notice of an
Event of Default;

 

(b)         the Holders of not less than 25% of the then Aggregate Outstanding
Amount of the Notes of the Controlling Class (or, if the Class A Notes are the
Controlling Class and interest on the Class B Notes is due and unpaid, the Class
B Notes) shall have made written request to the Trustee to institute Proceedings
in respect of such Event of Default in its own name as Trustee hereunder and
such Holder or Holders have provided the Trustee indemnity reasonably
satisfactory to the Trustee against the costs, expenses (including reasonable
attorneys’ fees and expenses) and liabilities to be incurred in compliance with
such request;

 

(c)         the Trustee, for 30 days after its receipt of such notice, request
and provision of such indemnity, has failed to institute any such Proceeding;
and

 

(d)         no direction inconsistent with such written request has been given
to the Trustee during such 30-day period by a Majority of the Controlling Class;
it being understood and intended that no one or more Holders of Notes shall have
any right in any manner whatever by virtue of, or by availing itself of, any
provision of this Indenture to affect, disturb or prejudice the rights of any
other Holders of Notes of the same Class or to obtain or to seek to obtain
priority or preference over any other Holders of the Notes of the same Class or
to enforce any right under this Indenture, except in the manner herein provided
and for the equal and ratable benefit of all the Holders of Notes of the same
Class subject to and in accordance with Section 13.1 and the Priority of
Payments.

 

In the event the Trustee shall receive conflicting or inconsistent requests and
indemnity pursuant to this Section 5.8 from two or more groups of Holders of the
Controlling Class (or from the Holders of the Class B Notes where permitted
herein), each representing less than a Majority of the Controlling Class, the
Trustee shall act in accordance with the request specified by the group of
Holders with the greatest percentage of the Aggregate Outstanding Amount of the
Controlling Class, notwithstanding any other provisions of this Indenture. If
all such groups represent the same percentage, the Trustee, in its sole
discretion, may determine what action, if any, shall be taken.

 

104

 

 

Section 5.9          Unconditional Rights of Noteholders to Receive Principal
and Interest. Subject to Section 2.7(i), but notwithstanding any other provision
of this Indenture, the Holder of any Note shall have the right, which is
absolute and unconditional, to receive payment of the principal of and interest
on such Note, as such principal, interest and other amounts become due and
payable in accordance with the Priority of Payments and Section 13.1, as the
case may be, and, subject to the provisions of Section 5.8, to institute
proceedings for the enforcement of any such payment, and such right shall not be
impaired without the consent of such Holder. Holders of Notes ranking junior to
Notes still Outstanding shall have no right to institute Proceedings or, except
as otherwise expressly set forth in Section 5.8(b), to request the Trustee to
institute proceedings for the enforcement of any such payment until such time as
no Note ranking senior to such Note remains Outstanding, which right shall be
subject to the provisions of Section 5.8, and shall not be impaired without the
consent of any such Holder.

 

Section 5.10         Restoration of Rights and Remedies. If the Trustee or any
Noteholder has instituted any Proceeding to enforce any right or remedy under
this Indenture and such Proceeding has been discontinued or abandoned for any
reason, or has been determined adversely to the Trustee or to such Noteholder,
then and in every such case the Issuer, the Trustee and the Noteholder shall,
subject to any determination in such Proceeding, be restored severally and
respectively to their former positions hereunder, and thereafter all rights and
remedies of the Trustee and the Noteholder shall continue as though no such
Proceeding had been instituted.

 

Section 5.11        Rights and Remedies Cumulative. No right or remedy herein
conferred upon or reserved to the Trustee or to the Noteholders is intended to
be exclusive of any other right or remedy, and every right and remedy shall, to
the extent permitted by law, be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.

 

Section 5.12        Delay or Omission Not Waiver. No delay or omission of the
Trustee or any Holder of Notes to exercise any right or remedy accruing upon any
Event of Default shall impair any such right or remedy or constitute a waiver of
any such Event of Default or an acquiescence therein or of a subsequent Event of
Default. Every right and remedy given by this Article V or by law to the Trustee
or to the Holders of the Notes may be exercised from time to time, and as often
as may be deemed expedient, by the Trustee or by the Holders of the Notes.

 

Section 5.13        Control by Majority of Controlling Class. A Majority of the
Controlling Class shall have the right following the occurrence, and during the
continuance, of an Event of Default to cause the institution of and direct the
time, method and place of conducting any Proceeding for any remedy available to
the Trustee or exercising any trust or power conferred upon the Trustee under
this Indenture; provided that:

 

(a)         such direction shall not conflict with any rule of law or with any
express provision of this Indenture;

 

(b)         the Trustee may take any other action deemed proper by the Trustee
that is not inconsistent with such direction; provided that subject to
Section 6.1, the Trustee need not take any action that it determines might
involve it in liability or expense (unless the Trustee has received the
indemnity as set forth in (c) below);

 

105

 

 

(c)         the Trustee shall have been provided with an indemnity reasonably
satisfactory to it; and

 

(d)         notwithstanding the foregoing, any direction to the Trustee to
undertake a Sale of the Assets shall be by the Holders of Notes representing the
requisite percentage of the Aggregate Outstanding Amount of Notes specified in
Section 5.4 and/or Section 5.5.

 

Section 5.14        Waiver of Past Defaults. Prior to the time a judgment or
decree for payment of the Money due has been obtained by the Trustee, as
provided in this Article V, a Majority of the Controlling Class may on behalf of
the Holders of all the Notes waive any past Default or Event of Default and its
consequences, except a Default:

 

(a)         in the payment of the principal of any Note (which may be waived
only with the consent of the Holder of such Note);

 

(b)         in the payment of interest on any Note (which may be waived only
with the consent of the Holder of such Note);

 

(c)         in respect of a covenant or provision hereof that under
Section 8.2 cannot be modified or amended without the waiver or consent of the
Holder of each Outstanding Note materially and adversely affected thereby (which
may be waived only with the consent of each such Holder); or

 

(d)         in respect of a representation contained in Section 7.19 (which may
be waived only by a Majority of the Controlling Class if the S&P Rating
Condition and the Moody’s Rating Condition are satisfied).

 

In the case of any such waiver, the Issuer, the Trustee and the Holders of the
Notes shall be restored to their former positions and rights hereunder,
respectively, but no such waiver shall extend to any subsequent or other Default
or impair any right consequent thereto. The Trustee shall promptly give written
notice of any such waiver to each Rating Agency, the Collateral Manager and each
Holder. Upon any such waiver, such Default shall cease to exist, and any Event
of Default arising therefrom shall be deemed to have been cured, for every
purpose of this Indenture.

 

Section 5.15        Undertaking for Costs. All parties to this Indenture agree,
and each Holder of any Note by such Holder’s acceptance thereof shall be deemed
to have agreed, that any court may in its discretion require, in any suit for
the enforcement of any right or remedy under this Indenture, or in any suit
against the Trustee for any action taken, or omitted by it as Trustee, the
filing by any party litigant in such suit of an undertaking to pay the costs of
such suit, and that such court may in its discretion assess reasonable costs,
including reasonable attorneys’ fees, against any party litigant in such suit,
having due regard to the merits and good faith of the claims or defenses made by
such party litigant; but the provisions of this Section 5.15 shall not apply to
any suit instituted by the Trustee, to any suit instituted by any Noteholder, or
group of Noteholders, holding in the aggregate more than 10% of the Aggregate
Outstanding Amount of the Controlling Class, or to any suit instituted by any
Noteholder for the enforcement of the payment of the principal of or interest on
any Note on or after the applicable Stated Maturity (or, in the case of
redemption, on or after the applicable Redemption Date).

 

106

 

 

Section 5.16       Waiver of Stay or Extension Laws. The Issuer covenants (to
the extent that it may lawfully do so) that it will not at any time insist upon,
or plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law or any valuation, appraisement, redemption or
marshalling law or rights, in each case wherever enacted, now or at any time
hereafter in force, which may affect the covenants set forth in, the performance
of, or any remedies under this Indenture; and the Issuer (to the extent that it
may lawfully do so) hereby expressly waives all benefit or advantage of any such
law or rights, and covenants that it will not hinder, delay or impede the
execution of any power herein granted to the Trustee, but will suffer and permit
the execution of every such power as though no such law had been enacted or
rights created.

 

Section 5.17        Sale of Assets. (a) The power to effect any sale (a
“Sale”) of any portion of the Assets pursuant to Sections 5.4 and 5.5 shall not
be exhausted by any one or more Sales as to any portion of such Assets remaining
unsold, but shall continue unimpaired (subject to Section 5.5(e) in the case of
sales pursuant to Section 5.5) until the entire Assets shall have been sold or
all amounts secured by the Assets shall have been paid. The Trustee may upon
notice to the Noteholders, and shall, upon direction of a Majority of the
Controlling Class, from time to time postpone any Sale by public announcement
made at the time and place of such Sale. The Trustee hereby expressly waives its
rights to any amount fixed by law as compensation for any Sale; provided that
the Trustee shall be authorized to deduct the reasonable costs, charges and
expenses incurred by it in connection with such Sale from the proceeds thereof
notwithstanding the provisions of Section 6.7 or other applicable terms hereof.

 

(b)         The Trustee may bid for and acquire any portion of the Assets in
connection with a public Sale thereof, and may pay all or part of the purchase
price by crediting against amounts owing on the Notes in the case of the Assets
or other amounts secured by the Assets, all or part of the net proceeds of such
Sale after deducting the reasonable costs, charges and expenses incurred by the
Trustee in connection with such Sale notwithstanding the provisions of
Section 6.7 hereof or other applicable terms hereof. The Notes need not be
produced in order to complete any such Sale, or in order for the net proceeds of
such Sale to be credited against amounts owing on the Notes. The Trustee may
hold, lease, operate, manage or otherwise deal with any property so acquired in
any manner permitted by law in accordance with this Indenture.

 

(c)         If any portion of the Assets consists of securities issued without
registration under the Securities Act (“Unregistered Securities”), the Trustee
may seek an Opinion of Counsel, or, if no such Opinion of Counsel can be
obtained and with the consent of a Majority of the Controlling Class, seek a no
action position from the Securities and Exchange Commission or any other
relevant federal or State regulatory authorities, regarding the legality of a
public or private Sale of such Unregistered Securities.

 

107

 

 

(d)         The Trustee shall execute and deliver an appropriate instrument of
conveyance transferring its interest in any portion of the Assets in connection
with a Sale thereof, without recourse, representation or warranty. In addition,
the Trustee is hereby irrevocably appointed the agent and attorney in fact of
the Issuer to transfer and convey its interest in any portion of the Assets in
connection with a Sale thereof, and to take all action necessary to effect such
Sale. No purchaser or transferee at such a sale shall be bound to ascertain the
Trustee’s authority, to inquire into the satisfaction of any conditions
precedent or see to the application of any Monies.

 

Section 5.18        Action on the Notes. The Trustee’s right to seek and recover
judgment on the Notes or under this Indenture shall not be affected by the
seeking or obtaining of or application for any other relief under or with
respect to this Indenture. Neither the lien of this Indenture nor any rights or
remedies of the Trustee or the Noteholders shall be impaired by the recovery of
any judgment by the Trustee against the Issuer or by the levy of any execution
under such judgment upon any portion of the Assets or upon any of the assets of
the Issuer.

 

ARTICLE VI

 

The Trustee

 

Section 6.1           Certain Duties and Responsibilities. (a) Except during the
continuance of an Event of Default known to the Trustee:

 

(i)          the Trustee undertakes to perform such duties and only such duties
as are specifically set forth herein, and no implied covenants or obligations
shall be read into this Indenture against the Trustee; and

 

(ii)         in the absence of bad faith on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Trustee and conforming to the requirements of this Indenture; provided that in
the case of any such certificates or opinions which by any provision hereof are
specifically required to be furnished to the Trustee, the Trustee shall be under
a duty to examine the same to determine whether or not they substantially
conform to the requirements of this Indenture and shall promptly, but in any
event within three Business Days in the case of an Officer’s certificate
furnished by the Collateral Manager, notify the party delivering the same if
such certificate or opinion does not conform. If a corrected form shall not have
been delivered to the Trustee within 15 days after such notice from the Trustee,
the Trustee shall so notify the Noteholders.

 

(b)         In case an Event of Default known to the Trustee has occurred and is
continuing, the Trustee shall, prior to the receipt of directions, if any, from
a Majority of the Controlling Class, or such other percentage as permitted by
this Indenture, exercise such of the rights and powers vested in it by this
Indenture, and use the same degree of care and skill in its exercise, as a
prudent Person would exercise or use under the circumstances in the conduct of
such Person’s own affairs.

 

108

 

 

(c)         No provision of this Indenture shall be construed to relieve the
Trustee from liability for its own negligent action, its own negligent failure
to act, or its own willful misconduct, except that:

 

(i)          this sub-section shall not be construed to limit the effect of
sub-section (a) of this Section 6.1;

 

(ii)         the Trustee shall not be liable for any error of judgment made in
good faith by a Trust Officer, unless it shall be proven that the Trustee was
negligent in ascertaining the pertinent facts;

 

(iii)        the Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in good faith in accordance with the direction of the
Issuer or the Collateral Manager in accordance with this Indenture and/or a
Majority (or such other percentage as may be required by the terms hereof) of
the Controlling Class (or other Class if required or permitted by the terms
hereof), relating to the time, method and place of conducting any Proceeding for
any remedy available to the Trustee, or exercising any trust or power conferred
upon the Trustee, under this Indenture;

 

(iv)        no provision of this Indenture shall require the Trustee to expend
or risk its own funds or otherwise incur any financial or other liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers contemplated hereunder, if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity satisfactory to it
against such risk or liability is not reasonably assured to it unless such risk
or liability relates to the performance of its ordinary incidental services,
including mailing of notices under this Indenture; and

 

(v)        in no event shall the Trustee be liable for special, indirect,
punitive or consequential loss or damage (including lost profits) even if the
Trustee has been advised of the likelihood of such damages and regardless of
such action.

 

(d)         For all purposes under this Indenture, the Trustee shall not be
deemed to have notice or knowledge of any Default or Event of Default described
in Sections 5.1(c), (d), (e), or (f) unless a Trust Officer assigned to and
working in the Corporate Trust Office has actual knowledge thereof or unless
written notice of any event which is in fact such an Event of Default or Default
is received by the Trustee at the Corporate Trust Office, and such notice
references the Notes generally, the Issuer, the Assets or this Indenture. For
purposes of determining the Trustee’s responsibility and liability hereunder,
whenever reference is made herein to such an Event of Default or a Default, such
reference shall be construed to refer only to such an Event of Default or
Default of which the Trustee is deemed to have notice as described in this
Section 6.1.

 

(e)         Upon the Trustee receiving written notice from the Collateral
Manager that an event constituting “Cause” as defined in the Collateral
Management Agreement has occurred, the Trustee shall, not later than three
Business Days thereafter, forward such notice to the Noteholders (as their names
appear in the Register).

 

109

 

 

(f)          Whether or not therein expressly so provided, every provision of
this Indenture relating to the conduct or affecting the liability of or
affording protection to the Trustee shall be subject to the provisions of this
Section 6.1.

 

Section 6.2          Notice of Event of Default. Promptly (and in no event later
than three Business Days) after the occurrence of any Event of Default actually
known to a Trust Officer of the Trustee or after any declaration of acceleration
has been made or delivered to the Trustee pursuant to Section 5.2, the Trustee
shall transmit by mail to the Collateral Manager, each Rating Agency, and all
Holders, as their names and addresses appear on the Register, and the Issuer
shall deliver notice to the Irish Stock Exchange, for so long as any Class of
Notes is listed on the Irish Stock Exchange and so long as the guidelines of
such exchange so require, notice of all Event of Defaults hereunder known to the
Trustee, unless such Default shall have been cured or waived.

 

Section 6.3           Certain Rights of Trustee. Except as otherwise provided in
Section 6.1:

 

(a)         the Trustee may conclusively rely and shall be fully protected in
acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, note or
other paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties;

 

(b)         any request or direction of the Issuer mentioned herein shall be
sufficiently evidenced by an Issuer Request or Issuer Order, as the case may be;

 

(c)         whenever in the administration of this Indenture the Trustee shall
(i) deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Trustee (unless other evidence
be herein specifically prescribed) may, in the absence of bad faith on its part,
rely upon an Officer’s certificate or Issuer Order or (ii) be required to
determine the value of any Assets or funds hereunder or the cash flows projected
to be received therefrom, the Trustee may, in the absence of bad faith on its
part, rely on reports of nationally recognized accountants, investment bankers
or other Persons qualified to provide the information required to make such
determination, including nationally recognized dealers in Assets of the type
being valued, securities quotation services, loan pricing services and loan
valuation agents;

 

(d)         as a condition to the taking or omitting of any action by it
hereunder, the Trustee may consult with counsel and the advice of such counsel
or any Opinion of Counsel shall be full and complete authorization and
protection in respect of any action taken or omitted by it hereunder in good
faith and in reliance thereon;

 

(e)         the Trustee shall be under no obligation to exercise or to honor any
of the rights or powers vested in it by this Indenture at the request or
direction of any of the Holders pursuant to this Indenture, unless such Holders
shall have provided to the Trustee security or indemnity reasonably satisfactory
to it against the costs, expenses (including reasonable attorneys’ fees and
expenses) and liabilities which might reasonably be incurred by it in compliance
with such request or direction;

 

110

 

 

(f)          the Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, note or other paper
or document, but the Trustee, in its discretion, may, and upon the written
direction of a Majority of the Controlling Class or of a Rating Agency shall
(subject to the right hereunder to be indemnified to its reasonable satisfaction
for associated expense and liability), make such further inquiry or
investigation into such facts or matters as it may see fit or as it shall be
directed, and the Trustee shall be entitled, on reasonable prior notice to the
Issuer and the Collateral Manager, to examine the books and records relating to
the Notes and the Assets, personally or by agent or attorney, during the
Issuer’s or the Collateral Manager’s normal business hours; provided that the
Trustee shall, and shall cause its agents to, hold in confidence all such
information, except (i) to the extent disclosure may be required by law or by
any regulatory, administrative or governmental authority and (ii) to the extent
that the Trustee, in its sole discretion, may determine that such disclosure is
consistent with its obligations hereunder; provided further that the Trustee may
disclose on a confidential basis any such information to its agents, attorneys
and auditors in connection with the performance of its responsibilities
hereunder;

 

(g)         the Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys; provided that the Trustee shall not be responsible for any misconduct
or negligence on the part of any agent appointed or attorney appointed, with due
care by it hereunder;

 

(h)         the Trustee shall not be liable for any action it takes or omits to
take in good faith that it reasonably believes to be authorized or within its
rights or powers hereunder, including actions or omissions to act at the
direction of the Collateral Manager;

 

(i)          nothing herein shall be construed to impose an obligation on the
part of the Trustee to monitor, recalculate, evaluate or verify or independently
determine the accuracy of any report, certificate or information received from
the Issuer or Collateral Manager (unless and except to the extent otherwise
expressly set forth herein);

 

(j)          to the extent any defined term hereunder, or any calculation
required to be made or determined by the Trustee hereunder, is dependent upon or
defined by reference to generally accepted accounting principles (as in effect
in the United States) (“GAAP”), the Trustee shall be entitled to request and
receive (and rely upon) instruction from the Issuer or the accountants
identified in the Accountants’ Certificate (and in the absence of its receipt of
timely instruction therefrom, shall be entitled to obtain from an Independent
accountant at the expense of the Issuer) as to the application of GAAP in such
connection, in any instance;

 

111

 

 

(k)          the Trustee shall not be liable for the actions or omissions of, or
any inaccuracies in the records of, the Collateral Manager, the Issuer, any
Paying Agent (other than the Trustee), DTC, Euroclear, Clearstream, or any other
clearing agency or depository and without limiting the foregoing, the Trustee
shall not be under any obligation to monitor, evaluate or verify compliance by
the Collateral Manager with the terms hereof or of the Collateral Management
Agreement, or to verify or independently determine the accuracy of information
received by the Trustee from the Collateral Manager (or from any selling
institution, agent bank, trustee or similar source) with respect to the Assets;

 

(l)           notwithstanding any term hereof (or any term of the UCC that might
otherwise be construed to be applicable to a “securities intermediary” as
defined in the UCC) to the contrary, none of the Trustee, the Custodian or the
Securities Intermediary shall be under a duty or obligation in connection with
the acquisition or Grant by the Issuer to the Trustee of any item constituting
the Assets, or to evaluate the sufficiency of the documents or instruments
delivered to it by or on behalf of the Issuer in connection with its Grant or
otherwise, or in that regard to examine any Underlying Instrument, in each case,
in order to determine compliance with applicable requirements of and
restrictions on transfer in respect of such Assets;

 

(m)          in the event the Bank is also acting in the capacity of Paying
Agent, Registrar, Transfer Agent, Custodian, Calculation Agent or Securities
Intermediary, the rights, protections, benefits, immunities and indemnities
afforded to the Trustee pursuant to this Article VI shall also be afforded to
the Bank acting in such capacities; provided that such rights, protections,
benefits, immunities and indemnities shall be in addition to any rights,
immunities and indemnities provided in the Securities Account Control Agreement
or any other documents to which the Bank in such capacity is a party;

 

(n)          any permissive right of the Trustee to take or refrain from taking
actions enumerated herein shall not be construed as a duty;

 

(o)          to the extent permitted by applicable law, the Trustee shall not be
required to give any bond or surety in respect of the execution of this
Indenture or otherwise;

 

(p)          the Trustee shall not be deemed to have notice or knowledge of any
matter unless a Trust Officer has actual knowledge thereof or unless written
notice thereof is received by the Trustee at the Corporate Trust Office and such
notice references the Notes generally, the Issuer or this Indenture. Whenever
reference is made herein to a Default or an Event of Default such reference
shall, insofar as determining any liability on the part of the Trustee is
concerned, be construed to refer only to a Default or an Event of Default of
which the Trustee is deemed to have knowledge in accordance with this paragraph;

 

(q)          the Trustee shall not be responsible for delays or failures in
performance resulting from circumstances beyond its control (such circumstances
include but are not limited to acts of God, strikes, lockouts, riots, acts of
war, loss or malfunctions of utilities, computer (hardware or software) or
communications services);

 

112

 

  

(r)           to help fight the funding of terrorism and money laundering
activities, the Trustee will obtain, verify, and record information that
identifies individuals or entities that establish a relationship or open an
account with the Trustee. The Trustee will ask for the name, address, tax
identification number and other information that will allow the Trustee to
identify the individual or entity who is establishing the relationship or
opening the account. The Trustee may also ask for formation documents such as
articles of incorporation, an offering memorandum, or other identifying
documents to be provided;

 

(s)          to the extent not inconsistent herewith, the rights, protections,
immunities and indemnities afforded to the Trustee pursuant to this Indenture
also shall be afforded to the Bank in each of its capacities and also to the
Collateral Administrator; provided that, with respect to the Collateral
Administrator, such rights, immunities and indemnities shall be in addition to
any rights, immunities and indemnities provided in the Collateral Administration
Agreement;

 

(t)           in making or disposing of any investment permitted by this
Indenture, the Trustee is authorized to deal with itself (in its individual
capacity) or with any one or more of its Affiliates, in each case on an
arm’s-length basis, whether it or such Affiliate is acting as a subagent of the
Trustee or for any third party or dealing as principal for its own account. If
otherwise qualified, obligations of the Bank or any of its Affiliates shall
qualify as Eligible Investments hereunder;

 

(u)          the Trustee or its Affiliates are permitted to receive additional
compensation that could be deemed to be in the Trustee’s economic self-interest
for (i) serving as investment adviser, administrator, shareholder, servicing
agent, custodian or subcustodian with respect to certain of the Eligible
Investments, (ii) using Affiliates to effect transactions in certain Eligible
Investments and (iii) effecting transactions in certain Eligible Investments.
Such compensation is not payable or reimbursable under Section 6.7 of this
Indenture;

 

(v)          the Trustee shall have no duty (i) to see to any recording, filing,
or depositing of this Indenture or any supplemental indenture or any financing
statement or continuation statement evidencing a security interest, or to see to
the maintenance of any such recording, filing or depositing or to any
rerecording, refiling or redepositing of any thereof or (ii) to maintain any
insurance; and

 

(w)          unless the Trustee receives written notice of an error or omission
related to financial information or disbursements provided to Holders within 90
days of Holders’ receipt of the same, the Trustee shall have no liability in
connection with such and, absent direction by the requisite percentage of
Holders entitled to direct the Trustee, no further obligations in connection
thereof.

 

Section 6.4           Not Responsible for Recitals or Issuance of Notes. The
recitals contained herein and in the Notes, other than the Certificate of
Authentication thereon, shall be taken as the statements of the Issuer; and the
Trustee assumes no responsibility for their correctness. The Trustee makes no
representation as to the validity or sufficiency of this Indenture (except as
may be made with respect to the validity of the Trustee’s obligations
hereunder), the Assets or the Notes. The Trustee shall not be accountable for
the use or application by the Issuer of the Notes or the proceeds thereof or any
Money paid to the Issuer pursuant to the provisions hereof.

 

113

 

  

Section 6.5           May Hold Notes. The Trustee, any Paying Agent, Registrar
or any other agent of the Issuer, in its individual or any other capacity, may
become the owner or pledgee of Notes and may otherwise deal with the Issuer or
any of its Affiliates with the same rights it would have if it were not Trustee,
Paying Agent, Registrar or such other agent.

 

Section 6.6           Money Held in Trust. Money held by the Trustee hereunder
shall be held in trust to the extent required herein. The Trustee shall be under
no liability for interest on any Money received by it hereunder except to the
extent of income or other gain on investments which are deposits in or
certificates of deposit of the Bank in its commercial capacity and income or
other gain actually received by the Trustee on Eligible Investments.

 

Section 6.7           Compensation and Reimbursement. (a) The Issuer agrees:

 

(i)          to pay the Trustee on each Payment Date reasonable compensation, as
set forth in a separate fee schedule, for all services rendered by it hereunder
(which compensation shall not be limited by any provision of law in regard to
the compensation of a trustee of an express trust);

 

(ii)         except as otherwise expressly provided herein, to reimburse the
Trustee in a timely manner upon its request for all reasonable expenses,
disbursements and advances incurred or made by the Trustee in accordance with
any provision of this Indenture or other Transaction Document (including,
without limitation, securities transaction charges and the reasonable
compensation and expenses and disbursements of its agents and legal counsel and
of any accounting firm or investment banking firm employed by the Trustee
pursuant to Section 5.4, 5.5, 6.3(c) or 10.7, except any such expense,
disbursement or advance as may be attributable to its negligence, willful
misconduct or bad faith) but with respect to securities transaction charges,
only to the extent any such charges have not been waived during a Collection
Period due to the Trustee’s receipt of a payment from a financial institution
with respect to certain Eligible Investments, as specified by the Collateral
Manager;

 

(iii)        to indemnify the Trustee and its Officers, directors, employees and
agents for, and to hold them harmless against, any loss, liability or expense
(including reasonable attorneys fees and expenses) incurred without negligence,
willful misconduct or bad faith on their part, arising out of or in connection
with the acceptance or administration of this trust or the performance of its
duties hereunder, including the costs and expenses of defending themselves
(including reasonable attorney’s fees and costs) against any claim or liability
in connection with the exercise or performance of any of their powers or duties
hereunder and under any other agreement or instrument related hereto; and

 

114

 

  

(iv)        to pay the Trustee reasonable additional compensation together with
its expenses (including reasonable counsel fees) for any collection or
enforcement action taken pursuant to Section 6.13 or Article V, respectively.

 

(b)          The Trustee shall receive amounts pursuant to this Section 6.7 and
any other amounts payable to it under this Indenture or in any of the
Transaction Documents to which the Trustee is a party only as provided in
Sections 11.1(a)(i), (ii) and (iii) but only to the extent that funds are
available for the payment thereof. Subject to Section 6.9, the Trustee shall
continue to serve as Trustee under this Indenture notwithstanding the fact that
the Trustee shall not have received amounts due it hereunder; provided that
nothing herein shall impair or affect the Trustee’s rights under Section 6.9. No
direction by the Noteholders shall affect the right of the Trustee to collect
amounts owed to it under this Indenture. If, on any date when a fee or an
expense shall be payable to the Trustee pursuant to this Indenture, insufficient
funds are available for the payment thereof, any portion of a fee or an expense
not so paid shall be deferred and payable on such later date on which a fee or
an expense shall be payable and sufficient funds are available therefor.

 

(c)          The Trustee hereby agrees not to cause the filing against the
Issuer or any of its subsidiaries of a petition in bankruptcy for the
non-payment to the Trustee of any amounts provided by this Section 6.7 until at
least one year and one day, or, if longer, the applicable preference period then
in effect, after the payment in full of all Notes issued under this Indenture.

 

(d)          The Issuer’s payment obligations to the Trustee under this
Section 6.7 shall be secured by the lien of this Indenture payable in accordance
with the Priority of Payments, and shall survive the discharge of this Indenture
and the resignation or removal of the Trustee. When the Trustee incurs expenses
after the occurrence of a Default or an Event of Default under Section 5.1(e) or
Section 5.1(f), the expenses are intended to constitute expenses of
administration under the Bankruptcy Code or any other applicable federal or
state bankruptcy, insolvency or similar law.

 

Section 6.8          Corporate Trustee Required; Eligibility. There shall at all
times be a Trustee hereunder which shall be an Independent organization or
entity organized and doing business under the laws of the United States of
America or of any state thereof, authorized under such laws to exercise
corporate trust powers, having a combined capital and surplus of at least
U.S.$200,000,000, subject to supervision or examination by federal or state
authority, having a rating of at least “Baa1” by Moody’s and at least “BBB+” by
S&P and having an office within the United States. If such organization or
entity publishes reports of condition at least annually, pursuant to law or to
the requirements of the aforesaid supervising or examining authority, then for
the purposes of this Section 6.8, the combined capital and surplus of such
organization or entity shall be deemed to be its combined capital and surplus as
set forth in its most recent published report of condition. If at any time the
Trustee shall cease to be eligible in accordance with the provisions of this
Section 6.8, it shall resign immediately in the manner and with the effect
hereinafter specified in this Article VI.

 

115

 

  

Section 6.9          Resignation and Removal; Appointment of Successor. (a) No
resignation or removal of the Trustee and no appointment of a successor Trustee
pursuant to this Article VI shall become effective until the acceptance of
appointment by the successor Trustee under Section 6.10.

 

(b)          Subject to Section 6.9(a), the Trustee may resign at any time by
giving not less than 30 days’ written notice thereof to the Issuer, the
Collateral Manager, the Holders of the Notes and each Rating Agency. Upon
receiving such notice of resignation, the Issuer shall promptly appoint a
successor trustee or trustees satisfying the requirements of Section 6.8 by
written instrument, in duplicate, executed by a Responsible Officer of the
Issuer, one copy of which shall be delivered to the Trustee so resigning and one
copy to the successor Trustee or Trustees, together with a copy to each Holder
and the Collateral Manager; provided that such successor Trustee shall be
appointed only upon the written consent of a Majority of the Notes of each Class
or, at any time when an Event of Default shall have occurred and be continuing
or when a successor Trustee has been appointed pursuant to Section 6.9(e), by an
Act of a Majority of the Controlling Class. If no successor Trustee shall have
been appointed and an instrument of acceptance by a successor Trustee shall not
have been delivered to the Trustee within 30 days after the giving of such
notice of resignation, the resigning Trustee or any Holder, on behalf of itself
and all others similarly situated, may petition any court of competent
jurisdiction for the appointment of a successor Trustee satisfying the
requirements of Section 6.8.

 

(c)          The Trustee may be removed at any time by Act of a Majority of each
Class of Notes or, at any time when an Event of Default shall have occurred and
be continuing by an Act of a Majority of the Controlling Class, delivered to the
Trustee and to the Issuer.

 

(d)          If at any time:

 

(i)          the Trustee shall cease to be eligible under Section 6.8 and shall
fail to resign after written request therefor by the Issuer or by any Holder; or

 

(ii)         the Trustee shall become incapable of acting or shall be adjudged
as bankrupt or insolvent or a receiver or liquidator of the Trustee or of its
property shall be appointed or any public officer shall take charge or control
of the Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation;

 

then, in any such case (subject to Section 6.9(a)), (A) the Issuer, by Issuer
Order, may remove the Trustee, or (B) subject to Section 5.15, any Holder may,
on behalf of itself and all others similarly situated, petition any court of
competent jurisdiction for the removal of the Trustee and the appointment of a
successor Trustee.

 

116

 

  

(e)          If the Trustee shall resign, be removed or become incapable of
acting, or if a vacancy shall occur in the office of the Trustee for any reason
(other than resignation), the Issuer, by Issuer Order, shall promptly appoint a
successor Trustee. If the Issuer shall fail to appoint a successor Trustee
within 30 days after such resignation, removal or incapability or the occurrence
of such vacancy, a successor Trustee may be appointed by a Majority of the
Controlling Class by written instrument delivered to the Issuer and the retiring
Trustee. The successor Trustee so appointed shall, forthwith upon its acceptance
of such appointment, become the successor Trustee and supersede any successor
Trustee proposed by the Issuer. If no successor Trustee shall have been so
appointed by the Issuer or a Majority of the Controlling Class and shall have
accepted appointment in the manner hereinafter provided, subject to
Section 5.15, any Holder may, on behalf of itself and all others similarly
situated, petition any court of competent jurisdiction for the appointment of a
successor Trustee.

 

(f)          The Issuer shall give prompt notice of each resignation and each
removal of the Trustee and each appointment of a successor Trustee by mailing
written notice of such event by first class mail, postage prepaid, to the
Collateral Manager, to each Rating Agency and to the Holders of the Notes as
their names and addresses appear in the Register. Each notice shall include the
name of the successor Trustee and the address of its Corporate Trust Office. If
the Issuer fails to mail such notice within ten days after acceptance of
appointment by the successor Trustee, the successor Trustee shall cause such
notice to be given at the expense of the Issuer. If the Bank shall resign or be
removed as Trustee, the Bank shall also resign or be removed as Custodian,
Paying Agent, Calculation Agent, the Collateral Administrator, Registrar and any
other capacity in which the Bank is then acting pursuant to this Indenture or
any other Transaction Document.

 

Section 6.10        Acceptance of Appointment by Successor. Every successor
Trustee appointed hereunder shall meet the requirements of Section 6.8 and shall
execute, acknowledge and deliver to the Issuer and the retiring Trustee an
instrument accepting such appointment. Upon delivery of the required
instruments, the resignation or removal of the retiring Trustee shall become
effective and such successor Trustee, without any further act, deed or
conveyance, shall become vested with all the rights, powers, trusts, duties and
obligations of the retiring Trustee; but, on request of the Issuer or a Majority
of any Class of Notes or the successor Trustee, such retiring Trustee shall,
upon payment of its charges then unpaid, execute and deliver an instrument
transferring to such successor Trustee all the rights, powers and trusts of the
retiring Trustee, and shall duly assign, transfer and deliver to such successor
Trustee all property and Money held by such retiring Trustee hereunder. Upon
request of any such successor Trustee, the Issuer shall execute any and all
instruments for more fully and certainly vesting in and confirming to such
successor Trustee all such rights, powers and trusts.

 

Section 6.11        Merger, Conversion, Consolidation or Succession to Business
of Trustee. Any organization or entity into which the Trustee may be merged or
converted or with which it may be consolidated, or any organization or entity
resulting from any merger, conversion or consolidation to which the Trustee
shall be a party, or any organization or entity succeeding to all or
substantially all of the corporate trust business of the Trustee, shall be the
successor of the Trustee hereunder; provided that such organization or entity
shall be otherwise qualified and eligible under this Article VI, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto. In case any of the Notes has been authenticated, but not
delivered, by the Trustee then in office, any successor by merger, conversion or
consolidation to such authenticating Trustee may adopt such authentication and
deliver the Notes so authenticated with the same effect as if such successor
Trustee had itself authenticated such Notes.

 

117

 

  

Section 6.12        Co-Trustees. At any time or times, for the purpose of
meeting the legal requirements of any jurisdiction in which any part of the
Assets may at the time be located, the Issuer and the Trustee shall have power
to appoint one or more Persons to act as co-trustee (subject to the written
notice to the Rating Agencies), jointly with the Trustee, of all or any part of
the Assets, with the power to file such proofs of claim and take such other
actions pursuant to Section 5.6 herein and to make such claims and enforce such
rights of action on behalf of the Holders, as such Holders themselves may have
the right to do, subject to the other provisions of this Section 6.12.

 

The Issuer shall join with the Trustee in the execution, delivery and
performance of all instruments and agreements necessary or proper to appoint a
co-trustee. If the Issuer does not join in such appointment within 15 days after
the receipt by them of a request to do so, the Trustee shall have the power to
make such appointment.

 

Should any written instrument from the Issuer be required by any co-trustee so
appointed, more fully confirming to such co-trustee such property, title, right
or power, any and all such instruments shall, on request, be executed,
acknowledged and delivered by the Issuer. The Issuer agrees to pay, to the
extent funds are available therefor under Section 11.1(a)(i)(A), for any
reasonable fees and expenses in connection with such appointment.

 

Every co-trustee shall, to the extent permitted by law, but to such extent only,
be appointed subject to the following terms:

 

(a)          the Notes shall be authenticated and delivered and all rights,
powers, duties and obligations hereunder in respect of the custody of
securities, Cash and other personal property held by, or required to be
deposited or pledged with, the Trustee hereunder, shall be exercised solely by
the Trustee;

 

(b)          the rights, powers, duties and obligations hereby conferred or
imposed upon the Trustee in respect of any property covered by the appointment
of a co-trustee shall be conferred or imposed upon and exercised or performed by
the Trustee or by the Trustee and such co-trustee jointly as shall be provided
in the instrument appointing such co-trustee;

 

(c)          the Trustee at any time, by an instrument in writing executed by
it, with the concurrence of the Issuer evidenced by an Issuer Order, may accept
the resignation of or remove any co-trustee appointed under this Section 6.12,
and in case an Event of Default has occurred and is continuing, the Trustee
shall have the power to accept the resignation of, or remove, any such
co-trustee without the concurrence of the Issuer. A successor to any co-trustee
so resigned or removed may be appointed in the manner provided in this
Section 6.12;

 

(d)          no co-trustee hereunder shall be personally liable by reason of any
act or omission of the Trustee hereunder;

 

118

 

  

(e)          the Trustee shall not be liable by reason of any act or omission of
a co-trustee; and

 

(f)          any Act of the Holders delivered to the Trustee shall be deemed to
have been delivered to each co-trustee.

 

The Issuer shall notify each Rating Agency of the appointment of a co-trustee
hereunder.

 

Section 6.13         Certain Duties of Trustee Related to Delayed Payment of
Proceeds. If the Trustee shall not have received a payment with respect to any
Asset on its Due Date, (a) the Trustee shall promptly notify the Issuer and the
Collateral Manager in writing or electronically and (b) unless within three
Business Days (or the end of the applicable grace period for such payment, if
any) after such notice (x) such payment shall have been received by the Trustee
or (y) the Issuer, in its absolute discretion (but only to the extent permitted
by Section 10.2(a)), shall have made provision for such payment satisfactory to
the Trustee in accordance with Section 10.2(a), the Trustee shall, not later
than the Business Day immediately following the last day of such period and in
any case upon request by the Collateral Manager, request the issuer of such
Asset, the trustee under the related Underlying Instrument or a paying agent
designated by either of them, as the case may be, to make such payment not later
than three Business Days after the date of such request. If such payment is not
made within such time period, the Trustee, subject to the provisions of clause
(iv) of Section 6.1(c), shall take such reasonable action as the Collateral
Manager shall direct. Any such action shall be without prejudice to any right to
claim a Default or Event of Default under this Indenture. If the Issuer or the
Collateral Manager requests a release of an Asset and/or delivers an additional
Collateral Obligation in connection with any such action under the Collateral
Management Agreement or under this Indenture, such release and/or substitution
shall be subject to Section 10.8 and Article XII of this Indenture, as the case
may be. Notwithstanding any other provision hereof, the Trustee shall deliver to
the Issuer or its designee any payment with respect to any Asset or any
additional Collateral Obligation received after the Due Date thereof to the
extent the Issuer previously made provisions for such payment satisfactory to
the Trustee in accordance with this Section 6.13 and such payment shall not be
deemed part of the Assets.

 

Section 6.14         Authenticating Agents. Upon the request of the Issuer, the
Trustee shall, and if the Trustee so chooses the Trustee may, appoint one or
more Authenticating Agents with power to act on its behalf and subject to its
direction in the authentication of Notes in connection with issuance, transfers
and exchanges under Sections 2.4, 2.5, 2.6 and 8.5, as fully to all intents and
purposes as though each such Authenticating Agent had been expressly authorized
by such Sections to authenticate such Notes. For all purposes of this Indenture,
the authentication of Notes by an Authenticating Agent pursuant to this
Section 6.14 shall be deemed to be the authentication of Notes by the Trustee.

 

Any Person into which any Authenticating Agent may be merged or converted or
with which it may be consolidated, or any Person resulting from any merger,
consolidation or conversion to which any Authenticating Agent shall be a party,
or any Person succeeding to the corporate trust business of any Authenticating
Agent, shall be the successor of such Authenticating Agent hereunder, without
the execution or filing of any further act on the part of the parties hereto or
such Authenticating Agent or such successor Person.

 

119

 

  

Any Authenticating Agent may at any time resign by giving written notice of
resignation to the Trustee and the Issuer. The Trustee may at any time terminate
the agency of any Authenticating Agent by giving written notice of termination
to such Authenticating Agent and the Issuer. Upon receiving such notice of
resignation or upon such a termination, the Trustee shall, upon the written
request of the Issuer, promptly appoint a successor Authenticating Agent and
shall give written notice of such appointment to the Issuer.

 

Unless the Authenticating Agent is also the same entity as the Trustee, the
Issuer agrees to pay to each Authenticating Agent from time to time reasonable
compensation for its services, and reimbursement for its reasonable expenses
relating thereto as an Administrative Expense. The provisions of Sections 2.8,
6.4 and 6.5 shall be applicable to any Authenticating Agent.

 

Section 6.15         Withholding. If any withholding tax is imposed by
applicable law on the Issuer’s payment (or allocations of income) under the
Notes, such tax shall reduce the amount otherwise distributable to the relevant
Holder of a Note or owner of any interest therein, and each such Holder and
owner shall indemnify the Issuer for any withholding that would not have been
imposed if the Holder or owner had complied with such obligations. The Trustee
is hereby authorized and directed to retain from amounts otherwise distributable
to any Holder sufficient funds for the payment of any such tax that is legally
owed or required by applicable law to be withheld by the Issuer (but such
authorization shall not prevent the Trustee from contesting any such tax in
appropriate Proceedings and withholding payment of such tax, if permitted by
law, pending the outcome of such Proceedings) and to timely remit such amounts
to the appropriate taxing authority. The amount of any withholding tax imposed
with respect to any Note shall be treated as Cash distributed to the relevant
Holder at the time it is withheld by the Trustee. If there is a reasonable
possibility that withholding is required by applicable law with respect to a
distribution, the Paying Agent or the Trustee may, in its sole discretion,
withhold such amounts in accordance with this Section 6.15. If any Holder or
beneficial owner wishes to apply for a refund of any such withholding tax, the
Trustee shall reasonably cooperate with such Person in providing readily
available information so long as such Person agrees to reimburse the Trustee for
any out-of-pocket expenses incurred. Nothing herein shall impose an obligation
on the part of the Trustee to determine the amount of any tax or withholding
obligation on the part of the Issuer or in respect of the Notes.

 

Section 6.16         Representative for Noteholders Only; Agent for each other
Secured Party and Holders of the Interests. With respect to the security
interest created hereunder, the delivery of any item of Asset to the Trustee is
to the Trustee as representative of the Noteholders and agent for each other
Secured Party and the holders of the Interests. In furtherance of the foregoing,
the possession by the Trustee of any Asset, and the endorsement to or
registration in the name of the Trustee of any Asset (including without
limitation as entitlement holder of the Custodial Account) are all undertaken by
the Trustee in its capacity as representative of the Noteholders, and agent for
each other Secured Party and the holders of the Interests.

 

Section 6.17         Representations and Warranties of the Bank. The Bank hereby
represents and warrants as follows:

 

120

 

  

(a)          Organization. The Bank has been duly organized and is validly
existing as a national banking association with trust powers under the laws of
the United States and has the power to conduct its business and affairs as a
trustee, paying agent, registrar, transfer agent, custodian, calculation agent
and securities intermediary.

 

(b)          Authorization; Binding Obligations. The Bank has the corporate
power and authority to perform the duties and obligations of Trustee, Paying
Agent, Registrar, Transfer Agent, Custodian, Calculation Agent and Securities
Intermediary under this Indenture. The Bank has taken all necessary corporate
action to authorize the execution, delivery and performance of this Indenture,
and all of the documents required to be executed by the Bank pursuant hereto.
This Indenture has been duly authorized, executed and delivered by the Bank and
constitutes the legal, valid and binding obligation of the Bank enforceable in
accordance with its terms subject, as to enforcement, (i) to the effect of
bankruptcy, insolvency or similar laws affecting generally the enforcement of
creditors’ rights as such laws would apply in the event of any bankruptcy,
receivership, insolvency or similar event applicable to the Bank and (ii) to
general equitable principles (whether enforcement is considered in a proceeding
at law or in equity).

 

(c)          Eligibility. The Bank is eligible under Section 6.8 to serve as
Trustee hereunder.

 

(d)          No Conflict. Neither the execution, delivery and performance of
this Indenture, nor the consummation of the transactions contemplated by this
Indenture, is prohibited by, or requires the Bank to obtain any consent,
authorization, approval or registration under, any law, statute, rule,
regulation, judgment, order, writ, injunction or decree that is binding upon the
Bank.

 

ARTICLE VII

 

Covenants

 

Section 7.1           Payment of Principal and Interest. The Issuer will duly
and punctually pay the principal of and interest on the Notes, in accordance
with the terms of such Notes and this Indenture pursuant to the Priority of
Payments. The Issuer will, to the extent funds are available pursuant to the
Priority of Payments, duly and punctually pay all required distributions on the
Interests, in accordance with the Issuer Limited Liability Company Agreement and
this Indenture.

 

Amounts properly withheld under the Code or other applicable law by any Person
from a payment under a Note shall be considered as having been paid by the
Issuer to the relevant Holder for all purposes of this Indenture.

 

Section 7.2           Maintenance of Office or Agency. The Issuer hereby
appoints the Trustee as a Paying Agent for payments on the Notes, and appoints
the Trustee as Transfer Agent at its applicable Corporate Trust Office as the
Issuer’s agent where Notes may be surrendered for registration of transfer or
exchange.

 

121

 

  

The Issuer may at any time and from time to time vary or terminate the
appointment of any such agent or appoint any additional agents for any or all of
such purposes; provided that no paying agent shall be appointed in a
jurisdiction which subjects payments on the Notes to withholding tax solely as a
result of such Paying Agent’s activities. The Issuer shall at all times maintain
a duplicate copy of the Register at the Corporate Trust Office. The Issuer shall
give prompt written notice to the Trustee, each Rating Agency then rating a
Class of Notes and the Holders of the appointment or termination of any such
agent and of the location and any change in the location of any such office or
agency.

 

If at any time the Issuer shall fail to maintain any such required office or
agency, or shall fail to furnish the Trustee with the address thereof,
presentations and surrenders may be made (subject to the limitations described
in the preceding paragraph) at, notices and demands may be served on the Issuer,
and Notes may be presented and surrendered for payment to the appropriate Paying
Agent at its main office, and the Issuer hereby appoints the same as its agent
to receive such respective presentations, surrenders, notices and demands.

 

Section 7.3           Money for Note Payments to be Held in Trust. All payments
of amounts due and payable with respect to any Notes that are to be made from
amounts withdrawn from the Payment Account shall be made on behalf of the Issuer
by the Trustee or a Paying Agent with respect to payments on the Notes.

 

When the Issuer shall have a Paying Agent that is not also the Registrar, it
shall furnish, or cause the Registrar to furnish, no later than the fifth
calendar day after each Record Date a list, if necessary, in such form as such
Paying Agent may reasonably request, of the names and addresses of the Holders
and of the certificate numbers of individual Notes held by each such Holder.

 

Whenever the Issuer shall have a Paying Agent other than the Trustee, it shall,
on or before the Business Day next preceding each Payment Date and any
Redemption Date, as the case may be, direct the Trustee to deposit on such
Payment Date or such Redemption Date, as the case may be, with such Paying
Agent, if necessary, an aggregate sum sufficient to pay the amounts then
becoming due (to the extent funds are then available for such purpose in the
Payment Account), such sum to be held in trust for the benefit of the Persons
entitled thereto and (unless such Paying Agent is the Trustee) the Issuer shall
promptly notify the Trustee of its action or failure so to act. Any Monies
deposited with a Paying Agent (other than the Trustee) in excess of an amount
sufficient to pay the amounts then becoming due on the Notes with respect to
which such deposit was made shall be paid over by such Paying Agent to the
Trustee for application in accordance with Article XI.

 

The initial Paying Agent shall be as set forth in Section 7.2. Any additional or
successor Paying Agents shall be appointed by Issuer Order with written notice
thereof to the Trustee; provided that so long as the Notes of any Class are
rated by a Rating Agency, with respect to any additional or successor Paying
Agent, either (i) such Paying Agent has a long-term debt rating of “A+” or
higher by S&P and “A1” or higher by Moody’s or a short-term debt rating of “P-1”
by Moody’s and “A-1” by S&P or (ii) the Global Rating Agency Condition is
satisfied. If such successor Paying Agent ceases to have a long-term debt rating
of “A+” or higher by S&P and “A1” or higher by Moody’s or a short-term debt
rating of “P-1” by Moody’s and “A-1” by S&P, the Issuer shall promptly remove
such Paying Agent and appoint a successor Paying Agent. The Issuer shall not
appoint any Paying Agent that is not, at the time of such appointment, a
depository institution or trust company subject to supervision and examination
by federal and/or state and/or national banking authorities. The Issuer shall
cause each Paying Agent other than the Trustee to execute and deliver to the
Trustee an instrument in which such Paying Agent shall agree with the Trustee
and if the Trustee acts as Paying Agent, it hereby so agrees, subject to the
provisions of this Section 7.3, that such Paying Agent will:

 

122

 

  

(a)          allocate all sums received for payment to the Holders of Notes and
the Issuer for which it acts as Paying Agent on each Payment Date and any
Redemption Date among such Holders in the proportion specified in the applicable
Distribution Report to the extent permitted by applicable law;

 

(b)          hold all sums held by it for the payment of amounts due with
respect to the Notes and otherwise to the Issuer in trust for the benefit of the
Persons entitled thereto until such sums shall be paid to such Persons or
otherwise disposed of as herein provided and pay such sums to such Persons as
herein provided;

 

(c)          if such Paying Agent is not the Trustee, immediately resign as a
Paying Agent and forthwith pay to the Trustee all sums held by it in trust for
the payment of Notes and otherwise to the Issuer if at any time it ceases to
meet the standards set forth above required to be met by a Paying Agent at the
time of its appointment;

 

(d)          if such Paying Agent is not the Trustee, immediately give the
Trustee notice of any default by the Issuer in the making of any payment
required to be made; and

 

(e)          if such Paying Agent is not the Trustee, during the continuance of
any such default, upon the written request of the Trustee, forthwith pay to the
Trustee all sums so held in trust by such Paying Agent.

 

The Issuer may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or by Issuer Order
direct any Paying Agent to pay, to the Trustee all sums held in trust by the
Issuer or such Paying Agent, such sums to be held by the Trustee upon the same
trusts as those upon which such sums were held by the Issuer or such Paying
Agent; and, upon such payment by any Paying Agent to the Trustee, such Paying
Agent shall be released from all further liability with respect to such Money.

 

Except as otherwise required by applicable law, any Money deposited with the
Trustee or any Paying Agent in trust for any payment on any Note and remaining
unclaimed for two years after such amount has become due and payable shall be
paid to the Issuer on Issuer Order; and the Holder of such Note shall
thereafter, as an unsecured general creditor, look only to the Issuer for
payment of such amounts (but only to the extent of the amounts so paid to the
Issuer) and all liability of the Trustee or such Paying Agent with respect to
such trust Money shall thereupon cease. The Trustee or such Paying Agent, before
being required to make any such release of payment, may, but shall not be
required to, adopt and employ, at the expense of the Issuer any reasonable means
of notification of such release of payment, including, but not limited to,
mailing notice of such release to Holders whose Notes have been called but have
not been surrendered for redemption or whose right to or interest in Monies due
and payable but not claimed is determinable from the records of any Paying
Agent, at the last address of record of each such Holder.

 

123

 

  

Section 7.4           Existence of Issuer. (a) The Issuer shall, to the maximum
extent permitted by applicable law, maintain in full force and effect its
existence and rights as a company organized under the laws of the State of
Delaware and shall obtain and preserve its qualification to do business as a
company in each jurisdiction in which such qualifications are or shall be
necessary to protect the validity and enforceability of this Indenture, the
Notes, or any of the Assets; provided that the Issuer shall be entitled to
change its jurisdiction of formation from the State of Delaware to any other
jurisdiction reasonably selected by the Issuer so long as (i) the Issuer has
received a legal opinion (upon which the Trustee may conclusively rely) to the
effect that such change is not disadvantageous in any material respect to the
Holders, (ii) written notice of such change shall have been given to the Trustee
by the Issuer, which notice shall be promptly forwarded by the Trustee to the
Holders, the Collateral Manager and to each Rating Agency, (iii) the S&P Rating
Condition is satisfied and (iv) on or prior to the 15th Business Day following
receipt of such notice the Trustee shall not have received written notice from a
Majority of the Controlling Class objecting to such change.

 

(b)          The Issuer (i) shall ensure that all limited liability company or
other formalities regarding its existence (including, if required, holding
regular meetings of its manager(s) and member(s), or other similar, meetings)
are followed and (ii) shall not have any employees (other than its managers to
the extent they are employees). The Issuer shall not take any action, or conduct
its affairs in a manner, that is likely to result in its separate existence
being ignored or in its assets and liabilities being substantively consolidated
with any other Person in a bankruptcy, reorganization or other insolvency
proceeding. Without limiting the foregoing, (A) the Issuer shall not have any
subsidiaries; and (B) (x) the Issuer shall not (1) except as contemplated by the
Offering Circular, the Collateral Management Agreement or the Issuer Limited
Liability Company Agreement, engage in any transaction with any member that
would constitute a conflict of interest or (2) make distributions other than in
accordance with the terms of this Indenture and the Issuer Limited Liability
Company Agreement and (y) the Issuer shall (1) maintain books and records
separate from any other Person, (2) maintain its accounts separate from those of
any other Person, (3) not commingle its assets with those of any other Person,
(4) conduct its own business in its own name, (5) maintain separate financial
statements, (6) pay its own liabilities out of its own funds, (7) maintain an
arm’s length relationship with its Affiliates, (8) use separate stationery,
invoices and checks, (9) hold itself out as a separate Person, (10) correct any
known misunderstanding regarding its separate identity and (11) have at least
one manager that is Independent of the Collateral Manager.

 

124

 

  

Section 7.5           Protection of Assets. (a) The Collateral Manager on behalf
of the Issuer will cause the taking of such action within the Collateral
Manager’s control as is reasonably necessary in order to maintain the perfection
and priority of the security interest of the Trustee in the Assets; provided
that the Collateral Manager shall be entitled to rely on any Opinion of Counsel
delivered pursuant to Section 7.6 and any Opinion of Counsel with respect to the
same subject matter delivered pursuant to Section 3.1(iii) to determine what
actions are reasonably necessary, and shall be fully protected in so relying on
such an Opinion of Counsel, unless the Collateral Manager has actual knowledge
that the procedures described in any such Opinion of Counsel are no longer
adequate to maintain such perfection and priority. The Issuer shall from time to
time execute and deliver all such supplements and amendments hereto and file or
authorize the filing of all such Financing Statements, continuation statements,
instruments of further assurance and other instruments, and shall take such
other action as may be necessary or advisable or desirable to secure the rights
and remedies of the Holders of the Notes hereunder and to:

 

(i)          Grant more effectively all or any portion of the Assets;

 

(ii)         maintain, preserve and perfect any Grant made or to be made by this
Indenture including, without limitation, the first priority nature of the lien
or carry out more effectively the purposes hereof;

 

(iii)        perfect, publish notice of or protect the validity of any Grant
made or to be made by this Indenture (including, without limitation, any and all
actions necessary or desirable as a result of changes in law or regulations);

 

(iv)        enforce any of the Assets or other instruments or property included
in the Assets;

 

(v)         preserve and defend title to the Assets and the rights therein of
the Trustee and the Holders of the Notes in the Assets against the claims of all
Persons and parties; or

 

(vi)        pay or cause to be paid any and all taxes levied or assessed upon
all or any part of the Assets.

 

The Issuer hereby designates the Trustee as its agent and attorney in fact to
prepare and file and hereby authorizes the filing of any Financing Statement,
continuation statement and all other instruments, and take all other actions,
required pursuant to this Section 7.5. Such designation shall not impose upon
the Trustee, or release or diminish, the Issuer’s and the Collateral Manager’s
obligations under this Section 7.5. The Issuer further authorizes and shall
cause the Issuer’s counsel to file without the Issuer’s signature a Financing
Statement that names the Issuer as debtor and the Trustee, on behalf of the
Secured Parties, as secured party and that describes “all personal property of
the Debtor now owned or hereafter acquired” as the Assets in which the Trustee
has a Grant.

 

(b)          The Trustee shall not, except in accordance with Section 5.5 or
Section 10.8(a), (b) and (c), as applicable, permit the removal of any portion
of the Assets or transfer any such Assets from the Account to which it is
credited, or cause or permit any change in the Delivery made pursuant to
Section 3.3 with respect to any Assets, if, after giving effect thereto, the
jurisdiction governing the perfection of the Trustee’s security interest in such
Assets is different from the jurisdiction governing the perfection at the time
of delivery of the most recent Opinion of Counsel pursuant to Section 7.6 (or,
if no Opinion of Counsel has yet been delivered pursuant to Section 7.6, the
Opinion of Counsel delivered at the Closing Date pursuant to
Section 3.1(iii)) unless the Trustee shall have received an Opinion of Counsel
to the effect that the lien and security interest created by this Indenture with
respect to such property and the priority thereof will continue to be maintained
after giving effect to such action or actions.

 

125

 

  

Section 7.6           Opinions as to Assets. Within the six-month period
preceding the fifth anniversary of the Closing Date (and every five years
thereafter), the Issuer shall furnish to the Trustee and Moody’s an Opinion of
Counsel either (i) stating that, in the opinion of such counsel, such action has
been taken (including without limitation with respect to the filing of any
Financing Statements and continuation statements) as is necessary to maintain
the lien and security interest created by this Indenture and reciting the
details of such action or (ii) describing the filing of any Financing Statements
and continuation statements that shall, in the opinion of such counsel, be
required to maintain the lien and security interest of this Indenture.

 

Section 7.7           Performance of Obligations. (a) The Issuer shall not take
any action, and will use its best efforts not to permit any action to be taken
by others, that would release any Person from any of such Person’s covenants or
obligations under any instrument included in the Assets, except in the case of
enforcement action taken with respect to any Defaulted Obligation in accordance
with the provisions hereof and actions by the Collateral Manager under the
Collateral Management Agreement and in conformity therewith or with this
Indenture, as applicable, or as otherwise required hereby or deemed necessary or
advisable by the Collateral Manager in accordance with the Collateral Management
Agreement.

 

(b)          The Issuer shall notify S&P and Moody’s within 10 Business Days
after it has received notice from any Noteholder or the Trustee of any material
breach of any Transaction Document, following any applicable cure period for
such breach.

 

Section 7.8           Negative Covenants. (a) The Issuer will not from and after
the Closing Date:

 

(i)          sell, transfer, exchange or otherwise dispose of, or pledge,
mortgage, hypothecate or otherwise encumber (or permit such to occur or suffer
such to exist), any part of the Assets, except as expressly permitted by this
Indenture and the Collateral Management Agreement;

 

(ii)         claim any credit on, make any deduction from, or dispute the
enforceability of payment of the principal or interest payable (or any other
amount) in respect of the Notes (other than amounts withheld or deducted in
accordance with the Code or other applicable jurisdiction);

 

(iii)        (A) incur or assume or guarantee any indebtedness, other than the
Notes, this Indenture and the transactions contemplated hereby or (B)(1) issue
any additional class of Notes except in accordance with Sections 2.13 and 3.2 or
(2) issue any additional Interests, except in accordance with the Issuer Limited
Liability Company Agreement, other than in connection with a Refinancing;

 

126

 

  

(iv)        (A) permit the validity or effectiveness of this Indenture or any
Grant hereunder to be impaired, or permit the lien of this Indenture to be
amended, hypothecated, subordinated, terminated or discharged, or permit any
Person to be released from any covenants or obligations with respect to this
Indenture or the Notes except as may be permitted hereby or by the Collateral
Management Agreement, (B) except as permitted by this Indenture, permit any
lien, charge, adverse claim, security interest, mortgage or other encumbrance
(other than the lien of this Indenture) to be created on or extend to or
otherwise arise upon or burden any part of the Assets, any interest therein or
the proceeds thereof, or (C) except as permitted by this Indenture, take any
action that would permit the lien of this Indenture not to constitute a valid
first priority security interest in the Assets;

 

(v)         amend the Collateral Management Agreement except pursuant to the
terms thereof and Article XV of this Indenture;

 

(vi)        dissolve or liquidate in whole or in part, except as permitted
hereunder or required by applicable law;

 

(vii)       pay any distributions other than in accordance with the Priority of
Payments; provided that it may make distributions to its members of any amounts
received by it in accordance with the Priority of Payments;

 

(viii)      permit the formation of any subsidiaries (provided, however, that
this restriction shall not prohibit the Issuer or the Collateral Manager from
receiving any Equity Securities in accordance with this Indenture or the
Collateral Management Agreement);

 

(ix)        conduct business under any name other than its own;

 

(x)         have any employees (other than its managers to the extent they are
employees);

 

(xi)        sell, transfer, exchange or otherwise dispose of Assets, or enter
into an agreement or commitment to do so or enter into or engage in any business
with respect to any part of the Assets, except as expressly permitted by both
this Indenture and the Collateral Management Agreement;

 

(xii)       fail to maintain an Independent Manager under the Issuer’s Limited
Liability Company Agreement; and

 

(xiii)      elect, or take any other action, to be treated as an association
taxable as a corporation for U.S. federal income tax purposes.

 

(b)          The Issuer shall not be party to any agreements without including
customary “non-petition” and “limited recourse” provisions therein (and shall
not amend or eliminate such provisions in any agreement to which it is party),
except for any agreements related to the purchase and sale of any Assets which
contain customary (as determined by the Collateral Manager in its sole
discretion) purchase or sale terms or which are documented using customary (as
determined by the Collateral Manager in its sole discretion) loan trading
documentation.

 

127

 

  

(c)          Notwithstanding anything contained herein to the contrary, the
Issuer may not acquire any of the Notes; provided that this Section 7.8(c) shall
not be deemed to limit an optional or mandatory redemption pursuant to the terms
of this Indenture or the purchase of Notes pursuant to Section 9.7 hereof.

 

(d)          The Issuer shall not acquire or hold any Collateral Obligation or
Eligible Investment that is a debt obligation in bearer form unless the
Collateral Obligation or Eligible Investment is not required to be in registered
form under Section 163(f)(2)(A) of the Code.

 

Section 7.9           Statement as to Compliance. On or before December 31st in
each calendar year commencing in 2015, or immediately if there has been a
Default under this Indenture and prior to the issuance of any Additional Notes
pursuant to Section 2.13, the Issuer shall deliver to the Trustee (to be
forwarded by the Trustee to the Collateral Manager, each Noteholder making a
written request therefor and each Rating Agency) an Officer’s certificate of the
Issuer that, having made reasonable inquiries of the Collateral Manager, and to
the best of the knowledge, information and belief of the Issuer, there did not
exist, as at a date not more than five days prior to the date of the
certificate, nor had there existed at any time prior thereto since the date of
the last certificate (if any), any Default hereunder or, if such Default did
then exist or had existed, specifying the same and the nature and status
thereof, including actions undertaken to remedy the same, and that the Issuer
has complied with all of its obligations under this Indenture or, if such is not
the case, specifying those obligations with which it has not complied.

 

Section 7.10         Issuer May Consolidate, etc., Only on Certain Terms. The
Issuer (the “Merging Entity”) shall not consolidate or merge with or into any
other Person or transfer or convey all or substantially all of its assets to any
Person, unless permitted by United States and Delaware law and unless:

 

(a)          the Merging Entity shall be the surviving entity, or the Person (if
other than the Merging Entity) formed by such consolidation or into which the
Merging Entity is merged or to which all or substantially all of the assets of
the Merging Entity are transferred (the “Successor Entity”) (A) shall be a
company organized and existing under the laws of the State of Delaware or such
other jurisdiction approved by a Majority of the Controlling Class; provided
that no such approval shall be required in connection with any such transaction
undertaken solely to effect a change in the jurisdiction of formation pursuant
to Section 7.4, and (B) shall expressly assume, by an indenture supplemental
hereto and an omnibus assumption agreement, executed and delivered to the
Trustee, each Holder, the Collateral Manager and the Collateral Administrator,
the due and punctual payment of the principal of and interest on all Notes and
the performance and observance of every covenant of this Indenture and of each
other Transaction Document on its part to be performed or observed, all as
provided herein or therein, as applicable;

 

(b)          each Rating Agency shall have been notified in writing of such
consolidation or merger and the Trustee shall have received written confirmation
from each Rating Agency that its then-current ratings issued with respect to the
Notes then rated by each Rating Agency will not be reduced or withdrawn as a
result of the consummation of such transaction;

 

128

 

  

(c)          if the Merging Entity is not the Successor Entity, the Successor
Entity shall have agreed with the Trustee (i) to observe the same legal
requirements for the recognition of such formed or surviving entity as a legal
entity separate and apart from any of its Affiliates as are applicable to the
Merging Entity with respect to its Affiliates and (ii) not to consolidate or
merge with or into any other Person or transfer or convey the Assets or all or
substantially all of its assets to any other Person except in accordance with
the provisions of this Section 7.10;

 

(d)          if the Merging Entity is not the Successor Entity, the Successor
Entity shall have delivered to the Trustee and each Rating Agency an Officer’s
certificate and an Opinion of Counsel each stating that such Person is duly
organized, validly existing and in good standing in the jurisdiction in which
such Person is organized; that such Person has sufficient power and authority to
assume the obligations set forth in sub-section (a) above and to execute and
deliver an indenture supplemental hereto for the purpose of assuming such
obligations; that such Person has duly authorized the execution, delivery and
performance of a supplemental indenture hereto for the purpose of assuming such
obligations and that such supplemental indenture is a valid, legal and binding
obligation of such Person, enforceable in accordance with its terms, subject
only to bankruptcy, reorganization, insolvency, moratorium and other laws
affecting the enforcement of creditors’ rights generally and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law); if the Merging Entity is the Issuer, that,
immediately following the event which causes such Successor Entity to become the
successor to the Issuer, (i) such Successor Entity has title, free and clear of
any lien, security interest or charge, other than the lien and security interest
of this Indenture and any other Permitted Liens, to the Assets securing all of
the Notes and (ii) the Trustee continues to have a valid perfected first
priority security interest in the Assets securing all of the Notes; and in each
case as to such other matters as the Trustee or any Noteholder may reasonably
require; provided that nothing in this clause shall imply or impose a duty on
the Trustee to require such other documents;

 

(e)          immediately after giving effect to such transaction, no Default or
Event of Default shall have occurred and be continuing;

 

(f)           the Merging Entity shall have notified each Rating Agency of such
consolidation, merger, transfer or conveyance and shall have delivered to the
Trustee and each Noteholder an Officer’s certificate and an Opinion of Counsel
each stating that such consolidation, merger, transfer or conveyance and such
supplemental indenture comply with this Article VII and that all conditions
precedent in this Article VII relating to such transaction have been complied
with;

 

(g)          the Merging Entity shall have delivered to the Trustee an Opinion
of Counsel stating that after giving effect to such transaction, the Issuer (or,
if applicable, the Successor Entity) will not be required to register as an
investment company under the 1940 Act; and

 

129

 

  

(h)          the fees, costs and expenses of the Trustee (including any
reasonable legal fees and expenses) associated with the matters addressed in
this Section 7.10 shall have been paid by the Merging Entity (or, if applicable,
the Successor Entity) or otherwise provided for to the satisfaction of the
Trustee.

 

Section 7.11         Successor Substituted. Upon any consolidation or merger, or
transfer or conveyance of all or substantially all of the assets of the Issuer
in accordance with Section 7.10 in which the Merging Entity is not the surviving
entity, the Successor Entity shall succeed to, and be substituted for, and may
exercise every right and power of, the Merging Entity under this Indenture with
the same effect as if such Person had been named as the Issuer herein. In the
event of any such consolidation, merger, transfer or conveyance, the Person
named as the “Issuer” in the first paragraph of this Indenture or any successor
which shall theretofore have become such in the manner prescribed in this
Article VII may be dissolved, wound up and liquidated at any time thereafter,
and such Person thereafter shall be released from its liabilities as obligor and
maker on all the Notes and from its obligations under this Indenture and the
other Transaction Documents to which it is a party.

 

Section 7.12         No Other Business. The Issuer shall not have any employees
(other than its directors to the extent they are employees) and shall not engage
in any business or activity other than issuing, selling, paying and redeeming
the Notes and any Additional Notes issued pursuant to this Indenture, acquiring,
holding, selling, exchanging, redeeming and pledging, solely for its own
account, the Assets and other incidental activities thereto, including entering
into the Transaction Documents to which it is a party. The Issuer shall not hold
itself out as originating loans, lending funds, making a market in loans or
other assets or selling loans or other assets to customers or as willing to
enter into, assume, offset, assign or otherwise terminate positions in
derivative financial instruments with customers. The Issuer may amend, or permit
the amendment of, its Certificate of Formation and the Issuer Limited Liability
Company Agreement only if such amendment would satisfy the Global Rating Agency
Condition.

 

Section 7.13         Maintenance of Listing. So long as any Listed Notes remain
Outstanding, the Issuer shall use reasonable efforts to maintain the listing of
such Notes on the Irish Stock Exchange.

 

Section 7.14         Annual Rating Review. (a) So long as any of the Notes of
any Class remain Outstanding, on or before December 31st in each year commencing
in 2015, the Issuer shall obtain and pay for an annual review of the rating of
each such Class of Notes from each Rating Agency, as applicable. The Issuer
shall promptly notify the Trustee and the Collateral Manager in writing (and the
Trustee shall promptly provide the Holders with a copy of such notice) if at any
time the then-current rating of any such Class of Notes has been, or is known
will be, changed or withdrawn.

 

(b)          The Issuer shall obtain and pay for an annual review of any
Collateral Obligation which has a Moody’s Rating derived as set forth in clause
(ii) under the heading “Moody’s Derived Rating” in Schedule 3 and any (i) DIP
Collateral Obligation and (ii) any Collateral Obligation which has a S&P Rating
derived as set forth in clause (iii)(b) of the part of the definition of the
term “S&P Rating.”

 

130

 

  

Section 7.15         Reporting. At any time when the Issuer is not subject to
Section 13 or 15(d) of the Exchange Act and are not exempt from reporting
pursuant to Rule 12g3 - 2(b) under the Exchange Act, upon the request of a
Holder or beneficial owner of a Note, the Issuer shall promptly furnish or cause
to be furnished Rule 144A Information to such Holder or beneficial owner, to a
prospective purchaser of such Note designated by such Holder or beneficial
owner, or to the Trustee for delivery upon an Issuer Order to such Holder or
beneficial owner or a prospective purchaser designated by such Holder or
beneficial owner, as the case may be, in order to permit compliance by such
Holder or beneficial owner with Rule 144A under the Securities Act in connection
with the resale of such Note. “Rule 144A Information” shall be such information
as is specified pursuant to Rule 144A(d)(4) under the Securities Act (or any
successor provision thereto).

 

Section 7.16         Calculation Agent. (a) The Issuer hereby agrees that for so
long as any Notes remain Outstanding there will at all times be an agent
appointed (which does not control or is not controlled or under common control
with the Issuer or its Affiliates or the Collateral Manager or its Affiliates)
to calculate LIBOR in respect of each Interest Accrual Period in accordance with
the terms of Exhibit C hereto (the “Calculation Agent”). The Issuer hereby
appoints the Collateral Administrator as Calculation Agent. The Calculation
Agent may be removed by the Issuer or the Collateral Manager, on behalf of the
Issuer, at any time. If the Calculation Agent is unable or unwilling to act as
such or is removed by the Issuer or the Collateral Manager, on behalf of the
Issuer, or if the Calculation Agent fails to determine any of the information
required to be published on the Irish Stock Exchange via the Companies
Announcement Office, as described in sub-section (b), in respect of any Interest
Accrual Period, the Issuer or the Collateral Manager, on behalf of the Issuer,
will promptly appoint a replacement Calculation Agent which does not control or
is not controlled by or under common control with the Issuer or its Affiliates
or the Collateral Manager or its Affiliates. The Calculation Agent may not
resign its duties or be removed without a successor having been duly appointed.
In addition, for so long as any Listed Notes are listed on the Irish Stock
Exchange and so long as the guidelines of such exchange so require, notice of
the appointment of any replacement Calculation Agent shall also be given to the
Holders thereof by publication on the Irish Stock Exchange via the Companies
Announcement Office by the Issuer.

 

(b)          The Calculation Agent shall be required to agree (and the
Collateral Administrator as Calculation Agent does hereby agree) that, as soon
as possible after 11:00 a.m. London time on each Interest Determination Date,
but in no event later than 11:00 a.m. New York time on the London Banking Day
immediately following each Interest Determination Date, the Calculation Agent
will calculate the Interest Rate applicable to each Class of Notes during the
related Interest Accrual Period and the Note Interest Amount (in each case,
rounded to the nearest cent, with half a cent being rounded upward) payable on
the related Payment Date in respect of such Class of Notes in respect of the
related Interest Accrual Period. At such time, the Calculation Agent will
communicate such rates and amounts to the Issuer, the Trustee, each Paying
Agent, the Collateral Manager, Euroclear and Clearstream. The Calculation Agent
will also specify to the Issuer the quotations upon which the foregoing rates
and amounts are based, and in any event the Calculation Agent shall notify the
Issuer before 5:00 p.m. (New York time) on every Interest Determination Date
if it has not determined and is not in the process of determining any such
Interest Rate or Note Interest Amount together with its reasons therefor. The
Calculation Agent’s determination of the foregoing rates and amounts for any
Interest Accrual Period will (in the absence of manifest error) be final and
binding upon all parties.

 

131

 

  

Section 7.17         Certain Tax Matters. (a) The Issuer will treat each
purchase of Collateral Obligations as a “purchase” for tax accounting and
reporting purposes.

 

(b)          The Issuer shall file, or cause to be filed, any tax returns,
including information tax returns, required by any governmental authority.

 

(c)          Notwithstanding anything herein to the contrary, the Collateral
Manager, the Issuer, the Trustee, the Collateral Administrator, the Initial
Purchaser, the Holders and beneficial owners of the Notes and each employee,
representative or other agent of those Persons, may disclose to any and all
Persons, without limitation of any kind, the U.S. tax treatment and tax
structure of the transactions contemplated by this Indenture and all materials
of any kind, including opinions or other tax analyses, that are provided to
those Persons. This authorization to disclose the U.S. tax treatment and tax
structure does not permit disclosure of information identifying the Collateral
Manager, the Issuer, the Trustee, the Collateral Administrator, the Initial
Purchaser or any other party to the transactions contemplated by this Indenture,
the Offering or the pricing (except to the extent such information is relevant
to U.S. tax structure or tax treatment of such transactions).

 

(d)          Upon the Issuer’s receipt of a request of a Holder of a Class C
Note or written request of a Person certifying that it is an owner of a
beneficial interest in a Class C Note (including, in each case, Holders and
beneficial owners of any Additional Notes issued hereunder) for the information
described in U.S. Treasury regulation section 1.1275-3(b)(1)(i) that is
applicable to such Note, the Issuer will cause its Independent certified public
accountants to provide promptly to the Trustee and such requesting Holder or
owner of a beneficial interest in such a Note all of such information. Any
additional issuance of Notes shall be accomplished in a manner that will allow
the Independent certified public accountants of the Issuer to accurately
calculate original issue discount income to holders of the Additional Notes.
Upon request by the Independent accountants, the Trustee shall provide to the
Independent accountants information reasonably available to it as reasonably
requested by the Independent accountants to comply with this Section 7.17,
including information contained in the Register.

 

(e)          Each holder of the Notes (and any interest therein) will be deemed
to have represented and agreed to treat the Notes as indebtedness for U.S.
federal, state and local income and franchise tax purposes.

 

(f)          Each holder of the Notes (and any interest therein) will be deemed
to agree and understand that the failure to provide the Issuer and the Trustee
(and any of their agents) with the properly completed and signed tax
certifications (generally, in the case of U.S. federal income tax, an Internal
Revenue Service Form W-9 (or applicable successor form) in the case of a person
that is a United States person within the meaning of Section 7701(a)(30) of the
Code or the appropriate Internal Revenue Service Form W-8 (or applicable
successor form) in the case of a person that is not a United States person
within the meaning of Section 7701(a)(30) of the Code) may result in withholding
from payments in respect of such Note, including U.S. federal withholding or
back-up withholding.

 

132

 

  

(g)          Each holder of the Notes (and any interest therein) agrees to
provide the Issuer and any relevant intermediary with any information or
documentation that is required under FATCA or that the Issuer or relevant
intermediary deems appropriate to enable the Issuer or relevant intermediary to
determine their duties and liabilities with respect to any taxes they may be
required to withhold pursuant to FATCA in respect of such Note or the holder of
such Note or beneficial interest therein. In addition, each purchaser and
subsequent transferee of a Note will be required or deemed to understand and
acknowledge that the Issuer has the right under the Indenture to withhold on any
holder or any beneficial owner of an interest in a Note that fails to comply
with FATCA.

 

(h)          Each holder of the Notes (and any interest therein) that is not a
United States person within the meaning of Section 7701(a)(30) of the Code will
make, or by acquiring a Note or an interest in a Note will be deemed to make, a
representation to the effect that (i) either (a) it is not a bank (or an entity
affiliated with a bank) extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business (within the meaning of
Section 881(c)(3)(A) of the Code), (b) it is a person that is eligible for
benefits under an income tax treaty with the United States that eliminates U.S.
federal income taxation of U.S. source interest not attributable to a permanent
establishment in the United States, or (c) it has provided an Internal Revenue
Service Form W-8ECI representing that all payments received or to be received by
it on the Notes are effectively connected with the conduct of a trade or
business in the United States, and (ii) it is not purchasing a Note or an
interest in a Note in order to reduce its U.S. federal income tax liability
pursuant to a tax avoidance plan.

 

Section 7.18        Effective Date; Purchase of Additional Collateral
Obligations. (a) The Issuer will use commercially reasonable efforts to
purchase, on or before the Effective Date, Collateral Obligations (a) such that
the Target Initial Par Condition is satisfied and (b) that satisfy, as of the
Effective Date, the Concentration Limitations, the Collateral Quality Tests and
the Coverage Tests.

 

(b)          During the period from the Closing Date to and including the
Effective Date, the Issuer will use the following funds to purchase additional
Collateral Obligations in the following order: (i) to pay for the principal
portion of any Collateral Obligation, first, any amounts on deposit in the
Ramp-Up Account, and second, any Principal Proceeds on deposit in the Collection
Account and (ii) to pay for accrued interest on any such Collateral Obligation,
first, any amounts on deposit in the Ramp-Up Account and second, any Principal
Proceeds on deposit in the Collection Account. In addition, the Issuer will use
commercially reasonable efforts to acquire such Collateral Obligations that will
satisfy, on the Effective Date, the Concentration Limitations, the Collateral
Quality Tests and each Overcollateralization Ratio Test.

 

133

 

  

(c)          Within 30 calendar days after the Effective Date (but in any event,
prior to the Determination Date relating to the first Payment Date), the Issuer
shall provide, or (at the Issuer’s expense) cause the Collateral Manager to
provide, the following documents:

 

(i)          To each Rating Agency (in the case of delivery to S&P, via email to
CDOEffectiveDatePortfolios@standardandpoors.com, and in the case of delivery to
Moody’s, via email to cdmonitoring@moodys.com), a report identifying Collateral
Obligations and a Microsoft Excel file (“Excel Default Model Input File”) that
provides all of the inputs required to determine whether the S&P CDO Monitor
Test has been satisfied and the Collateral Manager shall provide a Microsoft
Excel file including, at a minimum, the following data with respect to each
Collateral Obligation: LoanX identification number, CUSIP number (if any), name
of Obligor, coupon, spread (if applicable), LIBOR floor (if any), legal final
maturity date, average life, outstanding principal balance, Principal Balance,
identification as a Cov-Lite Loan or otherwise, identification as a First-Lien
Last-Out Loan or otherwise, settlement date, the purchase price with respect to
any Collateral Obligation the purchase of which has not settled, S&P Industry
Classification and S&P Recovery Rate, and requesting that S&P reaffirm its
Initial Ratings of the Notes;

 

(ii)         to the Trustee and each Rating Agency (in the case of delivery to
S&P, via email to CDOEffectiveDatePortfolios@standardandpoors.com, and in the
case of delivery to Moody’s, via email to cdmonitoring@moodys.com), a report,
prepared by the Collateral Administrator (the “Effective Date Report”), (A)
setting forth the issuer, principal balance, coupon/spread, Stated Maturity, S&P
Rating, Moody’s Default Probability Rating, Moody’s Rating and country of
Domicile with respect to each Collateral Obligation as of the Effective Date and
(B) calculating as of the Effective Date the level of compliance with, or
satisfaction or non-satisfaction of (1) each Overcollateralization Ratio Test,
(2) the Collateral Quality Tests (excluding the S&P CDO Monitor Test), (3) the
Concentration Limitations and (4) the Target Initial Par Condition, in each
case, as of the Effective Date;

 

(iii)        to the Trustee and the Collateral Manager, an Accountants’
Certificate (A) comparing the issuer, Principal Balance, coupon/spread, stated
maturity, Moody’s Default Probability Rating, Moody’s Rating, S&P Rating and
country of Domicile with respect to each Collateral Obligation by reference to
such sources as shall be specified therein and (B) performing agreed upon
procedures as of the Effective Date including recalculating and comparing the
following items in the Effective Date Report: (1) each Overcollateralization
Ratio Test, the Collateral Quality Tests (excluding the S&P CDO Monitor Test)
and the Concentration Limitations, and (2) whether the Target Initial Par
Condition is satisfied, together with a statement specifying the procedures
undertaken by them to review data and computations relating to the Accountants’
Certificate; and

 

134

 

  

(iv)        to the Trustee and each Rating Agency (in the case of delivery to
S&P, via email to CDOEffectiveDatePortfolios@standardandpoors.com, and in the
case of delivery to Moody’s, via email to cdmonitoring@moodys.com) an Officer’s
certificate of the Issuer (the “Effective Date Certificate”) certifying as to
the level of compliance with, or satisfaction or non-satisfaction of, (1) each
Overcollateralization Ratio Test, (2) the Collateral Quality Tests (excluding
the S&P CDO Monitor Test), (3) the Concentration Limitations, and (4) the Target
Initial Par Condition, in each case, as of the Effective Date.

 

If (x) the Issuer or the Collateral Manager, as the case may be, provides the
foregoing Accountants’ Certificate to the Trustee with the results of (1) the
items set forth in subclause (iii)(B)(1) above and (2) the Target Initial Par
Condition, and such results do not indicate any failure of any such tested item,
and (y) the Issuer delivers the Effective Date Certificate to Moody’s and causes
the Collateral Administrator to make available to Moody’s the Effective Date
Report, and such Effective Date Certificate and Effective Date Report indicates
satisfaction of (1) the items set forth in the subclause (iii)(B)(1) above and
(2) the Target Initial Par Condition, a written confirmation from Moody’s of its
Initial Rating of the Notes shall be deemed to have been provided (a “Moody’s
Effective Date Deemed Rating Confirmation”). For the avoidance of doubt, the
Effective Date Certificate and the Effective Date Report shall not include or
refer to the Accountants’ Certificate.

 

(d)          If, by the Determination Date relating to the first Payment Date,
either (x)(1) there has occurred no Moody’s Effective Date Deemed Rating
Confirmation or (2) Moody’s has not provided written confirmation of its Initial
Ratings of each Class of the Notes (an “Moody’s Ramp-Up Failure”) or (y) S&P has
not provided written confirmation of its Initial Ratings of the Class A Notes
and the Class B Notes (an “S&P Rating Confirmation Failure”) then the Collateral
Manager, on behalf of the Issuer, shall instruct the Trustee in writing to
transfer amounts from the Interest Collection Subaccount to the Principal
Collection Subaccount (and with such funds the Issuer shall purchase additional
Collateral Obligations) in an amount sufficient to obtain from Moody’s or S&P,
respectively, a confirmation of its Initial Ratings of each Class of the Notes
(provided that the amount of such transfer would not result in default in the
payment of interest with respect to the Class A Notes or the Class B Notes);
provided that, in the alternative, the Collateral Manager on behalf of the
Issuer may take such other action, including but not limited to, a Special
Redemption and/or transferring amounts from the Interest Collection Subaccount
to the Principal Collection Subaccount as Principal Proceeds (for use in a
Special Redemption), sufficient to obtain from Moody’s or S&P, respectively, a
confirmation of its Initial Ratings of each Class of the Notes.

 

(e)          The failure of the Issuer to satisfy the requirements of this
Section 7.18 will not constitute an Event of Default unless such failure
constitutes an Event of Default under Section 5.1(d) hereof and the Issuer, or
the Collateral Manager acting on behalf of the Issuer, has acted in bad faith.
Of the proceeds of the issuance of the Notes which are not applied to pay for
the purchase of Collateral Obligations acquired by the Issuer on the Closing
Date approximately U.S.$159,285,750 will be deposited in the Ramp-Up Account on
the Closing Date. At the direction of the Issuer (or the Collateral Manager on
behalf of the Issuer), the Trustee shall apply amounts held in the Ramp-Up
Account to purchase additional Collateral Obligations from the Closing Date to
and including the Effective Date as described in clause (b) above. If on the
Effective Date, any amounts on deposit in the Ramp-Up Account have not been
applied to purchase Collateral Obligations, such amounts shall be applied as
described in Section 10.3(c).

 

135

 

  

(f)           Asset Quality Matrix. On or prior to the Effective Date, the
Collateral Manager shall (i) determine which “row/column combination” of the
Asset Quality Matrix shall apply on and after the Effective Date to the
Collateral Obligations for purposes of determining compliance with the Moody’s
Diversity Test, the Maximum Moody’s Rating Factor Test and the Minimum Floating
Spread Test, and if such “row/column combination” differs from the “row/column
combination” chosen to apply as of the Closing Date, the Collateral Manager
shall so notify the Trustee and the Collateral Administrator and (ii) determine
the applicable S&P CDO Monitor that shall apply on and after the Effective Date
to the Collateral Obligations for purposes of determining compliance with the
S&P CDO Monitor Test. On and after the Effective Date, the Collateral Manager
may request (via email to CDOEffectiveDatePortfolios@standardandpoors.com) for
S&P to provide S&P CDO Monitors for up to 10,000 different combinations of S&P
Matrix Spreads and Recovery Rate Sets with respect to the Notes. Thereafter, at
any time on written notice of two Business Days to the Trustee, the Collateral
Administrator and the Rating Agencies (in the case of delivery to S&P, via email
to CDOMonitor@standardandpoors.com, and in the case of delivery to Moody’s, via
email to cdomonitoring@moodys.com), the Collateral Manager may elect a different
“row/column combination” of the Asset Quality Matrix or a different S&P CDO
Monitor to apply to the Collateral Obligations; provided that, if (i) the
Collateral Obligations are currently in compliance with the Moody’s Diversity
Test, the Maximum Moody’s Rating Factor Test and the Minimum Floating Spread
Test (in the case of a proposed change in the Asset Quality Matrix case) or the
S&P CDO Monitor Test (in the case of a proposed change to the S&P CDO Monitor),
the Collateral Obligations comply with such applicable tests after giving effect
to such proposed election, or (ii) the Collateral Obligations are not currently
in compliance with the Moody’s Diversity Test, the Maximum Moody’s Rating Factor
Test and the Minimum Floating Spread Test (in the case of a proposed change in
the Asset Quality Matrix case) or the S&P CDO Monitor Test (in the case of a
proposed change to the S&P CDO Monitor) or would not be in compliance with such
applicable tests after the application of any other Asset Quality Matrix case or
S&P CDO Monitor (as the case may be), the Collateral Obligations need not comply
with such applicable tests after the proposed change so long as (x) the Class
Default Differential of each Priority Class, if any, increases and (y) in the
case of the Asset Quality Matrix, the degree of compliance of the Collateral
Obligations with each of the Moody’s Diversity Test, the Maximum Moody’s Rating
Factor Test and the Minimum Floating Spread Test not in compliance would be
maintained or improved if the Asset Quality Matrix case to which the Collateral
Manager desires to change is used; provided that if subsequent to such election
of a “row/column combination” of the Asset Quality Matrix the Collateral
Obligations would comply with the Moody’s Diversity Test, the Maximum Moody’s
Rating Factor Test and the Minimum Floating Spread Test if a different Asset
Quality Matrix case were selected, the Collateral Manager shall elect a
“row/column combination” that corresponds to a Asset Quality Matrix case in
which the Collateral Obligations are in compliance with such tests. If the
Collateral Manager does not notify the Trustee and the Collateral Administrator
that it will alter the “row/column combination” of the Asset Quality Matrix or
the S&P CDO Monitor, in each case chosen on the Effective Date in the manner set
forth above, the “row/column combination” of the Asset Quality Matrix or the S&P
CDO Monitor (as the case may be) chosen on the Effective Date shall continue to
apply. Notwithstanding the foregoing, the Collateral Manager may elect at any
time after the Effective Date, in lieu of selecting a “row/column combination”
of the Asset Quality Matrix (but otherwise in compliance with the requirements
of the fourth sentence of this Section 7.18(f)) to interpolate between two
adjacent rows and/or two adjacent columns, as applicable, on a straight-line
basis and round the results to two decimal points.

 

136

 

  

Section 7.19         Representations Relating to Security Interests in the
Assets. (a) The Issuer hereby represents and warrants that, as of the Closing
Date (which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
to the Trustee hereunder):

 

(i)          The Issuer owns each Asset free and clear of any lien, claim or
encumbrance of any Person, other than such as are created under, or permitted
by, this Indenture and any other Permitted Liens.

 

(ii)         Other than the security interest Granted to the Trustee pursuant to
this Indenture, except as permitted by this Indenture, the Issuer has not
pledged, assigned, sold, granted a security interest in, or otherwise conveyed
any of the Assets. The Issuer has not authorized the filing of and is not aware
of any Financing Statements against the Issuer that include a description of
collateral covering the Assets other than any Financing Statement relating to
the security interest granted to the Trustee hereunder or that has been
terminated; the Issuer is not aware of any judgment, PBGC liens or tax lien
filings against the Issuer.

 

(iii)        All Assets constitute Cash, accounts (as defined in
Section 9-102(a)(2) of the UCC), Instruments, general intangibles (as defined in
Section 9-102(a)(42) of the UCC), uncertificated securities (as defined in
Section 8-102(a)(18) of the UCC), Certificated Securities or security
entitlements to financial assets resulting from the crediting of financial
assets to a “securities account” (as defined in Section 8-501(a) of the UCC).

 

(iv)        All Accounts constitute “securities accounts” under
Section 8-501(a) of the UCC.

 

(v)         This Indenture creates a valid and continuing security interest (as
defined in Section 1 - 201(37) of the UCC) in such Assets in favor of the
Trustee, for the benefit and security of the Secured Parties, which security
interest is prior to all other liens, claims and encumbrances (except as
permitted otherwise herein), and is enforceable as such against creditors of and
purchasers from the Issuer.

 

137

 

 

 

(b)          The Issuer hereby represents and warrants that, as of the Closing
Date (which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
to the Trustee hereunder), with respect to Assets that constitute Instruments:

 

(i)          Either (x) the Issuer has caused or will have caused, within ten
days after the Closing Date, the filing of all appropriate Financing Statements
in the proper office in the appropriate jurisdictions under applicable law in
order to perfect the security interest in the Instruments granted to the
Trustee, for the benefit and security of the Secured Parties or (y) (A) all
original executed copies of each promissory note or mortgage note that
constitutes or evidences the Instruments have been delivered to the Trustee or
the Issuer has received written acknowledgement from a custodian that such
custodian is holding the mortgage notes or promissory notes that constitute
evidence of the Instruments solely on behalf of the Trustee and for the benefit
of the Secured Parties and (B) none of the Instruments that constitute or
evidence the Assets has any marks or notations indicating that they are pledged,
assigned or otherwise conveyed to any Person other than the Trustee, for the
benefit of the Secured Parties.

 

(ii)         The Issuer has received all consents and approvals required by the
terms of the Assets to the pledge hereunder to the Trustee of its interest and
rights in the Assets.

 

(c)          The Issuer hereby represents and warrants that, as of the Closing
Date (which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
to the Trustee hereunder), with respect to the Assets that constitute Security
Entitlements:

 

(i)          All of such Assets have been and will have been credited to one of
the Accounts which are securities accounts within the meaning of
Section 8-501(a) of the UCC. The Securities Intermediary for each Account has
agreed to treat all assets credited to such Accounts as “financial assets”
within the meaning of Section 8-102(a)(9) the UCC.

 

(ii)         The Issuer has received all consents and approvals required by the
terms of the Assets to the pledge hereunder to the Trustee of its interest and
rights in the Assets.

 

(iii)        (x) The Issuer has caused or will have caused, within ten days
after the Closing Date, the filing of all appropriate Financing Statements in
the proper office in the appropriate jurisdictions under applicable law in order
to perfect the security interest granted to the Trustee, for the benefit and
security of the Secured Parties, hereunder and (y) (A) the Issuer has delivered
to the Trustee a fully executed Securities Account Control Agreement pursuant to
which the Custodian has agreed to comply with all instructions originated by the
Trustee relating to the Accounts without further consent by the Issuer or
(B) the Issuer has taken all steps necessary to cause the Custodian to identify
in its records the Trustee as the Person having a security entitlement against
the Custodian in each of the Accounts.

 

138

 

  

(iv)        The Accounts are not in the name of any Person other than the Issuer
or the Trustee. The Issuer has not consented to the Custodian to comply with the
entitlement order of any Person other than the Trustee (and the Issuer prior to
a notice of exclusive control being provided by the Trustee).

 

(d)          The Issuer hereby represents and warrants that, as of the Closing
Date (which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
to the Trustee hereunder), with respect to Assets that constitute general
intangibles:

 

(i)          The Issuer has caused or will have caused, within ten days after
the Closing Date, the filing of all appropriate Financing Statements in the
proper filing office in the appropriate jurisdictions under applicable law in
order to perfect the security interest in the Assets granted to the Trustee, for
the benefit and security of the Secured Parties, hereunder.

 

(ii)         The Issuer has received, or will receive, all consents and
approvals required by the terms of the Assets to the pledge hereunder to the
Trustee of its interest and rights in the Assets.

 

(e)          The Issuer agrees to notify the Collateral Manager and each Rating
Agency promptly if it becomes aware of the breach of any of the representations
and warranties contained in this Section 7.19 and shall not, without
satisfaction of the S&P Rating Condition, waive any of the representations and
warranties in this Section 7.19 or any breach thereof.

 

ARTICLE VIII

 

Supplemental Indentures

 

Section 8.1          Supplemental Indentures Without Consent of Holders of
Notes. Without the consent of the Holders of any Notes or Interests (except any
consent required by clauses (xii), (xiv), (xviii), (xx), (xxi), (xxii) or
(xxiii) below) but with the written consent of the Collateral Manager, at any
time and from time to time subject to Section 8.3 and without an Opinion of
Counsel being provided to the Issuer or the Trustee as to whether any Class of
Notes would be materially and adversely affected thereby (except any opinion
required by clause (xiv) below), the Issuer and the Trustee may enter into one
or more indentures supplemental hereto, in form satisfactory to the Trustee, for
any of the following purposes:

 

(i)          to evidence the succession of another Person to the Issuer and the
assumption by any such successor Person of the covenants of the Issuer herein
and in the Notes;

 

(ii)         to add to the covenants of the Issuer or the Trustee for the
benefit of the Secured Parties, or to surrender any right or power herein
conferred upon the Issuer;

 

139

 

  

(iii)        to convey, transfer, assign, mortgage or pledge any property to or
with the Trustee or add to the conditions, limitations or restrictions on the
authorized amount, terms and purposes of the issue, authentication and delivery
of the Notes;

 

(iv)        to evidence and provide for the acceptance of appointment hereunder
by a successor Trustee and to add to or change any of the provisions of this
Indenture as shall be necessary to facilitate the administration of the trusts
hereunder by more than one Trustee, pursuant to the requirements of Sections
6.9, 6.10 and 6.12 hereof;

 

(v)         to correct or amplify the description of any property at any time
subject to the lien of this Indenture, or to better assure, convey and confirm
unto the Trustee any property subject or required to be subjected to the lien of
this Indenture (including, without limitation, any and all actions necessary or
desirable as a result of changes in law or regulations, whether pursuant to
Section 7.5 or otherwise) or to subject to the lien of this Indenture any
additional property;

 

(vi)        to modify the restrictions on and procedures for resales and other
transfers of Notes to reflect any changes in ERISA or other applicable law or
regulation (or the interpretation thereof) or to enable the Issuer to rely upon
any exemption from registration under the Securities Act or the 1940 Act or
otherwise comply with any applicable securities law;

 

(vii)       to remove restrictions on resale and transfer of Notes to the extent
not required under clause (vi) above;

 

(viii)      to make such changes (including the removal and appointment of any
listing agent) as shall be necessary or advisable in order for the Listed Notes
to be or remain listed on an exchange, including the Irish Stock Exchange;

 

(ix)         to correct or supplement any inconsistent or defective provisions
herein, to cure any ambiguity, omission or errors herein; provided that a
Supermajority of the Holders of the Class A Notes has not objected to such
supplemental indenture by providing written notice thereof to the Trustee up to
one Business Day prior to execution of such supplemental indenture (upon receipt
of such objection, the Trustee shall not enter into such supplemental indenture
without the consent of a Supermajority of the Class A Notes);

 

(x)          to conform the provisions of this Indenture to the Offering
Circular;

 

(xi)         to take any action necessary or helpful to prevent the Issuer, any
Holder or the Trustee from becoming subject to (or to reduce) any withholding or
other taxes or assessments;

 

140

 

  

(xii)        (A) to permit the Issuer to issue Additional Notes of any one or
more existing Classes of Notes (provided that in the case of an additional
issuance of Class A Notes, a Supermajority of the Class A Notes consents
thereto), or (B) to permit the Issuer (1) to issue a replacement loan or
securities or other indebtedness in connection with a Refinancing, and to make
such other changes as shall be necessary to facilitate a Refinancing; or (2) to
make such changes as shall be necessary to facilitate the Issuer to effect a
Re-Pricing.

 

(xiii)       to modify the procedures herein relating to compliance with Rule
17g-5 of the Exchange Act;

 

(xiv)      to permit the Issuer to enter into any additional agreements not
expressly prohibited by this Indenture as well as any amendment, modification or
waiver thereof if the Issuer determines that such additional agreement,
amendment, modification or waiver would not, upon or after becoming effective,
materially and adversely affect the rights or interests of holders of any Class
of Notes; provided that (A) any such additional agreement include customary
limited recourse and non-petition provisions; (B) the consent to such
supplemental indenture has been obtained from a Majority of the Class A Notes
(such consent not to be unreasonably withheld or delayed) and (C) the Trustee
receives an Opinion of Counsel with respect to whether the interests of holders
of any Class of Notes would be materially and adversely affected (which opinion
may be supported as to factual (including financial and capital markets) matters
by any relevant certificates and other documents necessary or advisable in the
judgment of counsel delivering the opinion);

 

(xv)       to accommodate the issuance of the Notes in book-entry form through
the facilities of the depository or otherwise;

 

(xvi)      to take any action necessary or advisable to prevent the Issuer or
the pool of Assets from being required to register under the 1940 Act, or to
avoid any requirement that the Collateral Manager or any Affiliate consolidate
the Issuer on its financial statements for financial reporting purposes
(provided that no Holders of Notes are materially adversely affected thereby);

 

(xvii)     to reduce the permitted minimum denomination of the Notes;

 

(xviii)    to change the date on which reports are required to be delivered
under this Indenture; provided that the consent to such supplemental indenture
has been obtained from a Majority of the Controlling Class (such consent not to
be unreasonably withheld or delayed);

 

(xix)       to modify Section 3.3 or Section 7.19 to conform with applicable
law;

 

(xx)        to evidence any waiver or elimination by any Rating Agency of any
requirement or condition of such Rating Agency set forth herein; provided that
the consent to such supplemental indenture has been obtained from a Majority of
the Controlling Class (such consent not to be unreasonably withheld or delayed);

 

141

 

  

(xxi)       to conform to ratings criteria and other guidelines (including,
without limitation, any alternative methodology published by either of the
Rating Agencies) relating to collateral debt obligations in general published by
either of the Rating Agencies; provided that the consent to such supplemental
indenture has been obtained from a Majority of the Controlling Class (such
consent not to be unreasonably withheld or delayed);

 

(xxii)      to modify (i) any Collateral Quality Test, (ii) any defined term
identified in Section 1.1 utilized in the determination of any Collateral
Quality Test or (iii) any defined term in Section 1.1 or any Schedule to this
Indenture that begins with or includes the word “Moody’s” or “S&P” (other than
the defined terms “Moody’s Rating Condition” and “S&P Rating Condition”);
provided that the consent to such supplemental indenture has been obtained from
a Majority of the Controlling Class (such consent not to be unreasonably
withheld or delayed); provided further that a Majority of the Holders of any
Class of Notes has not objected to such supplemental indenture by providing
written notice thereof to the Trustee up to one Business Day prior to execution
of such supplemental indenture (upon receipt of such objection, the Trustee
shall not enter into such supplemental indenture without the consent of a
Majority of the objecting Class);

 

(xxiii)     to change the name of the Issuer in connection with the change in
name or identity of the Collateral Manager or as otherwise required pursuant to
a contractual obligation or to avoid the use of a trade name or trademark in
respect of which the Issuer does not have a license; provided that the consent
to such supplemental indenture has been obtained from a Majority of the
Controlling Class (such consent not to be unreasonably withheld or delayed); or

 

(xxiv)    to amend, modify or otherwise accommodate changes to the Indenture to
comply with any rule or regulation enacted by regulatory agencies of the United
States federal government, stock exchange authority, listing agent, transfer
agent or additional registrar after the Closing Date that are applicable to the
Notes.

 

Section 8.2           Supplemental Indentures With Consent of Holders of Notes.
With the consent of a Majority of the Notes of each Class materially and
adversely affected thereby, if any, and if the holders of the Interests are
materially and adversely affected thereby, a Majority of the Interests (and with
the consent of a Majority of each Class of Notes, voting separately, and a
Majority of the Interests, regardless of whether any such Class would be
materially and adversely affected thereby, if such supplemental indenture would
modify the Weighted Average Life Test, the Reinvestment Period or the Investment
Criteria), the Trustee and the Issuer may execute one or more supplemental
indentures to add provisions to, or change in any manner or eliminate any
provisions of, this Indenture or modify in any manner the rights of the Holders
of the Notes of any Class under this Indenture; provided that without the
consent of each Holder of each Outstanding Note of each Class materially and
adversely affected thereby and the holder of each Interest, no such supplemental
indenture described above may:

 

142

 

  

(i)          change the Stated Maturity of the principal of or the due date of
any installment of interest on any Note, reduce the principal amount thereof or
the rate of interest thereon except as expressly permitted in Section 9.8 or,
except as otherwise expressly permitted by this Indenture, the Redemption Price
with respect to any Note, or change the earliest date on which Notes of any
Class may be redeemed, change the provisions of this Indenture relating to the
application of proceeds of any Assets to the payment of principal of or interest
on the Notes or distributions on the Interests or change any place where, or the
coin or currency in which, Notes or the principal thereof or interest or any
distribution thereon is payable, or impair the right to institute suit for the
enforcement of any such payment on or after the Stated Maturity thereof (or, in
the case of redemption, on or after the applicable Redemption Date);

 

(ii)         reduce the percentage of the Aggregate Outstanding Amount of
Holders of each Class whose consent is required for the authorization of any
such supplemental indenture or for any waiver of compliance with certain
provisions of this Indenture or certain defaults hereunder or their consequences
provided for herein;

 

(iii)        impair or adversely affect the Assets except as otherwise permitted
herein;

 

(iv)        except as otherwise permitted by this Indenture, permit the creation
of any lien ranking prior to or on a parity with the lien of this Indenture with
respect to any part of the Assets or terminate such lien on any property at any
time subject hereto or deprive the Holder of any Note of the security afforded
by the lien of this Indenture;

 

(v)         reduce the percentage of the Aggregate Outstanding Amount of Holders
of any Class of Notes whose consent is required to request the Trustee to
preserve the Assets or rescind the Trustee’s election to preserve the Assets
pursuant to Section 5.5 or to sell or liquidate the Assets pursuant to
Section 5.4 or 5.5;

 

(vi)        modify any of the provisions of (x) this Section 8.2, except to
increase the percentage of Outstanding Class A Notes, Class B Notes, Class C
Notes or Interests the consent of the holders of which is required for any such
action or to provide that certain other provisions of this Indenture cannot be
modified or waived without the consent of the Holder of each Class A Note
Outstanding, Class B Note Outstanding, Class C Note Outstanding or outstanding
Interest affected thereby or (y) Section 8.1 or Section 8.3;

 

(vii)       modify the definition of the term “Outstanding” or the Priority of
Payments set forth in Section 11.1(a);

 

143

 

  

(viii)      modify any of the provisions of this Indenture in such a manner as
to affect the calculation of the amount of any payment of interest or principal
on any Note or any amount available for distribution to the Interests, or to
affect the rights of the Holders of any Notes to the benefit of any provisions
for the redemption of such Notes contained herein; or

 

(ix)         result in the Issuer becoming subject to U.S. federal income
taxation with respect to its net income.

 

Notwithstanding any other provision relating to supplemental indentures herein,
at any time after the expiration of the Non-Call Period, if any Class of Notes
has been or contemporaneously with the effectiveness of any supplemental
indenture will be paid in full in accordance with this Indenture as so
supplemented or amended, the written consent of any Holder of any Note of such
Class will not be required with respect to such supplemental indenture.

 

Section 8.3           Execution of Supplemental Indentures. (a) The Collateral
Manager shall not be bound to follow any amendment or supplement to this
Indenture unless it has consented thereto in accordance with this Article VIII.
No amendment to the Indenture will be effective against the Collateral
Administrator if such amendment would adversely affect the Collateral
Administrator, including, without limitation, any amendment or supplement that
would increase the duties or liabilities of, or adversely change the economic
consequences to, the Collateral Administrator, unless the Collateral
Administrator otherwise consents in writing.

 

(b)          Notwithstanding anything to the contrary in Section 8.3(f) below,
in the case of any supplemental indenture described in Section 8.1(viii), any
supplemental indenture described in Section 8.1(xii)(B)(1) effecting a
Refinancing or any supplemental indenture to which the Holders of each
Outstanding Note of each Class have provided their consent, (i) such
supplemental indenture shall not be subject to the satisfaction of the Global
Rating Agency Condition, (ii) the Trustee shall not be required to provide
notice of such supplemental indenture to any Rating Agency and (iii) the Trustee
shall not be required to request written confirmation from any Rating Agency
that the Global Rating Agency Condition has been satisfied. Notwithstanding the
foregoing, the Trustee shall subsequently provide to Moody’s a copy of any
supplemental indenture described in Section 8.1(xii)(B) and to S&P a copy of any
supplement indenture described in the immediately preceding sentence.

 

(c)          The Trustee may conclusively rely on an Opinion of Counsel (which
may be supported as to factual (including financial and capital markets) matters
by any relevant certificates and other documents necessary or advisable in the
judgment of counsel delivering the opinion) or a Responsible Officer’s
certificate of the Collateral Manager as to whether the interests of any holder
of Notes or holders of Interests would be materially and adversely affected by
the modifications set forth in any supplemental indenture, it being expressly
understood and agreed that the Trustee shall have no obligation to make any
determination as to the satisfaction of the requirements related to any
supplemental indenture which may form the basis of such Opinion of Counsel or
such Responsible Officer’s certificate; provided that if a Majority of any Class
of Notes have provided written notice to the Trustee, or a Majority of the
Interests have provided written notice to the Issuer, who shall forward such
notice to the Trustee upon receipt thereof, at least one Business Day prior to
the execution of such supplemental indenture that such Class or the Interests
would be materially and adversely affected thereby, the Trustee shall not enter
into such supplemental indenture without the consent of a Majority (or
Supermajority or each holder, as applicable) of such Class or a Majority of the
Interests, as applicable. Such determination shall be conclusive and binding on
all present and future Holders. The Trustee shall not be liable for any such
determination made in good faith and in reliance upon an Opinion of Counsel or
such a Responsible Officer’s certificate delivered to the Trustee as described
herein.

 

144

 

  

(d)          The Trustee shall join in the execution of any such supplemental
indenture and to make any further appropriate agreements and stipulations which
may be therein contained, but the Trustee shall not be obligated to enter into
any such supplemental indenture which affects the Trustee’s own rights, duties,
liabilities or immunities under this Indenture or otherwise, except to the
extent required by law.

 

(e)          In executing or accepting the additional trusts created by any
supplemental indenture permitted by this Article VIII or the modifications
thereby of the trusts created by this Indenture, the Trustee shall be entitled
to receive, and (subject to Sections 6.1 and 6.3) shall be fully protected in
relying upon, an Opinion of Counsel stating that the execution of such
supplemental indenture is authorized or permitted by this Indenture and that all
conditions precedent thereto have been satisfied. The Trustee shall not be
liable for any reliance made in good faith upon such an Opinion of Counsel. Such
determination shall, in each case, be conclusive and binding on all present and
future Holders and beneficial owners.

 

(f)           At the cost of the Issuer, for so long as any Notes shall remain
Outstanding, not later than 15 Business Days prior to the execution of any
proposed supplemental indenture pursuant to Section 8.1 and not later than 10
Business Days prior to the execution of any proposed supplemental indenture
pursuant to Section 8.2, the Trustee shall deliver to the Collateral Manager,
the Collateral Administrator, the Noteholders and the Issuer for delivery to
each holder of Interests a copy of such supplemental indenture. Except as
otherwise permitted in Section 8.3(b), if any Class of Notes is then Outstanding
and is rated by a Rating Agency, the Trustee shall enter into any such
supplemental indenture only if, as a result of such supplemental indenture, the
Global Rating Agency Condition is satisfied. At the cost of the Issuer, for so
long as any Class of Notes shall remain Outstanding and such Class is rated by a
Rating Agency, the Trustee shall provide to such Rating Agency a copy of any
proposed supplemental indenture at least 10 Business Days prior to the execution
thereof by the Trustee (unless such period is waived by the applicable Rating
Agency) and, for so long as such Class of Notes is Outstanding and so rated,
request written confirmation that the Global Rating Agency Condition is
satisfied. Any failure of the Trustee to publish or deliver such notice, or any
defect therein, shall not in any way impair or affect the validity of any such
supplemental indenture. In the case of a supplemental indenture to be entered
into pursuant to Section 8.1(xii)(B), the foregoing notice periods shall not
apply and a copy of the proposed supplemental indenture shall be included in the
notice of Optional Redemption given to each holder of Notes under Section 9.2;
and, upon execution of the supplemental indenture, at the cost of the Issuer, a
copy thereof shall be delivered to each Rating Agency and each Holder of Notes.

 

145

 

  

(g)          It shall not be necessary for any Act of Holders to approve the
particular form of any proposed supplemental indenture, but it shall be
sufficient, if the consent of any Holders to such proposed supplemental
indenture is required, that such Act shall approve the substance thereof.

 

(h)          For so long as any Notes are listed on the Irish Stock Exchange,
the Issuer shall notify the Irish Stock Exchange of any modification to this
Indenture.

 

Section 8.4          Effect of Supplemental Indentures. Upon the execution of
any supplemental indenture under this Article VIII, this Indenture shall be
modified in accordance therewith, and such supplemental indenture shall form a
part of this Indenture for all purposes; and every Holder of Notes theretofore
and thereafter authenticated and delivered hereunder shall be bound thereby.

 

Section 8.5          Reference in Notes to Supplemental Indentures. Notes
authenticated and delivered as part of a transfer, exchange or replacement
pursuant to Article II of Notes originally issued hereunder after the execution
of any supplemental indenture pursuant to this Article VIII may, and if required
by the Issuer shall, bear a notice in form approved by the Trustee as to any
matter provided for in such supplemental indenture. If the Issuer shall so
determine, new Notes, so modified as to conform in the opinion of the Issuer to
any such supplemental indenture, may be prepared and executed by the Issuer and
authenticated and delivered by the Trustee in exchange for Outstanding Notes.

 

Section 8.6          Hedge Agreements. The Issuer and the Trustee shall not
enter into any supplemental indenture that permits the Issuer to enter into a
hedge agreement without the consent of a Majority of the Controlling Class;
provided that before entering into any such hedge agreement, the following
conditions must be satisfied: (a) except as a Majority of the Controlling Class
shall otherwise direct in a notice to the Issuer and the Trustee, the Issuer
obtains an Opinion of Counsel to the effect that (i) the Issuer entering into
such hedge agreement would fall within the scope of the exclusion from commodity
pool regulation set forth in CFTC Letter No. 12-45 (Interpretation and
No-Action) dated December 7, 2012 issued by the Division of Swap Dealer and
Intermediary Oversight of the Commodity Futures Trading Commission, (ii) the
Issuer entering into such hedge agreement would otherwise not cause the Issuer
to be considered a “commodity pool” as defined in Section 1a(10) of the
Commodity Exchange Act, as amended, or (iii) if the Issuer would be a commodity
pool, that (A) the Collateral Manager and no other party would be the commodity
pool operator and commodity trading adviser thereof, and (B) with respect to the
Issuer as a commodity pool, the Collateral Manager is eligible for an exemption
from registration as a commodity pool operator and commodity trading adviser and
all conditions precedent to obtaining such an exemption have been satisfied;
(b) the Collateral Manager agrees in writing that for so long as the Issuer is a
commodity pool, the Collateral Manager shall take (or cause to be taken) all
actions necessary to ensure ongoing compliance with the applicable exemption
from registration as a commodity pool operator and commodity trading adviser
with respect to the Issuer, and shall take (or cause to be taken) any other
actions required as a commodity pool operator and commodity trading adviser with
respect to the Issuer; (c) if the Issuer would be a commodity pool, the Issuer
receives an opinion of counsel to the effect that the Issuer entering into such
hedge agreement shall not, in and of itself, cause the Issuer to become a “hedge
fund or a private equity fund” as defined for purposes of Section 13 of the Bank
Holding Company Act, as amended; (d) the Moody’s Rating Condition has been
satisfied (or deemed inapplicable as described in the second proviso to the
definition of “Moody’s Rating Condition”); (e) the applicable S&P counterparty
criteria then in effect are satisfied with respect to the counterparty under
such hedge agreement; and (f) each of Moody’s and S&P receives notice of such
hedge agreement and a copy of such hedge agreement is sent to each of Moody’s
and S&P promptly after execution thereof.

 

146

 

  

ARTICLE IX

 

Redemption Of Notes

 

Section 9.1          Mandatory Redemption. If a Coverage Test is not met on any
Determination Date on which such Coverage Test is applicable, the Issuer shall
apply available amounts in the Payment Account to make payments on the Notes
pursuant to the Priority of Payments.

 

Section 9.2           Optional Redemption. (a) The Notes may be redeemable by
the Issuer as follows: (i) the Notes shall be redeemed in whole in order of
seniority (with respect to all Classes of Notes) but not in part on any Business
Day after the end of the Non-Call Period from Sale Proceeds and/or Refinancing
Proceeds or (ii) the Notes shall be redeemed in part by Class from Refinancing
Proceeds and Partial Refinancing Interest Proceeds on any Business Day after the
end of the Non-Call Period as long as the Class of Notes to be redeemed
represents not less than the entire Class of such Notes. In connection with any
such redemption, the Notes shall be redeemed at the applicable Redemption Prices
and the Issuer must provide written notice to the Trustee and the Collateral
Manager not later than 30 days (or such shorter period of time as the Trustee
and the Collateral Manager find reasonably acceptable) prior to the Business Day
on which such redemption is to be made; provided that all Notes to be redeemed
must be redeemed simultaneously.

 

(b)          Upon receipt of a notice of any redemption of Notes in whole
pursuant to Section 9.2(a)(i), the Collateral Manager in its sole discretion
shall direct the sale (and the manner thereof) of all or part of the Collateral
Obligations and other Assets such that the proceeds from such sale and all other
funds available for such purpose in the Collection Account and the Payment
Account will be at least sufficient to pay the Redemption Prices of the Notes to
be redeemed and to pay all Administrative Expenses (regardless of the
Administrative Expense Cap) and Aggregate Collateral Management Fees due and
payable under the Priority of Payments. If such proceeds of such sale and all
other funds available for such purpose in the Collection Account and the Payment
Account would not be sufficient to redeem all Notes and to pay such fees and
expenses, the Notes may not be redeemed. The Collateral Manager, in its sole
discretion, may effect the sale of all or any part of the Collateral Obligations
or other Assets through the direct sale of such Collateral Obligations or other
Assets or by participation or other arrangement.

 

147

 

  

(c)          In addition to (or in lieu of) a sale of Collateral Obligations
and/or Eligible Investments in the manner provided in Section 9.2(b), the Notes
may be redeemed in whole on any Business Day after the expiration of the
Non-Call Period from Refinancing Proceeds and Sale Proceeds or in part by Class
from Refinancing Proceeds and Partial Refinancing Interest Proceeds as provided
in Section 9.2(a)(ii) by a Refinancing; provided that the terms of such
Refinancing and any financial institutions acting as lenders thereunder or
purchasers thereof must be acceptable to the Collateral Manager and the Issuer
and such Refinancing otherwise satisfies the conditions described below. Prior
to effecting any Refinancing in part by Class, the Issuer shall satisfy the
Global Rating Agency Condition in relation to such Refinancing.

 

(d)          In the case of a Refinancing upon a redemption of the Notes in
whole but not in part pursuant to Section 9.2(a)(i), such Refinancing will be
effective only if (i) the Refinancing Proceeds, any amounts in the Supplemental
Reserve Account, all or a specified (as directed by the Issuer, or the
Collateral Manager on its behalf) portion of Interest Proceeds that are
otherwise payable pursuant to Section 11.1(a)(i)(K), all Sale Proceeds, if any,
from the sale of Collateral Obligations and Eligible Investments in accordance
with the procedures set forth herein, and all other available funds will be at
least sufficient to redeem simultaneously the Notes then required to be
redeemed, in whole but not in part (subject to any election to receive less than
100% of Redemption Price as noted below), and to pay all accrued and unpaid
Administrative Expenses (regardless of the Administrative Expense Cap),
including, without limitation, the reasonable fees, costs, charges and expenses
incurred by the Trustee and the Collateral Administrator (including reasonable
attorneys’ fees and expenses) in connection with such Refinancing, (ii) the
Refinancing Proceeds, any amounts in the Supplemental Reserve Account, all or a
specified (as directed by the Issuer, or the Collateral Manager on its behalf)
portion of Interest Proceeds that are otherwise payable pursuant to Section
11.1(a)(i)(K), all Sale Proceeds, if any, and other available funds are used (to
the extent necessary) to make such redemption and (iii) the agreements relating
to the Refinancing contain limited recourse and non-petition provisions
equivalent (mutatis mutandis) to those contained in Section 13.1(b) and Section
2.7(i).

 

148

 

  

(e)          In the case of a Refinancing upon a redemption of the Notes in part
by Class pursuant to Section 9.2(a)(ii), such Refinancing will be effective only
if: (i) notice is provided to S&P and Moody’s, (ii) the Refinancing Proceeds,
the Partial Refinancing Interest Proceeds, any amounts in the Supplemental
Reserve Account and all or a specified (as directed by the Issuer, or the
Collateral Manager on its behalf) portion of Interest Proceeds that are
otherwise payable pursuant to Section 11.1(a)(i)(K) will be at least sufficient
to pay in full the aggregate Redemption Prices of the entire Class or Classes of
Notes subject to Refinancing, (iii) the Refinancing Proceeds and Partial
Refinancing Interest Proceeds, any amounts in the Supplemental Reserve Account
and all or a specified (as directed by the Issuer, or the Collateral Manager on
its behalf) portion of Interest Proceeds that is otherwise payable pursuant to
Section 11.1(a)(i)(K) are used (to the extent necessary) to make such
redemption, (iv) the agreements relating to the Refinancing contain limited
recourse and non-petition provisions equivalent (mutatis mutandis) to those
contained in Section 13.1(b) and Section 2.7(i), (v) the aggregate principal
amount of any obligations providing the Refinancing is equal to the aggregate
principal amount of the Notes being redeemed with the proceeds of such
obligations plus an amount equal to the reasonable fees, costs, charges and
expenses incurred in connection with such Refinancing, (vi) the stated maturity
of each class of obligations providing the Refinancing is no earlier than the
corresponding Stated Maturity of each Class of Notes being refinanced, (vii) the
reasonable fees, costs, charges and expenses incurred in connection with such
Refinancing have been paid or will be adequately provided for from the
Refinancing Proceeds (except for expenses owed to Persons that the Collateral
Manager informs the Trustee will be paid solely as Administrative Expenses
payable in accordance with this Indenture; provided that any such fees and
expenses due to the Trustee and determined by the Collateral Manager to be paid
in accordance with the Priority of Payments shall not be subject to the
Administrative Expense Cap), (viii) the spread over LIBOR of any obligations
providing the Refinancing will not be greater than the spread over LIBOR of the
Notes subject to such Refinancing (in each case, taking into account any
original issue discount), (ix) the Issuer shall have obtained written advice of
Dechert LLP or other nationally recognized U.S. tax counsel experienced in such
matters to the effect that (A) such Refinancing will not result in the Issuer
becoming subject to U.S. federal income taxation with respect to its net income
and (B) such replacement Notes would have the same U.S. federal income tax
equity or debt characterization as any Notes outstanding that are pari passu
with such replacement Notes, (x) the obligations providing the Refinancing are
subject to the Priority of Payments and do not rank higher in priority pursuant
to the Priority of Payments than the Class of Notes being refinanced and (xi)
the voting rights, consent rights, redemption rights and all other rights of the
obligations providing the Refinancing are the same as the rights of the
corresponding Class of Notes being refinanced (except that, at the Issuer’s
election, the earliest date, if any, on which the obligations providing the
Refinancing may be redeemed at the option of the Issuer may be different than
the earliest date on which the Notes redeemed in connection with such
Refinancing were subject to redemption at the option of the Issuer).

 

(f)          The holders of the Interests will not have any cause of action
against the Issuer, the Collateral Manager, the Collateral Administrator or the
Trustee for any failure to obtain a Refinancing. If a Refinancing is obtained
meeting the requirements specified above as certified by the Collateral Manager,
the Issuer and the Trustee shall amend this Indenture to the extent necessary to
reflect the terms of the Refinancing and no further consent for such amendments
shall be required from the Holders of Notes or the holders of the Interests. The
Trustee shall not be obligated to enter into any amendment that, in its view,
adversely affects its duties, obligations, liabilities or protections hereunder,
and the Trustee shall be entitled to conclusively rely upon an Opinion of
Counsel as to matters of law (which may be supported as to factual (including
financial and capital markets) matters by any relevant certificates and other
documents necessary or advisable in the judgment of counsel delivering such
Opinion of Counsel) provided by the Issuer to the effect that such amendment
meets the requirements specified above and is permitted under this Indenture
(except that such officer or counsel shall have no obligation to certify or
opine as to the sufficiency of the Refinancing Proceeds, or the sufficiency of
the Accountants’ Certificate required pursuant to Section 7.18).

 

149

 

  

(g)          In the event of any redemption pursuant to this Section 9.2, the
Issuer shall, at least 20 days (or such shorter period of time as the Trustee
and the Collateral Manager find reasonably acceptable) prior to the Redemption
Date, notify the Trustee in writing of such Redemption Date, the applicable
Record Date, the principal amount of Notes to be redeemed on such Redemption
Date and the applicable Redemption Prices; provided that failure to effect any
Optional Redemption which is withdrawn by the Issuer in accordance with this
Indenture or with respect to which a Refinancing fails to occur shall not
constitute an Event of Default.

 

(h)          In connection with any Optional Redemption of the Notes in whole,
Holders of 100% of the Aggregate Outstanding Amount of any Class of Notes may
elect to receive less than 100% of the Redemption Price that would otherwise be
payable to the Holders of such Class of Notes.

 

Section 9.3           Tax Redemption. (a) The Notes shall be redeemed in whole
but not in part on any Business Day (any such redemption, a “Tax Redemption”) at
their applicable Redemption Prices (x) at the written direction (delivered to
the Trustee) of a Majority of any Affected Class or (y) at the written direction
of the Issuer (delivered to the Trustee), in either case following the
occurrence and continuation of a Tax Event.

 

(b)          In connection with any Tax Redemption, Holders of 100% of the
Aggregate Outstanding Amount of any Class of Notes may elect to receive less
than 100% of the Redemption Price that would otherwise be payable to the Holders
of such Class of Notes.

 

(c)          Upon its receipt of such written direction directing a Tax
Redemption, the Trustee shall promptly notify the Collateral Manager, the
Holders and each Rating Agency thereof.

 

(d)          If an Officer of the Collateral Manager obtains actual knowledge of
the occurrence of a Tax Event, the Collateral Manager shall promptly notify the
Issuer, the Collateral Administrator and the Trustee thereof, and upon receipt
of such notice the Trustee shall promptly notify the Holders of the Notes and
S&P thereof

 

Section 9.4          Redemption Procedures. (a) In the event of any redemption
pursuant to Section 9.2, the Issuer shall provide written notice to the Trustee
and the Collateral Manager not later than 30 days (or such shorter period of
time as the Trustee and the Collateral Manager find reasonably acceptable) prior
to the Business Day on which such redemption is to be made (which date shall be
designated in such notice). In the event of any redemption pursuant to
Section 9.2 or 9.3, a notice of redemption shall be given by the Trustee by
overnight delivery service (or through the applicable procedures of DTC),
postage prepaid, mailed not later than nine Business Days prior to the
applicable Redemption Date, to each Holder of Notes, at such Holder’s address in
the Register, and each Rating Agency. In addition, for so long as any Listed
Notes are listed on the Irish Stock Exchange and so long as the guidelines of
such exchange so require, notice of redemption pursuant to Section 9.2 or 9.3
shall also be given to the Holders thereof by publication on the Irish Stock
Exchange via the Companies Announcement Office by the Issuer.

 

150

 

  

(b)          All notices of redemption delivered pursuant to Section 9.4(a)
shall state:

 

(i)          the applicable Redemption Date;

 

(ii)         the Redemption Prices of the Notes to be redeemed;

 

(iii)        all of the Notes that are to be redeemed are to be redeemed in full
and that interest on such Notes shall cease to accrue on the Business Day
specified in the notice; and

 

(iv)        the place or places where Notes are to be surrendered for payment of
the Redemption Prices, which shall be the office or agency of the Issuer to be
maintained as provided in Section 7.2.

 

(c)          The Issuer may withdraw any such notice of redemption delivered
pursuant to Section 9.2 up to the fifth Business Day prior to the proposed
Redemption Date by written notice to the Trustee.

 

(d)          Notice of redemption pursuant to Section 9.2 or 9.3 shall be given
by the Issuer or, upon an Issuer Order, by the Trustee in the name and at the
expense of the Issuer. Failure to give notice of redemption, or any defect
therein, to any Holder of any Note selected for redemption shall not impair or
affect the validity of the redemption of any other Notes.

 

(e)          Unless Refinancing Proceeds are being used to redeem the Notes in
whole or in part, in the event of any redemption pursuant to Section 9.2 or 9.3,
no Notes may be optionally redeemed unless (i) at least five Business Days
before the scheduled Redemption Date the Collateral Manager shall have furnished
to the Trustee evidence, in a form reasonably satisfactory to the Trustee (which
may be in the form of an Officer’s Certificate of the Collateral Manager), that
the Collateral Manager on behalf of the Issuer has entered into a binding
agreement or agreements with a financial or other institution or institutions
whose short-term unsecured debt obligations (other than such obligations whose
rating is based on the credit of a Person other than such institution) are
rated, or guaranteed by a Person whose short-term unsecured debt obligations are
rated, at least “A-1” by S&P and at least “P-1” by Moody’s to purchase (directly
or by participation or other arrangement), not later than the Business Day
immediately preceding the scheduled Redemption Date in immediately available
funds, all or part of the Assets at a purchase price at least sufficient,
together with the Eligible Investments maturing, redeemable or putable to the
issuer thereof at par on or prior to the scheduled Redemption Date, to pay all
Administrative Expenses (regardless of the Administrative Expense Cap) and
Aggregate Collateral Management Fees payable in connection with such Optional
Redemption or Tax Redemption, in each case, as applicable and in accordance with
the Priority of Payments, and redeem the applicable Class of Notes on the
scheduled Redemption Date at the applicable Redemption Prices (or, such other
amount that the Holders of such Class have elected to receive, where Holders of
such Class have elected to receive less than 100% of the Redemption Price that
would otherwise be payable to the Holders of such Class), or (ii) prior to
selling any Collateral Obligations and/or Eligible Investments, the Collateral
Manager shall certify to the Trustee that, in its judgment, the aggregate sum of
(A) expected proceeds from the sale of Eligible Investments, and (B) for each
Collateral Obligation, the product of its Market Value and its Applicable
Advance Rate, shall exceed the sum of (x) the aggregate Redemption Prices (or in
the case of any Class of Notes, such other amount that the Holders of such Class
have elected to receive, where Holders of such Class have elected to receive
less than 100% of the Redemption Price that would otherwise be payable to the
Holders of such Class) of the applicable Class of Notes and (y) all
Administrative Expenses (regardless of the Administrative Expense Cap) and
Aggregate Collateral Management Fees payable in connection with such Optional
Redemption or Tax Redemption, in each case, as applicable and in accordance with
the Priority of Payments. Any certification delivered by the Collateral Manager
pursuant to this Section 9.4(e) shall include (1) the prices of, and expected
proceeds from, the sale (directly or by participation or other arrangement) of
any Collateral Obligations and/or Eligible Investments and (2) all calculations
required by this Section 9.4(e). Any holder of Notes, the Collateral Manager,
the Transferor or any of their Affiliates or accounts managed thereby or by
their respective affiliates shall have the right, subject to the same terms and
conditions afforded to other bidders, to bid on Assets to be sold as part of an
Optional Redemption or Tax Redemption.

 

151

 

  

(f)           If a Class or Classes of Notes is redeemed in connection with a
Refinancing in part by Class, Refinancing Proceeds, together with Partial
Refinancing Interest Proceeds, shall be used to pay the Redemption Price(s) of
such Class or Classes of Notes without regard to the Priority of Payments.

 

Section 9.5          Notes Payable on Redemption Date. (a) Notice of redemption
pursuant to Section 9.4 having been given as aforesaid, the Notes to be redeemed
shall, on the Redemption Date, subject to Section 9.4(e) and the Issuer’s right
to withdraw any notice of redemption pursuant to Section 9.4(c), become due and
payable at the Redemption Prices therein specified, and from and after the
Redemption Date (unless the Issuer shall default in the payment of the
Redemption Prices and accrued interest) all such Notes that are Notes shall
cease to bear interest on the Redemption Date. Upon final payment on a Note to
be so redeemed, the Holder shall present and surrender such Note at the place
specified in the notice of redemption on or prior to such Redemption Date;
provided that if there is delivered to the Issuer and the Trustee such security
or indemnity as may be required by them to save such party harmless and an
undertaking thereafter to surrender such Note, then, in the absence of notice to
the Issuer or the Trustee that the applicable Note has been acquired by a
protected purchaser, such final payment shall be made without presentation or
surrender. Payments of interest on Notes so to be redeemed which are payable on
or prior to the Redemption Date shall be payable to the Holders of such Notes,
or one or more predecessor Notes, registered as such at the close of business on
the relevant Record Date according to the terms and provisions of
Section 2.7(e).

 

(b)          If any Note called for redemption shall not be paid upon surrender
thereof for redemption, the principal thereof shall, until paid, bear interest
from the Redemption Date at the applicable Interest Rate for each successive
Interest Accrual Period such Note remains Outstanding; provided that the reason
for such non-payment is not the fault of such Noteholder.

 

152

 

  

Section 9.6           Special Redemption. Principal payments on the Notes shall
be made in part in accordance with the Priority of Payments on any Business Day
(i) during the Reinvestment Period if the Collateral Manager at its sole
discretion notifies the Trustee at least five Business Days prior to the
applicable Special Redemption Date that it has been unable, for a period of at
least 20 consecutive Business Days, to identify additional Collateral
Obligations that are deemed appropriate by the Collateral Manager in its sole
discretion and which would satisfy the Investment Criteria in sufficient amounts
to permit the investment or reinvestment of all or a portion of the funds then
in the Collection Account that are to be invested in additional Collateral
Obligations or (ii) after the Effective Date, if the Collateral Manager notifies
the Trustee that a redemption is required pursuant to Section 7.18 in order to
obtain from each Rating Agency its written confirmation of its Initial Ratings
of the Notes (in each case, a “Special Redemption”). On the first Payment Date
(and all subsequent Payment Dates) following the Collection Period in which such
notice is given (a “Special Redemption Date”), the amount in the Collection
Account representing as applicable either (1) Principal Proceeds which the
Collateral Manager has determined cannot be reinvested in additional Collateral
Obligations or (2) Interest Proceeds and Principal Proceeds available therefor
in accordance with the Priority of Payments on each Payment Date until the
Issuer obtains confirmation from each of the Rating Agencies of the initial
ratings of the Notes (such amount, a “Special Redemption Amount”) will be
available to be applied in accordance with the Priority of Payments. Notice of
payments pursuant to this Section 9.6 shall be given not less than (x) in the
case of a Special Redemption described in clause (i) above, three Business Days
prior to the applicable Special Redemption Date and (y) in the case of a Special
Redemption described in clause (ii) above, one Business Day prior to the
applicable Special Redemption Date, in each case by facsimile, email
transmission or first class mail, postage prepaid, to each Holder of Notes
affected thereby at such Holder’s facsimile number, email address or mailing
address in the Register and to both Rating Agencies. In addition, for so long as
any Listed Notes are listed on the Irish Stock Exchange and so long as the
guidelines of such exchange so require, notice of Special Redemption to the
holders of such Listed Notes shall also be given by the Issuer to Noteholders by
publication on the Irish Stock Exchange via the Companies Announcement Office.

 

Section 9.7           Issuer Purchases of Notes. Notwithstanding anything to the
contrary in this Indenture, so long as the Class A Notes have been paid in full,
the Issuer may conduct purchases of the Notes, in whole or in part, in
accordance with, and subject to, the terms and conditions of this Section 9.7.
Notwithstanding the provisions of Section 10.2 (or any other terms hereof to the
contrary), amounts in the Principal Collection Subaccount and/or the
Supplemental Reserve Account may be disbursed for purchases of Notes (other than
the Class A Notes) in accordance with the provisions described in this
Section 9.7. Upon written instruction by the Issuer, the Trustee shall cancel
any such purchased Notes surrendered to it or, in the case of any Global Notes,
the Trustee shall decrease the aggregate outstanding principal amount of such
Global Notes in its records by the full par amount of the purchased Notes, and
instruct DTC or its nominee, as the case may be, to conform its records. The
cancellation (and/or decrease, as applicable) of any such surrendered Notes
shall be taken into account for purposes of all relevant calculations thereafter
made pursuant to the terms of this Indenture.

 

No purchases of the Notes by the Issuer may occur unless each of the following
conditions is satisfied:

 

153

 

  

(i)          The Class A Notes have been retired in full prior to the date of
such purchase;

 

(ii)         such purchases of Notes shall occur in the following sequential
order of priority: first, the Class B Notes, until the Class B Notes are retired
in full; and second, the Class C Notes until the Class C Notes are retired in
full;

 

(iii)        (A) each such purchase of Notes of any Class shall be made pursuant
to an offer made to all Holders and beneficial owners of the Notes of such
Class, by notice to such Holders and beneficial owners, which notice shall
specify the purchase price (as a percentage of par) at which such purchase will
be effected, the maximum amount of Principal Proceeds that will be used to
effect such purchase and the length of the period during which such offer will
be open for acceptance, (B) each such Holder or beneficial owner of a Note shall
have the right, but not the obligation, to accept such offer in accordance with
its terms and (C) if the aggregate outstanding principal amount of Notes of the
relevant Class held by the Holders or beneficial owners who accept such offer
exceeds the amount of Principal Proceeds specified in such offer, a portion of
the Notes of each accepting Holder and beneficial owner shall be purchased
(subject to the minimum denominations and the applicable procedures of DTC) pro
rata based on the respective principal amount held by each such Holder or
beneficial owner;

 

(iv)        each such purchase shall be effected only at prices discounted from
par;

 

(v)         each such purchase of Notes shall occur during the Reinvestment
Period and shall be effected with Principal Proceeds;

 

(vi)        each Coverage Test is satisfied immediately prior to each such
purchase and will be satisfied after giving effect to such purchase;

 

(vii)       to the extent that Sale Proceeds are used to consummate any such
purchase, either (I) each requirement or test, as the case may be, of the
Concentration Limitations and the Collateral Quality Tests (except the S&P CDO
Monitor Test) will be satisfied after giving effect to such purchase or (II) if
any such requirement or test was not satisfied immediately prior to such sale,
such requirement or test will be maintained or improved after giving effect to
such purchase;

 

(viii)      no Event of Default shall have occurred and be continuing;

 

(ix)         each such purchase will otherwise be conducted in accordance with
applicable law; and

 

(x)          the Trustee shall have received an Officer’s certificate of the
Collateral Manager to the effect that the conditions in the foregoing clauses
(i) through (ix) have been satisfied.

 

154

 

  

Any Notes to be purchased shall be surrendered to the Trustee for cancellation
in accordance with Section 2.9. Upon receipt of the Officer’s certificate
described in preceding sub-clause (x), the Trustee shall disburse any available
amount in the Principal Collection Subaccount on any Business Day pursuant to
Issuer instruction (or the Collateral Manager acting on its behalf), which
instruction shall identify that such disbursement is for the purchase of Notes
pursuant to and in accordance with this Section 9.7.

 

Section 9.8           Optional Re-Pricing. On any Business Day after the
Non-Call Period (except that the Class A-2 Notes shall be subject to Re-Pricing
on and after December 5, 2015), the Issuer may reduce the spread over LIBOR
applicable with respect to any Class of Notes, other than the Class A-1 Notes
(such reduction with respect to any such Class of Notes, a “Re-Pricing” and any
Class of Notes to be subject to a Re-Pricing, a “Re-Priced Class”); provided
that the Issuer shall not effect any Re-Pricing unless each condition specified
below is satisfied with respect thereto. For the avoidance of doubt, no terms of
any Notes other than the Interest Rate applicable thereto may be modified or
supplemented in connection with a Re-Pricing. In connection with any Re-Pricing,
the Issuer may engage a broker-dealer (the “Re-Pricing Intermediary”) and such
Re-Pricing Intermediary shall assist the Issuer in effecting the Re-Pricing

 

At least 30 days prior to the Business Day fixed by the Issuer for any proposed
Re-Pricing (the “Re-Pricing Date”), the Issuer, or the Re-Pricing Intermediary
on behalf of the Issuer, shall deliver a notice in writing (with a copy to the
Collateral Manager, the Trustee and each Rating Agency) to each Holder of the
proposed Re-Priced Class, which notice shall:

 

(a)          specify the proposed Re-Pricing Date and the revised spread over
LIBOR to be applied with respect to such Class (the “Re-Pricing Rate”);

 

(b)          request each Holder of the Re-Priced Class to approve the proposed
Re-Pricing; and

 

(c)          specify the price at which Notes of any Holder of the Re-Priced
Class which does not approve the Re-Pricing may be sold and transferred pursuant
to the following paragraph, which, for purposes of such Re-Pricing, shall be the
Redemption Price after giving effect on a pro forma basis to all payments to be
made pursuant to the Priority of Payments on the Re-Pricing Date.

 

155

 

  

In the event any Holders of the Re-Priced Class do not deliver written consent
to the proposed Re-Pricing on or before the date that is 10 Business Days prior
to the proposed Re-Pricing Date, the Issuer, or the Re-Pricing Intermediary on
behalf of the Issuer, shall deliver written notice thereof to the consenting
Holders of the Re-Priced Class, specifying the aggregate principal amount of the
Notes of the Re-Priced Class held by such non-consenting Holders, and shall
request each such consenting Holder provide written notice to the Issuer, the
Trustee, the Collateral Manager and the Re-Pricing Intermediary if such Holder
would like to purchase all or any portion of the Notes of the Re-Priced Class
held by the non-consenting Holders (each such notice, an “Exercise Notice”)
within five Business Days after receipt of such notice. In the event the Issuer
shall receive Exercise Notices with respect to more than the aggregate principal
amount of the Notes of the Re-Priced Class held by non-consenting Holders, the
Issuer, or the Re-Pricing Intermediary on behalf of the Issuer, shall cause the
sale and transfer of such Notes, without further notice to the non-consenting
Holders thereof (for settlement on the Re-Pricing Date) to the Holders
delivering Exercise Notices with respect thereto, pro rata based on the
aggregate principal amount of the Notes such Holders indicated an interest in
purchasing pursuant to their Exercise Notices. In the event the Issuer shall
receive Exercise Notices with respect to less than the aggregate principal
amount of the Notes of the Re-Priced Class held by non-consenting Holders, the
Issuer, or the Re-Pricing Intermediary on behalf of the Issuer, shall cause the
sale and transfer of such Notes, without further notice to the non-consenting
Holders thereof, for settlement on the Re-Pricing Date to the Holders delivering
Exercise Notices with respect thereto, and any excess Notes of the Re-Priced
Class held by non-consenting Holders shall be sold (for settlement on the
Re-Pricing Date) to a transferee designated by the Re-Pricing Intermediary on
behalf of the Issuer. All sales of Notes to be effected pursuant to this
paragraph shall be made at a price equal to the aggregate principal amount of
such Notes together with any accrued and unpaid interest thereon, including any
Deferred Interest and any accrued and unpaid interest on such Deferred Interest,
in each case after giving effect on a pro forma basis to all payments to be made
pursuant to the Priority of Payments on the Re-Pricing Date, and shall be
effected only if the related Re-Pricing is effected in accordance with the
provisions of this Indenture described in this Section 9.8. The Holder of each
Note, by its acceptance of an interest in the Notes, agrees to sell and transfer
its Notes in accordance with the provisions of this Indenture described in this
Section 9.8 and agrees to cooperate with the Issuer, the Re-Pricing Intermediary
and the Trustee to effect such sales and transfers. The Issuer, or the
Re-Pricing Intermediary on behalf of the Issuer, shall deliver written notice to
the Trustee and the Collateral Manager not later than five Business Days prior
to the proposed Re-Pricing Date confirming that the Issuer has received written
commitments to purchase all Notes of the Re-Priced Class held by non-consenting
Holders. For the avoidance of doubt, such Re-Pricing will apply to all the Notes
of the Re-Priced Class, including the Notes of the Re-Priced Class held by
non-consenting Holders.

 

The Issuer shall not effect any proposed Re-Pricing unless: (i) the Issuer and
the Trustee shall have entered into a supplemental indenture dated as of the
Re-Pricing Date solely to decrease the spread over LIBOR applicable to the
Re-Priced Class; (ii) the Trustee at the direction of the Issuer confirms in
writing that all Notes of the Re-Priced Class held by non-consenting Holders
have been sold and transferred pursuant to clause (C) above; (iii) each Rating
Agency shall have been notified of such Re-Pricing; and (iv) all expenses of the
Issuer and the Trustee (including the fees of the Re-Pricing Intermediary and
fees of counsel) incurred in connection with the Re-Pricing shall not exceed the
amount of Interest Proceeds available after taking into account all amounts
required to be paid pursuant to the Priority of Payments on the subsequent
Payment Date prior to distributions to the holders of the Interest, unless such
expenses shall have been paid (including from proceeds of the additional
issuance of Interests) or shall be adequately provided for by an entity other
than the Issuer.

 

156

 

  

If notice has been received by the Trustee from the Issuer pursuant to this
Indenture, notice of a Re-Pricing shall be given by the Trustee by first class
mail, postage prepaid, mailed not less than three Business Days prior to the
proposed Re-Pricing Date, to each Holder of Notes of the Re-Priced Class at the
address in the Note register (with a copy to the Collateral Manager), specifying
the applicable Re-Pricing Date and Re-Pricing Rate. Notice of Re-Pricing shall
be given by the Trustee at the expense of the Issuer. Failure to give a notice
of Re-Pricing, or any defect therein, to any Holder of any Re-Priced Class shall
not impair or affect the validity of the Re-Pricing or give rise to any claim
based upon such failure or defect. Any notice of a Re-Pricing may be withdrawn
by the Issuer on or prior to the fourth Business Day prior to the scheduled
Re-Pricing Date by written notice to the Trustee and the Collateral Manager for
any reason. Upon receipt of such notice of withdrawal, the Trustee shall send
such notice to the Holders of Notes and each Rating Agency.

 

The Issuer shall direct the Trustee to segregate payments and take other
reasonable steps to effect the Re-Pricing and the Trustee shall have the
authority to take such actions as may be directed by the Issuer or the
Collateral Manager as the Issuer (or the Re-Pricing Intermediary on behalf of
the Issuer) or Collateral Manager shall deem necessary or desirable to effect a
Re-Pricing. In order to give effect to the Re-Pricing, the Issuer shall, to the
extent necessary, obtain and assign a separate CUSIP or CUSIPs to the Notes of
each Class held by such consenting or non-consenting Holder(s). The Trustee
shall be entitled to receive, and shall be fully protected in relying upon, an
Opinion of Counsel stating that the Re-Pricing is authorized or permitted by
this Indenture and that all conditions precedent thereto have been complied
with. The Trustee may request and rely on an Issuer Order providing direction
and any additional information requested by the Trustee in order to effect a
Re-Pricing.

 

Section 9.9           Clean-Up Call Redemption.

 

(a)          At the written direction of the Issuer or the Collateral Manager in
their sole discretion (which direction by the Collateral Manager shall be given
so as to be received by the Issuer, the Trustee, each Rating Agency (with
respect to S&P, only for so long as the Class A Notes and/or the Class B Notes
are outstanding)) or in the case of the Issuer’s written direction (which
direction shall be given so as to be received by the Collateral Manager, the
Trustee, each Rating Agency (with respect to S&P, only for so long as the Class
A Notes and/or the Class B Notes are outstanding)), the Notes will be subject to
redemption by the Issuer, in whole but not in part (a “Clean-Up Call
Redemption”), at the Redemption Price therefor, on any Business Day after the
Non-Call Period if the Collateral Principal Amount is less than 10% of the
Target Initial Par Amount.

 

(b)          The Issuer may, or upon receipt of notice from the Collateral
Manager directing the Issuer to effect a Clean-Up Call Redemption, the Issuer
(or, at the written direction and expense of the Issuer, the Trustee on its
behalf) will offer to the Collateral Manager, the holders of the Interests and
any other Person identified by the Issuer or the Collateral Manager the right to
bid to purchase the Collateral Obligations at a price not less than the Clean-Up
Call Purchase Price. Any Clean-Up Call Redemption is subject to (i) the sale of
the Collateral Obligations by the Issuer to the highest bidder therefor pursuant
to the immediately preceding sentence on or prior to the third Business Day
immediately preceding the related Redemption Date, for a purchase price in cash
(the “Clean-Up Call Purchase Price”) payable prior to or on the Redemption Date
at least equal to the greater of (1) the sum of (a) the sum of the Redemption
Prices of the Notes, plus (b) the aggregate of all other amounts owing by the
Issuer on the date of such redemption that are payable in accordance with the
Priority of Payments prior to distributions in respect of the Interests, minus
(c) all other Assets available for application in accordance with the Priority
of Payments on the Redemption Date and (2) the Market Value of such Assets being
purchased, and (ii) the receipt by the Trustee from the Collateral Manager,
prior to such purchase, of certification from the Collateral Manager that the
sum so received satisfies clause (i). Upon receipt by the Trustee of the
certification referred to in the preceding sentence, the Trustee (pursuant to
written direction from, and at the expense of, the Issuer) and the Issuer shall
take all actions necessary to sell, assign and transfer the Assets to the
applicable holder of Interests, the Collateral Manager or such other Person upon
payment in immediately available funds of the Clean-Up Call Purchase Price. The
Trustee shall deposit such payment into the applicable sub-account of the
Collection Account in accordance with the instructions of the Collateral
Manager.

 

157

 

  

(c)          Upon receipt from the Collateral Manager of a direction in writing
to effect a Clean-Up Call Redemption or after a direction in writing given by
the Issuer to effect a Clean-Up Call Redemption, the Issuer shall set the
related Redemption Date (as specified in the direction delivered pursuant to
clause (a) above) and the Record Date for any redemption pursuant to this
Section 9.9 and give written notice thereof to the Trustee (which shall forward
such notice to the Holders), the Collateral Administrator, the Collateral
Manager and each Rating Agency not later than 15 Business Days prior to the
proposed Redemption Date.

 

(d)          Any notice of Clean-Up Call Redemption may be withdrawn by the
Issuer up to two Business Days prior to the related scheduled Redemption Date by
written notice to the Trustee, each Rating Agency (with respect to S&P, only for
so long as the Class A Notes and/or the Class B Notes are outstanding) and the
Collateral Manager only if amounts equal to the Clean-Up Call Purchase Price are
not received in full in immediately available funds by the third Business Day
immediately preceding such Redemption Date. Notice of any such withdrawal of a
notice of Clean-Up Call Redemption shall be given by the Trustee at the expense
of the Issuer to each Holder of Notes to be redeemed at such Holder’s address in
the Note Register, by overnight courier guaranteeing next day delivery not later
than the second Business Day prior to the related scheduled Redemption Date. The
Trustee shall also arrange for notice of such withdrawal to be delivered to the
Irish Listing Agent to deliver to the Irish Stock Exchange so long as any Notes
are listed thereon and so long as the guidelines of such exchange so require.

 

(e)          On the Redemption Date related to any Clean-Up Call Redemption, the
Clean-Up Call Purchase Price shall be distributed pursuant to the Priority of
Payments.

 

158

 

  

ARTICLE X

 

Accounts, Accountings And Releases

 

Section 10.1         Collection of Money. (a) Except as otherwise expressly
provided herein, the Trustee may demand payment or delivery of, and shall
receive and collect, directly and without intervention or assistance of any
fiscal agent or other intermediary, all Money and other property payable to or
receivable by the Trustee pursuant to this Indenture, including all payments due
on the Assets, in accordance with the terms and conditions of such Assets. The
Trustee shall segregate and hold all such Money and property received by it in
trust for the Holders of the Notes and shall apply it as provided herein. Each
Account shall be established and maintained (I) with a federal or
state-chartered depository institution rated at least (x) “A” and “A-1” by S&P
(or at least “A+” by S&P if such institution has no short-term rating) and (y)
at least “P-1” and “A1” by Moody’s or (II) in segregated trust accounts with the
corporate trust department of a federal or state-chartered deposit institution
rated at least “Baa2” by Moody’s (or if such Accounts hold cash, at least “P-1”
and “A1”) and “BBB+” by S&P and subject to regulations regarding fiduciary funds
on deposit similar to Title 12 of the Code of Federal Regulation Section
9.10(b). Such institution shall have a combined capital and surplus of at least
U.S.$200,000,000. All Cash deposited in the Accounts shall be invested only in
Eligible Investments or Collateral Obligations in accordance with the terms of
this Indenture. To avoid the consolidation of the Assets of the Issuer with the
general assets of the Bank under any circumstances, the Trustee shall comply,
and shall cause the Custodian to comply, with all law applicable to it as a
national bank with trust powers holding segregated trust assets in a fiduciary
capacity.

 

(b)          If any institution described in Section 10.1(a) above falls below
the requirements specified in Section 10.1(a)(I) or (II), the assets held in
such Account shall be moved by the Issuer within 30 calendar days to another
institution that has ratings that satisfy such requirements.

 

Section 10.2        Collection Account. (a) In accordance with this Indenture
and the Securities Account Control Agreement, the Issuer shall, prior to the
Closing Date, cause the Trustee to establish at the Custodian two segregated
trust subaccounts, one of which will be designated the “Interest Collection
Subaccount” and one of which will be designated the “Principal Collection
Subaccount” (and which together will comprise the Collection Account), each held
in the name of the Trustee, for the benefit of the Secured Parties and each of
which shall be maintained with the Custodian in accordance with the Securities
Account Control Agreement. The Trustee shall from time to time deposit into the
Interest Collection Subaccount, in addition to the deposits required pursuant to
Section 10.6(a), immediately upon receipt thereof or upon transfer from the
Payment Account, all Interest Proceeds (unless simultaneously reinvested in
additional Collateral Obligations in accordance with Article XII). The Trustee
shall deposit immediately upon receipt thereof or upon transfer from the Expense
Reserve Account or Revolver Funding Account all other amounts remitted to the
Collection Account into the Principal Collection Subaccount, including in
addition to the deposits required pursuant to Section 10.6(a), (i) any funds
designated as Principal Proceeds by the Collateral Manager in accordance with
this Indenture and (ii) all other Principal Proceeds (unless simultaneously
reinvested in additional Collateral Obligations in accordance with Article XII
or in Eligible Investments). The Issuer may, but under no circumstances shall be
required to, deposit from time to time into the Collection Account, in addition
to any amount required hereunder to be deposited therein, such Monies received
from external sources for the benefit of the Secured Parties or the Issuer
(other than payments on or in respect of the Collateral Obligations, Eligible
Investments or other existing Assets) as the Issuer deems, in its sole
discretion, to be advisable and to designate them as Interest Proceeds or
Principal Proceeds. All Monies deposited from time to time in the Collection
Account pursuant to this Indenture shall be held by the Trustee as part of the
Assets and shall be applied to the purposes herein provided. Subject to
Section 10.2(d), amounts in the Collection Account shall be reinvested pursuant
to Section 10.6(a).

 

159

 

  

(b)          The Trustee, within one Business Day after receipt of any
distribution or other proceeds in respect of the Assets which are not Cash,
shall so notify the Issuer and the Issuer (or the Collateral Manager on behalf
of the Issuer) shall use its commercially reasonable efforts to, within five
Business Days after receipt of such notice from the Trustee (or as soon as
practicable thereafter), sell such distribution or other proceeds for Cash in an
arm’s length transaction and deposit the proceeds thereof in the Collection
Account; provided that the Issuer (i) need not sell such distributions or other
proceeds if it delivers an Issuer Order or an Officer’s certificate to the
Trustee certifying that such distributions or other proceeds constitute
Collateral Obligations, Equity Securities or Eligible Investments or (ii) may
otherwise retain such distribution or other proceeds for up to two years from
the date of receipt thereof if it delivers an Officer’s certificate to the
Trustee certifying that (x) it will sell such distribution within such two-year
period and (y) retaining such distribution is not otherwise prohibited by this
Indenture.

 

(c)          At any time when reinvestment is permitted pursuant to Article XII,
the Collateral Manager on behalf of the Issuer may by Issuer Order direct the
Trustee to, and upon receipt of such Issuer Order the Trustee shall, withdraw
funds on deposit in the Principal Collection Subaccount representing Principal
Proceeds (together with any Principal Financed Accrued Interest) and reinvest
(or invest, in the case of funds referred to in Section 7.18) such funds in
additional Collateral Obligations, in each case in accordance with the
requirements of Article XII and such Issuer Order. At any time, the Collateral
Manager on behalf of the Issuer may by Issuer Order direct the Trustee to, and
upon receipt of such Issuer Order the Trustee shall, withdraw funds on deposit
in the Principal Collection Subaccount representing Principal Proceeds and
deposit such funds in the Revolver Funding Account to meet funding requirements
on Delayed Drawdown Collateral Obligations or Revolving Collateral Obligations.

 

(d)          The Collateral Manager on behalf of the Issuer may by Issuer Order
direct the Trustee to, and upon receipt of such Issuer Order the Trustee shall,
pay from amounts on deposit in the Collection Account on any Business Day during
any Interest Accrual Period (i) any amount required to exercise a warrant or
right to acquire securities held in the Assets in accordance with the
requirements of Article XII and such Issuer Order, and (ii) from Interest
Proceeds only, any Administrative Expenses (such payments to be counted against
the Administrative Expense Cap for the applicable period and to be subject to
the order of priority as stated in the definition of Administrative Expenses);
provided that the aggregate Administrative Expenses paid pursuant to this
Section 10.2(d) during any Collection Period shall not exceed the Administrative
Expense Cap for the related Payment Date; provided further that the Trustee
shall be entitled (but not required) without liability on its part, to refrain
from making any such payment of an Administrative Expense pursuant to this
Section 10.2 on any day other than a Payment Date if, in its reasonable
determination, the payment of such amount is likely to leave insufficient funds
available to pay in full each of the items described in Section 11.1(a)(i)(A) as
reasonably anticipated to be or become due and payable on the next Payment Date,
taking into account the Administrative Expense Cap.

 

160

 

  

(e)          The Trustee shall transfer to the Payment Account, from the
Collection Account for application pursuant to Section 11.1(a), on the Business
Day immediately preceding each Payment Date and on any Redemption Date and, in
the case of proceeds received in connection with a Refinancing of the Notes in
whole, on the date of receipt thereof, the amount set forth to be so transferred
in the Distribution Report for such Payment Date.

 

(f)           The Collateral Manager on behalf of the Issuer may by Issuer Order
direct the Trustee to, and upon receipt of such Issuer Order the Trustee shall,
(i) transfer from amounts on deposit in the Interest Collection Subaccount to
the Principal Collection Subaccount, amounts necessary for application pursuant
to Section 7.18(d) and/or (ii) apply amounts in the Principal Collection
Subaccount to the purchase of Notes pursuant to Section 9.7.

 

Section 10.3         Transaction Accounts.

 

(a)          Payment Account. In accordance with this Indenture and the
Securities Account Control Agreement, the Issuer shall, prior to the Closing
Date, cause the Trustee to establish at the Custodian a single, segregated
non-interest bearing trust account held in the name of the Trustee, for the
benefit of the Secured Parties, which shall be designated as the Payment
Account, which shall be maintained with the Custodian in accordance with the
Securities Account Control Agreement. Except as provided in Section 11.1(a), the
only permitted withdrawal from or application of funds on deposit in, or
otherwise to the credit of, the Payment Account shall be to pay amounts due and
payable on the Notes in accordance with their terms and the provisions of this
Indenture and otherwise to the Issuer in accordance with the provisions of this
Indenture and, upon Issuer Order, to pay Administrative Expenses, fees and other
amounts due and owing to the Collateral Manager under the Collateral Management
Agreement and other amounts specified herein, each in accordance with the
Priority of Payments. The Issuer shall not have any legal, equitable or
beneficial interest in the Payment Account other than in accordance with this
Indenture (including the Priority of Payments) and the Securities Account
Control Agreement. Amounts in the Payment Account shall remain uninvested.

 

(b)          Custodial Account. In accordance with this Indenture and the
Securities Account Control Agreement, the Issuer shall, prior to the Closing
Date, cause the Trustee to establish at the Custodian a single, segregated
non-interest bearing trust account held in the name of the Trustee, for the
benefit of the Secured Parties, which shall be designated as the Custodial
Account, which shall be maintained with the Custodian in accordance with the
Securities Account Control Agreement. All Collateral Obligations shall be
credited to the Custodial Account. The only permitted withdrawals from the
Custodial Account shall be in accordance with the provisions of this Indenture.
The Trustee agrees to give the Issuer immediate notice if (to the actual
knowledge of a Trust Officer of the Trustee) the Custodial Account or any assets
or securities on deposit therein, or otherwise to the credit of the Custodial
Account, shall become subject to any writ, order, judgment, warrant of
attachment, execution or similar process. The Issuer shall not have any legal,
equitable or beneficial interest in the Custodial Account other than in
accordance with this Indenture and the Priority of Payments.

 

161

 

  

(c)          Ramp-Up Account. In accordance with this Indenture and the
Securities Account Control Agreement, the Issuer shall, prior to the Closing
Date, cause the Trustee to establish at the Custodian a single, segregated
non-interest bearing trust account held in the name of the Trustee, for the
benefit of the Secured Parties, which shall be designated as the Ramp-Up
Account, which shall be maintained with the Custodian in accordance with the
Securities Account Control Agreement. The Issuer shall direct the Trustee to
deposit the amount specified in Section 3.1(xi)(A) to the Ramp-Up Account on the
Closing Date. In connection with any purchase of an additional Collateral
Obligation, the Trustee will apply amounts held in the Ramp-Up Account as
provided by Section 7.18(b). On the Effective Date or upon the occurrence of an
Event of Default (and excluding any proceeds that will be used to settle binding
commitments entered into prior to such date), the Trustee will deposit any
remaining amounts in the Ramp-Up Account into the Principal Collection
Subaccount as Principal Proceeds. Any income earned on amounts deposited in the
Ramp-Up Account will be deposited in the Interest Collection Subaccount.

 

(d)          Expense Reserve Account. In accordance with this Indenture and the
Securities Account Control Agreement, the Issuer shall, prior to the Closing
Date, cause the Trustee to establish at the Custodian a single, segregated
non-interest bearing trust account held in the name of the Trustee, for the
benefit of the Secured Parties, which shall be designated as the Expense Reserve
Account, which shall be maintained with the Custodian in accordance with the
Securities Account Control Agreement. The Issuer shall direct the Trustee to
deposit the amount specified in Section 3.1(xi)(B) to the Expense Reserve
Account. On any Business Day from the Closing Date to and including the
Determination Date relating to the first Payment Date following the Closing
Date, the Trustee shall apply funds from the Expense Reserve Account, as
directed by the Collateral Manager, to pay expenses of the Issuer incurred in
connection with the establishment of the Issuer, the structuring and
consummation of the Offering and the issuance of the Notes or to the Collection
Account as Principal Proceeds. By the Determination Date relating to the first
Payment Date following the Closing Date, all funds in the Expense Reserve
Account (after deducting any expenses paid on such Determination Date) will be
deposited in the Collection Account as Principal Proceeds and the Expense
Reserve Account will be closed. Any income earned on amounts deposited in the
Expense Reserve Account will be deposited in the Interest Collection Subaccount
as Interest Proceeds as it is received.

 

(e)          Supplemental Reserve Account. In accordance with this Indenture and
the Securities Account Control Agreement, the Issuer shall, prior to the Closing
Date, cause the Trustee to establish at the Custodian a single, segregated
non-interest bearing trust account held in the name of the Trustee, for the
benefit of the Secured Parties, which shall be designated as the “Supplemental
Reserve Account,” which shall be held by the Custodian in accordance with the
Securities Account Control Agreement. Capital contributions of cash and Eligible
Investments and amounts designated for deposit into the Supplemental Reserve
Account pursuant Section 11.1(a)(i)(J) will be deposited into the Supplemental
Reserve Account and transferred to the Collection Account at the written
direction of the Collateral Manager to the Trustee for a Permitted Use, at the
Collateral Manager’s reasonable discretion.

 

162

 

  

Section 10.4         The Revolver Funding Account. Upon the purchase or
acquisition of any Delayed Drawdown Collateral Obligation or Revolving
Collateral Obligation identified by written notice to the Trustee, funds in an
amount equal to the undrawn portion of such obligation shall be withdrawn first
from the Ramp-Up Account and, if necessary, from the Principal Collection
Subaccount and deposited by the Trustee in a single, segregated trust account
established (in accordance with this Indenture and the Securities Account
Control Agreement) at the Custodian and held in the name of the Trustee, for the
benefit of the Secured Parties (the “Revolver Funding Account”). Upon initial
purchase or acquisition of any such obligations, funds deposited in the Revolver
Funding Account in respect of any Delayed Drawdown Collateral Obligation or
Revolving Collateral Obligation will be treated as part of the purchase price
therefor. Amounts on deposit in the Revolver Funding Account will be invested in
overnight funds that are Eligible Investments selected by the Collateral Manager
pursuant to Section 10.6 and earnings from all such investments will be
deposited in the Interest Collection Subaccount as Interest Proceeds.

 

The Issuer shall, at all times maintain sufficient funds on deposit in the
Revolver Funding Account such that the sum of the amount of funds on deposit in
the Revolver Funding Account shall be at least equal to the sum of the unfunded
funding obligations under all such Delayed Drawdown Collateral Obligations and
Revolving Collateral Obligations then included in the Assets. Funds shall be
deposited in the Revolver Funding Account upon the purchase of any Delayed
Drawdown Collateral Obligation or Revolving Collateral Obligation and upon the
receipt by the Issuer of any Principal Proceeds with respect to a Revolving
Collateral Obligation as directed by the Collateral Manager on behalf of the
Issuer. In the event of any shortfall in the Revolver Funding Account, the
Collateral Manager (on behalf of the Issuer) may direct the Trustee to, and the
Trustee thereafter shall, transfer funds in an amount equal to such shortfall
from the Principal Collections Subaccount to the Revolver Funding Account.

 

Any funds in the Revolver Funding Account (other than earnings from Eligible
Investments therein) will be treated as Principal Proceeds and will be available
solely to cover any drawdowns on the Delayed Drawdown Collateral Obligations and
Revolving Collateral Obligations; provided that any excess of (A) the amounts on
deposit in the Revolver Funding Account over (B) the sum of the unfunded funding
obligations under all Delayed Drawdown Collateral Obligations and Revolving
Collateral Obligations that are included in the Assets (which excess may occur
for any reason, including upon (i) the sale or maturity of a Delayed Drawdown
Collateral Obligation or Revolving Collateral Obligation, (ii) the occurrence of
an event of default with respect to any such Delayed Drawdown Obligation or
Revolving Collateral Obligation or (iii) any other event or circumstance which
results in the irrevocable reduction of the undrawn commitments under such
Delayed Drawdown Collateral Obligation or Revolving Collateral Obligation) may
be transferred by the Trustee (at the written direction of the Collateral
Manager on behalf of the Issuer) from time to time as Principal Proceeds to the
Principal Collection Subaccount.

 

163

 

  

Section 10.5         Ownership of Accounts. For the avoidance of doubt, the
Accounts (including income, if any, earned on the investments of funds in such
account) will be owned by the Issuer, for federal income tax purposes. The
Issuer is required to provide to the Trustee (i) an IRS Form W-9 no later than
the Closing Date, and (ii) any additional IRS forms (or updated versions of any
previously submitted IRS forms) or other documentation upon the reasonable
request of the Trustee as may be necessary (i) to reduce or eliminate the
imposition of withholding taxes and (ii) to permit the Trustee to fulfill its
tax reporting obligations under applicable law with respect to the Accounts or
any amounts paid to the Issuer. If any IRS form or other documentation
previously delivered becomes inaccurate in any respect, the Issuer shall timely
provide to the Trustee accurately updated and complete versions of such IRS
forms or other documentation. The Bank, both in its individual capacity and in
its capacity as Trustee, shall have no liability to the Issuer or any other
person in connection with any tax withholding amounts paid or withheld from the
Accounts pursuant to applicable law arising from the Issuer’s failure to timely
provide an accurate, correct and complete IRS Form W-9 or such other
documentation contemplated under this paragraph. For the avoidance of doubt, no
funds shall be invested with respect to such Accounts absent the Trustee having
first received (i) the requisite written investment direction with respect to
the investment of such funds, and (ii) the IRS forms and other documentation
required by this paragraph.

 

Section 10.6         Reinvestment of Funds in Accounts; Reports by Trustee. (a)
By Issuer Order (which may be in the form of standing instructions), the Issuer
(or the Collateral Manager on behalf of the Issuer) shall at all times direct
the Trustee to, and, upon receipt of such Issuer Order, the Trustee shall,
invest all funds on deposit in the Collection Account, the Ramp-Up Account, the
Revolver Funding Account, the Expense Reserve Account and the Supplemental
Reserve Account, as so directed in Eligible Investments having stated maturities
no later than the Business Day preceding the next Payment Date (or such shorter
maturities expressly provided herein). If prior to the occurrence of an Event of
Default, the Issuer shall not have given any such investment directions, the
Trustee shall seek instructions from the Collateral Manager within three
Business Days after transfer of any funds to such accounts. If the Trustee does
not thereafter receive written instructions from the Collateral Manager within
five Business Days after transfer of such funds to such accounts, it shall
invest and reinvest the funds held in such accounts, as fully as practicable, in
the Eligible Investments of the type described in clause (ii) of the definition
of “Eligible Investments” maturing no later than the Business Day immediately
preceding the next Payment Date (or such shorter maturities expressly provided
herein). If after the occurrence of an Event of Default, the Issuer shall not
have given such investment directions to the Trustee for three consecutive days,
the Trustee shall invest and reinvest such Monies as fully as practicable in the
Eligible Investments described in clause (ii) of the definition of Eligible
Investments unless and until contrary investment instructions as provided in the
preceding sentence are received or the Trustee receives a written instruction
from the Issuer, or the Collateral Manager on behalf of the Issuer, changing
such Eligible Investment. Except to the extent expressly provided otherwise
herein, all interest and other income from such investments shall be deposited
in the Interest Collection Subaccount, any gain realized from such investments
shall be credited to the Principal Collection Subaccount upon receipt, and any
loss resulting from such investments shall be charged to the Principal
Collection Subaccount. The Trustee shall not in any way be held liable by reason
of any insufficiency of such accounts which results from any loss relating to
any such investment; provided that nothing herein shall relieve the Bank of
(i) its obligations or liabilities under any security or obligation issued by
the Bank or any Affiliate thereof or (ii) liability for any loss resulting from
gross negligence, willful misconduct or fraud on the part of the Bank or any
Affiliate thereof.

 

164

 

  

(b)          The Trustee agrees to give the Issuer immediate notice if any
Account or any funds on deposit in any Account, or otherwise to the credit of an
Account, shall become subject to any writ, order, judgment, warrant of
attachment, execution or similar process.

 

(c)          The Trustee shall supply, in a timely fashion, to the Issuer, each
Rating Agency and the Collateral Manager any information regularly maintained by
the Trustee that the Issuer, the Rating Agencies or the Collateral Manager may
from time to time reasonably request with respect to the Assets, the Accounts
and the other Assets and provide any other requested information reasonably
available to the Trustee by reason of its acting as Trustee hereunder and
required to be provided by Section 10.7 or to permit the Collateral Manager to
perform its obligations under the Collateral Management Agreement or the
Issuer’s obligations hereunder that have been delegated to the Collateral
Manager. The Trustee shall promptly forward to the Collateral Manager copies of
notices and other writings received by it from the obligor or issuer of any
Asset or from any Clearing Agency with respect to any Asset which notices or
writings advise the holders of such Asset of any rights that the holders might
have with respect thereto (including, without limitation, requests to vote with
respect to amendments or waivers and notices of prepayments and redemptions) as
well as all periodic financial reports received from such obligor or issuer and
Clearing Agencies with respect to such issuer.

 

Section 10.7         Accountings.

 

(a)          Monthly. Not later than the 25th calendar day (or, if such day is
not a Business Day, on the next succeeding Business Day) of each calendar month
(other than January, April, July, and October in each year beginning in
2014) and commencing in August 2014, the Issuer shall compile and make available
(or cause to be compiled and made available) to each Rating Agency, the Trustee,
the Collateral Manager, the Initial Purchaser, any Holder shown on the Register
of a Note and any beneficial owner of a Note who has delivered a Beneficial
Ownership Certificate to the Trustee a monthly report on a settlement date basis
(except as otherwise expressly provided in this Indenture) (each such report a
“Monthly Report”). As used herein, the “Monthly Report Determination Date” with
respect to any calendar month will be the tenth Business Day prior to the 25th
day of such calendar month. The Monthly Report for a calendar month shall
contain the following information with respect to the Collateral Obligations and
Eligible Investments included in the Assets, and shall be determined as of the
Monthly Report Determination Date for such calendar month:

 

(i)          Aggregate Principal Balance of Collateral Obligations, the
aggregate outstanding principal balance of Collateral Obligations, the aggregate
unfunded commitments of the Collateral Obligations, any capitalized interest on
the Collateral Obligations and Eligible Investments representing Principal
Proceeds.

 

(ii)         Adjusted Collateral Principal Amount of Collateral Obligations.

 

(iii)        Collateral Principal Amount of Collateral Obligations.

 

165

 

  

(iv)        A list of Collateral Obligations, including, with respect to each
such Collateral Obligation, the following information:

 

(A)         The obligor thereon (including the issuer ticker, if any);

 

(B)         The CUSIP or security identifier thereof;

 

(C)         The Principal Balance thereof, the outstanding principal balance
thereof (in each case, other than any accrued interest that was purchased with
Principal Proceeds (but excluding any capitalized interest)) and any unfunded
commitment pertaining thereto;

 

(D)         The percentage of the aggregate Collateral Principal Amount
represented by such Collateral Obligation;

 

(E)         (x) The related interest rate or spread (in the case of a LIBOR
Floor Obligation, calculated both with and without regard to the applicable
specified “floor” rate per annum), (y) if such Collateral Obligation is a LIBOR
Floor Obligation, the related LIBOR floor and (z) the identity of any Collateral
Obligation that is not a LIBOR Floor Obligation and for which interest is
calculated with respect to any index other than LIBOR;

 

(F)         The stated maturity thereof;

 

(G)         The related Moody’s Industry Classification;

 

(H)         The related S&P Industry Classification;

 

(I)          The Moody’s Rating, unless such rating is based on a credit
estimate unpublished by Moody’s (and, in the event of a downgrade or withdrawal
of the applicable Moody’s Rating, the prior rating and the date such Moody’s
Rating was changed);

 

(J)          The Moody’s Default Probability Rating;

 

(K)         The S&P Rating, unless such rating is based on a credit estimate or
is a private or confidential rating from S&P;

 

(L)         The country of Domicile;

 

(M)        An indication as to whether each such Collateral Obligation is (1) a
Senior Secured Loan, (2) a Second Lien Loan, (3) a Defaulted Obligation, (4) a
Delayed Drawdown Collateral Obligation, (5) a Revolving Collateral Obligation,
(6) a Participation Interest (indicating the related Selling Institution, if
applicable, and its ratings by S&P), (7) a Permitted Deferrable Obligation, (8)
a Fixed Rate Obligation, (9) a Current Pay Obligation, (10) a DIP Collateral
Obligation, (11) a Discount Obligation, (12) a Discount Obligation purchased in
the manner described in clause (y) of the proviso to the definition “Discount
Obligation”, (13) a Cove-Lite Loan, (14) a First-Lien Last-Out Loan, or (15) a
Broadly Syndicated Loan or, if not a Broadly Syndicated Loan, a Middle Market
Loan;

 

166

 

  

(N)         With respect to each Collateral Obligation that is a Discount
Obligation purchased in the manner described in clause (y) of the proviso to the
definition “Discount Obligation”;

 

(I)         the identity of the Collateral Obligation (including whether such
Collateral Obligation was classified as a Discount Obligation at the time of its
original purchase) the proceeds of whose sale are used to purchase the purchased
Collateral Obligation;

 

(II)        the purchase price (as a percentage of par) of the purchased
Collateral Obligation and the sale price (as a percentage of par) of the
Collateral Obligation the proceeds of whose sale are used to purchase the
purchased Collateral Obligation;

 

(III)      the Moody’s Default Probability Rating assigned to the purchased
Collateral Obligation and the Moody’s Default Probability Rating assigned to the
Collateral Obligation the proceeds of whose sale are used to purchase the
purchased Collateral Obligation; and

 

(IV)      the Aggregate Principal Balance of Collateral Obligations that have
been excluded from the definition of “Discount Obligation” and relevant
calculations indicating whether such amount is in compliance with the
limitations described in clauses (z)(A) and (z)(B) of the proviso to the
definition of “Discount Obligation.”

 

(O)         The Principal Balance of each Cov-Lite Loan and the Aggregate
Principal Balance of all Cov-Lite Loans;

 

(P)         The Moody’s Recovery Rate;

 

(Q)         The S&P Recovery Rate; and

 

(R)         The date of the credit estimate or Moody’s RiskCalc rating of such
Collateral Obligation, if applicable.

 

167

 

  

(v)         If the Monthly Report Determination Date occurs on or after the
Effective Date and on or prior to the last day of the Reinvestment Period, for
each of the limitations and tests specified in the definitions of Concentration
Limitations and Collateral Quality Tests, (1) the result, (2) the related
minimum or maximum test level (including any Moody’s Weighted Average Recovery
Adjustment, if applicable, indicating to which test such Moody’s Weighted
Average Recovery Adjustment was allocated, the amount of such allocation and the
result of such test calculated without giving effect to the Moody’s Weighted
Average Recovery Adjustment) and (3) a determination as to whether such result
satisfies the related test.

 

(vi)        The calculation of each of the following:

 

(A)        Each Interest Coverage Ratio (and setting forth the percentage
required to satisfy each Interest Coverage Test); and

 

(B)         Each Overcollateralization Ratio (and setting forth the percentage
required to satisfy each Overcollateralization Ratio Test).

 

(vii)       The calculation specified in Section 5.1(g).

 

(viii)      For each Account, a schedule showing the beginning balance, each
credit or debit specifying the nature, source and amount, and the ending
balance.

 

(ix)         A schedule showing for each of the following the beginning balance,
the amount of Interest Proceeds received from the date of determination of the
immediately preceding Monthly Report, and the ending balance for the current
Measurement Date:

 

(A)         Interest Proceeds from Collateral Obligations; and

 

(B)         Interest Proceeds from Eligible Investments.

 

(x)          Purchases, payments, and sales:

 

(A)         The identity, Principal Balance and outstanding principal balance
(in each case other than any accrued interest that was purchased with Principal
Proceeds (but excluding any capitalized interest)), unfunded commitment (if
any), capitalized interest (if any), Principal Proceeds and Interest Proceeds
received, and date for each Collateral Obligation that was released for sale or
disposition pursuant to Section 12.1 since the last Monthly Report Determination
Date and whether such Collateral Obligation was a Credit Risk Obligation or a
Credit Improved Obligation, and whether the sale of such Collateral Obligation
was a discretionary sale and;

 

(B)         The identity, Principal Balance and outstanding principal balance
(in each case other than any accrued interest that was purchased with Principal
Proceeds (but excluding any capitalized interest)), unfunded commitment (if
any), capitalized interest (if any) and Principal Proceeds and Interest Proceeds
expended to acquire each Collateral Obligation acquired pursuant to Section 12.2
since the last Monthly Report Determination Date.

 

168

 

  

(xi)        The identity of each Defaulted Obligation, the Moody’s and S&P
Collateral Value and Market Value of each such Defaulted Obligation and date of
default thereof.

 

(xii)       The identity of each Collateral Obligation with an S&P Rating of
“CCC+” or below and/or a Moody’s Default Probability Rating of “Caa1” or below
and the Market Value of each such Collateral Obligation.

 

(xiii)      The identity of each Deferring Obligation, the Moody’s and S&P
Collateral Value and Market Value of each Deferring Obligation, and the date on
which interest was last paid in full in Cash thereon.

 

(xiv)      The identity of each Current Pay Obligation, the Market Value of each
such Current Pay Obligation, and the percentage of the Collateral Principal
Amount comprised of Current Pay Obligations.

 

(xv)       The Aggregate Principal Balance, measured cumulatively from the
Closing Date onward, of all Collateral Obligations that would have been acquired
through a Distressed Exchange but for the operation of the proviso in the
definition of “Distressed Exchange”, all as reported to the Trustee by the
Collateral Manager.

 

(xvi)      The Weighted Average Moody’s Rating Factor and the Adjusted Weighted
Average Moody’s Rating Factor.

 

(xvii)     The percentage of the Collateral Principal Amount comprised of
Broadly Syndicated Loans (which percentage shall be reflected on the summary
page of the Monthly Report).

 

(xviii)    The details of any Trading Plan (including, the proposed amendments
and/or proposed investments identified by the Collateral Manager for acquisition
or entry, as applicable, as part of such Trading Plan (which details shall be
reported on a dedicated page of the Monthly Report)) and the occurrence of the
event, if any, described in Section 12.2(b)(z).

 

(xix)       Based solely on the confirmation given by the Issuer, or the
Collateral Manager on behalf of the Issuer, to the Collateral Administrator and
the Trustee, on which the Collateral Administrator and the Trustee may
conclusively rely, a statement as to whether the Transferor has confirmed it is
in compliance with its agreement to hold the Retention Interest, as defined in
the Retention of Net Economic Interest Letter, and a statement as to whether the
Transferor has confirmed it is in compliance with the requirements set forth in
paragraph 1 of the Retention of Net Economic Interest Letter.

 

169

 

  

(xx)        Such other information as any Rating Agency or the Collateral
Manager may reasonably request.

 

For each instance in which the Market Value is reported pursuant to the
foregoing, the Monthly Report shall also indicate the manner in which such
Market Value was determined and the source(s) (if applicable) used in such
determination.

 

Upon receipt of each Monthly Report, the Trustee shall (a) if the relevant
Monthly Report Determination Date occurred on or prior to the last day of the
Reinvestment Period, notify the Issuer (who shall notify S&P) if such Monthly
Report indicates that the S&P CDO Monitor Test has not been satisfied as of the
relevant Measurement Date and (b) compare the information contained in such
Monthly Report to the information contained in its records with respect to the
Assets and shall, within three Business Days after receipt of such Monthly
Report, notify the Issuer, the Collateral Administrator, the Rating Agencies and
the Collateral Manager if the information contained in the Monthly Report does
not conform to the information maintained by the Trustee with respect to the
Assets. If any discrepancy exists, the Collateral Administrator and the Issuer,
or the Collateral Manager on behalf of the Issuer, shall attempt to resolve the
discrepancy. If such discrepancy cannot be promptly resolved, the Trustee shall
within ten (10) Business Days notify the Collateral Manager who shall, on behalf
of the Issuer, request that the Independent accountants appointed by the Issuer
pursuant to Section 10.9 review such Monthly Report and the Trustee’s records to
determine the cause of such discrepancy. If such review reveals an error in the
Monthly Report or the Trustee’s records, the Monthly Report or the Trustee’s
records shall be revised accordingly and, as so revised, shall be utilized in
making all calculations pursuant to this Indenture and notice of any error in
the Monthly Report shall be sent as soon as practicable by the Issuer to all
recipients of such report which may be accomplished by making a notation of such
error in the subsequent Monthly Report.

 

(b)          Payment Date Accounting. The Issuer shall render an accounting
(each a “Distribution Report”), determined as of the close of business on each
Determination Date preceding a Payment Date, and shall make available such
Distribution Report to the Trustee, the Collateral Manager, the Initial
Purchaser, each Rating Agency, any Holder shown on the Register of a Note and
any beneficial owner of a Note who has delivered a Beneficial Ownership
Certificate to the Trustee not later than the Business Day preceding the related
Payment Date. The Distribution Report shall contain the following information:

 

(i)          the information required to be in the Monthly Report pursuant to
Section 10.7(a), provided that such Payment Date is not also a Re-Pricing Date
or a Redemption Date for a Optional Redemption, Tax Redemption, Clean-Up Call
Redemption or Refinancing in each case in whole but not in part;

 

170

 

  

(ii)         (a) the Aggregate Outstanding Amount of the Notes of each Class at
the beginning of the Interest Accrual Period and such amount as a percentage of
the original Aggregate Outstanding Amount of the Notes of such Class, (b) the
amount of principal payments to be made on the Notes of each Class on the next
Payment Date, the amount of any Deferred Interest on the Class C Notes and the
Aggregate Outstanding Amount of the Notes of each Class after giving effect to
the principal payments, if any, on the next Payment Date and such amount as a
percentage of the original Aggregate Outstanding Amount of the Notes of such
Class and (c) the amount of payments, if any, to the Issuer on the next Payment
Date;

 

(iii)        the Interest Rate and accrued interest for each applicable Class of
Notes for such Payment Date;

 

(iv)        the amounts payable pursuant to each clause of Section 11.1(a)(i)
and each clause of Section 11.1(a)(ii) or each clause of Section 11.1(a)(iii),
as applicable, on the related Payment Date;

 

(v)         for the Collection Account:

 

(A)         the Balance on deposit in the Collection Account at the end of the
related Collection Period (or, with respect to the Interest Collection
Subaccount, the next Business Day);

 

(B)         the amounts payable from the Collection Account to the Payment
Account, in order to make payments pursuant to Section 11.1(a)(i) and
Section 11.1(a)(ii) on the next Payment Date (net of amounts which the
Collateral Manager intends to re-invest in additional Collateral Obligations
pursuant to Article XII); and

 

(C)         the Balance remaining in the Collection Account immediately after
all payments and deposits to be made on such Payment Date; and

 

(vi)        such other information as the Collateral Manager may reasonably
request.

 

Each Distribution Report shall constitute instructions to the Trustee to
withdraw funds from the Payment Account and pay or transfer such amounts set
forth in such Distribution Report in the manner specified and in accordance with
the priorities established in Section 11.1 and Article XIII.

 

(c)          Interest Rate Notice. The Trustee shall include in the Monthly
Report a notice setting forth the Interest Rate for each Class of Notes for the
Interest Accrual Period preceding the next Payment Date.

 

(d)          Failure to Provide Accounting. If the Trustee shall not have
received any accounting provided for in this Section 10.7 on the first Business
Day after the date on which such accounting is due to the Trustee, the Trustee
shall notify the Collateral Manager who shall use all reasonable efforts to
obtain such accounting by the applicable Payment Date. To the extent the
Collateral Manager is required to provide any information or reports pursuant to
this Section 10.7 as a result of the failure of the Issuer to provide such
information or reports, the Collateral Manager shall be entitled to retain an
Independent certified public accountant in connection therewith and the
reasonable costs incurred by the Collateral Manager for such Independent
certified public accountant shall be paid by the Issuer.

 

171

 

  

(e)          Required Content of Certain Reports. Each Monthly Report and each
Distribution Report sent to any Holder or beneficial owner of an interest in a
Note shall contain, or be accompanied by, the following notices:

 

The Notes may be beneficially owned only by Persons that in the case of the
Notes (i) are Qualified Purchasers that are not U.S. persons (within the meaning
of Regulation S under the United States Securities Act of 1933, as amended) and
are purchasing their beneficial interest in an offshore transaction (as defined
in Regulation S) or (ii) are Qualified Institutional Buyers or Institutional
Accredited Investors and Qualified Purchasers (or corporations, partnerships,
limited liability companies or other entities (other than trusts) each
shareholder, partner, member or other equity owner of which is either a
Qualified Purchaser) and can make the representations set forth in
Section 2.5 of this Indenture or the appropriate Exhibit to this Indenture. The
Issuer has the right to compel any beneficial owner of an interest in Rule 144A
Global Notes or Regulation S Global Notes that does not meet the qualifications
set forth in the preceding sentence to sell its interest in such Notes, or may
sell such interest on behalf of such owner, pursuant to Section 2.11.

 

Each holder receiving this report agrees to keep all non-public information
herein confidential and not to use such information for any purpose other than
its evaluation of its investment in the Notes; provided that any holder may
provide such information on a confidential basis to any prospective purchaser of
such holder’s Notes that is permitted by the terms of the Indenture to acquire
such holder’s Notes and that agrees to keep such information confidential in
accordance with the terms of the Indenture.

 

(f)           Initial Purchaser Information. The Issuer and the Initial
Purchaser, or any successor to the Initial Purchaser, may post the information
contained in a Monthly Report or Distribution Report to a password-protected
internet site accessible only to the Holders of the Notes and to the Collateral
Manager.

 

(g)          Distribution of Reports. The Trustee will make the Monthly Report,
the Distribution Report and the Transaction Documents (including any amendments
thereto) and any notices or communications required to be delivered to the
Holders in accordance with this Indenture available via its internet website.
The Trustee’s internet website shall initially be located at www.ctslink.com.
The Trustee shall have the right to change the way such statements and the
Transaction Documents are distributed in order to make such distribution more
convenient and/or more accessible to the above parties and the Trustee shall
provide timely and adequate notification to all above parties regarding any such
changes. As a condition to access to the Trustee’s internet website, the Trustee
may require registration and the acceptance of a disclaimer. The Trustee shall
be entitled to rely on but shall not be responsible for the content or accuracy
of any information provided in the Monthly Report and the Distribution Report
which the Trustee disseminates in accordance with this Indenture and may affix
thereto any disclaimer it deems appropriate in its reasonable discretion.

 

172

 

  

Section 10.8         Release of Assets. (a) Subject to Article XII, the Issuer
may, by Issuer Order executed by an Officer of the Collateral Manager, delivered
to the Trustee at least one Business Day prior to the settlement date for any
sale of an Asset certifying that the sale, repurchase or substitution of such
Asset is being made in accordance with Section 12.1 hereof and such sale,
repurchase or substitution complies with all applicable requirements of
Section 12.1 (provided that if an Event of Default has occurred and is
continuing, neither the Issuer nor the Collateral Manager (on behalf of the
Issuer) may direct the Trustee to release or cause to be released such Asset
from the lien of this Indenture pursuant to a sale under Section 12.1(e),
Section 12.1(f) or Section 12.1(g) unless the sale of such Asset is permitted
pursuant to Section 12.3(c)), direct the Trustee to release or cause to be
released such Asset from the lien of this Indenture and, upon receipt of such
Issuer Order, the Trustee shall deliver any such Asset, if in physical form,
duly endorsed to the broker or purchaser designated in such Issuer Order or, if
such Asset is a Clearing Corporation Security, cause an appropriate transfer
thereof to be made, in each case against receipt of the sales price therefor as
specified by the Collateral Manager in such Issuer Order; provided that the
Trustee may deliver any such Asset in physical form for examination in
accordance with industry custom.

 

(b)          Subject to the terms of this Indenture, the Trustee shall upon an
Issuer Order (i) deliver any Asset, and release or cause to be released such
Asset from the lien of this Indenture, which is set for any mandatory call or
redemption or payment in full to the appropriate payor or paying agent, as
applicable, on or before the date set for such call, redemption or payment, in
each case against receipt of the call or redemption price or payment in full
thereof and (ii) provide notice thereof to the Collateral Manager.

 

(c)          Upon receiving actual notice of any Offer or any request for a
waiver, direction, consent, amendment or other modification or action with
respect to any Asset, the Trustee on behalf of the Issuer shall notify the
Collateral Manager of any Asset that is subject to a tender offer, voluntary
redemption, exchange offer, conversion or other similar action (an “Offer”) or
such request. Unless the Notes have been accelerated following an Event of
Default, the Collateral Manager may, by Issuer Order, direct (x) the Trustee to
accept or participate in or decline or refuse to participate in such Offer and,
in the case of acceptance or participation, to release from the lien of this
Indenture such Asset in accordance with the terms of the Offer against receipt
of payment therefor, or (y) the Issuer or the Trustee to agree to or otherwise
act with respect to such consent, direction, waiver, amendment, modification or
action; provided that in the absence of any such direction, the Trustee shall
not respond or react to such Offer or request.

 

(d)          As provided in Section 10.2(a), the Trustee shall deposit any
proceeds received by it from the disposition or replacement of an Asset in the
applicable subaccount of the Collection Account, unless simultaneously applied
to the purchase of additional Collateral Obligations or Eligible Investments as
permitted under and in accordance with the requirements of this Article X and
Article XII.

 

173

 

  

(e)          The Trustee shall, upon receipt of an Issuer Order at such time as
there are no Notes Outstanding and all obligations of the Issuer hereunder have
been satisfied, release any remaining Assets from the lien of this Indenture.

 

(f)          Any security, Collateral Obligation or amounts that are released
pursuant to Section 10.8(a), (b) or (c) shall be released from the lien of this
Indenture.

 

(g)          Any amounts paid from the Payment Account to the Issuer in
accordance with the Priority of Payments shall be released from the lien of this
Indenture.

 

Section 10.9         Reports by Independent Accountants. (a) At the Closing
Date, the Issuer shall appoint one or more firms of Independent certified public
accountants of recognized international reputation for purposes of reviewing and
delivering the reports or certificates of such accountants required by this
Indenture, which may be the firm of Independent certified public accountants
that performs accounting services for the Issuer or the Collateral Manager. The
Issuer may remove any firm of Independent certified public accountants at any
time without the consent of any Holder of Notes. Upon any resignation by such
firm or removal of such firm by the Issuer, the Issuer (or the Collateral
Manager on behalf of the Issuer) shall promptly appoint by Issuer Order
delivered to the Trustee and each Rating Agency, a successor thereto that shall
also be a firm of Independent certified public accountants of recognized
international reputation, which may be a firm of Independent certified public
accountants that performs accounting services for the Issuer or the Collateral
Manager. If the Issuer shall fail to appoint a successor to a firm of
Independent certified public accountants which has resigned within 30 days after
such resignation, the Issuer shall promptly notify the Trustee of such failure
in writing. If the Issuer shall not have appointed a successor within ten days
thereafter, the Trustee shall promptly notify the Collateral Manager, who shall
appoint a successor firm of Independent certified public accountants of
recognized international reputation. The fees of such Independent certified
public accountants and its successor shall be payable by the Issuer. In the
event such firm requires the Trustee and/or the Collateral Administrator to
agree to the procedures performed by such firm, the Issuer hereby directs the
Trustee and the Collateral Administrator to so agree; it being understood and
agreed that the Trustee and/or the Collateral Administrator will deliver such
letter of agreement in conclusive reliance on the foregoing direction of the
Issuer, and neither the Trustee nor the Collateral Administrator shall make any
inquiry or investigation as to, and shall have no obligation in respect of, the
sufficiency, validity or correctness of such procedures.

 

(b)          On or before December 31st of each year commencing in 2015, the
Issuer shall cause to be delivered to the Trustee, the Collateral Manager and
each Holder of the Notes upon written request therefor and subject to the
execution of an agreement with the Independent certified public accountants, a
report from a firm of Independent certified public accountants for each
Distribution Report occurring in April and October of each year (i) indicating
that such firm has performed agreed-upon procedures to recalculate certain of
the calculations within those Distribution Reports (excluding the S&P CDO
Monitor Test) have been performed in accordance with the applicable provisions
of this Indenture and (ii) listing the Aggregate Principal Balance of the Assets
and the Aggregate Principal Balance of the Collateral Obligations securing the
Notes as of the relevant Determination Dates; provided that in the event of a
conflict between such firm of Independent certified public accountants and the
Issuer with respect to any matter in this Section 10.9, the determination by
such firm of Independent public accountants shall be conclusive.

 

174

 

  

(c)          Upon the written request of the Trustee, or any holder of an
Interest, the Issuer will cause the firm of Independent certified public
accountants appointed pursuant to Section 10.9(a) to provide any holder of an
Interest with all of the information required to be provided by the Issuer or
pursuant to Section 7.17 or assist the Issuer in the preparation thereof.

 

Section 10.10       Reports to Rating Agencies and Additional Recipients. In
addition to the information and reports specifically required to be provided to
each Rating Agency pursuant to the terms of this Indenture, the Issuer shall
provide each Rating Agency with all information or reports delivered to the
Trustee hereunder (with the exception of any accountants’ reports or any
Accountants’ Certificate), and such additional information as either Rating
Agency may from time to time reasonably request (including notification to
Moody’s and S&P of any modification of any loan document relating to a DIP
Collateral Obligation or any release of collateral thereunder not permitted by
such loan documentation and notification to S&P and Moody’s of any Specified
Amendment, which notice to S&P and Moody’s shall include (x) a copy of such
Specified Amendment, (y) a brief summary of its purpose and (z) which criteria
under the definition of “Collateral Obligation” are no longer satisfied with
respect to such Collateral Obligation after giving effect to the Specified
Amendment, if any, but excluding any accountants’ reports or any Accountants’
Certificate); provided that any notification to Moody’s regarding a Specified
Amendment shall be delivered to GMOCreditEstimatesAmericas@moodys.com. Moody’s
may, at its option, re-determine the credit estimate of any such Collateral
Obligation which is subject to a Specified Amendment. Within 10 Business Days
after the Effective Date, together with each Monthly Report and on each Payment
Date, the Issuer shall provide to S&P, via e-mail in accordance with
Section 14.3(a), a Microsoft Excel file of the Excel Default Model Input File
and, with respect to each Collateral Obligation, the name of each obligor or
issuer thereof, the CUSIP number thereof (if applicable) and the Priority
Category thereof. The Issuer (or the Collateral Manager on behalf of the Issuer)
shall deliver to GMOCreditEstimatesAmericas@moodys.com the following: (i)
updated RiskCalc input and output files within five Business Days of delivery of
the Monthly Report (or upon request by Moody’s) and (ii) in connection with each
Monthly Report, a file containing the current Moody’s RiskCalc estimates, the
rating date and rating for applicable Collateral Obligations.

 

Section 10.11       Procedures Relating to the Establishment of Accounts
Controlled by the Trustee. Notwithstanding anything else contained herein, the
Trustee agrees that with respect to each of the Accounts, it will cause each
Securities Intermediary establishing such accounts to enter into a securities
account control agreement and, if the Securities Intermediary is the Bank, shall
cause the Bank to comply with the provisions of such securities account control
agreement. The Trustee shall have the right to open such subaccounts of any such
account as it deems necessary or appropriate for convenience of administration.

 

Section 10.12       Section 3(c)(7) Procedures. For so long as any Notes are
Outstanding, the Issuer shall do the following:

 

175

 

  

(a)          Notification. Each Monthly Report sent or caused to be sent by the
Issuer to the Noteholders will include a notice to the following effect:

 

“The Investment Company Act of 1940, as amended (the “1940 Act”), requires that
all holders of the outstanding securities of the Issuer be “Qualified
Purchasers” (“Qualified Purchasers”) as defined in Section 2(a)(51)(A) of the
1940 Act and related rules. Under the rules, the Issuer must have a “reasonable
belief” that all holders of its outstanding securities, including transferees,
are Qualified Purchasers. Consequently, all sales and resales of the Notes must
be made solely to purchasers that are Qualified Purchasers. Each purchaser of a
Note will be deemed (or required, as the case may be) to represent at the time
of purchase that: (i) the purchaser is a Qualified Purchaser who is either (x)
an institutional accredited investor (“IAI”) within the meaning of Rule
501(a)(1), (2), (3) or (7) under the Securities Act of 1933, as amended (the
“Securities Act”), (y) a qualified institutional buyer as defined in Rule 144A
under the Securities Act (“QIB”), or (z) a non-U.S. person acquiring such notes
in an offshore transaction (as defined in Regulation S under the Securities Act)
in reliance on the exemption from registration provided by Regulation S under
the Securities Act (a person satisfying on of clauses (x), (y) or (z), a
“QIB/IAI/non-U.S.person”); (ii) the purchaser is acting for its own account or
the account of another Qualified Purchaser and QIB/IAI/non-U.S. person (as
applicable); (iii) the purchaser is not formed for the purpose of investing in
the Issuer; (iv) the purchaser, and each account for which it is purchasing,
will hold and transfer at least the Minimum Denomination of the Notes specified
herein; (v) the purchaser understands that the Issuer may receive a list of
participants holding positions in securities from one or more book-entry
depositories; and (vi) the purchaser will provide written notice of the
foregoing, and of any applicable restrictions on transfer, to any subsequent
transferees. The Notes may only be transferred to another Qualified Purchaser
and QIB/IAI/non-U.S. person (as applicable) and all subsequent transferees are
deemed to have made representations (i) through (vi) above.”

 

“The Issuer directs that the recipient of this notice, and any recipient of a
copy of this notice, provide a copy to any Person having an interest in this
Note as indicated on the books of DTC or on the books of a participant in DTC or
on the books of an indirect participant for which such participant in DTC acts
as agent.”

 

“The Indenture provides that if, notwithstanding the restrictions on transfer
contained therein, the Issuer determines that any holder of, or beneficial owner
of an interest in a Note is determined not to have been a Qualified Purchaser at
the time of acquisition of such Note or beneficial interest therein, the Issuer
may require, by notice to such Holder or beneficial owner, that such Holder or
beneficial owner sell all of its right, title and interest to such Note (or any
interest therein) to a Person that is either (x) Qualified Purchaser acquiring
the Notes in an offshore transaction (as defined in Regulation S) in reliance on
the exemption from registration provided by Regulation S, or (y) a Qualified
Purchaser who is either an IAI or a QIB (as applicable), with such sale to be
effected within 30 days after notice of such sale requirement is given. If such
holder or beneficial owner fails to effect the transfer required within such
30-day period, (i) the Issuer or the Collateral Manager acting for the Issuer,
without further notice to such holder, shall and is hereby irrevocably
authorized by such holder or beneficial owner, to cause its Note or beneficial
interest therein to be transferred in a commercially reasonable sale (conducted
by the Collateral Manager in accordance with Article 9 of the UCC as in effect
in the State of New York as applied to securities that are sold on a recognized
market or that may decline speedily in value) to a Person that certifies to the
Trustee, the Issuer and the Collateral Manager, in connection with such
transfer, that such Person meets the qualifications set forth in clauses (x) and
(y) above and (ii) pending such transfer, no further payments will be made in
respect of such Note or beneficial interest therein held by such holder or
beneficial owner.”

 

176

 

  

(b)          DTC Actions. The Issuer will direct DTC to take the following steps
in connection with the Global Notes:

 

(i)          The Issuer will direct DTC to include the marker “3c7” in the DTC
20-character security descriptor and the 48-character additional descriptor for
the Global Notes in order to indicate that sales are limited to Qualified
Purchasers.

 

(ii)         The Issuer will direct DTC to cause each physical deliver order
ticket that is delivered by DTC to purchasers to contain the 20-character
security descriptor. The Issuer will direct DTC to cause each deliver order
ticket that is delivered by DTC to purchasers in electronic form to contain a
“3c7” indicator and a related user manual for participants. Such user manual
will contain a description of the relevant restrictions imposed by Section
3(c)(7).

 

(iii)        On or prior to the Closing Date, the Issuer will instruct DTC to
send a Section 3(c)(7) Notice to all DTC participants in connection with the
offering of the Global Notes.

 

(iv)        In addition to the obligations of the Registrar set forth in Section
2.5, the Issuer will from time to time (upon the request of the Trustee) make a
request to DTC to deliver to the Issuer a list of all DTC participants holding
an interest in the Global Notes.

 

(v)         The Issuer will cause each CUSIP number obtained for a Global Note
to have a fixed field containing “3c7” and “144A” indicators, as applicable,
attached to such CUSIP number.

 

(c)          Bloomberg Screens, Etc. The Issuer will from time to time request
all third-party vendors to include on screens maintained by such vendors
appropriate legends regarding Rule 144A and Section 3(c)(7) under the 1940 Act
restrictions on the Global Notes. Without limiting the foregoing, the Initial
Purchaser will request that each third-party vendor include the following
legends on each screen containing information about the Notes:

 

(i)          Bloomberg.

 

(A)         “Iss’d Under 144A/3c7”, to be stated in the “Note Box” on the bottom
of the “Security Display” page describing the Global Notes;

 

177

 

 

 

(B)         a flashing red indicator stating “See Other Available Information”
located on the “Security Display” page;

 

(C)         a link to an “Additional Security Information” page on such
indicator stating that the Global Notes are being offered in reliance on the
exception from registration under Rule 144A of the Securities Act of 1933 to
Persons that are both (i) “Qualified Institutional Buyers” as defined in Rule
144A under the Securities Act and (ii) “Qualified Purchasers” as defined under
Section 2(a)(51) of the 1940 Act, as amended; and

 

(D)         a statement on the “Disclaimer” page for the Global Notes that the
Notes will not be and have not been registered under the Securities Act of 1933,
as amended, that the Issuer has not been registered under the 1940 Act, as
amended, and that the Global Notes may only be offered or sold in accordance
with Section 3(c)(7) of the 1940 Act, as amended.

 

(ii)         Reuters.

 

(A)         a “144A – 3c7” notation included in the security name field at the
top of the Reuters Instrument Code screen;

 

(B)         a “144A3c7Disclaimer” indicator appearing on the right side of the
Reuters Instrument Code screen; and

 

(C)         a link from such “144A3c7Disclaimer” indicator to a disclaimer
screen containing the following language: “These Notes may be sold or
transferred only to Persons who are both (i) Qualified Institutional Buyers, as
defined in Rule 144A under the Securities Act, and (ii) Qualified Purchasers, as
defined under Section 3(c)(7) under the U.S. Investment Company Act of 1940.”

 

Section 10.13       Capital Contributions. At any time, the holders of the
Interests may, but shall not be required to, make capital contributions of cash,
Eligible Investments and Collateral Obligations to the Issuer for any purpose.
Capital contributions of cash or Eligible Investments may be treated as Interest
Proceeds if so directed by the Collateral Manager (in its sole discretion) and
otherwise will be treated as Principal Proceeds and may be used to purchase
additional Collateral Obligations during the Reinvestment Period or for any
other Permitted Use, at the Collateral Manager’s reasonable discretion, so long
as, with respect to capital contributions of cash and Eligible Investments, the
Contribution Conditions are met (except (x) in the case of capital contributions
of cash and Eligible Investments designated for use in accordance with clause
(iii) of the definition of “Permitted Use” or (y) if the Class A Notes have been
paid in full). Each capital contribution of cash and Eligible Investments shall
be deposited into the Supplemental Reserve Account and may be withdrawn at the
written direction of the Collateral Manager.

 

178

 

  

ARTICLE XI

 

Application Of Monies

 

Section 11.1         Disbursements of Monies from Payment Account. (a)
Notwithstanding any other provision herein, but subject to the other
sub-Sections of this Section 11.1 and to Section 13.1, on each Payment Date, and
on each Redemption Date and each Re-Pricing Date, the Trustee shall disburse
amounts transferred from the Collection Account to the Payment Account pursuant
to Section 10.2 in accordance with the following priorities (the “Priority of
Payments”); provided that, unless an Enforcement Event has occurred and is
continuing, (x) amounts transferred from the Interest Collection Subaccount
shall be applied solely in accordance with Section 11.1(a)(i); and (y) amounts
transferred from the Principal Collection Subaccount shall be applied solely in
accordance with Section 11.1(a)(ii).

 

(i)          On each Payment Date, unless an Enforcement Event has occurred and
is continuing, and on each Redemption Date (other than in connection with a
redemption of Notes in part by Class) and each Re-Pricing Date, Interest
Proceeds on deposit in the Collection Account, to the extent received on or
before the related Determination Date (or if such Determination Date is not a
Business Day, the next succeeding Business Day) and that are transferred into
the Payment Account, shall be applied in the following order of priority:

 

(A)         to the payment of (1) first, taxes and governmental fees owing by
the Issuer, if any, and (2) second, the accrued and unpaid Administrative
Expenses, in the priority stated in the definition thereof, up to the
Administrative Expense Cap (except as otherwise expressly provided in connection
with any Optional Redemption or Tax Redemption);

 

(B)         to the payment to the Collateral Manager of (1) any accrued and
unpaid Collateral Management Fee due on such Payment Date (including any
interest accrued on any Collateral Management Fee Shortfall Amount) minus the
amount of any Current Deferred Management Fee, if any, and (2) any Cumulative
Deferred Management Fee requested to be paid at the option of the Collateral
Manager; provided that Interest Proceeds shall only be used to make payments
with respect to the Cumulative Deferred Management Fee pursuant to this clause
(B) to the extent such Interest Proceeds are not needed to satisfy either of the
Class A/B Coverage Tests;

 

(C)         to the payment of accrued and unpaid interest (including defaulted
interest and interest thereon) on the Class A-1 Notes and the Class A-2 Notes,
pro rata, allocated in proportion to the respective amounts of accrued and
unpaid interest;

 

(D)         to the payment of accrued and unpaid interest (including defaulted
interest and interest thereon) on the Class B Notes;

 

179

 

  

(E)         if either of the Class A/B Coverage Tests is not satisfied on the
related Determination Date, to make payments in accordance with the Note Payment
Sequence to the extent necessary to cause all Class A/B Coverage Tests that are
applicable on such Payment Date to be satisfied on a pro forma basis after
giving effect to all payments pursuant to this clause (E);

 

(F)         to the payment of (1) first, accrued and unpaid interest on the
Class C Notes and (2) second, any Deferred Interest on the Class C Notes (and
interest accrued thereon);

 

(G)         if either of the Class C Coverage Tests is not satisfied on the
related Determination Date, to make payments in accordance with the Note Payment
Sequence to the extent necessary to cause all Class C Coverage Tests that are
applicable on such Payment Date to be satisfied on a pro forma basis after
giving effect to all payments pursuant to this clause (G);

 

(H)         if, with respect to any Payment Date following the Effective Date
upon which a Moody’s Ramp-Up Failure or an S&P Rating Confirmation Failure has
occurred and is continuing, amounts available for distribution pursuant to this
clause (H) shall be used for application in accordance with the Note Payment
Sequence on such Payment Date in an amount sufficient to obtain each of Moody’s
and S&P’s confirmation of the initial rating assigned by it on the Closing Date
to any Class of the Notes (or, to the extent a Moody’s Effective Date Deemed
Rating Confirmation has occurred, S&P’s written confirmation of the initial
rating assigned by it on the Closing Date to any Class of the Notes);

 

(I)          to the payment of (1) first, any Administrative Expenses not paid
pursuant to clause (A)(2) above due to the limitation contained therein (in the
same manner and order of priority stated therein) and (2) second, any Cumulative
Deferred Management Fee not paid pursuant to clause (B)(2) above due to the
limitations contained therein (in the same manner and order of priority stated
therein);

 

(J)          during the Reinvestment Period, at the direction of the Collateral
Manager, to the Supplemental Reserve Account; and

 

(K)         any remaining Interest Proceeds to be paid to the Issuer.

 

180

 

  

(ii)         On each Payment Date, unless an Enforcement Event has occurred and
is continuing, and on each Redemption Date (other than in connection with a
redemption of Notes in part by Class) and each Re-Pricing Date, Principal
Proceeds on deposit in the Collection Account that are received on or before the
related Determination Date (or if such Determination Date is not a Business Day,
the next succeeding Business Day) and that are transferred to the Payment
Account (which will not include (i) amounts required to meet funding
requirements with respect to Delayed Drawdown Collateral Obligations and
Revolving Collateral Obligations that are deposited in the Revolver Funding
Account or (ii) during the Reinvestment Period, Principal Proceeds that have
previously been reinvested in Collateral Obligations or Principal Proceeds which
the Issuer has entered into any commitment to reinvest in Collateral
Obligations) shall be applied in the following order of priority:

 

(A)         to pay the amounts referred to in clauses (A) through (D) of Section
11.1(a)(i) (and in the same manner and order of priority stated therein), but
only to the extent not paid in full thereunder; provided that Principal Proceeds
shall only be used to make payments with respect to the Cumulative Deferred
Management Fee pursuant to Section 11.1(a)(i)(B) to the extent such Principal
Proceeds are not needed to satisfy either of the Class A/B Coverage Tests;

 

(B)         to pay the amounts referred to in clause (E) of Section 11.1(a)(i),
but only to the extent not paid in full thereunder and to the extent necessary
to cause the Coverage Tests that are applicable on such Payment Date with
respect to the Class A Notes and the Class B Notes to be met as of the related
Determination Date on a pro forma basis after giving effect to any payments made
through this clause (B);

 

(C)         to pay the amounts referred to in clause (F) of Section 11.1(a)(i)
above (and in the same manner and order of priority stated therein) to the
extent not paid in full thereunder, only to the extent that the Class C Notes
are the Controlling Class;

 

(D)         to pay the amounts referred to in clause (G) of Section 11.1(a)(i),
but only to the extent not paid in full thereunder and to the extent necessary
to cause the Coverage Tests that are applicable on such Payment Date with
respect to the Class C Notes to be met as of the related Determination Date;

 

(E)         with respect to any Payment Date following the Effective Date upon
which a Moody’s Ramp-Up Failure or an S&P Rating Confirmation Failure has
occurred and is continuing, amounts available for distribution pursuant to this
clause (E) shall be used for application in accordance with the Note Payment
Sequence on such Payment Date in an amount sufficient to obtain each of Moody’s
and S&P’s confirmation of the initial rating assigned by it on the Closing Date
to any Class of the Notes (or, to the extent a Moody’s Effective Date Deemed
Rating Confirmation has occurred, S&P’s written confirmation of the initial
rating assigned by it on the Closing Date to any Class of the Notes);

 

(F)         if such Payment Date is a Redemption Date, to make payments in
accordance with the Note Payment Sequence;

 

181

 

  

(G)         if such Payment Date is a Special Redemption Date occurring in
connection with a Special Redemption described in clause (i) of the first
sentence of Section 9.6, to make payments in the amount of the Special
Redemption Amount at the election of the Collateral Manager, in accordance with
the Note Payment Sequence;

 

(H)        during the Reinvestment Period, to the Collection Account as
Principal Proceeds to invest in Eligible Investments (pending the purchase of
additional Collateral Obligations) and/or to the purchase of additional
Collateral Obligations;

 

(I)          after the Reinvestment Period, to make payments in accordance with
the Note Payment Sequence;

 

(J)          after the Reinvestment Period, to pay the amounts referred to in
clause (I)(1) of Section 11.1(a)(i) only to the extent not already paid (in the
same manner and order of priority stated therein);

 

(K)         after the Reinvestment Period, to pay any Cumulative Deferred
Management Fee to the extent not already paid; and

 

(L)         any remaining proceeds to be paid to the Issuer.

 

(iii)        Notwithstanding the provisions of the foregoing Sections
11.1(a)(i) and 11.1(a)(ii) (other than the last paragraph thereof), on the
Stated Maturity of the Notes, on a Redemption Date occurring with respect to a
Failed Optional Redemption, or if the maturity of the Notes has been accelerated
following an Event of Default and has not been rescinded in accordance with the
terms herein (an “Enforcement Event”), pursuant to Section 5.7, proceeds in
respect of the Assets will be applied in the following order of priority:

 

(A)         to the payment of (1) first, taxes and governmental fees owing by
the Issuer, if any, and (2) second, the accrued and unpaid Administrative
Expenses, in the priority stated in the definition thereof, up to the
Administrative Expense Cap;

 

(B)         to the payment of the Aggregate Collateral Management Fee due and
payable (including any accrued and unpaid interest thereon) to the Collateral
Manager until such amount has been paid in full, other than any Cumulative
Deferred Management Fee, to the extent not already paid;

 

(C)         to the payment of accrued and unpaid interest (including defaulted
interest and interest thereon) on the Class A-1 Notes and the Class A-2 Notes,
pro rata, allocated in proportion to the respective amounts of accrued and
unpaid interest;

 

182

 

  

(D)         to the payment of principal of the Class A-1 Notes and the Class A-2
Notes, pro rata, based on their Aggregate Outstanding Amounts, until the
Class A-1 Notes and the Class A-2 Notes have been paid in full;

 

(E)         to the payment of accrued and unpaid interest (including defaulted
interest and interest thereon) on the Class B Notes;

 

(F)         to the payment of principal of the Class B Notes, until the Class B
Notes have been paid in full;

 

(G)         to the payment of accrued and unpaid interest (excluding Deferred
Interest but including interest on Deferred Interest) on the Class C Notes;

 

(H)         to the payment of any Deferred Interest on the Class C Notes;

 

(I)          to the payment of principal of the Class C Notes, until the Class C
Notes have been paid in full;

 

(J)          to the payment of (in the same manner and order of priority stated
therein) any Administrative Expenses not paid pursuant to clause (A)(2) above
due to the limitation contained therein;

 

(K)        any Cumulative Deferred Management Fee to the extent not already
paid; and

 

(L)         to pay the balance to the Issuer.

 

If any declaration of acceleration has been rescinded in accordance with the
provisions herein, proceeds in respect of the Assets will be applied in
accordance with Section 11.1(a)(i) or (ii), as applicable.

 

(b)          If on any Payment Date the amount available in the Payment Account
is insufficient to make the full amount of the disbursements required by the
Distribution Report, the Trustee shall make the disbursements called for in the
order and according to the priority set forth under Section 11.1(a) above,
subject to Section 13.1, to the extent funds are available therefor.

 

(c)          In connection with the application of funds to pay Administrative
Expenses of the Issuer in accordance with Section 11.1(a)(i),
Section 11.1(a)(ii) and Section 11.1(a)(iii), the Trustee shall remit such
funds, to the extent available (and subject to the order of priority set forth
in the definition of “Administrative Expenses”), as directed and designated in
an Issuer Order (which may be in the form of standing instructions, including
standing instructions to pay Administrative Expenses in such amounts and to such
entities as indicated in the Distribution Report in respect of such Payment
Date) delivered to the Trustee no later than the Business Day prior to each
Payment Date.

 

183

 

  

(d)          The Collateral Manager may, in its sole discretion, elect to
irrevocably waive payment of any or all of any Collateral Management Fee
otherwise due on any Payment Date by notice to the Issuer, the Collateral
Administrator and the Trustee no later than the Determination Date immediately
prior to such Payment Date in accordance with the terms of Section 8(c) of the
Collateral Management Agreement. Any such Collateral Management Fee, once
waived, shall not thereafter become due and payable and any claim of the
Collateral Manager therein shall be extinguished.

 

(e)          Any amounts to be paid to the Issuer pursuant to the terms hereof
shall be paid by the Trustee or Paying Agent directly to an account of the
Issuer designated in writing by the Issuer (which account shall initially be as
set forth on Exhibit F hereof).

 

ARTICLE XII

 

SALE OF COLLATERAL OBLIGATIONS;
PURCHASE OF ADDITIONAL COLLATERAL OBLIGATIONS

 

Section 12.1         Sales of Collateral Obligations. Subject to the
satisfaction of the conditions specified in Section 12.3, the Collateral Manager
on behalf of the Issuer may (except as otherwise specified in this Section 12.1)
direct the Trustee to sell and the Trustee shall sell on behalf of the Issuer in
the manner directed by the Collateral Manager any Collateral Obligation or
Equity Security if, as certified by the Collateral Manager, such sale meets the
requirements of any one of paragraphs (a) through (h) of this Section 12.1
(subject in each case to any applicable requirement of disposition under
Section 12.1(h) and provided that if an Event of Default has occurred and is
continuing, the Collateral Manager may not direct the Trustee to sell any
Collateral Obligation or Equity Security pursuant to Section 12.1(e), Section
12.1(f) or Section 12.1(g)). For purposes of this Section 12.1, the Sale
Proceeds of a Collateral Obligation sold by the Issuer shall include any
Principal Financed Accrued Interest received in respect of such sale.

 

(a)          Credit Risk Obligations. The Collateral Manager may direct the
Trustee to sell any Credit Risk Obligation at any time without restriction.

 

(b)          Credit Improved Obligations. The Collateral Manager may direct the
Trustee to sell any Credit Improved Obligation either:

 

(i)          at any time if (A) the Sale Proceeds from such sale are at least
equal to the outstanding principal balance (or, in the case of any Discount
Obligation, the purchase price, excluding accrued interest expressed as a
percentage of par and multiplied by the outstanding principal balance thereof)
of such Credit Improved Obligation or (B) after giving effect to such sale, the
Adjusted Collateral Principal Amount (excluding the Collateral Obligation being
sold but including, without duplication, the anticipated net proceeds of such
sale) will be at least equal to the Reinvestment Target Par Balance; or

 

184

 

  

(ii)         solely during the Reinvestment Period, if the Collateral Manager
reasonably believes prior to such sale that either (A) after giving effect to
such sale and subsequent reinvestment, the Adjusted Collateral Principal Amount
(excluding the Collateral Obligation being sold but including, without
duplication, the Collateral Obligation being purchased and the anticipated cash
proceeds, if any, of such sale that are not applied to the purchase of such
additional Collateral Obligation) will be at least equal to the Reinvestment
Target Par Balance, or (B) it will be able to enter into binding commitments to
reinvest all or a portion of the proceeds of such sale, in compliance with the
Investment Criteria, in one or more additional Collateral Obligations with an
aggregate outstanding principal balance at least equal to the outstanding
principal balance (or, in the case of any Discount Obligation, the purchase
price, excluding accrued interest expressed as a percentage of par and
multiplied by the outstanding principal balance thereof) of such Credit Improved
Obligation within 20 Business Days of such sale.

 

(c)          Defaulted Obligations. The Collateral Manager may direct the
Trustee to sell any Defaulted Obligation at any time without restriction. With
respect to each Defaulted Obligation that has not been sold or terminated within
three years after becoming a Defaulted Obligation, the Market Value, Principal
Balance and outstanding principal balance of such Defaulted Obligation shall be
deemed to be zero.

 

(d)          Equity Securities. The Collateral Manager may direct the Trustee to
sell any Equity Security at any time without restriction and shall use its
commercially reasonable efforts to effect the sale of any Equity Security,
regardless of price:

 

(i)          within three years after receipt, if such Equity Security is (A)
received upon the conversion of a Defaulted Obligation, or (B) received in an
exchange initiated by the Obligor to avoid bankruptcy; and

 

(ii)         within 45 days after receipt, if such Equity Security constitutes
Margin Stock, unless such sale is prohibited by applicable law, in which case
such Equity Security shall be sold as soon as such sale is permitted by
applicable law.

 

(e)          Optional Redemption. After the Issuer has notified the Trustee of
an Optional Redemption of the Notes in accordance with Section 9.2, if necessary
to effect such Optional Redemption, the Collateral Manager shall direct the
Trustee to sell (which sale may be through participation or other
arrangement) all or a portion of the Collateral Obligations if the requirements
of Article IX (including the certification requirements of Section 9.4(e)(ii),
if applicable) are satisfied. If any such sale is made through participations,
the Issuer shall use reasonable efforts to cause such participations to be
converted to assignments within six months after the sale.

 

(f)          Tax Redemption. After a Majority of an Affected Class has directed
(by a written direction delivered to the Trustee) or the Issuer has directed (by
a written direction delivered to the Trustee) a Tax Redemption, the Collateral
Manager shall, if necessary to effect such Tax Redemption, direct the Trustee to
sell (which sale may be through participation or other arrangement) of all or a
portion of the Collateral Obligations if the requirements of Article IX
(including the certification requirements of Section 9.4(e)(ii), if
applicable) are satisfied. If any such sale is made through participations, the
Issuer shall use reasonable efforts to cause such participations to be converted
to assignments within six months after the sale.

 

185

 

  

(g)          Discretionary Sales. During the Reinvestment Period, the Collateral
Manager may direct the Trustee to sell any Collateral Obligation at any time
other than during a Restricted Trading Period if, commencing with the first
calendar year after the Closing Date, total sales pursuant to this Section
12.1(g) (measured by the par amount of all Collateral Obligations disposed of)
during the preceding 12-month period do not exceed (i) during the first calendar
year following the Closing Date, 40% of the aggregate par amount of all
Collateral Obligations and (ii) thereafter, 30% of the aggregate par amount of
all Collateral Obligations (in each case, measured as of the first day of such
12-month period); provided that for purposes of determining the percentage of
Collateral Obligations sold pursuant to this Section 12.1(g) during any such
period, the amount of Collateral Obligations so sold shall be reduced to the
extent of any purchases of (or irrevocable commitments to purchase) Collateral
Obligations of the same Obligor (which are pari passu or senior to such sold
Collateral Obligations) occurring within 45 Business Days of such sale, so long
as any such sale pursuant to this Section 12.1(g) of a Collateral Obligation was
entered into with the intention of purchasing such Collateral Obligations of the
same Obligor.

 

(h)          Mandatory Sales. The Collateral Manager on behalf of the Issuer
shall use its commercially reasonable efforts to effect the sale (regardless of
price) of any Collateral Obligation that (i) no longer meets the criteria
described in clause (vi) of the definition of “Collateral Obligation”, within 18
months after the failure of such Collateral Obligation to meet any such criteria
and (ii) no longer meets the criteria described in clause (v) of the definition
of “Collateral Obligation” within 45 days after the failure of such Collateral
Obligation to meet either such criteria.

 

(i)           Unsaleable Assets. After the Reinvestment Period (without regard
to whether an Event of Default has occurred):

 

(i)          Notwithstanding any other restriction in this Section 12.1, at the
direction of the Collateral Manager, the Trustee, at the expense of the Issuer,
shall conduct an auction of Unsaleable Assets in accordance with the procedures
described in clause (ii). The Trustee may retain an agent to perform the
obligations set forth in this Section 12.1(i).

 

(ii)         Promptly after receipt of written notice from the Collateral
Manager of an auction of Unsaleable Assets, the Trustee will forward a notice in
the Issuer’s name (prepared by the Collateral Manager) to the Holders, the
holders of the Interests and each Rating Agency, setting forth in reasonable
detail a description of each Unsaleable Asset and the following auction
procedures:

 

186

 

  

(A)         Any Holder may submit a written bid to purchase one or more
Unsaleable Assets no later than the date specified in the auction notice (which
shall be at least 15 Business Days after the date of such notice).

 

(B)         Each bid must include an offer to purchase for a specified amount of
cash on a proposed settlement date no later than 20 Business Days after the date
of the auction notice.

 

(C)         If no Holder submits such a bid, unless delivery in kind is not
legally or commercially practicable and subject to any transfer restrictions
(including minimum denominations), the Trustee shall provide notice thereof to
each Holder and offer to deliver (at no cost to the Trustee or Holder) a pro
rata portion of each unsold Unsaleable Asset to the Holders of the Class with
the highest priority or the holders of the Interests, as applicable, that
provide delivery instructions to the Trustee on or before the date specified in
such notice. To the extent that minimum denominations do not permit a pro rata
distribution, the Trustee shall distribute the Unsaleable Assets on a pro rata
basis to the extent possible and the Issuer or the Collateral Manager shall
select by lottery the Holder to whom the remaining amount will be delivered. The
Trustee shall use commercially reasonable efforts to effect delivery of such
interests.

 

(D)         If no such Holder provides delivery instructions to the Trustee, the
Trustee shall promptly notify the Collateral Manager and offer to deliver (at no
cost to the Trustee) the Unsaleable Asset to the Collateral Manager. If the
Collateral Manager declines such offer, the Collateral Manager (on behalf of the
Issuer) shall direct action to dispose of the Unsaleable Asset, which may be by
donation to a charity, abandonment or other means, and the Trustee (at no
expense to the Trustee) shall take such action as so directed.

 

(E)         The Trustee shall have no duty, obligation or responsibility with
respect to the sale of any Unsaleable Asset other than upon the instruction of
the Collateral Manager.

 

(j)          The Collateral Manager may direct the Trustee at any time without
restriction to sell any Collateral Obligation that (i) has a Material Covenant
Default or (ii) becomes subject to (A) a proposed Specified Amendment or (B) a
proposed Maturity Amendment that fails to satisfy the criteria required
hereunder to allow the Issuer (or the Collateral Manager on the Issuer’s behalf)
to vote in favor of such Maturity Amendment.

 

(k)          After the Collateral Manager has notified the Issuer and the
Trustee of a Clean-Up Call Redemption (or the Issuer has notified the Collateral
Manager and the Trustee) in accordance with Section ‎9.9, the Collateral
Obligations may be sold in accordance with the provisions of Section ‎9.9
without regard to the limitations in this Section ‎12.1 by directing the Trustee
to effect such sale; provided that the Sale Proceeds therefrom are used for the
purposes specified in Section ‎9.9 (and applied pursuant to the Priority of
Payments).

 

187

 

  

Section 12.2         Purchase of Additional Collateral Obligations. On any date
during the Reinvestment Period, the Collateral Manager on behalf of the Issuer
may, subject to the other requirements in the Indenture, direct the Trustee to
invest Principal Proceeds, proceeds of Additional Notes issued pursuant to
Section 2.13 and 3.2, amounts on deposit in the Ramp-Up Account and the
Supplemental Reserve Account and Principal Financed Accrued Interest, and the
Trustee shall invest such Principal Proceeds and other amounts in accordance
with such direction. After the Reinvestment Period, the Collateral Manager shall
not direct the Trustee to invest any amounts on behalf of the Issuer; provided
that cash on deposit in any Account (other than the Payment Account) may be
invested in Eligible Investments following the Reinvestment Period.

 

(a)          Investment during the Reinvestment Period. During the Reinvestment
Period, no obligation may be purchased by the Issuer unless each of the
following criteria are satisfied as of the date the Collateral Manager commits
on behalf of the Issuer to make such purchase, in each case as determined by the
Collateral Manager after giving effect to such purchase and all other sales or
purchases previously or simultaneously committed to; provided that the criteria
set forth in clauses (iii) and (iv) below need only be satisfied with respect to
purchases of Collateral Obligations occurring on or after the Effective Date
(such criteria collectively, the “Investment Criteria”):

 

(i)          such obligation is a Collateral Obligation;

 

(ii)         if the commitment to make such purchase occurs on or after the
Effective Date (or, in the case of the Interest Coverage Tests, on or after the
Determination Date occurring immediately prior to the second Payment Date), each
Coverage Test will be satisfied, or if not satisfied, such Coverage Test will be
maintained or improved;

 

(iii)        (A) in the case of an additional Collateral Obligation purchased
with the proceeds from the sale of a Credit Risk Obligation or a Defaulted
Obligation, either (1) the aggregate outstanding principal balance of all
additional Collateral Obligations purchased with the proceeds from such sale
will at least equal the Sale Proceeds from such sale, (2) the aggregate
outstanding principal balance of the Collateral Obligations will be maintained
or increased (when compared to the aggregate outstanding principal balance of
the Collateral Obligations immediately prior to such sale) or (3) the Adjusted
Collateral Principal Amount (excluding the Collateral Obligation being sold but
including, without duplication, the Collateral Obligation being purchased and
the anticipated cash proceeds, if any, of such sale that are not applied to the
purchase of such additional Collateral Obligation) will be at least equal to the
Reinvestment Target Par Balance and (B) in the case of any other purchase of
additional Collateral Obligations purchased with the proceeds from the sale of a
Collateral Obligation, either (1) the aggregate outstanding principal balance of
the Collateral Obligations will be maintained or increased (when compared to the
aggregate outstanding principal balance of the Collateral Obligations
immediately prior to such sale) or (2) the Adjusted Collateral Principal Amount
(excluding the Collateral Obligation being sold but including, without
duplication, the Collateral Obligation being purchased and the anticipated cash
proceeds, if any, of such sale that are not applied to the purchase of such
additional Collateral Obligation) will be at least equal to the Reinvestment
Target Par Balance;

 

188

 

  

(iv)        either (A) each requirement or test, as the case may be, of the
Concentration Limitations and the Collateral Quality Tests (except, in the case
of an additional Collateral Obligation purchased with the proceeds from the sale
of a Credit Risk Obligation, a Defaulted Obligation or an Equity Security, the
S&P CDO Monitor Test) will be satisfied or (B) if any such requirement or test
was not satisfied immediately prior to such investment, such requirement or test
will be maintained or improved after giving effect to the investment; and

 

(v)         the date on which the Issuer (or the Collateral Manager on its
behalf) commits to purchase such Collateral Obligation occurs during the
Reinvestment Period.

 

If the Issuer has entered into a written trade ticket or other written binding
commitment to purchase a Collateral Obligation during the Reinvestment Period
which purchase is not scheduled to settle prior to the end of the Reinvestment
Period (such Collateral Obligation, a “Post-Reinvestment Period Settlement
Obligation”), such Post-Reinvestment Period Settlement Obligation shall be
treated as having been purchased by the Issuer prior to the end of the
Reinvestment Period for purposes of the Investment Criteria, and Principal
Proceeds received after the end of the Reinvestment Period may be applied to the
payment of the purchase price of such Post-Reinvestment Period Settlement
Obligation; provided, that the Collateral Manager believes, in its commercially
reasonable business judgment, that the settlement date with respect to such
purchase will occur within 45 Business Days of the date of the trade ticket or
other commitment to purchase such Collateral Obligations.Not later than the
Business Day immediately preceding the end of the Reinvestment Period, the
Collateral Manager shall deliver to the Trustee a schedule of Collateral
Obligations purchased by the Issuer with respect to which purchases the trade
date has occurred but the settlement date has not yet occurred and shall certify
to the Trustee that sufficient Principal Proceeds are available (including for
this purpose, cash on deposit in the Principal Collection Subaccount as well as
any Principal Proceeds received by the Issuer from the sale of Collateral
Obligations for which the trade date has already occurred but the settlement
date has not yet occurred) to effect the settlement of such Collateral
Obligation..

 

189

 

  

(b)          Trading Plan Period. For purposes of calculating compliance with
the Investment Criteria, at the election of the Collateral Manager in its sole
discretion, any proposed investment (whether a single Collateral Obligation or a
group of Collateral Obligations) identified by the Collateral Manager as such at
the time when compliance with the Investment Criteria is required to be
calculated (a “Trading Plan”) may be evaluated after giving effect to all sales
and reinvestments proposed to be entered into within the ten Business Days
following the date of determination of such compliance (such period, the
“Trading Plan Period”); provided that (w) no Trading Plan may result in the
purchase of Collateral Obligations having an Aggregate Principal Balance that
exceeds 5% of the Collateral Principal Amount as of the first day of the Trading
Plan Period, (x) no Trading Plan Period may include a Determination Date, (y) no
more than one Trading Plan may be in effect at any time during a Trading Plan
Period and (z) if on two occasions the Investment Criteria are satisfied
prospectively after giving effect to a Trading Plan but are not satisfied upon
the expiry of the related Trading Plan Period, the Investment Criteria shall not
at any time thereafter be evaluated by giving effect to a Trading Plan. The
Collateral Manager shall provide prior written notice to each Rating Agency, the
Trustee and the Collateral Administrator of (i) any Trading Plan, which notice
shall specify the proposed investments identified by the Collateral Manager for
acquisition as part of such Trading Plan and (ii) the occurrence of the event
described in clause (z) above. The Trustee hereby agrees to post a notice
received from the Collateral Manager of any Trading Plan entered into by the
Issuer and provided to the Trustee by the Collateral Manager on the Trustee’s
website as set forth in Section 10.7(g).

 

(c)          Certification by Collateral Manager. Not later than the Cut-Off
Date for any Collateral Obligation purchased in accordance with this
Section 12.2, the Collateral Manager shall deliver by e-mail or other electronic
transmission to the Trustee and the Collateral Administrator an Officer’s
certificate of the Collateral Manager certifying that such purchase complies
with this Section 12.2 and Section 12.3.

 

(d)          Investment in Eligible Investments. Cash on deposit in any Account
(other than the Payment Account) may be invested at any time in Eligible
Investments in accordance with Article X.

 

(e)          Maturity Amendments. The Issuer (or the Collateral Manager on the
Issuer’s behalf) may not vote in favor of a Maturity Amendment unless, as
determined by the Collateral Manager:

 

(i)          (A) the Weighted Average Life Test will be satisfied after giving
effect to such Maturity Amendment or (B) if the Weighted Average Life Test was
not satisfied immediately prior to giving effect to such Maturity Amendment, the
level of compliance with the Weighted Average Life Test will be improved or
maintained after giving effect to such Maturity Amendment, in each case after
giving effect to any Trading Plan in effect during the applicable Trading Plan
Period and

 

(ii)         the extended maturity date of such Collateral Obligation would not
be later than the Stated Maturity of the Notes.

 

For the avoidance of doubt, after giving effect to such Maturity Amendment, the
Collateral Obligation that is the subject of such Maturity Amendment must
satisfy the definition of Collateral Obligation (other than clause (xvi)
thereof).

 

190

 

  

Section 12.3         Conditions Applicable to All Sale and Purchase
Transactions. (a) Any transaction effected under this Article XII or in
connection with the acquisition, disposition or substitution of any Asset shall
be conducted on an arm’s length basis and, if effected with a Person Affiliated
with the Collateral Manager (or with an account or portfolio for which the
Collateral Manager or any of its Affiliates serves as investment adviser), shall
be effected on terms no less favorable to the Issuer than would be the case if
such Person were not so Affiliated; provided that in the case of any Collateral
Obligation sold or otherwise transferred to a Person so Affiliated, the
Collateral Manager shall obtain either (x) bids for such Collateral Obligation
from three unaffiliated loan market participants (or, if the Collateral Manager
is unable to obtain bids from three such participants, then such lesser number
of unaffiliated loan market participants from which the Collateral Manager can
obtain bids using efforts consistent with the Collateral Manager Standard), or
(y) if the Collateral Manager is unable to obtain any bids for such Collateral
Obligation from an unaffiliated loan market participant, a Valuation of the
Collateral Obligation (the highest bid provided by an unaffiliated loan market
participant described in clause (x) or the fair market value established by the
Valuation described in clause (y), (the “Applicable Qualified Valuation”)), and
such Affiliate shall acquire such Collateral Obligation for a price equal to the
price established by such Applicable Qualified Valuation; provided further that
an aggregate amount of Collateral Obligations not exceeding 15% of the Net
Purchased Loan Balance may be sold or otherwise transferred to the Transferor
pursuant hereto at a price greater than the Applicable Qualified Valuation, but
no greater than the Transfer Deposit Amount (and to the extent such Transfer
Deposit Amount exceeds the fair market value of any such Collateral Obligation,
such excess shall be deemed to be a capital contribution from the Transferor to
the Issuer); provided further that the Trustee shall have no responsibility to
oversee compliance with this paragraph by the other parties.

 

(b)          Upon any acquisition of a Collateral Obligation pursuant to this
Article XII, all of the Issuer’s right, title and interest to the Asset or
Assets shall be Granted to the Trustee pursuant to this Indenture, such Asset or
Assets shall be Delivered to the Custodian, and, if applicable, the Custodian
shall receive such Asset or Assets. The Trustee shall also receive, not later
than the Cut-Off Date, an Officer’s certificate of the Issuer containing the
statements set forth in Section 3.1(viii); provided that such requirement shall
be satisfied, and such statements shall be deemed to have been made by the
Issuer, in respect of such acquisition by the delivery to the Trustee of a trade
ticket in respect thereof that is signed by a Responsible Officer of the
Collateral Manager.

 

(c)          Notwithstanding anything contained in this Article XII or Article V
to the contrary, the Issuer shall have the right to effect any sale of any Asset
or purchase of any Collateral Obligation (1) with the consent of Noteholders
evidencing at least (i) with respect to purchases or optional repurchases or
substitutions during the Reinvestment Period and sales during or after the
Reinvestment Period, 75% of the Aggregate Outstanding Amount of each Class of
Notes and (ii) with respect to purchases or optional repurchases or
substitutions after the Reinvestment Period, 100% of the Aggregate Outstanding
Amount of each Class of Notes and (2) of which each Rating Agency and the
Trustee has been notified.

 

(d)          Notwithstanding anything contained in this Article XII or Article V
to the contrary, upon the occurrence and during the continuance of an
Enforcement Event, the Issuer shall not have the right to effect any sale of any
Asset or purchase of any Collateral Obligation without the consent of a Majority
of the Controlling Class.

 

191

 

  

ARTICLE XIII

 

Noteholders’ Relations

 

Section 13.1         Subordination. (a) Anything in this Indenture or the Notes
to the contrary notwithstanding, the Holders of each Class of Notes that
constitute a Junior Class agree for the benefit of the Holders of the Notes of
each Priority Class with respect to such Junior Class that such Junior Class
shall be subordinate and junior to the Notes of each such Priority Class to the
extent and in the manner expressly set forth in the Priority of Payments.

 

(b)          The Holders of each Class of Notes and beneficial owners of each
Class of Notes agree, for the benefit of all Holders of each Class of Notes and
beneficial owners of each Class of Notes, not to cause the filing of a petition
in bankruptcy, insolvency or a similar proceeding in the United States or any
other jurisdiction against the Issuer until the payment in full of all Notes and
the expiration of a period equal to one year and one day or, if longer, the
applicable preference period then in effect plus one day, following such payment
in full.

 

(c)          The Issuer shall timely file an answer and any other appropriate
pleading objecting to (i) the institution of any Proceeding in bankruptcy,
insolvency or other similar proceeding in the United States or any other
jurisdiction to have the Issuer adjudicated as bankrupt or insolvent or (ii) the
filing of any petition seeking relief, reorganization, arrangement, adjustment
or composition of or in respect of the Issuer under applicable Bankruptcy Code
or other applicable law.  The reasonable fees, costs, charges and expenses
incurred by the Issuer (including reasonable attorneys’ fees and expenses) in
connection with taking any such action shall be payable as “Administrative
Expenses.”

 

Section 13.2         Standard of Conduct. In exercising any of its or their
voting rights, rights to direct and consent or any other rights as a Holder
under this Indenture, a Holder or Holders shall not have any obligation or duty
to any Person or to consider or take into account the interests of any Person
and shall not be liable to any Person for any action taken by it or them or at
its or their direction or any failure by it or them to act or to direct that an
action be taken, without regard to whether such action or inaction benefits or
adversely affects any Holder, the Issuer, or any other Person, except for any
liability to which such Holder may be subject to the extent the same results
from such Holder’s taking or directing an action, or failing to take or direct
an action, in bad faith or in violation of the express terms of this Indenture.

 

ARTICLE XIV

 

MISCELLANEOUS

 

Section 14.1         Form of Documents Delivered to Trustee. In any case where
several matters are required to be certified by, or covered by an opinion of,
any specified Person, it is not necessary that all such matters be certified by,
or covered by the opinion of, only one such Person, or that they be so certified
or covered by only one document, but one such Person may certify or give an
opinion with respect to some matters and one or more other such Persons as to
other matters, and any such Person may certify or give an opinion as to such
matters in one or several documents.

 

192

 

  

Any certificate or opinion of an Officer of the Issuer or the Collateral Manager
may be based, insofar as it relates to legal matters, upon a certificate or
opinion of, or representations by, counsel (provided that such counsel is a
nationally or internationally recognized and reputable law firm, one or more of
the partners of which are admitted to practice before the highest court of any
State of the United States or the District of Columbia which law firm may,
except as otherwise expressly provided herein, be counsel for the Issuer),
unless such Officer knows, or should know, that the certificate or opinion or
representations with respect to the matters upon which such certificate or
opinion is based are erroneous. Any such certificate of an Officer of the Issuer
or the Collateral Manager or Opinion of Counsel may be based, insofar as it
relates to factual matters, upon a certificate or opinion of, or representations
by, the Issuer, the Collateral Manager or any other Person (on which the Trustee
shall be entitled to rely), stating that the information with respect to such
factual matters is in the possession of the Issuer, the Collateral Manager or
such other Person, unless such Officer of the Issuer or the Collateral Manager
or such counsel knows that the certificate or opinion or representations with
respect to such matters are erroneous. Any Opinion of Counsel may also be based,
insofar as it relates to factual matters, upon a certificate or opinion of, or
representations by, an Officer of the Collateral Manager, the Issuer, stating
that the information with respect to such matters is in the possession of the
Collateral Manager, the Issuer, unless such counsel knows that the certificate
or opinion or representations with respect to such matters are erroneous.

 

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

 

Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default or Event of Default is a condition precedent to the
taking of any action by the Trustee at the request or direction of the Issuer,
then notwithstanding that the satisfaction of such condition is a condition
precedent to the Issuer’s right to make such request or direction, the Trustee
shall be protected in acting in accordance with such request or direction if it
does not have knowledge of the occurrence and continuation of such Default or
Event of Default as provided in Section 6.1(d).

 

The Bank (in any capacity under the Transaction Documents) agrees to accept and
act upon instructions or directions pursuant to the Transaction Documents sent
by unsecured email or facsimile transmission or other similar unsecured
electronic methods; provided that any Person providing such instructions or
directions shall provide to the Bank an incumbency certificate listing
authorized persons designated to provide such instructions or directions, which
incumbency certificate shall be amended whenever a person is added or deleted
from the listing. If such person elects to give the Bank email or facsimile
instructions (or instructions by a similar electronic method) and the Bank in
its discretion elects to act upon such instructions, the Bank’s reasonable
understanding of such instructions shall be deemed controlling. The Bank shall
not be liable for any losses, costs or expenses arising directly or indirectly
from the Bank’s reliance upon and compliance with such instructions
notwithstanding such instructions conflicting with or being inconsistent with a
subsequent written instruction. Any person providing such instructions
acknowledges and agrees that there may be more secure methods of transmitting
such instructions than the method(s) selected by it and agrees that the security
procedures (if any) to be followed in connection with its transmission of such
instructions provide to it a commercially reasonable degree of protection in
light of its particular needs and circumstances.

 

193

 

  

Section 14.2         Acts of Holders. (a) Any request, demand, authorization,
direction, notice, consent, waiver or other action provided by this Indenture to
be given or taken by Holders may be embodied in and evidenced by one or more
instruments of substantially similar tenor signed by such Holders in person or
by an agent duly appointed in writing; and, except as herein otherwise expressly
provided, such action shall become effective when such instrument or instruments
are delivered to the Trustee, and, where it is hereby expressly required, to the
Issuer. Such instrument or instruments (and the action or actions embodied
therein and evidenced thereby) are herein sometimes referred to as the “Act” of
the Holders signing such instrument or instruments. Proof of execution of any
such instrument or of a writing appointing any such agent shall be sufficient
for any purpose of this Indenture and conclusive in favor of the Trustee and the
Issuer, if made in the manner provided in this Section 14.2.

 

(b)          The fact and date of the execution by any Person of any such
instrument or writing may be proved in any manner which the Trustee reasonably
deems sufficient.

 

(c)          The principal amount or face amount, as the case may be, and
registered numbers of Notes held by any Person, and the date of such Person’s
holding the same, shall be proved by the Register or shall be provided by
certification by such Holder.

 

(d)          Any request, demand, authorization, direction, notice, consent,
waiver or other action by the Holder of any Notes shall bind the Holder (and any
transferee thereof) of such and of every Note issued upon the registration
thereof or in exchange therefor or in lieu thereof, in respect of anything done,
omitted or suffered to be done by the Trustee or the Issuer in reliance thereon,
whether or not notation of such action is made upon such Note.

 

(e)          Notwithstanding anything herein to the contrary, a holder of a
beneficial interest in a Global Note will have the right to receive access to
reports on the Trustee’s website and will be entitled to exercise rights to
vote, give consents and directions which holders of the related Class of Notes
are entitled to give under the Indenture upon delivery of a beneficial ownership
certificate (a “Beneficial Ownership Certificate”) to the Trustee which
certifies (i) that such Person is a beneficial owner of an interest in a Global
Note, (ii) the amount and Class of Notes so owned, and (iii) that such Person
will notify the Trustee when it sells all or a portion of its beneficial
interest in such Class of Notes. A separate Beneficial Ownership Certificate
must be delivered each time any such vote, consent or direction is given;
provided that, nothing shall prevent the Trustee from requesting additional
information and documentation with respect to any such beneficial owner;
provided further that the Trustee shall be entitled to conclusively rely on the
accuracy and the currency of each Beneficial Ownership Certificate and shall not
be required to obtain any further information in this regard.

 

194

 

  

Section 14.3         Notices, etc., to Trustee, the Issuer, the Collateral
Manager, the Initial Purchaser, the Collateral Administrator, the Paying Agent
and each Rating Agency. (a) Any request, demand, authorization, direction,
instruction, order, notice, consent, waiver or Act of Noteholders or other
documents or communication provided or permitted by this Indenture to be made
upon, given, e-mailed or furnished to, or filed with:

 

(i)          the Trustee shall be sufficient for every purpose hereunder if
made, given, furnished or filed in writing to and mailed, by certified mail,
return receipt requested, hand delivered, sent by overnight courier service
guaranteeing next day delivery, by electronic mail, or by facsimile in legible
form, to the Trustee addressed to it at its applicable Corporate Trust Office,
or at any other address previously furnished in writing to the other parties
hereto by the Trustee, and executed by a Responsible Officer of the entity
sending such request, demand, authorization, direction, instruction, order,
notice, consent, waiver or other document; provided that any demand,
authorization, direction, instruction, order, notice, consent, waiver or other
document sent to Wells Fargo Bank, National Association (in any capacity
hereunder) will be deemed effective only upon receipt thereof by Wells Fargo
Bank, National Association;

 

(ii)         the Issuer shall be sufficient for every purpose hereunder (unless
otherwise herein expressly provided) if in writing and mailed, first class
postage prepaid, hand delivered, sent by overnight courier service or by
facsimile in legible form, to the Issuer addressed to it at c/o Puglisi &
Associates, 850 Library Avenue, Suite 204, Newark, Delaware 19711 or at any
other address previously furnished in writing to the other parties hereto by the
Issuer with a copy to the Collateral Manager at its address below;

 

(iii)        the Initial Purchaser shall be sufficient for every purpose
hereunder if in writing and mailed, first class postage prepaid, hand delivered,
sent by overnight courier service or by e-mail, addressed to Wells Fargo
Securities LLC, Duke Energy Center, 550 South Tryon Street, 5th Floor, MAC
D1086-051 Charlotte, North Carolina 28202, facsimile no. (704) 715-0067,
Attention: Mary Katherine DuBose, or at any other address previously furnished
in writing to the Issuer and the Trustee by the Initial Purchaser;

 

(iv)        the Collateral Administrator shall be sufficient for every purpose
hereunder if in writing and mailed, first class postage prepaid, hand delivered,
sent by overnight courier service or by facsimile in legible form, to the
Collateral Administrator addressed to it at the Corporate Trust Office,
facsimile no.: (443) 367-3986, CDO Trust Services – Golub Capital BDC CLO 2014
LLC or at any other address previously furnished in writing to the other parties
hereto;

 

(v)         the Collateral Manager shall be sufficient for every purpose
hereunder if in writing and mailed, first class postage prepaid, hand delivered,
sent by overnight courier service or by facsimile in legible form, to the
Collateral Manager addressed to it at 150 South Wacker Drive, Suite 800,
Chicago, Illinois 60606, Attention: David Golub, facsimile No. (312) 201-9167 or
at any other address previously furnished in writing to the parties hereto; and

 

195

 

  

(vi)        the Rating Agencies shall be sufficient for every purpose hereunder
(unless otherwise herein expressly provided) if in writing and mailed, first
class postage prepaid, hand delivered, sent by overnight courier service to each
Rating Agency addressed to it at Moody’s Investors Service, Inc., 7 World Trade
Center, New York, New York 10007, Attention: CBO/CLO Monitoring or by email to
cdomonitoring@moodys.com and Standard & Poor’s, 55 Water Street, 41st Floor, New
York, New York 10041-0003 or by facsimile in legible form to facsimile no.
(212) 438 2655, Attention: Structured Credit – CDO Surveillance or by electronic
copy to CDO_Surveillance@standardandpoors.com; provided that (x) in respect of
any request to S&P for a confirmation of its Initial Ratings of the Notes
pursuant to Section 7.18(c), such request must be submitted by email to
CDOEffectiveDatePortfolios@standardandpoors.com and (y) in respect of any
application for a ratings estimate by S&P in respect of a Collateral Obligation,
Information must be submitted to creditestimates@standardandpoors.com.

 

(b)          If any provision herein calls for any notice or document to be
delivered simultaneously to the Trustee and any other Person, the Trustee’s
receipt of such notice or document shall entitle the Trustee to assume that such
notice or document was delivered to such other Person or entity unless otherwise
expressly specified herein.

 

(c)          Notwithstanding any provision to the contrary contained herein or
in any agreement or document related thereto, any report, statement or other
information required to be provided by the Issuer or the Trustee (except
information required to be provided to the Irish Stock Exchange) may be provided
by providing access to a website containing such information.

 

Section 14.4         Notices to Holders; Waiver. Except as otherwise expressly
provided herein, where this Indenture provides for notice to Holders of any
event,

 

(a)          such notice shall be sufficiently given to Holders if in writing
and mailed, first class postage prepaid, or by overnight delivery service (or,
in the case of Holders of Global Notes, e-mailed to DTC), to each Holder
affected by such event, at the address of such Holder as it appears in the
Register, not earlier than the earliest date and not later than the latest date
prescribed for the giving of such notice; and

 

(b)          such notice shall be in the English language.

 

Such notices will be deemed to have been given on the date of such mailing.

 

Where this Indenture provides for notice to holders of Interests, such notice
shall be sufficiently given if in writing and mailed, first class postage
prepaid, or by overnight delivery service to Issuer, or by electronic mail
transmission, at the Issuer’s address pursuant to Section 14.3 hereof with a
copy to the Collateral Manager. The Issuer (or the Collateral Manager on its
behalf) shall forward all notices received pursuant to the preceding sentence to
the holders of Interests. The Issuer (or the Collateral Manager on its behalf)
shall provide notice and a consent solicitation package to each holder of an
Interest to the extent that such holder’s consent or approval is required
hereunder. The Issuer (or the Collateral Manager on its behalf) shall provide
written notice to the Trustee confirming any such approval or consent obtained
from the requisite holders of the Interests.

 

196

 

  

Notwithstanding clause (a) above, a Holder may give the Trustee a written notice
that it is requesting that notices to it be given by electronic mail or by
facsimile transmissions and stating the electronic mail address or facsimile
number for such transmission. Thereafter, the Trustee shall give notices to such
Holder by electronic mail or facsimile transmission, as so requested; provided
that if such notice also requests that notices be given by mail, then such
notice shall also be given by mail in accordance with clause (a) above. Notices
for Holders may also be posted to the Trustee’s internet website.

 

Subject to the requirements of Section 14.15, the Trustee will deliver to the
Holders any information or notice relating to this Indenture requested to be so
delivered by at least 25% of the Holders of any Class of Notes (by Aggregate
Outstanding Amount), at the expense of the Issuer; provided that the Trustee may
decline to send any such notice that it reasonably determines to be contrary to
(i) any of the terms of this Indenture, (ii) any duty or obligation that the
Trustee may have hereunder or (iii) applicable law. The Trustee may require the
requesting Holders to comply with its standard verification policies in order to
confirm Noteholder status.

 

Neither the failure to mail any notice, nor any defect in any notice so mailed,
to any particular Holder shall affect the sufficiency of such notice with
respect to other Holders. In case by reason of the suspension of regular mail
service as a result of a strike, work stoppage or similar activity or by reason
of any other cause it shall be impracticable to give such notice by mail of any
event to Holders when such notice is required to be given pursuant to any
provision of this Indenture, then such notification to Holders as shall be made
with the approval of the Trustee shall constitute a sufficient notification to
such Holders for every purpose hereunder.

 

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Holders shall be filed with the Trustee but such filing
shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.

 

Section 14.5         Effect of Headings and Table of Contents. The Article and
Section headings herein (including those used in cross-references herein) and
the Table of Contents are for convenience only and shall not affect the
construction hereof.

 

Section 14.6         Successors and Assigns. All covenants and agreements herein
by the Issuer shall bind its successors and assigns, whether so expressed or
not.

 

197

 

  

Section 14.7         Severability. If any term, provision, covenant or condition
of this Indenture or the Notes, or the application thereof to any party hereto
or any circumstance, is held to be unenforceable, invalid or illegal (in whole
or in part) for any reason (in any relevant jurisdiction), the remaining terms,
provisions, covenants and conditions of this Indenture or the Notes, modified by
the deletion of the unenforceable, invalid or illegal portion (in any relevant
jurisdiction), will continue in full force and effect, and such
unenforceability, invalidity, or illegality will not otherwise affect the
enforceability, validity or legality of the remaining terms, provisions,
covenants and conditions of this Indenture or the Notes, as the case may be, so
long as this Indenture or the Notes, as the case may be, as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the deletion of such portion of this
Indenture or the Notes, as the case may be, will not substantially impair the
respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties.

 

Section 14.8         Benefits of Indenture. Except as otherwise expressly set
forth in this Indenture, nothing herein or in the Notes, expressed or implied,
shall give to any Person, other than the parties hereto and their successors
hereunder, the Collateral Manager, the Collateral Administrator, the Holders of
the Notes and (to the extent provided herein) the other Secured Parties any
benefit or any legal or equitable right, remedy or claim under this Indenture.

 

Section 14.9         Legal Holidays. If the date of any Payment Date, Redemption
Date or Stated Maturity shall not be a Business Day, then notwithstanding any
other provision of the Notes or this Indenture, payment need not be made on such
date, but may be made on the next succeeding Business Day with the same force
and effect as if made on the nominal date of any such Payment Date, Redemption
Date or Stated Maturity date.

 

Section 14.10       Governing Law. This Indenture shall be construed in
accordance with, and this Indenture and any matters arising out of or relating
in any way whatsoever to this Indenture (whether in contract, tort or
otherwise), shall be governed by, the law of the State of New York.

 

Section 14.11       Submission to Jurisdiction. With respect to any suit, action
or proceedings relating to this Indenture or any matter between the parties
arising under or in connection with this Indenture (“Proceedings”), each party
irrevocably: (i) submits to the non-exclusive jurisdiction of the Supreme Court
of the State of New York sitting in the Borough of Manhattan and the United
States District Court for the Southern District of New York, and any appellate
court from any thereof; and (ii) waives any objection which it may have at any
time to the laying of venue of any Proceedings brought in any such court, waives
any claim that such Proceedings have been brought in an inconvenient forum and
further waives the right to object, with respect to such Proceedings, that such
court does not have any jurisdiction over such party. Nothing herein precludes
any of the parties from bringing Proceedings in any other jurisdiction, nor will
the bringing of Proceedings in any one or more jurisdictions preclude the
bringing of Proceedings in any other jurisdiction.

 

Section 14.12       Waiver of Jury Trial. EACH OF THE ISSUER, THE HOLDERS AND
THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS INDENTURE, THE NOTES OR THE TRANSACTIONS
CONTEMPLATED HEREBY. Each party hereby (i) certifies that no representative,
agent or attorney of the other has represented, expressly or otherwise, that the
other would not, in the event of a Proceeding, seek to enforce the foregoing
waiver and (ii) acknowledges that it has been induced to enter into this
Indenture by, among other things, the mutual waivers and certifications in this
paragraph.

 

198

 

  

Section 14.13       Counterparts. This Indenture (and each amendment,
modification and waiver in respect of it) may be executed and delivered in
counterparts (including by e-mail (.pdf) or facsimile transmission), each of
which will be deemed an original, and all of which together constitute one and
the same instrument. Delivery of an executed counterpart signature page of this
Indenture by e-mail (.pdf) or facsimile shall be effective as delivery of a
manually executed counterpart of this Indenture.

 

Section 14.14       Acts of Issuer. Any report, information, communication,
request, demand, authorization, direction, notice, consent, waiver or other
action provided by this Indenture to be given or performed by the Issuer shall
be effective if given or performed by the Issuer or by the Collateral Manager on
the Issuer’s behalf.

 

The Issuer agrees to coordinate with the Collateral Manager with respect to any
communication to a Rating Agency and to comply with the provisions of this
Section 14.14 and Section 14.17, unless otherwise agreed to in writing by the
Collateral Manager.

 

Section 14.15        Confidential Information. (a) The Trustee, the Collateral
Administrator and each Holder of Notes will maintain the confidentiality of all
Confidential Information in accordance with procedures adopted by such Person in
good faith to protect Confidential Information of third parties delivered to
such Person; provided that such Person may deliver or disclose Confidential
Information to: (i) such Person’s directors, trustees, officers, employees,
agents, attorneys and affiliates who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 14.15 and
to the extent such disclosure is reasonably required for the administration of
this Indenture, the matters contemplated hereby or the investment represented by
the Notes; (ii) such Person’s legal advisors, financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 14.15 and
to the extent such disclosure is reasonably required for the administration of
this Indenture, the matters contemplated hereby or the investment represented by
the Notes; (iii) any other Holder, or any of the other parties to the Indenture,
the Collateral Management Agreement or the Collateral Administration Agreement;
(iv) except for Specified Obligor Information, any Person of the type that would
be, to such Person’s knowledge, permitted to acquire Notes in accordance with
the requirements of Section 2.5 hereof to which such Person sells or offers to
sell any such Note or any part thereof (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 14.15); (v) except for Specified Obligor Information,
any other Person from which such former Person offers to purchase any security
of the Issuer (if such other Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by the provisions of this Section
14.15); (vi) any federal or state or other regulatory, governmental or judicial
authority having jurisdiction over such Person; (vii) the National Association
of Insurance Commissioners or any similar organization, or any nationally
recognized rating agency that requires access to information about the
investment portfolio of such Person, reinsurers and liquidity and credit
providers that agree to hold confidential the Confidential Information
substantially in accordance with this Section 14.15; (viii)  Moody’s or S&P
(subject to Section 14.17); (ix) any other Person with the consent of the Issuer
and the Collateral Manager; or (x) any other Person to which such delivery or
disclosure may be necessary or appropriate (A) to effect compliance with any
law, rule, regulation or order applicable to such Person, (B) in response to any
subpoena or other legal process upon prior notice to the Issuer (unless
prohibited by applicable law, rule, order or decree or other requirement having
the force of law), (C) in connection with any litigation to which such Person is
a party upon prior notice to the Issuer (unless prohibited by applicable law,
rule, order or decree or other requirement having the force of law), (D) if an
Event of Default has occurred and is continuing, to the extent such Person may
reasonably determine such delivery and disclosure to be necessary or appropriate
in the enforcement or for the protection of the rights and remedies under the
Notes or this Indenture or (E) in the Trustee’s or Collateral Administrator’s
performance of its obligations under this Indenture, the Collateral
Administration Agreement or other transaction document related thereto; and
provided that delivery to the Holders or to the accountants by the Trustee or
the Collateral Administrator of any report of information required by the terms
of this Indenture to be provided to Holders or to the accountants shall not be a
violation of this Section 14.15. Each Holder of Notes will, by its acceptance of
its Note, be deemed to have agreed, except as set forth in clauses (vi),
(vii) and (x) above, that it shall use the Confidential Information for the sole
purpose of making an investment in the Notes or administering its investment in
the Notes; and that the Trustee and the Collateral Administrator shall neither
be required nor authorized to disclose to Holders any Confidential Information
in violation of this Section 14.15. In the event of any required disclosure of
the Confidential Information by such Holder, such Holder will, by its acceptance
of its Note, be deemed to have agreed to use reasonable efforts to protect the
confidentiality of the Confidential Information. Each Holder of a Note, by its
acceptance of a Note, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this Section 14.15 (subject to Section 7.17(c)).

 

199

 

  

(b)          For the purposes of this Section 14.15, (A) “Confidential
Information” means information delivered to the Trustee, the Collateral
Administrator or any Holder of Notes by or on behalf of the Issuer in connection
with and relating to the transactions contemplated by or otherwise pursuant to
this Indenture (including, without limitation, information relating to
Obligors); provided that such term does not include information that: (i) was
publicly known or otherwise known to the Trustee, the Collateral Administrator
or such Holder prior to the time of such disclosure; (ii) subsequently becomes
publicly known through no act or omission by the Trustee, the Collateral
Administrator, any Holder or any Person acting on behalf of the Trustee, the
Collateral Administrator or any Holder; (iii) otherwise is known or becomes
known to the Trustee, the Collateral Administrator or any Holder other than
(x) through disclosure by the Issuer or (y) to the knowledge of the Trustee, the
Collateral Administrator or a Holder, as the case may be, in each case after
reasonable inquiry, as a result of the breach of a fiduciary duty to the Issuer
or a contractual duty to the Issuer; or (iv) is allowed to be treated as
non-confidential by consent of the Issuer; and (B) “Specified Obligor
Information” means Confidential Information relating to Obligors that is not
otherwise included in the Monthly Reports or Distribution Reports.

 

(c)          Notwithstanding the foregoing, the Trustee and the Collateral
Administrator may disclose Confidential Information to the extent disclosure
thereof may be required by law or by any regulatory or governmental authority
and the Trustee and the Collateral Administrator may disclose on a confidential
basis any Confidential Information to its agents, attorneys and auditors in
connection with the performance of its responsibilities hereunder.

 

200

 

  

Section 14.16         Communications with Rating Agencies. If the Issuer shall
receive any written or oral communication from any Rating Agency (or any of
their respective officers, directors or employees) with respect to the
transactions contemplated hereby or under the Transaction Documents or in any
way relating to the Notes, the Issuer agrees to refrain from communicating with
such Rating Agency and to promptly (and, in any event, within one Business Day)
notify the Collateral Manager of such communication. The Issuer agrees that in
no event shall it engage in any oral or written communication with respect to
the transactions contemplated hereby or under the Transaction Documents or in
any way relating to the Notes with any Rating Agency (or any of their respective
officers, directors or employees) without the participation of the Collateral
Manager, unless otherwise agreed to in writing by the Collateral Manager. For
the avoidance of doubt, nothing in this Section 14.17 shall prohibit the Trustee
from making available on its internet website the Monthly Reports, Distribution
Reports and other notices or documentation relating to the Notes or this
Indenture. For the avoidance of doubt, the Accountants’ Certificates or reports
prepared by the Independent Accountants pursuant to this Indenture shall not be
provided to the Rating Agencies.

 

Section 14.17        Notices to Rating Agencies; Rule 17g-5 Procedures. (a) To
enable the Rating Agencies to comply with their obligations under Rule 17g-5,
the Issuer shall post on a password-protected internet website, at the same time
such information is provided to the Rating Agencies, all information (which
shall not include any Effective Date Report) the Issuer provides to the Rating
Agencies for the purposes of determining the initial credit rating of the Notes
or undertaking credit rating surveillance of the Notes. In the case of
information provided for the purposes of undertaking credit rating surveillance
of the Notes, such information shall be posted on a password protected internet
website in accordance with the procedures set forth in Section 14.17(b).

 

(b)          To the extent that a Rating Agency makes an inquiry or initiates
communications with the Issuer, the Collateral Manager, the Collateral
Administrator or the Trustee that is relevant to such Rating Agency’s credit
rating surveillance of the Notes, all responses to such inquiries or
communications from such Rating Agency shall be formulated in writing by the
responding party or its representative or advisor and shall be provided to the
Information Agent who shall promptly forward such written response to the
Issuer’s Website in accordance with the procedures set forth in Section 14.17(d)
and the Collateral Administration Agreement and such responding party or its
representative or advisor may provide such response to such Rating Agency and
(ii) to the extent that any of the Issuer, the Collateral Manager, the
Collateral Administrator or the Trustee is required to provide any information
to, or communicate with, any Rating Agency in accordance with its obligations
under this Indenture or the Collateral Management Agreement, the Issuer, the
Collateral Manager, the Collateral Administrator or the Trustee, as applicable
(or their respective representatives or advisors), shall provide such
information or communication to the Information Agent by e-mail at
golubcapital@wellsfargo.com, which the Information Agent shall promptly forward
to the Issuer’s Website in accordance with the procedures set forth in Section
14.17(d) and the Collateral Administration Agreement.

 

201

 

  

(c)          Subject to Section 14.16 hereof, the Issuer, the Collateral
Manager, the Collateral Administrator and the Trustee (and their respective
representatives and advisors) shall be permitted (but shall not be required) to
orally communicate with the Rating Agencies regarding any Collateral Obligation
or the Notes; provided, that such party summarizes the information provided to
the Rating Agencies in such communication and provides the Information Agent
with such summary in accordance with the procedures set forth in this
Section 14.17 and the Collateral Administration Agreement within one Business
Day of such communication taking place. The Information Agent shall post such
summary on the Issuer’s Website in accordance with the procedures set forth in
Section 14.17(d).

 

(d)          All information to be made available to the Rating Agencies
pursuant to this Section 14.17 shall be made available by the Information Agent
on the Issuer’s Website. Information will be posted on the same Business Day of
receipt provided that such information is received by 12:00 p.m. (Eastern time)
or, if received by the Issuer after 12:00 p.m. (Eastern time), on the next
Business Day. The Information Agent shall have no obligation or duty to verify,
confirm or otherwise determine whether the information being delivered is
accurate, complete, conforms to the transaction or otherwise is or is not
anything other than what it purports to be. In the event that any information is
delivered or posted in error, the Information Agent may remove it from the
Issuer’s Website. None of the Trustee, the Collateral Manager, the Collateral
Administrator and the Information Agent shall have obtained or shall be deemed
to have obtained actual knowledge of any information solely due to receipt and
posting to the Issuer’s Website. Access to the Issuer’s Website will be provided
by the Issuer to (A) any NRSRO (other than the Rating Agencies) upon receipt by
the Issuer and the Information Agent of an NRSRO Certification in the form of
Exhibit E hereto (which may be submitted electronically via the Issuer’s
Website) and (B) the Rating Agencies, without submission of an NRSRO
Certification.

 

(e)          None of the Issuer, the Trustee, or the Collateral Manager shall be
responsible or liable for any delays caused by the failure of the Information
Agent to post the applicable response to the Issuer’s Website.

 

(f)           Notwithstanding the requirements of this Section 14.17, neither
the Trustee nor the Collateral Administrator shall have any obligation to engage
in, or respond to, any inquiry or oral communications from any Rating Agency.
Neither the Trustee nor the Collateral Administrator shall be responsible for
maintaining the Issuer’s Website, posting any information to the Issuer’s
Website or assuring that the Issuer’s Website complies with the requirements of
this Indenture, Rule 17g-5, or any other law or regulation. In no event shall
the Trustee, the Information Agent or the Collateral Administrator be deemed to
make any representation as to the content of the Issuer’s Website (other than
with respect to the Information Agent, to the extent such content was prepared
by the Information Agent) or with respect to compliance by the Issuer’s Website
with this Indenture, Rule 17g-5 or any other law or regulation.

 

202

 

 

 

(g)          In connection with providing access to the Issuer’s Website, the
Information Agent may require registration and the acceptance of a disclaimer.
The Information Agent shall not be liable for the dissemination of information
in accordance with the terms of this Indenture and makes no representations or
warranties as to the accuracy or completeness of such information being made
available, and assumes no responsibility for such information. The Information
Agent shall not be liable for its failure to make any information available to
the Rating Agencies or NRSROs unless such information was delivered to the
Information Agent at the email address set forth herein, with a subject heading
of “Golub Capital BDC CLO 2014 LLC” and sufficient detail to indicate that such
information is required to be posted on the Issuer’s Website.

 

(h)          Notwithstanding anything therein to the contrary, the maintenance
by the Trustee of the website described in Section 10.7(g) shall not be deemed
as compliance by or on behalf of the Issuer with Rule 17g-5 or other law or
regulation related thereto.

 

(i)           Notwithstanding anything to the contrary in this Indenture
(including, without limitation, Section 5.1), any failure by the Issuer or any
other Person to comply with the provisions of this Section 14.17 shall not
constitute an Event of Default or breach of this Indenture, the Collateral
Management Agreement or any other agreement, and the Holders and the holders of
any beneficial interests in the Securities shall have no rights with respect
thereto or under this Section 14.17. This Section 14.17 may be amended or
modified by agreement of the Collateral Manager, the Issuer, the Trustee, the
Information Agent and the Rating Agencies, without the consent of any
Noteholders or any other Person.

 

Section 14.18       Proceedings. Each purchaser, beneficial owner and subsequent
transferee of a Note will be deemed by its purchase to acknowledge and agree as
follows: (i)(a) the express terms of this Indenture govern the rights of the
Noteholders to direct the commencement of a Proceeding against any person, (b)
this Indenture contains limitations on the rights of the Noteholders to direct
the commencement of any such Proceeding, and (c) each Noteholder shall comply
with such express terms if it seeks to direct the commencement of any such
Proceeding; (ii) there are no implied rights under this Indenture to direct the
commencement of any such Proceeding; and (iii) notwithstanding any provision of
this Indenture, or any provision of the Notes, or of the Collateral
Administration Agreement or of any other agreement, the Issuer shall be under no
duty or obligation of any kind to the Noteholders, or any of them, to institute
any legal or other proceedings of any kind, against any person or entity,
including, without limitation, the Trustee, the Collateral Manager, the
Collateral Administrator or the Calculation Agent.

 

203

 

  

ARTICLE XV

 

Assignment Of Certain Agreements

 

Section 15.1         Assignment of Collateral Management Agreement. (a) The
Issuer hereby acknowledges that its Grant pursuant to the first Granting
Clause hereof includes all of the Issuer’s estate, right, title and interest in,
to and under the Collateral Management Agreement, including (i) the right to
give all notices, consents and releases thereunder, (ii) the right to give all
notices of termination and to take any legal action upon the breach of an
obligation of the Collateral Manager thereunder, including the commencement,
conduct and consummation of proceedings at law or in equity, (iii) the right to
receive all notices, accountings, consents, releases and statements thereunder
and (iv) the right to do any and all other things whatsoever that the Issuer is
or may be entitled to do thereunder; provided that notwithstanding anything
herein to the contrary, the Trustee shall not have the authority to exercise any
of the rights set forth in (i) through (iv) above or that may otherwise arise as
a result of the Grant until the occurrence of an Event of Default hereunder and
such authority shall terminate at such time, if any, as such Event of Default is
cured or waived. From and after the occurrence and continuance of an Event of
Default, the Collateral Manager shall continue to perform and be bound by the
provisions of the Collateral Management Agreement and this Indenture applicable
thereto.

 

(b)          The assignment made hereby is executed as collateral security, and
the execution and delivery hereby shall not in any way impair or diminish the
obligations of the Issuer under the provisions of the Collateral Management
Agreement, nor shall any of the obligations contained in the Collateral
Management Agreement be imposed on the Trustee at any time, including following
any resignation or removal of the Collateral Manager.

 

(c)          Upon the retirement of the Notes, the payment of all amounts
required to be paid pursuant to the Priority of Payments and the release of the
Assets from the lien of this Indenture, this assignment and all rights herein
assigned to the Trustee for the benefit of the Noteholders shall cease and
terminate and all the estate, right, title and interest of the Trustee in, to
and under the Collateral Management Agreement shall revert to the Issuer and no
further instrument or act shall be necessary to evidence such termination and
reversion.

 

(d)          The Issuer represents that, as of the date hereof, the Issuer has
not executed any other assignment of the Collateral Management Agreement.

 

(e)          The Issuer agrees that this assignment is irrevocable, and that it
will not take any action which is inconsistent with this assignment or make any
other assignment inconsistent herewith. The Issuer will, from time to time,
execute all instruments of further assurance and all such supplemental
instruments with respect to this assignment as may be necessary to continue and
maintain the effectiveness of such assignment.

 

(f)           The Issuer hereby agrees, and hereby undertakes to obtain the
agreement and consent of the Collateral Manager in the Collateral Management
Agreement, to the following:

 

(i)          The Collateral Manager shall consent to the provisions of this
assignment and agree to perform any provisions of this Indenture applicable to
the Collateral Manager subject to the terms (including the Collateral Manager
Standard) of the Collateral Management Agreement.

 

(ii)         The Collateral Manager shall acknowledge that the Issuer is
assigning all of its right, title and interest in, to and under the Collateral
Management Agreement to the Trustee as representative of the Noteholders and the
Collateral Manager shall agree that all of the representations, covenants and
agreements made by the Collateral Manager in the Collateral Management Agreement
are also for the benefit of the Trustee.

 

204

 

  

(iii)        The Collateral Manager shall deliver to the Trustee copies of all
notices, statements, communications and instruments delivered or required to be
delivered by the Collateral Manager to the Issuer pursuant to the Collateral
Management Agreement.

 

(iv)        Neither the Issuer nor the Collateral Manager will enter into any
agreement amending, modifying or terminating the Collateral Management Agreement
without satisfaction of the Global Rating Agency Condition and obtaining the
consent of a Majority of the Controlling Class and, for an assignment to any
person who is not an Affiliate of the Collateral Manager that is a Registered
Investment Adviser, a Majority of the Controlling Class and a Majority of the
Interests; provided that no such Global Rating Agency Condition or consent will
be required in connection with any amendment thereto the sole purpose of which
is to (i) correct inconsistencies, typographical or other errors, defects or
ambiguities or (ii) conform the Collateral Management Agreement to the final
Offering Circular, the Collateral Administration Agreement or this Indenture.

 

(v)         Except as otherwise set forth herein and therein (including pursuant
to Section 9 of the Collateral Management Agreement), the Collateral Manager
shall continue to serve as Collateral Manager under the Collateral Management
Agreement notwithstanding that the Collateral Manager shall not have received
amounts due it under the Collateral Management Agreement because sufficient
funds were not then available hereunder to pay such amounts in accordance with
the Priority of Payments set forth under Section 11.1. The Collateral Manager
agrees not to cause the filing of a petition in bankruptcy against the Issuer
for the nonpayment of the fees or other amounts payable by the Issuer to the
Collateral Manager under the Collateral Management Agreement until the payment
in full of all Notes issued under this Indenture and the expiration of a period
equal to one year and a day, or, if longer, the applicable preference period,
following such payment. Nothing in this Section 15.1 shall preclude, or be
deemed to stop, the Collateral Manager (i) from taking any action prior to the
expiration of the aforementioned period in (A) any case or Proceeding
voluntarily filed or commenced by the Issuer or (B) any involuntary insolvency
Proceeding filed or commenced by a Person other than the Collateral Manager, or
(ii) from commencing against the Issuer or any of its properties any legal
action which is not a bankruptcy, reorganization, arrangement, insolvency,
moratorium or liquidation proceeding.

 

205

 

  

(vi)        Except with respect to transactions contemplated by Section 5 of the
Collateral Management Agreement, if the Collateral Manager determines that it or
any of its Affiliates has a conflict of interest between the Holder of any Note
and any other account or portfolio for which the Collateral Manager or any of
its Affiliates is serving as investment adviser which relates to any action to
be taken with respect to any Asset, then the Collateral Manager will give
written notice briefly describing such conflict and the action it proposes to
take to the Trustee, who shall promptly forward such notice to the relevant
Holder. The provisions of this clause (vi) shall not apply to any transaction
permitted by the terms of the Collateral Management Agreement.

 

(vii)       On each Measurement Date on which the S&P CDO Monitor Test is used,
the Collateral Manager on behalf of the Issuer will measure compliance under
such test.

 

(g)          The Issuer and the Trustee agree that the Collateral Manager shall
be a third party beneficiary of this Indenture, and shall be entitled to rely
upon and enforce such provisions of this Indenture to the same extent as if it
were a party hereto.

 

(h)          Upon a Trust Officer of the Trustee receiving written notice from
the Collateral Manager that an event constituting “Cause” as defined in the
Collateral Management Agreement has occurred, the Trustee shall, not later than
two Business Days thereafter, forward such notice to the Noteholders (as their
names appear in the Register).

 

[Signature Pages Follow]

 

206

 

 

IN WITNESS WHEREOF, we have set our hands as of the day and year first written
above.

 

  GOLUB CAPITAL BDC CLO 2014 LLC,   as Issuer       By: Golub Capital BDC, Inc.,
its designated
manager         By /s/ Ross A. Teune     Name: Ross A. Teune     Title: Chief
Financial Officer and Treasurer

 

 

 

  

  WELLS FARGO BANK, NATIONAL
ASSOCIATION   as Trustee         By /s/ Manon D. Spinette     Name: Manon D.
Spinette     Title: Vice President

 

 

 

 

Schedule 1

 

List of Collateral Obligations

 

S-1-1

 

 

Schedule 2
S&P Industry Classifications

 

Asset
Code Asset
Description 1 Aerospace & Defense 2 Air transport 3 Automotive 4 Beverage &
Tobacco 5 Radio & Television 7 Building & Development 8 Business equipment &
services 9 Cable & satellite television 10 Chemicals & plastics 11
Clothing/textiles 12 Conglomerates 13 Containers & glass products 14
Cosmetics/toiletries 15 Drugs 16 Ecological services & equipment 17
Electronics/electrical 18 Equipment leasing 19 Farming/agriculture 20 Financial
intermediaries 21 Food/drug retailers 22 Food products 23 Food service 24 Forest
products 25 Health care 26 Home furnishings 27 Lodging & casinos 28 Industrial
equipment 30 Leisure goods/activities/movies 31 Nonferrous metals/minerals 32
Oil & gas 33 Publishing 34 Rail industries 35 Retailers (except food & drug) 36
Steel 37 Surface transport 38 Telecommunications 39 Utilities

 

S-2-1

 

  

Asset
Code Asset
Description 43 Life Insurance 44 Health Insurance 45 Property & Casualty
Insurance 46 Diversified Insurance

  

S-2-2

 

 

Schedule 3

 

Moody’s Rating Definitions

 

For purposes of this Schedule 3 and the Indenture, the terms “Assigned Moody’s
Rating” and “CFR” mean:

 

Assigned Moody’s Rating

 

The monitored publicly available rating or the estimated rating expressly
assigned to a debt obligation (or facility) by Moody’s (including, without
limitation, any such estimated rating based on Moody’s RiskCalc; provided that
such Collateral Obligation is eligible for a rating based on Moody’s RiskCalc in
accordance with terms thereof) that addresses the full amount of the principal
and interest promised.

 

CFR

 

With respect to an obligor of a Collateral Obligation, if such obligor has a
corporate family rating by Moody’s, then such corporate family rating; provided
that if such obligor does not have a corporate family rating by Moody’s but any
entity in the obligor’s corporate family does have a corporate family rating,
then the CFR is such corporate family rating.

 

For purposes of this Indenture, the terms Moody’s Default Probability Rating,
Moody’s Rating and Moody’s Derived Rating, have the meanings under the
respective headings below.

 

MOODY’S DEFAULT PROBABILITY RATING

 

(i)                         With respect to a Collateral Obligation, if the
obligor of such Collateral Obligation has a CFR, then such CFR;

 

(ii)                         With respect to a Collateral Obligation if not
determined pursuant to clause (i) above, if the obligor of such Collateral
Obligation has one or more senior unsecured obligations with an Assigned Moody’s
Rating, then the Assigned Moody’s Rating on any such obligation as selected by
the Collateral Manager in its sole discretion;

 

(iii)                       With respect to a Collateral Obligation if not
determined pursuant to clauses (i) or (ii) above, if the obligor of such
Collateral Obligation has one or more senior secured obligations with an
Assigned Moody’s Rating, then the Moody’s rating that is one subcategory lower
than the Assigned Moody’s Rating on any such senior secured obligation as
selected by the Collateral Manager in its sole discretion;

 

(iv)                       With respect to a Collateral Obligation if not
determined pursuant to clauses (i), (ii) or (iii) above, if a rating estimate
has been assigned to such Collateral Obligation by Moody’s upon the request of
the Issuer, the Collateral Manager or an Affiliate of the Collateral Manager,
then the Moody’s Default Probability Rating is such rating estimate (subject to
any applicable rating estimate adjustment) as long as such rating estimate or a
renewal for such rating estimate has been issued or provided by Moody’s in each
case within the 15 month period preceding the date on which the Moody’s Default
Probability Rating is being determined; provided that if such rating estimate
has been issued or provided by Moody’s for a period (x) longer than 13 months
but not beyond 15 months, the Moody’s Default Probability Rating will be one
subcategory lower than such rating estimate and (y) beyond 15 months, the
Moody’s Default Probability Rating will be deemed to be “Caa3”;

 

S-3-1

 

  

(v)                        With respect to any DIP Collateral Obligation, the
Moody’s Default Probability Rating of such Collateral Obligation shall be the
rating which is one subcategory below the Assigned Moody’s Rating of such DIP
Collateral Obligation;

 

(vi)                       With respect to a Collateral Obligation if not
determined pursuant to any of clauses (i) through (v) above and at the election
of the Collateral Manager, the Moody’s Derived Rating; and

 

(vii)                      With respect to a Collateral Obligation if not
determined pursuant to any of clauses (i) through (vi) above, the Collateral
Obligation will be deemed to have a Moody’s Default Probability Rating of
“Caa3.”

 

For purposes of calculating a Moody’s Default Probability Rating, each
applicable rating on credit watch by Moody’s with positive or negative
implication at the time of calculation will be treated as having been upgraded
or downgraded by one rating subcategory, as the case may be.

 

MOODY’S RATING

 

(i)          With respect to a Collateral Obligation that is a Senior Secured
Loan:

 

(A)         if such Collateral Obligation has an Assigned Moody’s Rating, such
Assigned Moody’s Rating;

 

(B)         if such Collateral Obligation does not have an Assigned Moody’s
Rating but the obligor of such Collateral Obligation has a CFR, then the Moody’s
rating that is one subcategory higher than such CFR;

 

(C)         if neither clause (A) nor (B) above apply, if such Collateral
Obligation does not have an Assigned Moody’s Rating but the obligor of such
Collateral Obligation has one or more senior unsecured obligations with an
Assigned Moody’s Rating, then the Moody’s rating that is two subcategories
higher than the Assigned Moody’s Rating on any such obligation as selected by
the Collateral Manager in its sole discretion;

 

(D)         if none of clauses (A) through (C) above apply, at the election of
the Collateral Manager, the Moody’s Derived Rating; and

 

(E)         if none of clauses (A) through (D) above apply, the Collateral
Obligation will be deemed to have a Moody’s Rating of “Caa3”; and;

 

S-3-2

 

  

(ii)         With respect to a Collateral Obligation other than a Senior Secured
Loan:

 

(A)         if such Collateral Obligation has an Assigned Moody’s Rating, such
Assigned Moody’s Rating;

 

(B)         if such Collateral Obligation does not have an Assigned Moody’s
Rating but the obligor of such Collateral Obligation has one or more senior
unsecured obligations with an Assigned Moody’s Rating, then the Assigned Moody’s
Rating on any such obligation as selected by the Collateral Manager in its sole
discretion;

 

(C)         if neither clause (A) nor (B) above apply, if such Collateral
Obligation does not have an Assigned Moody’s Rating but the obligor of such
Collateral Obligation has a CFR, then the Moody’s rating that is one subcategory
lower than such CFR;

 

(D)         if none of clauses (A), (B) or (C) above apply, if such Collateral
Obligation does not have an Assigned Moody’s Rating but the obligor of such
Collateral Obligation has one or more subordinated debt obligations with an
Assigned Moody’s Rating, then the Moody’s rating that is one subcategory higher
than the Assigned Moody’s Rating on any such obligation as selected by the
Collateral Manager in its sole discretion;

 

(E)         if none of clauses (A) through (D) above apply, at the election of
the Collateral Manager, the Moody’s Derived Rating; and

 

(F)         if none of clauses (A) through (E) above apply, the Collateral
Obligation will be deemed to have a Moody’s Rating of “Caa3.”

 

provided that, with respect to Collateral Obligations the Moody’s Rating of
which is determined through application of Moody’s RiskCalc, (i) such Collateral
Obligations, at all times prior to the end of the Reinvestment Period, shall not
represent more than 20% of the Collateral Principal Amount and (ii) such
Collateral Obligations shall not represent, after the end of the Reinvestment
Period, the greater of (x) 20% of the Collateral Principal Amount and (y) the
aggregate principal balance of Collateral Obligations included in the Assets
which have a Moody’s Rating previously determined through application of Moody’s
RiskCalc; provided further that the Collateral Manager shall redetermine and
report to Moody’s the Moody’s Rating for each Collateral Obligation determined
through application of Moody’s RiskCalc within 30 days after receipt of the
annual audited financial statements from the related Obligor.

 

For purposes of calculating a Moody’s Rating, each applicable rating on credit
watch by Moody’s with positive or negative implication at the time of
calculation will be treated as having been upgraded or downgraded by one rating
subcategory, as the case may be.

 

S-3-3

 

  

MOODY’S DERIVED RATING

 

With respect to a Collateral Obligation whose Moody’s Rating or Moody’s Default
Probability Rating cannot otherwise be determined pursuant to the definitions
thereof, such Moody’s Rating or Moody’s Default Probability Rating shall be
determined as set forth below:

 

(i)          By using one of the methods provided below:

 

(A)         if such Collateral Obligation is rated by S&P, then the Moody’s
Rating and Moody’s Default Probability Rating (as applicable) of such Collateral
Obligation will be determined, at the election of the Collateral Manager, in
accordance with the methodology set forth in the following table below:

 

Type of
Collateral Obligation   S&P Rating
(Public and Monitored)   Collateral
Obligation Rated by
S&P   Number of
Subcategories
Relative to
Moody’s
Equivalent of S&P
Rating               Not Structured Finance Obligation   > “BBB-”   Not a Loan
or Participation Interest in Loan   -1 Not Structured Finance Obligation  
<“BB+”   Not a Loan or Participation Interest in Loan   -2 Not Structured
Finance Obligation       Loan or Participation Interest in Loan   -2

 

(B)         if such Collateral Obligation is not rated by S&P but another
security or obligation of the obligor has a public and monitored rating by S&P
(a “parallel security”), then the rating of such parallel security will at the
election of the Collateral Manager be determined in accordance with the table
set forth in subclause (i)(A) above, and the Moody’s Derived Rating for purposes
of the definitions of Moody’s Rating and Moody’s Default Probability Rating (as
applicable) of such Collateral Obligation will be determined in accordance with
the methodology set forth in the following table (for such purposes treating the
parallel security as if it were rated by Moody’s at the rating determined
pursuant to this subclause (i)(B)):

 

Obligation Category of Rated
Obligation Rating of Rated
Obligation Number of Subcategories
Relative to Rated Obligation
Rating Senior secured obligation greater than or equal to B2 -1 Senior secured
obligation less than B2 -2 Subordinated obligation greater than or equal to B3
+1 Subordinated obligation less than B3 0

 

or

 

S-3-4

 

  

(C)         if such Collateral Obligation is a DIP Collateral Obligation, no
Moody’s Derived Rating may be determined based on a rating by S&P or any other
rating agency;

 

provided that the Aggregate Principal Balance of the Collateral Obligations that
may have a Moody’s Rating derived from an S&P Rating as set forth in sub-clauses
(A) or (B) of this clause (i) may not exceed 5 % of the Collateral Principal
Amount.

 

(ii)                         If not determined pursuant to clause (i) above and
such Collateral Obligation is not rated by Moody’s or S&P and no other security
or obligation of the issuer of such Collateral Obligation is rated by Moody’s or
S&P, and if Moody’s has been requested by the Issuer, the Collateral Manager or
the issuer of such Collateral Obligation to assign a rating or rating estimate
with respect to such Collateral Obligation but such rating or rating estimate
has not been received, pending receipt of such estimate, the Moody’s Derived
Rating of such Collateral Obligation for purposes of the definitions of Moody’s
Rating or Moody’s Default Probability Rating shall be (A) “B3” if the Collateral
Manager certifies to the Trustee and the Collateral Administrator that the
Collateral Manager believes that such estimate shall be at least “B3” and if the
Aggregate Principal Balance of Collateral Obligations determined pursuant to
this clause (ii)(A) and clause (i) above does not exceed 5% of the Collateral
Principal Amount or (B) otherwise, “Caa3.”

 

For purposes of the definitions of “Moody’s Default Probability Rating”,
“Moody’s Derived Rating” and “Moody’s Rating”, any credit estimate assigned by
Moody’s and any Moody’s RiskCalc rating obtained by the Issuer or the Collateral
Manager shall expire one year from the date such estimate was issued; provided
that, for purposes of any calculation under the Indenture, if Moody’s fails to
renew for any reason a credit estimate for a previously acquired Collateral
Obligation thereunder on or before such one-year anniversary (which may be
extended at Moody’s option to the extent the annual audited financial statements
for the Obligor have not yet been received), after the Issuer or the Collateral
Manager on the Issuer’s behalf has submitted to Moody’s all information that the
Issuer or the Collateral Manager believed in good faith was required to provide
such renewal, (1) the Issuer for a period of 60 days will continue using the
previous credit estimate assigned by Moody’s with respect to such Collateral
Obligation until such time as Moody’s renews the credit estimate for such
Collateral Obligation and (2) after 60 days but before Moody’s renews the credit
estimate for such Collateral Obligation, the Collateral Obligation will be
deemed to have a Moody’s rating of “Caa3.”

 

For purposes of calculating a Moody’s Derived Rating, each applicable rating on
credit watch by Moody’s with positive or negative implication at the time of
calculation will be treated as having been upgraded or downgraded by one rating
subcategory, as the case may be.

 

The definition of “Moody’s RiskCalc” is set forth in Schedule 7.

 

S-3-5

 

 

Schedule 4

 

S&P RECOVERY RATE TABLES

 

1.          

 

(a)          (i)If a Collateral Obligation has an S&P Recovery Rating, the S&P
Recovery Rate for such Collateral Obligation shall be determined as follows:

 

S&P Recovery
Rating
of a Collateral
Obligation Initial Liability Rating   “AAA” “AA” “A” “BBB” “BB” “B” and below 1+
75% 85% 88% 90% 92% 95% 1 65% 75% 80% 85% 90% 95% 2 50% 60% 66% 73% 79% 85% 3
30% 40% 46% 53% 59% 65% 4 20% 26% 33% 39% 43% 45% 5 5% 10% 15% 20% 23% 25% 6 2%
4% 6% 8% 10% 10%   Recovery rate

 

(ii)         If (x) a Collateral Obligation does not have an S&P Recovery Rating
and such Collateral Obligation is a senior unsecured loan or second lien loan
and (y) the issuer of such Collateral Obligation has issued another debt
instrument that is outstanding and senior to such Collateral Obligation that is
a Senior Secured Loan (other than a First-Lien Last-Out Loan) (a “Senior Secured
Debt Instrument”)  that has an S&P Recovery Rating, the S&P Recovery Rate for
such Collateral Obligation shall be determined as follows:

 

For Collateral Obligations Domiciled in Group A

S&P Recovery
Rating
of the Senior
Secured
Debt Instrument Initial Liability Rating   “AAA” “AA” “A” “BBB” “BB” “B”
and below 1+ 18% 20% 23% 26% 29% 31% 1 18% 20% 23% 26% 29% 31% 2 18% 20% 23% 26%
29% 31% 3 12% 15% 18% 21% 22% 23%

 

S-4-1

 

  

S&P Recovery
Rating
of the Senior
Secured
Debt Instrument Initial Liability Rating 4 5% 8% 11% 13% 14% 15% 5 2% 4% 6% 8%
9% 10% 6 -% -% -% -% -% -%   Recovery rate

 

For Collateral Obligations Domiciled in Group B

S&P Recovery
Rating
of the Senior
Secured
Debt Instrument Initial Liability Rating   “AAA” “AA” “A” “BBB” “BB” “B” and
below 1+ 16% 18% 21% 24% 27% 29% 1 16% 18% 21% 24% 27% 29% 2 16% 18% 21% 24% 27%
29% 3 10% 13% 15% 18% 19% 20% 4 5% 5% 5% 5% 5% 5% 5 2% 2% 2% 2% 2% 2% 6 -% -% -%
-% -% -%   Recovery rate

 

For Collateral Obligations Domiciled in Group C

S&P Recovery
Rating
of the Senior
Secured
Debt Instrument Initial Liability Rating   “AAA” “AA” “A” “BBB” “BB” “B” and
below 1+ 13% 16% 18% 21% 23% 25% 1 13% 16% 18% 21% 23% 25% 2 13% 16% 18% 21% 23%
25% 3 8% 11% 13% 15% 16% 17% 4 5% 5% 5% 5% 5% 5% 5 2% 2% 2% 2% 2% 2% 6 -% -% -%
-% -% -%   Recovery rate

 

S-4-2

 

  

(iii)        If (x) a Collateral Obligation does not have an S&P Recovery Rating
and such Collateral Obligation is a subordinated loan or subordinated bond and
(y) the issuer of such Collateral Obligation has issued another debt instrument
that is outstanding and senior to such Collateral Obligation that is a Senior
Secured Debt Instrument that has an S&P Recovery Rating, the S&P Recovery Rate
for such Collateral Obligation shall be determined as follows:

 

For Collateral Obligations Domiciled in Groups A, B and C

S&P Recovery
Rating
of the Senior
Secured
Debt Instrument Initial Liability Rating   “AAA” “AA” “A” “BBB” “BB” “B” and
below 1+ 8% 8% 8% 8% 8% 8% 1 8% 8% 8% 8% 8% 8% 2 8% 8% 8% 8% 8% 8% 3 5% 5% 5% 5%
5% 5% 4 2% 2% 2% 2% 2% 2% 5 -% -% -% -% -% -% 6 -% -% -% -% -% -%   Recovery
rate

  

(b)          If a recovery rate cannot be determined using clause (a), the
recovery rate shall be determined using the following table.

 

Recovery rates for Obligors Domiciled in Group A, B, C or D:

 

Priority Category Initial Liability Rating   “AAA” “AA” “A” “BBB” “BB” “B” and
“CCC” Senior Secured Loans (other than First-Lien Last-Out Loans) Group A 50%
55% 59% 63% 75% 79% Group B 45% 49% 53% 58% 70% 74% Group C 39% 42% 46% 49% 60%
63% Group D 17% 19% 27% 29% 31% 34% Senior Secured Loans (Cov-Lite Loans) Group
A 41% 46% 49% 53% 63% 67% Group B 37% 41% 44% 49% 59% 62% Group C 32% 35% 39%
41% 50% 53%

 

S-4-3

 

  

Priority Category Initial Liability Rating Group D 17% 19% 27% 29% 31% 34%
Second Lien Loans, First-Lien Last-Out Loans, Unsecured Loans* Group A 18% 20%
23% 26% 29% 31% Group B 16% 18% 21% 24% 27% 29% Group C 13% 16% 18% 21% 23% 25%
Group D 10% 12% 14% 16% 18% 20% Subordinated loans Group A 8% 8% 8% 8% 8% 8%
Group B 10% 10% 10% 10% 10% 10% Group C 9% 9% 9% 9% 9% 9% Group D 5% 5% 5% 5% 5%
5%   Recovery rate

Group A: Australia, Denmark, Finland, Hong Kong, The Netherlands, New Zealand,
Norway, Singapore, Sweden, U.K.

Group B: Austria, Belgium, Canada, Germany, Israel, Japan, Luxembourg, South
Africa, Switzerland, U.S.

Group C: Argentina, Brazil, Chile, France, Mexico, South Korea, Taiwan, Turkey,
United Arab Emirates.

Group D: Kazakhstan, Russia, Ukraine, others

 

Notwithstanding the foregoing, for purposes of determining the S&P Recovery Rate
of a Collateral Obligation that is a Senior Secured Loan under clause (d) of the
definition of the term “Senior Secured Loan”, such Collateral Obligation shall
be deemed to be an Unsecured Loan.

 

*Solely for the purpose of determining the S&P Recovery Rate for such loan, the
Aggregate Principal Balance of all First-Lien Last-Out Loans, Unsecured Loans
and Second Lien Loans that, in the aggregate, represent up to 15 % of the
Collateral Principal Amount shall have the S&P Recovery Rate specified for
First-Lien Last-Out Loans, Unsecured Loans and Second Lien Loans in the table
above and the Aggregate Principal Balance of all First-Lien Last-Out Loans,
Unsecured Loans and Second Lien Loans in excess of 15% of the Collateral
Principal Amount shall have the S&P Recovery Rate specified for Subordinated
Loans in the table above.

 

2.          S&P CDO Monitor

 

Liability
Rating “AAA” “AA” Weighted
Average
S&P
Recovery
Rate 35.00 38.00 35.10 38.10 35.20 38.20 35.30 38.30 35.40 38.40 35.50 38.50
35.60 38.60 35.70 38.70 35.80 38.80 35.90 38.90

 

S-4-4

 

  

Liability
Rating “AAA” “AA”   36.00 39.00 36.10 39.10 36.20 39.20 36.30 39.30 36.40 39.40
36.50 39.50 36.60 39.60 36.70 39.70 36.80 39.80 36.90 39.90 37.00 40.00 37.10
40.10 37.20 40.20 37.30 40.30 37.40 40.40 37.50 40.50 37.60 40.60 37.70 40.70
37.80 40.80 37.90 40.90 38.00 41.00 38.10 41.10 38.20 41.20 38.30 41.30 38.40
41.40 38.50 41.50 38.60 41.60 38.70 41.70 38.80 41.80 38.90 41.90 39.00 42.00
39.10 42.10 39.20 42.20 39.30 42.30 39.40 42.40 39.50 42.50 39.60 42.60 39.70
42.70 39.80 42.80 39.90 42.90 40.00 43.00 40.10 43.10 40.20 43.20

 

S-4-5

 

  

Liability
Rating “AAA” “AA”   40.30 43.30 40.40 43.40 40.50 43.50 40.60 43.60 40.70 43.70
40.80 43.80 40.90 43.90 41.00 44.00 41.10 44.10 41.20 44.20 41.30 44.30 41.40
44.40 41.50 44.50 41.60 44.60 41.70 44.70 41.80 44.80 41.90 44.90 42.00 45.00
42.10 45.10 42.20 45.20 42.30 45.30 42.40 45.40 42.50 45.50 42.60 45.60 42.70
45.70 42.80 45.80 42.90 45.90 43.00 46.00 43.10 46.10 43.20 46.20 43.30 46.30
43.40 46.40 43.50 46.50 43.60 46.60 43.70 46.70 43.80 46.80 43.90 46.90 44.00
47.00 44.10 47.10 44.20 47.20 44.30 47.30 44.40 47.40 44.50 47.50

 

S-4-6

 

  

Liability
Rating “AAA” “AA”   44.60 47.60 44.70 47.70 44.80 47.80 44.90 47.90 45.00 48.00
45.10 48.10 45.20 48.20 45.30 48.30 45.40 48.40 45.50 48.50 45.60 48.60 45.70
48.70 45.80 48.80 45.90 48.90 46.00 49.00 46.10 49.10 46.20 49.20 46.30 49.30
46.40 49.40 46.50 49.50 46.60 49.60 46.70 49.70 46.80 49.80 46.90 49.90 47.00
50.00 47.10 50.10 47.20 50.20 47.30 50.30 47.40 50.40 47.50 50.50 47.60 50.60
47.70 50.70 47.80 50.80 47.90 50.90 48.00 51.00   51.10   51.20   51.30   51.40
  51.50   51.60   51.70

 



S-4-7

 

 

Liability
Rating “AAA” “AA”     51.80   51.90   52.00

 

For purposes of calculating the Collateral Quality Tests, DIP Collateral
Obligations will be treated as having an S&P Recovery Rate equal to the S&P
Recovery Rate for Senior Secured Loan.

 

S-4-8

 

 

Schedule 5

 

Moody’s Industry Classification Group List

 

CORP - Aerospace & Defense 1 CORP - Automotive 2 CORP - Banking, Finance,
Insurance & Real Estate 3 CORP - Beverage, Food & Tobacco 4 CORP - Capital
Equipment 5 CORP - Chemicals, Plastics, & Rubber 6 CORP - Construction &
Building 7 CORP - Consumer goods: Durable 8 CORP - Consumer goods: Non-durable 9
CORP - Containers, Packaging & Glass 10 CORP - Energy: Electricity 11 CORP -
Energy: Oil & Gas 12 CORP - Environmental Industries 13 CORP - Forest Products &
Paper 14 CORP - Healthcare & Pharmaceuticals 15 CORP - High Tech Industries 16
CORP - Hotel, Gaming & Leisure 17 CORP - Media: Advertising, Printing &
Publishing 18 CORP - Media: Broadcasting & Subscription 19 CORP - Media:
Diversified & Production 20 CORP - Metals & Mining 21 CORP - Retail 22 CORP -
Services: Business 23 CORP - Services: Consumer 24 CORP - Sovereign & Public
Finance 25 CORP - Telecommunications 26 CORP - Transportation: Cargo 27 CORP -
Transportation: Consumer 28 CORP - Utilities: Electric 29 CORP - Utilities: Oil
& Gas 30 CORP - Utilities: Water 31 CORP - Wholesale 32

 

S-5-1

 

 

Schedule 6

 

Diversity Score Calculation

 

The Diversity Score is calculated as follows:

 

(a)          An “Issuer Par Amount” is calculated for each issuer of a
Collateral Obligation, and is equal to the Aggregate Principal Balance of all
Collateral Obligations issued by that issuer and all affiliates.

 

(b)          An “Average Par Amount” is calculated by summing the Issuer Par
Amounts for all issuers, and dividing by the number of issuers.

 

(c)          An “Equivalent Unit Score” is calculated for each issuer, and is
equal to the lesser of (x) one and (y) the Issuer Par Amount for such issuer
divided by the Average Par Amount.

 

(d)          An “Aggregate Industry Equivalent Unit Score” is then calculated
for each of the Moody’s industry classification groups, shown on Schedule 5, and
is equal to the sum of the Equivalent Unit Scores for each issuer in such
industry classification group.

 

(e)          An “Industry Diversity Score” is then established for each Moody’s
industry classification group, shown on Schedule 5, by reference to the
following table for the related Aggregate Industry Equivalent Unit Score;
provided that if any Aggregate Industry Equivalent Unit Score falls between any
two such scores, the applicable Industry Diversity Score will be the lower of
the two Industry Diversity Scores:

 

Aggregate       Aggregate       Aggregate       Aggregate      Industry  
Industry   Industry   Industry   Industry   Industry   Industry   Industry 
Equivalent   Diversity   Equivalent   Diversity   Equivalent   Diversity  
Equivalent   Diversity  Unit Score   Score   Unit Score   Score   Unit Score  
Score   Unit Score   Score                                  0.0000    0.0000  
 5.0500    2.7000    10.1500    4.0200    15.2500    4.5300   0.0500    0.1000  
 5.1500    2.7333    10.2500    4.0300    15.3500    4.5400   0.1500    0.2000  
 5.2500    2.7667    10.3500    4.0400    15.4500    4.5500   0.2500    0.3000  
 5.3500    2.8000    10.4500    4.0500    15.5500    4.5600   0.3500    0.4000  
 5.4500    2.8333    10.5500    4.0600    15.6500    4.5700   0.4500    0.5000  
 5.5500    2.8667    10.6500    4.0700    15.7500    4.5800   0.5500    0.6000  
 5.6500    2.9000    10.7500    4.0800    15.8500    4.5900   0.6500    0.7000  
 5.7500    2.9333    10.8500    4.0900    15.9500    4.6000   0.7500    0.8000  
 5.8500    2.9667    10.9500    4.1000    16.0500    4.6100   0.8500    0.9000  
 5.9500    3.0000    11.0500    4.1100    16.1500    4.6200   0.9500    1.0000  
 6.0500    3.0250    11.1500    4.1200    16.2500    4.6300   1.0500    1.0500  
 6.1500    3.0500    11.2500    4.1300    16.3500    4.6400   1.1500    1.1000  
 6.2500    3.0750    11.3500    4.1400    16.4500    4.6500   1.2500    1.1500  
 6.3500    3.1000    11.4500    4.1500    16.5500    4.6600   1.3500    1.2000  
 6.4500    3.1250    11.5500    4.1600    16.6500    4.6700   1.4500    1.2500  
 6.5500    3.1500    11.6500    4.1700    16.7500    4.6800   1.5500    1.3000  
 6.6500    3.1750    11.7500    4.1800    16.8500    4.6900   1.6500    1.3500  
 6.7500    3.2000    11.8500    4.1900    16.9500    4.7000 

 

S-6-1

 

  

Aggregate       Aggregate       Aggregate       Aggregate      Industry  
Industry   Industry   Industry   Industry   Industry   Industry   Industry 
Equivalent   Diversity   Equivalent   Diversity   Equivalent   Diversity  
Equivalent   Diversity  Unit Score   Score   Unit Score   Score   Unit Score  
Score   Unit Score   Score                                  1.7500    1.4000  
 6.8500    3.2250    11.9500    4.2000    17.0500    4.7100   1.8500    1.4500  
 6.9500    3.2500    12.0500    4.2100    17.1500    4.7200   1.9500    1.5000  
 7.0500    3.2750    12.1500    4.2200    17.2500    4.7300   2.0500    1.5500  
 7.1500    3.3000    12.2500    4.2300    17.3500    4.7400   2.1500    1.6000  
 7.2500    3.3250    12.3500    4.2400    17.4500    4.7500   2.2500    1.6500  
 7.3500    3.3500    12.4500    4.2500    17.5500    4.7600   2.3500    1.7000  
 7.4500    3.3750    12.5500    4.2600    17.6500    4.7700   2.4500    1.7500  
 7.5500    3.4000    12.6500    4.2700    17.7500    4.7800   2.5500    1.8000  
 7.6500    3.4250    12.7500    4.2800    17.8500    4.7900   2.6500    1.8500  
 7.7500    3.4500    12.8500    4.2900    17.9500    4.8000   2.7500    1.9000  
 7.8500    3.4750    12.9500    4.3000    18.0500    4.8100   2.8500    1.9500  
 7.9500    3.5000    13.0500    4.3100    18.1500    4.8200   2.9500    2.0000  
 8.0500    3.5250    13.1500    4.3200    18.2500    4.8300   3.0500    2.0333  
 8.1500    3.5500    13.2500    4.3300    18.3500    4.8400   3.1500    2.0667  
 8.2500    3.5750    13.3500    4.3400    18.4500    4.8500   3.2500    2.1000  
 8.3500    3.6000    13.4500    4.3500    18.5500    4.8600   3.3500    2.1333  
 8.4500    3.6250    13.5500    4.3600    18.6500    4.8700   3.4500    2.1667  
 8.5500    3.6500    13.6500    4.3700    18.7500    4.8800   3.5500    2.2000  
 8.6500    3.6750    13.7500    4.3800    18.8500    4.8900   3.6500    2.2333  
 8.7500    3.7000    13.8500    4.3900    18.9500    4.9000   3.7500    2.2667  
 8.8500    3.7250    13.9500    4.4000    19.0500    4.9100   3.8500    2.3000  
 8.9500    3.7500    14.0500    4.4100    19.1500    4.9200   3.9500    2.3333  
 9.0500    3.7750    14.1500    4.4200    19.2500    4.9300   4.0500    2.3667  
 9.1500    3.8000    14.2500    4.4300    19.3500    4.9400   4.1500    2.4000  
 9.2500    3.8250    14.3500    4.4400    19.4500    4.9500   4.2500    2.4333  
 9.3500    3.8500    14.4500    4.4500    19.5500    4.9600   4.3500    2.4667  
 9.4500    3.8750    14.5500    4.4600    19.6500    4.9700   4.4500    2.5000  
 9.5500    3.9000    14.6500    4.4700    19.7500    4.9800   4.5500    2.5333  
 9.6500    3.9250    14.7500    4.4800    19.8500    4.9900   4.6500    2.5667  
 9.7500    3.9500    14.8500    4.4900    19.9500    5.0000   4.7500    2.6000  
 9.8500    3.9750    14.9500    4.5000             4.8500    2.6333    9.9500  
 4.0000    15.0500    4.5100             4.9500    2.6667    10.0500    4.0100  
 15.1500    4.5200           

 

(f)          The Diversity Score is then calculated by summing each of the
Industry Diversity Scores for each Moody’s industry classification group shown
on Schedule 5.

 

(g)          For purposes of calculating the Diversity Score, affiliated issuers
in the same Industry are deemed to be a single issuer except as otherwise agreed
to by Moody’s.

 

S-6-2

 

 

Schedule 7

 

Moody’s RiskCalc Calculation

 

1.           Defined Terms. The following terms shall be used in this Schedule 7
with the meanings provided below.

 

“.EDF” means, with respect to any Collateral Obligation, the lowest of (A) the
lowest of the 5-year expected default frequencies for the current year and
previous 4 years for such Collateral Obligation as determined by running the
current version of Moody’s RiskCalc in the Credit Cycle Adjusted (“CCA”) mode
and (B) the 5-year expected default frequency for such Collateral Obligation as
determined by running the current version of Moody’s RiskCalc in the Financial
Statement Only (“FSO”) mode.

 

“Model Inputs” means the financial inputs used in the most recent Moody’s
RiskCalc private-firm model, taken directly from signed, unqualified US GAAP
full-year audit data in accordance with “Moody’s Global Approach to Rating
Collateralized Loan Obligations” dated May 2013.

 

“Moody’s Industries” means any one of the Moody’s industrial classification
groups as published by Moody’s from time to time.

 

“Pre-Qualifying Conditions” means, with respect to any Collateral Obligation,
conditions that will be satisfied if the obligor with respect to the applicable
Collateral Obligation satisfies the following criteria:

 

(a)          an unqualified, signed, US GAAP audit opinion for the most recent
annual statement is the source for Model Inputs. Such unqualified, signed, US
GAAP audit opinion includes no explanatory paragraph addressing the obligor as a
going concern or indicating any significant financial concerns. For LBOs, a full
one-year audit of the firm after the acquisition has been completed is
available;

 

(b)          the obligor’s EBITDA is equal to or greater than U.S.$5.000.000;

 

(c)          the obligor’s annual sales are equal to or greater than
U.S.$10,000,000;

 

(d)          the obligor’s book assets are equal to or greater than
U.S.$10,000,000;

 

(e)          the obligor represents not more than 3.0% of the Collateral
Principal Amount;

 

(f)          the obligor is a private company with no public rating from
Moody’s;

 

(g)          for the current and prior fiscal year, such obligor’s:

 

(i)           EBIT/interest expense ratio is greater than 1.0:1.0 and 1.25:1.00
with respect to retail (adjusted for rent expense); and;

 

(ii)         debt/EBITDA ratio is less than 6.0:1.0;

 

S-7-1

 

 

 

(h)          no greater than 25% of the obligor’s revenue is generated from any
one customer of the obligor;

 

(i)           no financial covenants in the Underlying Instruments have been
modified or waived within the immediately preceding three month period;

 

(j)           none of the original terms of the Underlying Instruments have been
modified or waived within the immediately preceding three month period; and

 

(k)          the obligor is a for-profit operating company in any one of the
Moody’s Industries with the exception of (i) Banking, Finance, Insurance and
Real Estate and (ii) Sovereign and Public Finance.

 

2.           The Collateral Manager shall calculate the .EDF for each of the
Collateral Obligations to be rated pursuant to this Schedule 7 and shall also
provide Moody’s with the .EDF and the information necessary to calculate such
.EDF. Moody’s shall have the right (in its sole discretion) to (i) amend or
modify any of the information utilized to calculate the .EDF and recalculate the
.EDF based upon such revised information, in which case such .EDF shall be
determined using the table in paragraph 3 below in order to determine the
applicable Moody’s Rating, or (ii) have a Moody’s credit analyst provide a
rating estimate for any Collateral Obligation rated pursuant to this Schedule 7,
in which case such rating estimate provided by such credit analyst shall be the
applicable Moody’s Rating.

 

3.           The Moody’s Rating for each Collateral Obligation that satisfies
the Pre-Qualifying Conditions shall be the lower of (i) the Collateral Manager’s
internal rating or (ii) the rating based on the .EDF for such Collateral
Obligation, as determined in accordance with the table below:

 

Lowest .EDF Moody’s Rating less than or equal to .baa Ba3 .ba1, .ba2, .ba3 or
.b1 B2 .b2 or .b3 B3 .caa Caa1

 

4.           The Moody’s Recovery Rate for each Collateral Obligation that meets
the Pre-Qualifying Conditions shall be the lower of (i) the Collateral Manager’s
internal recovery rate or (ii) the recovery rate as determined in accordance
with the table below:

 

Type of Collateral Obligation Moody’s Recovery Rate senior secured, first
priority, first lien and first out 50 % all other Collateral Obligations 25 %

 

provided that Moody’s shall have the right (in its sole discretion) to issue a
recovery rate assigned by one of its credit analysts, in which case such
recovery rate provided by such credit analyst shall be the applicable Moody’s
Recovery Rate.

 

S-7-2

 

  

5.           If any Collateral Obligation is rated pursuant to this Schedule 7
and a Specified Amendment occurs with respect to such Collateral Obligation, the
Collateral Manager shall redetermine the rating of such Collateral Obligation in
accordance with this Schedule 7 within 30 days of such Specified Amendment.

 



S-7-3

 

 

EXHIBIT A-1

 

FORM OF GLOBAL NOTE

 

[RULE 144A][TEMPORARY][REGULATION S] GLOBAL NOTE
representing

CLASS [A-1][A-2][B][C] SENIOR SECURED [DEFERRABLE] FLOATING RATE NOTES DUE 2026

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES, AND MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY (A) TO A “QUALIFIED PURCHASER” (AS DEFINED FOR PURPOSES OF
SECTION 3(c)(7) OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940
ACT”)) OR AN ENTITY (OTHER THAN A TRUST) OWNED EXCLUSIVELY BY “QUALIFIED
PURCHASERS” THAT IS EITHER (1) A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT) IN RELIANCE ON THE EXEMPTION FROM SECURITIES
ACT REGISTRATION PROVIDED BY SUCH RULE THAT IS NOT A BROKER-DEALER WHICH OWNS
AND INVESTS ON A DISCRETIONARY BASIS LESS THAN U.S.$25 MILLION IN SECURITIES OF
ISSUERS THAT ARE NOT AFFILIATED PERSONS OF THE DEALER AND IS NOT A PLAN REFERRED
TO IN PARAGRAPH (A)(1)(D) OR (A)(1)(E) OF RULE 144A OR A TRUST FUND REFERRED TO
IN PARAGRAPH (A)(1)(F) OF RULE 144A THAT HOLDS THE ASSETS OF SUCH A PLAN, IF
INVESTMENT DECISIONS WITH RESPECT TO THE PLAN ARE MADE BY THE BENEFICIARIES OF
THE PLAN OR (2) SOLELY IN THE CASE OF NOTES ISSUED AS CERTIFICATED NOTES, AN
INSTITUTIONAL “ACCREDITED INVESTOR” (AS DEFINED IN RULE 501(a)(1), (2), (3) OR
(7) UNDER THE SECURITIES ACT) (AN “IAI”) OR (B) TO A “QUALIFIED PURCHASER” THAT
IS NOT A “U.S. PERSON” (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT) IN
A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT, AND IN EACH
CASE IN COMPLIANCE WITH THE CERTIFICATION AND OTHER REQUIREMENTS SPECIFIED IN
THE INDENTURE REFERRED TO HEREIN AND IN COMPLIANCE WITH ANY APPLICABLE
SECURITIES LAW OF ANY APPLICABLE JURISDICTION.

 

[THIS NOTE IS A TEMPORARY REGULATION S GLOBAL NOTE FOR PURPOSES OF REGULATION S
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”). NEITHER THIS TEMPORARY REGULATION S GLOBAL NOTE NOR ANY INTEREST HEREIN
MAY BE OFFERED, SOLD OR DELIVERED, EXCEPT AS PERMITTED UNDER THE INDENTURE
REFERRED TO BELOW.

 

 

 

 

DURING THE DISTRIBUTION COMPLIANCE PERIOD, NO BENEFICIAL OWNERS OF THIS
TEMPORARY REGULATION S GLOBAL NOTE SHALL BE ENTITLED TO RECEIVE PAYMENTS OF
PRINCIPAL OR INTEREST HEREON UNLESS THE REQUIRED CERTIFICATIONS HAVE BEEN
DELIVERED PURSUANT TO THE TERMS OF THE INDENTURE. AFTER THE EXPIRATION OF THE
DISTRIBUTION COMPLIANCE PERIOD, DISTRIBUTIONS DUE IN RESPECT OF ANY BENEFICIAL
INTERESTS IN THIS TEMPORARY REGULATION S GLOBAL NOTE SHALL NOT BE MADE TO THE
BENEFICIAL OWNERS UNLESS EXCHANGE FOR A BENEFICIAL INTEREST IN THE REGULATION S
GLOBAL NOTE IS IMPROPERLY WITHHELD OR REFUSED.]1

 

THE ISSUER HAS THE RIGHT, UNDER THE INDENTURE, TO COMPEL (A) ANY BENEFICIAL
OWNER OF AN INTEREST IN A NOTE THAT IS A U.S. PERSON AND IS NOT BOTH (1) A
QUALIFIED PURCHASER OR A CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY OR
OTHER ENTITY (OTHER THAN A TRUST) EACH SHAREHOLDER, PARTNER, MEMBER OR OTHER
EQUITY OWNER OF WHICH IS A QUALIFIED PURCHASER AND (2) A QUALIFIED INSTITUTIONAL
BUYER OR AN IAI TO SELL ITS INTEREST IN THE NOTE, OR TO SELL SUCH INTEREST ON
BEHALF OF SUCH OWNER AND (B) ANY HOLDER OF THIS NOTE (OR ANY INTEREST THEREIN)
THAT IS NOT A “U.S. PERSON” (AS DEFINED IN REGULATION S UNDER THE SECURITIES
ACT) THAT IS NOT A QUALIFIED PURCHASER TO, IN EITHER CASE, SELL ITS INTEREST IN
THIS NOTE, OR MAY SELL SUCH INTEREST ON BEHALF OF SUCH OWNER. THE ISSUER HAS THE
RIGHT TO REQUIRE THE HOLDER OF THIS NOTE (OR ANY INTEREST THEREIN) TO SELL ITS
INTEREST IN THIS NOTE, OR MAY SELL SUCH INTEREST ON BEHALF OF SUCH OWNER, IN
CERTAIN OTHER CIRCUMSTANCES IN ACCORDANCE WITH THE INDENTURE.

 

EACH PURCHASER OR TRANSFEREE OF THIS NOTE WILL BE REQUIRED OR DEEMED TO
REPRESENT AND WARRANT THAT (A) IF IT IS, OR IS ACTING ON BEHALF OF, A BENEFIT
PLAN INVESTOR, ITS ACQUISITION, HOLDING AND DISPOSITION OF SUCH NOTES WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), AND
(B) IF IT IS A GOVERNMENTAL, CHURCH, NON-U.S. OR OTHER PLAN WHICH IS SUBJECT TO
ANY STATE, LOCAL, OTHER FEDERAL OR NON-U.S. LAW OR REGULATION THAT IS
SUBSTANTIALLY SIMILAR TO THE PROHIBITED TRANSACTION PROVISIONS OF SECTION 406 OF
ERISA OR SECTION 4975 OF THE CODE (ANY SUCH LAW OR REGULATION, AN “OTHER PLAN
LAW”), ITS ACQUISITION, HOLDING AND DISPOSITION OF SUCH NOTES WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT VIOLATION OF ANY SUCH OTHER PLAN LAW.
“BENEFIT PLAN INVESTOR” MEANS A BENEFIT PLAN INVESTOR, AS DEFINED IN SECTION
3(42) OF ERISA AND 29 C.F.R. SECTION 2510.3-101, AND INCLUDES (A) AN EMPLOYEE
BENEFIT PLAN (AS DEFINED IN SECTION 3(3) OF TITLE I OF ERISA) THAT IS SUBJECT TO
THE FIDUCIARY RESPONSIBILITY PROVISIONS OF ERISA, (B) A PLAN THAT IS SUBJECT TO
SECTION 4975 OF THE CODE OR (C) ANY ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN
ASSETS” BY REASON OF ANY SUCH EMPLOYEE BENEFIT PLAN’S OR PLAN’S INVESTMENT IN
THE ENTITY.

 



 



1 For Temporary Regulation S Global Notes only.

 

A-1-2

 

 

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE ISSUER OR
ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE ISSUED
IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE &
CO.).

 

TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN PART,
TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE.

 

TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE
RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO HEREIN.

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE.

 

EACH HOLDER OF THIS NOTE (AND ANY INTEREST THEREIN) WILL BE DEEMED TO HAVE
REPRESENTED AND AGREED TO TREAT THE NOTES AS INDEBTEDNESS FOR U.S. FEDERAL,
STATE AND LOCAL INCOME AND FRANCHISE TAX PURPOSES.

 

THE FAILURE TO PROVIDE THE ISSUER AND THE TRUSTEE (AND ANY OF THEIR AGENTS) WITH
THE PROPERLY COMPLETED AND SIGNED TAX CERTIFICATIONS (GENERALLY, IN THE CASE OF
U.S. FEDERAL INCOME TAX, AN INTERNAL REVENUE SERVICE FORM W-9 (OR APPLICABLE
SUCCESSOR FORM) IN THE CASE OF A PERSON THAT IS A “UNITED STATES PERSON” WITHIN
THE MEANING OF SECTION 7701(a)(30) OF THE CODE OR THE APPROPRIATE INTERNAL
REVENUE SERVICE FORM W-8 (OR APPLICABLE SUCCESSOR FORM) IN THE CASE OF A PERSON
THAT IS NOT A “UNITED STATES PERSON” WITHIN THE MEANING OF SECTION 7701(a)(30)
OF THE CODE) MAY RESULT IN WITHHOLDING FROM PAYMENTS IN RESPECT OF SUCH NOTE,
INCLUDING U.S. FEDERAL WITHHOLDING OR BACK-UP WITHHOLDING.

 

A-1-3

 

 

EACH HOLDER OF THIS NOTE (AND ANY INTEREST THEREIN) AGREES TO PROVIDE THE ISSUER
AND ANY RELEVANT INTERMEDIARY WITH ANY INFORMATION OR DOCUMENTATION THAT IS
REQUIRED UNDER SECTIONS 1471 THROUGH 1474 OF THE CODE OR THAT THE ISSUER OR
RELEVANT INTERMEDIARY DEEMS APPROPRIATE TO ENABLE THE ISSUER OR RELEVANT
INTERMEDIARY TO DETERMINE THEIR DUTIES AND LIABILITIES WITH RESPECT TO ANY TAXES
THEY MAY BE REQUIRED TO WITHHOLD PURSUANT TO SUCH CODE SECTIONS IN RESPECT OF
SUCH NOTE OR THE HOLDER OF SUCH NOTE OR BENEFICIAL INTEREST THEREIN. IN
ADDITION, EACH PURCHASER AND SUBSEQUENT TRANSFEREE OF THIS NOTE WILL BE REQUIRED
OR DEEMED TO UNDERSTAND AND ACKNOWLEDGE THAT THE ISSUER HAS THE RIGHT UNDER THE
INDENTURE TO WITHHOLD ON ANY HOLDER OR ANY BENEFICIAL OWNER OF AN INTEREST IN A
NOTE THAT FAILS TO COMPLY WITH THE REQUIREMENTS OF SECTIONS 1471 THROUGH 1474 OF
THE CODE.

 

EACH HOLDER OF THIS NOTE (AND ANY INTEREST THEREIN) THAT IS NOT A “UNITED STATES
PERSON” (AS DEFINED IN SECTION 7701(a)(30) OF THE CODE) WILL MAKE, OR BY
ACQUIRING THIS NOTE OR AN INTEREST IN THIS NOTE WILL BE DEEMED TO MAKE, A
REPRESENTATION TO THE EFFECT THAT (I) EITHER (A) IT IS NOT A BANK (OR AN ENTITY
AFFILIATED WITH A BANK) EXTENDING CREDIT PURSUANT TO A LOAN AGREEMENT ENTERED
INTO IN THE ORDINARY COURSE OF ITS TRADE OR BUSINESS (WITHIN THE MEANING OF
SECTION 881(c)(3)(A) OF THE CODE), (B) IT IS A PERSON THAT IS ELIGIBLE FOR
BENEFITS UNDER AN INCOME TAX TREATY WITH THE UNITED STATES THAT ELIMINATES U.S.
FEDERAL INCOME TAXATION OF U.S. SOURCE INTEREST NOT ATTRIBUTABLE TO A PERMANENT
ESTABLISHMENT IN THE UNITED STATES, OR (C) IT HAS PROVIDED AN INTERNAL REVENUE
SERVICE FORM W-8ECI REPRESENTING THAT ALL PAYMENTS RECEIVED OR TO BE RECEIVED BY
IT ON THE NOTES ARE EFFECTIVELY CONNECTED WITH THE CONDUCT OF A TRADE OR
BUSINESS IN THE UNITED STATES, AND (II) IT IS NOT PURCHASING THIS NOTE OR AN
INTEREST IN THIS NOTE IN ORDER TO REDUCE ITS U.S. FEDERAL INCOME TAX LIABILITY
PURSUANT TO A TAX AVOIDANCE PLAN.

 

[THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) FOR UNITED
STATES FEDERAL INCOME TAX PURPOSES. THE ISSUE PRICE, AMOUNT OF OID, ISSUE DATE
AND YIELD TO MATURITY OF THIS NOTE MAY BE OBTAINED BY WRITING TO THE ISSUER.]2

 



 



2 Insert into Class C Notes.

  

A-1-4

 

 

GOLUB CAPITAL BDC CLO 2014 LLC

[RULE 144A][TEMPORARY][REGULATION S] GLOBAL NOTE
representing

 

CLASS [A-1][A-2]][B][C] SENIOR SECURED [DEFERRABLE] FLOATING RATE NOTES DUE 2026

 

[R][S]-1

CUSIP No.:  [_] Up to U.S.$[_]

ISIN: [_]

[Common Code: [_]]

 

GOLUB CAPITAL BDC CLO 2014 LLC, a limited liability company organized under the
laws of the State of Delaware (the “Issuer”), for value received, hereby
promises to pay to CEDE & CO. or registered assigns, upon presentation and
surrender of this Note (except as otherwise permitted by the Indenture referred
to below), the principal sum as indicated on Schedule A on April 25, 2026, or,
if such day is not a Business Day, the next succeeding Business Day (the “Stated
Maturity”) except as provided below and in the Indenture. The obligations of the
Issuer under this Note and the Indenture are limited recourse obligations of the
Issuer payable solely from the Assets in accordance with the Indenture, and
following realization of the Assets in accordance with the Indenture, all claims
of Noteholders shall be extinguished and shall not thereafter revive.

 

The Issuer promises to pay interest, if any, on the 25th day of January, April,
July and October in each year, commencing October 2014 (or, if such day is not a
Business Day, the next succeeding Business Day), at the rate equal to LIBOR plus
[1.75]% [(a) 1.45% from the Closing Date to but excluding December 5, 2015 and
(b) 1.95% thereafter]3 [2.50]%[3.50]% per annum on the unpaid principal amount
hereof until the principal hereof is paid or duly provided for[; provided that
such interest rate is subject to reduction in connection with a Re-Pricing
pursuant to the terms of Section 9.8 of the Indenture]4. Interest shall be
computed on the basis of the actual number of days elapsed in the applicable
Interest Accrual Period divided by 360. The interest so payable on any Payment
Date will, as provided in the Indenture, be paid to the Person in whose name
this Note (or one or more predecessor Notes) is registered at the close of
business on the Record Date for such interest, which shall be the date one day
(whether or not a Business Day) prior to such Payment Date.

 

Interest will cease to accrue on each Class [A-1][A-2][B][C] Note, or in the
case of a partial repayment, on such part, from the date of repayment or Stated
Maturity unless payment of principal is improperly withheld or unless a default
is otherwise made with respect to such payments. The principal of this Class
[A-1]][A-2][B][C] Note shall be payable on the first Payment Date on which funds
are permitted to be used for such purpose in accordance with the Priority of
Payments. The principal of each Class [A-1][A-2][B][C] Note shall be payable no
later than the Stated Maturity unless the unpaid principal of such Note becomes
due and payable at an earlier date by declaration of acceleration, call for
redemption or otherwise.

 



 



3 Applicable only to the Class A-2 Notes.



4 Applicable only to the Class A-2 Notes, the Class B Notes and the Class C
Notes.

 

A-1-5

 

 

[So long as any Priority Class is Outstanding with respect to the Class C Notes,
any interest on the Class C Notes that is not paid when due by operation of the
Priority of Payments will be deferred. Any interest so deferred will be added to
the principal balance of the Class C Notes and, thereafter, interest will accrue
on the aggregate outstanding principal amount of the Class C Notes, as so
increased.]5

 

Unless the certificate of authentication hereon has been executed by the Trustee
or the Authenticating Agent by the manual signature of one of their authorized
signatories, this Note shall not be entitled to any benefit under the Indenture
or be valid or obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class [A-1][A-2][B][C] Senior
Secured [Deferrable] Floating Rate Notes due 2026 (the “Class [A-1][A-2][B][C]
Notes” and, together with the other classes of Notes issued under the Indenture,
the “Notes”) issued under an indenture dated as of June 5, 2014 (the
“Indenture”) between the Issuer and Wells Fargo Bank, National Association, as
trustee (the “Trustee”, which term includes any successor trustee as permitted
under the Indenture). Reference is hereby made to the Indenture and all
indentures supplemental thereto for a statement of the respective rights,
limitations of rights, duties and immunities thereunder of the Issuer, the
Trustee and the Holders of the Notes and the terms upon which the Notes are, and
are to be, authenticated and delivered.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

This Note is subject to optional redemption as specified in the Indenture. In
the case of any optional redemption of Class [A-1][A-2][B][C] Notes, interest
and principal installments whose Payment Date is on or prior to the Redemption
Date will be payable to the Holders of such Notes, or one or more predecessor
Class [A-1][A-2][B][C] Notes, registered as such at the close of business on the
relevant Record Date.

 

Transfers of this [Rule 144A][Regulation S][Temporary Regulation S] Global Note
shall be limited to transfers of such Global Note in whole, but not in part, to
a nominee of DTC or to a successor of DTC or such successor’s nominee.

 

[Prior to the end of the Distribution Compliance Period, beneficial interests in
this Temporary Regulation S Global Note may be held only through Euroclear or
Clearstream.]6

 



 



5 Applicable only to the Class C Notes.



6 Applicable only for Temporary Regulation S Global Notes.

 

A-1-6

 

 

[Interests in this [Rule 144A][Regulation S] Global Note will be transferable in
accordance with DTC’s rules and procedures in use at such time, and to
transferees acquiring Certificated Notes or to a transferee taking an interest
in a [Rule 144A][Regulation S] Global Note, subject to and in accordance with
the restrictions set forth in the Indenture.]7

 

If (a) a redemption occurs because any Coverage Test is not satisfied as set
forth in Section 9.1 of the Indenture, (b) a redemption occurs because the
Issuer provides written direction to this effect as set forth in Section 9.2 of
the Indenture, (c) a Special Redemption occurs (x) during the Reinvestment
Period, if the Collateral Manager is unable, for a period of at least 20
consecutive Business Days, to identify additional Collateral Obligations in
sufficient amounts to permit the investment or reinvestment of all or a portion
of the funds then in the Collection Account or (y) after the Effective Date, due
to the failure to obtain from each Rating Agency confirmation of such Rating
Agency’s Initial Ratings of the Notes, each as set forth in Section 9.6 of the
Indenture, (d) a redemption occurs because a Majority of an Affected Class or
the Issuer so directs the Trustee following the occurrence of a Tax Event as set
forth in Section 9.3 of the Indenture or (e) a redemption occurs because the
Issuer or the Collateral Manager provides written direction to this effect as
set forth in Section 9.9 of the Indenture, then in each case this Note may be
redeemed in the manner, under the conditions and with the effect provided in the
Indenture. In connection with any redemption pursuant to clauses (b) or (d),
Holders of 100% of the Aggregate Outstanding Amount of any Class of Notes may
elect to receive less than 100% of the Redemption Price that would otherwise be
payable to such Holders of such Class of Notes.

 

The Issuer, the Trustee, and any agent of the Issuer or the Trustee may treat
the Person in whose name this Note is registered as the owner of such Note on
the Register on the applicable Record Date for the purpose of receiving payments
of principal of and interest on such Note and on any other date for all other
purposes whatsoever (whether or not such Note is overdue), and neither the
Issuer nor the Trustee nor any agent of the Issuer or the Trustee shall be
affected by notice to the contrary.

 

If an Event of Default shall occur and be continuing, the Class [A-1][A-2][B][C]
Notes may become or be declared due and payable in the manner and with the
effect provided in the Indenture.

 

[Interests in this [Rule 144A][Regulation S] Global Note may be exchanged for an
interest in, or transferred to a transferee taking an interest in, the
corresponding [Regulation S or, solely during the Distribution Compliance
Period, Temporary Regulation S] [Rule 144A] Global Note subject to the
restrictions as set forth in the Indenture. This [Rule 144A][Regulation S]
Global Note is subject to mandatory exchange for Certificated Notes under the
limited circumstances set forth in the Indenture.]8

 

[After the expiration of the Distribution Compliance Period, beneficial
interests in this Temporary Regulation S Global Note shall be exchanged for an
interest in a Regulation S Global Note in accordance with the terms of the
Indenture. Prior to the termination of the Distribution Compliance Period,
transfers of interests in this Temporary Regulation S Global Note to U.S.
persons (as defined in Regulation S) shall be subject to and in accordance with
the restrictions set forth in the Indenture.]9

 



 

7 Applicable only for Rule 144A and Regulation S Global Notes.



8 Applicable only for Rule 144A and Regulation S Global Notes.



9 Applicable only for Temporary Regulation S Global Notes.

 

A-1-7

 

 

Upon redemption, exchange of or increase in any interest represented by this
[Rule 144A][Regulation S][Temporary Regulation S] Global Note, this [Rule
144A][Regulation S][Temporary Regulation S] Global Note shall be endorsed on
Schedule A hereto to reflect the reduction of or increase in the principal
amount evidenced hereby.

 

The Class [A-1][A-2][B][C] Notes will be issued in minimum denominations of
$250,000 and integral multiples of $1,000 in excess thereof.

 

Title to Notes shall pass by registration in the Register kept by the Registrar
which initially is the Trustee, acting through its Corporate Trust Office.

 

No service charge shall be made for registration of transfer or exchange of this
Note, but the Issuer or the Trustee may require payment of a sum sufficient to
cover any tax or other governmental charge payable in connection therewith. The
Registrar or the Trustee shall be permitted to request such evidence reasonably
satisfactory to it documenting the identity and/or the signature of the
transferor and the transferee.

 

Each holder and beneficial owner of this Note, by its acceptance of this Note,
hereby agrees that it shall not institute against, or join any other Person in
instituting against the Issuer any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceedings or other proceedings under
U.S. federal or state bankruptcy laws or any similar laws until at least one
year and one day after payment in full of the Notes, or, if longer, the
applicable preference period then in effect plus one day following such payment
in full.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK.

 

A-1-8

 

 

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

 

Dated as of _______________, _____.

 

  GOLUB CAPITAL BDC CLO 2014 LLC       By: Golub Capital BDC, Inc., its
designated manager       By:___________________________________     Name:  
  Title:

 

A-1-9

 

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

Dated as of _______________, _____.

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as Trustee      
By:___________________________________   Authorized Signatory

 

A-1-10

 

 

SCHEDULE A

 

SCHEDULE OF EXCHANGES OR REDEMPTIONS

 

The following exchanges, redemptions of or increase in the whole or a part of
the Notes represented by this [Rule 144A][Regulation S][Temporary Regulation S]
Global Note have been made:

 

Date
exchange/
redemption/
increase
made   Original
principal amount
of this [Rule
144A][Regulation S][Temporary
Regulation S]
Global Note   Part of principal
amount of this
[Rule
144A][Regulation S]
[Temporary
Regulation S] Global
Note
exchanged/redeemed/
increased   Remaining
principal amount
of this [Rule
144A][Regulation S]
[Temporary
Regulation S] Global
Note following such
exchange/redemption/
increase   Notation
made by
or on
behalf of
the Issuer     $[_]                                                            
                                                                               
                                                                               
                                           

 

A-1-11

 

 

EXHIBIT A-2

 

FORM OF CERTIFICATED NOTE

 

CERTIFICATED NOTE
representing
CLASS [A-1][A-2][B][C] SENIOR SECURED [DEFERRABLE] FLOATING RATE NOTES DUE 2026

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES, AND MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY (A) TO A “QUALIFIED PURCHASER” (AS DEFINED FOR PURPOSES OF
SECTION 3(c)(7) OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940
ACT”)) OR AN ENTITY (OTHER THAN A TRUST) OWNED EXCLUSIVELY BY “QUALIFIED
PURCHASERS” THAT IS EITHER (1) A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT) IN RELIANCE ON THE EXEMPTION FROM SECURITIES
ACT REGISTRATION PROVIDED BY SUCH RULE THAT IS NOT A BROKER-DEALER WHICH OWNS
AND INVESTS ON A DISCRETIONARY BASIS LESS THAN U.S.$25 MILLION IN SECURITIES OF
ISSUERS THAT ARE NOT AFFILIATED PERSONS OF THE DEALER AND IS NOT A PLAN REFERRED
TO IN PARAGRAPH (A)(1)(D) OR (A)(1)(E) OF RULE 144A OR A TRUST FUND REFERRED TO
IN PARAGRAPH (A)(1)(F) OF RULE 144A THAT HOLDS THE ASSETS OF SUCH A PLAN, IF
INVESTMENT DECISIONS WITH RESPECT TO THE PLAN ARE MADE BY THE BENEFICIARIES OF
THE PLAN OR (2) SOLELY IN THE CASE OF NOTES ISSUED AS CERTIFICATED NOTES, AN
INSTITUTIONAL “ACCREDITED INVESTOR” (AS DEFINED IN RULE 501(a)(1), (2), (3) OR
(7) UNDER THE SECURITIES ACT) (AN “IAI”) OR (B) TO A QUALIFIED PURCHASER THAT IS
NOT A “U.S. PERSON” (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT) IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT, AND IN EACH CASE
IN COMPLIANCE WITH THE CERTIFICATION AND OTHER REQUIREMENTS SPECIFIED IN THE
INDENTURE REFERRED TO HEREIN AND IN COMPLIANCE WITH ANY APPLICABLE SECURITIES
LAW OF ANY APPLICABLE JURISDICTION.

 

THE ISSUER HAS THE RIGHT, UNDER THE INDENTURE, TO COMPEL (A) ANY BENEFICIAL
OWNER OF AN INTEREST IN A NOTE THAT IS A U.S. PERSON AND IS NOT BOTH (1) A
QUALIFIED PURCHASER OR A CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY OR
OTHER ENTITY (OTHER THAN A TRUST) EACH SHAREHOLDER, PARTNER, MEMBER OR OTHER
EQUITY OWNER OF WHICH IS A QUALIFIED PURCHASER AND (2) A QUALIFIED INSTITUTIONAL
BUYER OR AN IAI TO SELL ITS INTEREST IN THE NOTE, OR TO SELL SUCH INTEREST ON
BEHALF OF SUCH OWNER AND (B) ANY HOLDER OF THIS NOTE (OR ANY INTEREST THEREIN)
THAT IS NOT A “U.S. PERSON” (AS DEFINED IN REGULATION S UNDER THE SECURITIES
ACT) THAT IS NOT A QUALIFIED PURCHASER TO, IN EITHER CASE, SELL ITS INTEREST IN
THIS NOTE, OR MAY SELL SUCH INTEREST ON BEHALF OF SUCH OWNER. THE ISSUER HAS THE
RIGHT TO REQUIRE THE HOLDER OF THIS NOTE (OR ANY INTEREST THEREIN) TO SELL ITS
INTEREST IN THIS NOTE, OR MAY SELL SUCH INTEREST ON BEHALF OF SUCH OWNER, IN
CERTAIN OTHER CIRCUMSTANCES IN ACCORDANCE WITH THE INDENTURE.

 

A-2-1

 

 

EACH PURCHASER OR TRANSFEREE OF THIS NOTE WILL BE REQUIRED OR DEEMED TO
REPRESENT AND WARRANT THAT (A) IF IT IS, OR IS ACTING ON BEHALF OF, A BENEFIT
PLAN INVESTOR, ITS ACQUISITION, HOLDING AND DISPOSITION OF SUCH NOTES WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), AND
(B) IF IT IS A GOVERNMENTAL, CHURCH, NON-U.S. OR OTHER PLAN WHICH IS SUBJECT TO
ANY STATE, LOCAL, OTHER FEDERAL OR NON-U.S. LAW OR REGULATION THAT IS
SUBSTANTIALLY SIMILAR TO THE PROHIBITED TRANSACTION PROVISIONS OF SECTION 406 OF
ERISA OR SECTION 4975 OF THE CODE (ANY SUCH LAW OR REGULATION, AN “OTHER PLAN
LAW”), ITS ACQUISITION, HOLDING AND DISPOSITION OF SUCH NOTES WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT VIOLATION OF ANY SUCH OTHER PLAN LAW.
“BENEFIT PLAN INVESTOR” MEANS A BENEFIT PLAN INVESTOR, AS DEFINED IN SECTION
3(42) OF ERISA AND 29 C.F.R. SECTION 2510.3-101, AND INCLUDES (A) AN EMPLOYEE
BENEFIT PLAN (AS DEFINED IN SECTION 3(3) OF TITLE I OF ERISA) THAT IS SUBJECT TO
THE FIDUCIARY RESPONSIBILITY PROVISIONS OF ERISA, (B) A PLAN THAT IS SUBJECT TO
SECTION 4975 OF THE CODE OR (C) ANY ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN
ASSETS” BY REASON OF ANY SUCH EMPLOYEE BENEFIT PLAN’S OR PLAN’S INVESTMENT IN
THE ENTITY.

 

TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE
RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO HEREIN.

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE.

 

EACH HOLDER OF THIS NOTE (AND ANY INTEREST THEREIN) WILL BE DEEMED TO HAVE
REPRESENTED AND AGREED TO TREAT THE NOTES AS INDEBTEDNESS FOR U.S. FEDERAL,
STATE AND LOCAL INCOME AND FRANCHISE TAX PURPOSES.

 

A-2-2

 

 

THE FAILURE TO PROVIDE THE ISSUER AND THE TRUSTEE (AND ANY OF THEIR AGENTS) WITH
THE PROPERLY COMPLETED AND SIGNED TAX CERTIFICATIONS (GENERALLY, IN THE CASE OF
U.S. FEDERAL INCOME TAX, AN INTERNAL REVENUE SERVICE FORM W-9 (OR APPLICABLE
SUCCESSOR FORM) IN THE CASE OF A PERSON THAT IS A “UNITED STATES PERSON” WITHIN
THE MEANING OF SECTION 7701(a)(30) OF THE CODE OR THE APPROPRIATE INTERNAL
REVENUE SERVICE FORM W-8 (OR APPLICABLE SUCCESSOR FORM) IN THE CASE OF A PERSON
THAT IS NOT A “UNITED STATES PERSON” WITHIN THE MEANING OF SECTION 7701(a)(30)
OF THE CODE) MAY RESULT IN WITHHOLDING FROM PAYMENTS IN RESPECT OF SUCH NOTE,
INCLUDING U.S. FEDERAL WITHHOLDING OR BACK-UP WITHHOLDING.

 

EACH HOLDER OF THIS NOTE (AND ANY INTEREST THEREIN) AGREES TO PROVIDE THE ISSUER
AND ANY RELEVANT INTERMEDIARY WITH ANY INFORMATION OR DOCUMENTATION THAT IS
REQUIRED UNDER SECTIONS 1471 THROUGH 1474 OF THE CODE OR THAT THE ISSUER OR
RELEVANT INTERMEDIARY DEEMS APPROPRIATE TO ENABLE THE ISSUER OR RELEVANT
INTERMEDIARY TO DETERMINE THEIR DUTIES AND LIABILITIES WITH RESPECT TO ANY TAXES
THEY MAY BE REQUIRED TO WITHHOLD PURSUANT TO SUCH CODE SECTIONS IN RESPECT OF
SUCH NOTE OR THE HOLDER OF SUCH NOTE OR BENEFICIAL INTEREST THEREIN. IN
ADDITION, EACH PURCHASER AND SUBSEQUENT TRANSFEREE OF THIS NOTE WILL BE REQUIRED
OR DEEMED TO UNDERSTAND AND ACKNOWLEDGE THAT THE ISSUER HAS THE RIGHT UNDER THE
INDENTURE TO WITHHOLD ON ANY HOLDER OR ANY BENEFICIAL OWNER OF AN INTEREST IN A
NOTE THAT FAILS TO COMPLY WITH THE REQUIREMENTS OF SECTIONS 1471 THROUGH 1474 OF
THE CODE.

 

EACH HOLDER OF THIS NOTE (AND ANY INTEREST THEREIN) THAT IS NOT A “UNITED STATES
PERSON” (AS DEFINED IN SECTION 7701(a)(30) OF THE CODE) WILL MAKE, OR BY
ACQUIRING THIS NOTE OR AN INTEREST IN THIS NOTE WILL BE DEEMED TO MAKE, A
REPRESENTATION TO THE EFFECT THAT (I) EITHER (A) IT IS NOT A BANK (OR AN ENTITY
AFFILIATED WITH A BANK) EXTENDING CREDIT PURSUANT TO A LOAN AGREEMENT ENTERED
INTO IN THE ORDINARY COURSE OF ITS TRADE OR BUSINESS (WITHIN THE MEANING OF
SECTION 881(c)(3)(A) OF THE CODE), (B) IT IS A PERSON THAT IS ELIGIBLE FOR
BENEFITS UNDER AN INCOME TAX TREATY WITH THE UNITED STATES THAT ELIMINATES U.S.
FEDERAL INCOME TAXATION OF U.S. SOURCE INTEREST NOT ATTRIBUTABLE TO A PERMANENT
ESTABLISHMENT IN THE UNITED STATES, OR (C) IT HAS PROVIDED AN INTERNAL REVENUE
SERVICE FORM W-8ECI REPRESENTING THAT ALL PAYMENTS RECEIVED OR TO BE RECEIVED BY
IT ON THE NOTES ARE EFFECTIVELY CONNECTED WITH THE CONDUCT OF A TRADE OR
BUSINESS IN THE UNITED STATES, AND (II) IT IS NOT PURCHASING THIS NOTE OR AN
INTEREST IN THIS NOTE IN ORDER TO REDUCE ITS U.S. FEDERAL INCOME TAX LIABILITY
PURSUANT TO A TAX AVOIDANCE PLAN.

 

[THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) FOR UNITED
STATES FEDERAL INCOME TAX PURPOSES. THE ISSUE PRICE, AMOUNT OF OID, ISSUE DATE
AND YIELD TO MATURITY OF THIS NOTE MAY BE OBTAINED BY WRITING TO THE ISSUER.]1

 



 



1 Insert into Class C Notes.

 

A-2-3

 

 

GOLUB CAPITAL BDC CLO 2014 LLC

 

CERTIFICATED NOTE
representing
CLASS [A-1][A-2][B][C] SENIOR SECURED [DEFERRABLE] FLOATING RATE NOTES DUE 2026

 

U.S.$[_]

C-[_] 

CUSIP No.: [_]

 

GOLUB CAPITAL BDC CLO 2014 LLC, a limited liability company organized under the
laws of the State of Delaware (the “Issuer”), for value received, hereby promise
to pay to [_____] or registered assigns, upon presentation and surrender of this
Note (except as otherwise permitted by the Indenture referred to below), the
principal sum of [______] United States Dollars (U.S.$[________]) on April 25,
2026 or, if such day is not a Business Day, the next succeeding Business Day
(the “Stated Maturity”) except as provided below and in the Indenture. The
obligations of the Issuer under this Note and the Indenture are limited recourse
obligations of the Issuer payable solely from the Assets in accordance with the
Indenture, and following realization of the Assets in accordance with the
Indenture, all claims of Noteholders shall be extinguished and shall not
thereafter revive.

 

The Issuer promises to pay interest, if any, on the 25th day of January, April,
July and October in each year, commencing October 2014 (or, if such day is not a
Business Day, the next succeeding Business Day), at the rate equal to LIBOR plus
[1.75]%[(a) [1.45]% from the Closing Date to but excluding December 5, 2015 and
(b) [1.95]% thereafter][[2.50]%][[3.50]%] per annum on the unpaid principal
amount hereof until the principal hereof is paid or duly provided for[; provided
that such interest rate is subject to reduction in connection with a Re-Pricing
pursuant to the terms of Section 9.8 of the Indenture]2. Interest shall be
computed on the basis of the actual number of days elapsed in the applicable
Interest Accrual Period divided by 360. The interest so payable on any Payment
Date will, as provided in the Indenture, be paid to the Person in whose name
this Note (or one or more predecessor Notes) is registered at the close of
business on the Record Date for such interest, which shall be the last day of
the month (whether or not a Business Day) immediately preceding such Payment
Date.

 

Interest will cease to accrue on each Class [A-1][A-2][B][C] Note, or in the
case of a partial repayment, on such part, from the date of repayment or Stated
Maturity unless payment of principal is improperly withheld or unless a default
is otherwise made with respect to such payments. The principal of this Class
[A-1][A-2][B][C] Note shall be payable on the first Payment Date on which funds
are permitted to be used for such purpose in accordance with the Priority of
Payments. The principal of each Class [A-1][A-2][B][C] Note shall be payable no
later than the Stated Maturity unless the unpaid principal of such Note becomes
due and payable at an earlier date by declaration of acceleration, call for
redemption or otherwise.

 



 



2 Applicable only to the Class A-2 Notes, the Class B Notes and the Class C
Notes.

 

A-2-4

 

 

[So long as any Priority Class is Outstanding with respect to the Class C Notes,
any interest on the Class C Notes that is not paid when due by operation of the
Priority of Payments will be deferred. Any interest so deferred will be added to
the principal balance of the Class C Notes, and thereafter, interest will accrue
on the aggregate outstanding principal amount of the Class C Notes, as so
increased.]3

 

Unless the certificate of authentication hereon has been executed by the Trustee
or the Authenticating Agent by the manual signature of one of their authorized
signatories, this Note shall not be entitled to any benefit under the Indenture
or be valid or obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class [A-1][A-2][B][C] Senior
Secured [Deferrable] Floating Rate Notes due 2026 (the “Class [A-1][A-2][B][C]
Notes” and, together with the other classes of Notes issued under the Indenture,
the “Notes”) issued under an indenture dated as of June 5, 2014 (the
“Indenture”) between the Issuer and Wells Fargo Bank, National Association, as
trustee (the “Trustee”, which term includes any successor trustee as permitted
under the Indenture). Reference is hereby made to the Indenture and all
indentures supplemental thereto for a statement of the respective rights,
limitations of rights, duties and immunities thereunder of the Issuer, the
Trustee and the Holders of the Notes and the terms upon which the Notes are, and
are to be, authenticated and delivered.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

This Note is subject to optional redemption as specified in the Indenture. In
the case of any optional redemption of Class [A-1][A-2][B][C] Notes, interest
and principal installments whose Payment Date is on or prior to the Redemption
Date will be payable to the Holders of such Notes registered as such at the
close of business on the relevant Record Date.

 

This Note may be transferred to a transferee acquiring Certificated Notes, to a
transferee taking an interest in a Rule 144A Global Note or to a transferee
taking an interest in a Regulation S Global Note, subject to and in accordance
with the restrictions set forth in the Indenture. Under no circumstances will
Certificated Notes be issued to beneficial owners of a Temporary Regulation S
Global Note.

 

If (a) a redemption occurs because any Coverage Test is not satisfied as set
forth in Section 9.1 of the Indenture, (b) a redemption occurs because the
Issuer provides written direction to this effect as set forth in Section 9.2 of
the Indenture, (c) a Special Redemption occurs (x) during the Reinvestment
Period, if the Collateral Manager is unable, for a period of at least 20
consecutive Business Days, to identify additional Collateral Obligations in
sufficient amounts to permit the investment or reinvestment of all or a portion
of the funds then in the Collection Account or (y) after the Effective Date, due
to the failure to obtain from each Rating Agency confirmation of such Rating
Agency’s Initial Ratings of the Notes, each as set forth in Section 9.6 of the
Indenture, (d) a redemption occurs because a Majority of an Affected Class the
Issuer so directs the Trustee following the occurrence of a Tax Event as set
forth in Section 9.3 of the Indenture or (e) a redemption occurs because the
Issuer or the Collateral Manager provides written direction to this effect as
set forth in Section 9.9 of the Indenture, then in each case this Note may be
redeemed in the manner, under the conditions and with the effect provided in the
Indenture. In connection with any redemption pursuant to clauses (b) or (d),
Holders of 100% of the Aggregate Outstanding Amount of any Class of Notes may
elect to receive less than 100% of the Redemption Price that would otherwise be
payable to such Holders of such Class of Notes.

 



 



3 Applicable only to the Class C Notes.

 

A-2-5

 

 

The Issuer, the Trustee, and any agent of the Issuer or the Trustee may treat
the Person in whose name this Note is registered as the owner of such Note on
the Register on the applicable Record Date for the purpose of receiving payments
of principal of and interest on such Note and on any other date for all other
purposes whatsoever (whether or not such Note is overdue), and neither the
Issuer nor the Trustee nor any agent of the Issuer or the Trustee shall be
affected by notice to the contrary.

 

The Class [A-1[A-2]][B][C] Notes will be issued in minimum denominations of
$250,000 and integral multiples of $1,000 in excess thereof.

 

If an Event of Default shall occur and be continuing, the Class [A-1][A-2][B][C]
Notes may become or be declared due and payable in the manner and with the
effect provided in the Indenture.

 

Title to Notes shall pass by registration in the Register kept by the Registrar
which initially is the Trustee, acting through its Corporate Trust Office.

 

No service charge shall be made for registration of transfer or exchange of this
Note, but the Issuer or the Trustee may require payment of a sum sufficient to
cover any tax or other governmental charge payable in connection therewith. The
Registrar or the Trustee shall be permitted to request such evidence reasonably
satisfactory to it documenting the identity and/or the signature of the
transferor and the transferee.

 

Each holder and beneficial owner of this Note, by its acceptance of this Note,
hereby agrees that it shall not institute against, or join any other Person in
instituting against the Issuer any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceedings or other proceedings under
U.S. federal or state bankruptcy laws or any similar laws until at least one
year and one day after payment in full of the Notes, or, if longer, the
applicable preference period then in effect plus one day following such payment
in full.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK.

 

A-2-6

 

 

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

 

Dated as of _________________, _____.

 

  GOLUB CAPITAL BDC CLO 2014 LLC       By: Golub Capital BDC, Inc., its
designated manager       By:_____________________________   Name:   Title:

 

A-2-7

 

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

Dated as of _______________, _____.

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as Trustee      
By:___________________________   Authorized Signatory

 

A-2-8

 

 

Assignment Form

 

For value received ___________________________________________

 

does hereby sell, assign, and transfer to

 

___________________________________________

 

___________________________________________
Please insert social security or
other identifying number of assignee

 

Please print or type name
and address, including zip code,
of assignee:

 

___________________________________________________________

 

___________________________________________________________

 

___________________________________________________________

 

___________________________________________________________

 

the within Note and does hereby irrevocably constitute and appoint
___________________________ Attorney to transfer the Note on the books of the
Trustee with full power of substitution in the premises.

 

Date: _______________ Your Signature             (Sign exactly as your name    
  appears in the security)         Signature Guaranteed*:

 

*      NOTE: The signature to this assignment must correspond with the name of
the registered owner as it appears on the face of the within Note in every
particular without alteration, enlargement or any change whatsoever. Such
signature must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in STAMP or such other “signature guarantee program” as may be
determined by the Registrar in addition to, or in substitution for, STAMP, all
in accordance with the Securities Exchange Act of 1934, as amended.

 

A-2-9

 

 

EXHIBIT B-1

 

FORM OF TRANSFEROR CERTIFICATE FOR TRANSFER OF RULE 144A Global
Note OR CERTIFICATED NOTE TO TEMPORARY REGULATION S GLOBAL
NOTE OR REGULATION S Global Note

 

Wells Fargo Bank, National Association, as Trustee

Wells Fargo Center

Sixth Street and Marquette Avenue

Minneapolis, Minnesota 55479

Attention: Corporate Trust Services – Golub Capital BDC CLO 2014 LLC

 

With a copy to:

 

Wells Fargo Bank, National Association, as Trustee

9062 Old Annapolis Road

Columbia, Maryland 21045

Attn: CDO Trust Services – Golub Capital BDC CLO 2014 LLC

 

Re:Golub Capital BDC CLO 2014 LLC (the “Issuer”); Class [A-1][A-2][B][C] Notes
due 2026 (the “Notes”)

 

Reference is hereby made to the Indenture dated as of June 5, 2014 (the
“Indenture”) between the Issuer and Wells Fargo Bank, National Association, as
Trustee. Capitalized terms used but not defined herein shall have the meanings
given to them in the Indenture.

 

This letter relates to U.S. $___________ aggregate principal amount of Notes
which are held in the form of a [Rule 144A Global Note representing Class
[A-1][A-2][B][C] Notes with DTC][Certificated Class [A-1][A-2][B][C] Notes] in
the name of _______________ (the “Transferor”) to effect the transfer of the
Notes in exchange for an equivalent beneficial interest in [,during the
Distribution Compliance Period, a Temporary Regulation S Global]13[after the
Distribution Compliance Period, Regulation S Global] Class [A-1][A-2][B][C]
Note.

 

In connection with such transfer, and in respect of such Notes, the Transferor
does hereby certify that such Notes are being transferred to ________________
(the “Transferee”) in accordance with Regulation S under the United States
Securities Act of 1933, as amended (the “Securities Act”) and the transfer
restrictions set forth in the Indenture and the Offering Circular defined in the
Indenture relating to such Notes and that:

 

a.      the offer of the Notes was not made to a person in the United States;

 

b.       at the time the buy order was originated, the Transferee was a
Qualified Purchaser outside the United States or the Transferor and any person
acting on its behalf reasonably believed that the Transferee was a Qualified
Purchaser outside the United States;

 

c.      no directed selling efforts have been made in contravention of the
requirements of Rule 903 or 904 of Regulation S, as applicable;

 



 



13 Applicably only for Rule 144A Notes.

 

B-1-1

 

 

d.      the transaction is not part of a plan or scheme to evade the
registration requirements of the Securities Act; and

 

e.      the Transferee is not a U.S. Person.

 

The Transferor understands that the Issuer, the Trustee and their counsel will
rely upon the accuracy and truth of the foregoing representations, and the
Transferor hereby consents to such reliance.

 

  (Name of Transferor)         By:       Name:     Title:

 

Dated: _________, _____

 

cc: Golub Capital BDC CLO 2014 LLC   c/o Puglisi & Associates   850 Library
Avenue, Suite 204   Newark, Delaware 19711

  

B-1-2

 

 

EXHIBIT B-2

 

FORM OF PURCHASER REPRESENTATION LETTER FOR CERTIFICATED NOTES

 

[DATE]

Wells Fargo Bank, National Association, as Trustee

Wells Fargo Center

Sixth Street and Marquette Avenue

Minneapolis, Minnesota 55479

Attention: Corporate Trust Services – Golub Capital BDC CLO 2014

 

With a copy to:

 

Wells Fargo Bank, National Association, as Trustee

9062 Old Annapolis Road

Columbia, Maryland 21045

Attn: CDO Trust Services – Golub Capital BDC CLO 2014

 

Re:Golub Capital BDC CLO 2014 LLC (the “Issuer”); Class [A-1][A-2][B][C] Notes

 

Reference is hereby made to the Indenture, dated as of June 5, 2014, between the
Issuer and Wells Fargo Bank, National Association, as Trustee (the “Indenture”).
Capitalized terms not defined in this Certificate shall have the meanings
ascribed to them in the final Offering Circular of the Issuer or the Indenture.

 

This letter relates to U.S.$___________ Aggregate Outstanding Amount of Class
[A-1] [A-2][B][C] Notes (the “Notes”), in the form of one or more Certificated
Notes to effect the transfer of the Notes to ______________ (the “Transferee”).

 

In connection with such request, and in respect of such Notes, the Transferee
does hereby certify that the Notes are being transferred (i) in accordance with
the transfer restrictions set forth in the Indenture and (ii) pursuant to an
exemption from registration under the United States Securities Act of 1933, as
amended (the “Securities Act”) and in accordance with any applicable securities
laws of any state of the United States or any other jurisdiction.

 

In addition, the Transferee hereby represents, warrants and covenants for the
benefit of the Issuer and its counsel that it is:

 

(a) an institutional “accredited investor” as defined in Rule 501(a)(1), (2),
(3) or (7) under the Securities Act who is also a Qualified Purchaser or an
entity owned exclusively by Qualified Purchasers;

 

(b) acquiring the Notes for its own account (and not for the account of any
other Person) in a minimum denomination of U.S.$250,000 and in integral
multiples of U.S.$1,000 in excess thereof; and

 

B-2-1

 

 

(c) not acquiring the Notes during the Distribution Compliance Period from a
transferor that held such Notes in the form of a Temporary Regulation S Global
Note.

 

The Transferee further represents, warrants and agrees as follows:

 

1.It understands that the Notes have not been and will not be registered under
the Securities Act, and, if in the future it decides to offer, resell, pledge or
otherwise transfer the Notes, such Notes may be offered, resold, pledged or
otherwise transferred only in accordance with the provisions of the Indenture
and the legends on such Notes, including the requirement for written
certifications. In particular, it understands that the Notes may be transferred
only to a person that is either (a) a “qualified purchaser” (as defined in the
Investment Company Act of 1940, as amended (the “1940 Act”)) or a corporation,
partnership, limited liability company or other entity (other than a trust),
each shareholder, partner, member or other equity owner of which is a “qualified
purchaser” that in each case is either (i) a “qualified institutional buyer” as
defined in Rule 144A under the Securities Act who purchases such Notes in
reliance on the exemption from Securities Act registration provided by Rule 144A
thereunder or (ii) solely in the case of Notes that are issued in the form of
Certificated Notes, an institutional “accredited investor” as defined in Rule
501(a)(1), (2), (3) or (7) under the Securities Act or (b) a “qualified
purchaser” that is not a “U.S. person” as defined in Regulation S under the
Securities Act, and is acquiring the Notes in an offshore transaction (as
defined in Regulation S thereunder) in reliance on the exemption from
registration provided by Regulation S thereunder. It acknowledges that no
representation is made as to the availability of any exemption under the
Securities Act or any state securities laws for resale of the Notes.

 

2.In connection with its purchase of the Notes: (i) none of the Issuer, the
Initial Purchaser, the Collateral Manager, the Trustee, the Collateral
Administrator or any of their respective affiliates is acting as a fiduciary or
financial or investment adviser for it; (ii) it is not relying (for purposes of
making any investment decision or otherwise) upon any written or oral advice,
counsel or representations of the Issuer, the Initial Purchaser, the Collateral
Manager, the Trustee, the Collateral Administrator or any of their respective
affiliates other than any statements in the final Offering Circular for such
Notes; (iii) it has read and understands the final Offering Circular for such
Notes (including, without limitation, the descriptions therein of the structure
of the transaction in which the Notes are being issued and the risks to
purchasers of the Notes); (iv) it has consulted with its own legal, regulatory,
tax, business, investment, financial and accounting advisers to the extent it
has deemed necessary, and has made its own investment decisions (including
decisions regarding the suitability of any transaction pursuant to the
Indenture) based upon its own judgment and upon any advice from such advisers as
it has deemed necessary and not upon any view expressed by the Issuer, the
Initial Purchaser, the Collateral Manager, the Trustee, the Collateral
Administrator or any of their respective affiliates; (v) it will hold and
transfer at least the minimum denomination of such Notes; (vi) it was not formed
for the purpose of investing in the Notes; and (vii) it is a sophisticated
investor and is purchasing the Notes with a full understanding of all of the
terms, conditions and risks thereof, and it is capable of assuming and willing
to assume those risks.

 

B-2-2

 

 

3.(i) It is either (a) an institutional “accredited investor” as defined in Rule
501(a)(1), (2), (3) or (7) under the Securities Act and also (x) a “qualified
purchaser” for purposes of Section 3(c)(7) of the 1940 Act or (y) a corporation,
partnership, limited liability company or other entity (other than a trust),
each shareholder, partner, member or other equity owner of which is a “qualified
purchaser” or (b) a “qualified purchaser” acquiring the Notes in reliance on the
exemption from registration provided by Regulation S thereunder; (ii) it is
acquiring the Notes as principal solely for its own account for investment and
not with a view to the resale, distribution or other disposition thereof in
violation of the Securities Act; (iii) it is not a (A) partnership, (B) common
trust fund, or (C) special trust, pension, profit sharing or other retirement
trust fund or plan in which the partners, beneficiaries or participants may
designate the particular investments to be made; (iv) it agrees that it shall
not hold any Notes for the benefit of any other person, that it shall at all
times be the sole beneficial owner thereof for purposes of the 1940 Act and all
other purposes and that it shall not sell participation interests in the Notes
or enter into any other arrangement pursuant to which any other person shall be
entitled to a beneficial interest in the distributions on the Notes; (v) it is
acquiring its interest in the Notes for its own account; and (vi) it will hold
and transfer at least the minimum denomination of the Notes and provide notice
of the relevant transfer restrictions to subsequent transferees.

 

4.It represents, warrants and agrees that (a) if it is, or is acting on behalf
of, a Benefit Plan Investor, as defined in Section 3(42) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), its acquisition,
holding and disposition of such Notes will not constitute or result in a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Internal Revenue Code of 1986, as amended (the “Code”), and (b) if it is a
governmental, church, non-U.S. or other plan, its acquisition, holding and
disposition of such Notes do not and will not constitute or give rise to a
non-exempt violation of any law or regulation that is substantially similar to
the prohibited transaction provisions of Section 406 of ERISA or Section 4975 of
the Code.

 

5.It will treat the Notes as indebtedness for U.S. federal, state and local
income and franchise tax purposes.

 

6.It agrees and understands that the failure to provide the Issuer and the
Trustee (and any of their agents) with the properly completed and signed tax
certifications (generally, in the case of U.S. federal income tax, an IRS Form
W-9 (or applicable successor form) in the case of a person that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code or the
appropriate IRS Form W-8 (or applicable successor form) in the case of a person
that is not a “United States person” within the meaning of Section 7701(a)(30)
of the Code) may result in withholding from payments in respect of such Note,
including U.S. federal withholding or back-up withholding.

 

7.It hereby agrees to provide the Issuer and any relevant intermediary with any
information or documentation that is required under Sections 1471 through 1474
of the Code (“FATCA”) or that the Issuer or relevant intermediary deems
appropriate to enable the Issuer or relevant intermediary to determine their
duties and liabilities with respect to any taxes they may be required to
withhold pursuant to FATCA in respect of a Note or the holder of such Note or
beneficial interest therein. In addition, it will be required or deemed to
understand and acknowledge that the Issuer has the right under the Indenture to
withhold on any holder or any beneficial owner of an interest in a Note that
fails to comply with FATCA.

 

B-2-3

 

 

8.If it is not a “United States person” within the meaning of Section
7701(a)(30) of the Code, it represents that (i) either (a) it is not a bank (or
an entity affiliated with a bank) extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business (within the meaning
of Section 881(c)(3)(A) of the Code), (b) it is a person that is eligible for
benefits under an income tax treaty with the United States that eliminates U.S.
federal income taxation of U.S. source interest not attributable to a permanent
establishment in the United States, or (c) it has provided an IRS Form W-8ECI
representing that all payments received or to be received by it on the Notes are
effectively connected with the conduct of a trade or business in the United
States, and (ii) it is not purchasing a Note or an interest in a Note in order
to reduce its U.S. federal income tax liability pursuant to a tax avoidance
plan.

 

9.It agrees not to seek to commence in respect of the Issuer, or cause the
Issuer to commence, a bankruptcy proceeding before a year and a day has elapsed
since the payment in full to the holders of the Notes issued pursuant to the
Indenture or, if longer, the applicable preference period (plus one day) then in
effect.

 

10.It acknowledges that, to the extent required by the Issuer, as determined by
the Issuer or the Collateral Manager on behalf of the Issuer, the Issuer may,
upon notice to the Trustee, impose additional transfer restrictions on the Notes
to comply with the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the “USA Patriot
Act”) and other similar laws or regulations, including, without limitation,
requiring each transferee of a Note to make representations to the Issuer in
connection with such compliance.

 

11.It understands that the Issuer, the Trustee and the Initial Purchaser will
rely upon the accuracy and truth of the foregoing representations, and it hereby
consents to such reliance.

 

[The remainder of this page has been intentionally left blank.]

 

B-2-4

 

 

Name of Purchaser:
Dated:

 

____________________________________



By:
Name:
Title:

 

Outstanding principal amount of Class [___] Notes: U.S.$__________

 

Taxpayer identification number:

 

Address for notices: Wire transfer information for payments:       Bank:      
Address:       Bank ABA#:       Account #:     Telephone: FAO:     Facsimile:
Attention:     Attention:  

 

Denominations of certificates (if more than one):

 

Registered name:

 

cc: Golub Capital BDC CLO 2014 LLC   c/o Puglisi & Associates   850 Library
Avenue   Suite 204   Newark, Delaware 19711

  

B-2-5

 

 

EXHIBIT B-3

 

FORM OF TRANSFEROR CERTIFICATE FOR TRANSFER OF TEMPORARY
REGULATION S GLOBAL NOTE OR REGULATION S GLOBAL NOTE OR
CERTIFICATED NOTE TO RULE 144A GLOBAL NOTE

 

Wells Fargo Bank, National Association, as Trustee

Wells Fargo Center

Sixth Street and Marquette Avenue

Minneapolis, Minnesota 55479

Attention: Corporate Trust Services – Golub Capital BDC CLO 2014 LLC

 

With a copy to:

 

Wells Fargo Bank, National Association, as Trustee

9062 Old Annapolis Road

Columbia, Maryland 21045

Attn: CDO Trust Services – Golub Capital BDC CLO 2014 LLC

 

Re:Golub Capital BDC CLO 2014 LLC (the “Issuer”); Class [A-1][A-2][B][C] Notes
due 2026 (the “Notes”)

 

Reference is hereby made to the Indenture dated as of June 5, 2014 (the
“Indenture”) between the Issuer and Wells Fargo Bank, National Association, as
Trustee. Capitalized terms used but not defined herein shall have the meanings
given to them in the Indenture.

 

This letter relates to U.S. $___________ Aggregate Outstanding Amount of Notes
which are held in the form of [during the Distribution Compliance Period, a
Temporary Regulation S Global Note representing Class [A-1][A-2][B][C] Notes
with DTC][after the Distribution Compliance Period, a Regulation S Global Note
representing Class [A-1][A-2][B][C] Notes with DTC] [Certificated Secured Class
[A-1][A-2][B][C] Notes] in the name of _________________ (the “Transferor”) to
effect the transfer of the Notes in exchange for an equivalent beneficial
interest in a Rule 144A Global Class [A-1][A-2][B][C] Note.

 

In connection with such transfer, and in respect of such Notes, the Transferor
does hereby certify that such Notes are being transferred to ___________________
(the “Transferee”) in accordance with (i) the transfer restrictions set forth in
the Indenture and the Offering Circular relating to such Notes and (ii) Rule
144A under the United States Securities Act of 1933, as amended, and it
reasonably believes that the Transferee is purchasing the Notes for its own
account, is a Qualified Purchaser and a Qualified Institutional Buyer and is
obtaining such beneficial interest in a transaction meeting the requirements of
Rule 144A and in accordance with any applicable securities laws of any state of
the United States or any other jurisdiction.

 

The Transferor understands that the Issuer, the Trustee and their respective
counsel will rely upon the accuracy and truth of the foregoing representations,
and the Transferor hereby consents to such reliance.

 

B-3-1

 

 

  (Name of Transferor)         By:       Name:     Title:

 

Dated: _________, _____

 

cc: Golub Capital BDC CLO 2014 LLC   c/o Puglisi & Associates   850 Library
Avenue   Suite 204   Newark, Delaware 19711

 

 

B-3-2

 

 

EXHIBIT B-4

 

FORM OF TRANSFEREE CERTIFICATE OF RULE 144A
Global Note

 

Wells Fargo Bank, National Association, as Trustee

Wells Fargo Center

Sixth Street and Marquette Avenue

Minneapolis, Minnesota 55479

Attention: Corporate Trust Services – Golub Capital BDC CLO 2014 LLC

 

With a copy to:

 

Wells Fargo Bank, National Association, as Trustee

9062 Old Annapolis Road

Columbia, Maryland 21045

Attn: CDO Trust Services –Golub Capital BDC CLO 2014 LLC

 

Re:Golub Capital BDC CLO 2014 LLC (the “Issuer”); Class [A-1][A-2][B][C] Notes
due 2026

 

Reference is hereby made to the Indenture, dated as of June 5, 2014 (the
“Indenture”) among the Issuer and Wells Fargo Bank, National Association, as
Trustee. Capitalized terms used but not defined herein shall have the meanings
given to them in the Indenture.

 

This letter relates to U.S.$___________ Aggregate Outstanding Amount of Class
[A-1][A-2][B][C] Notes (the “Notes”), which are to be transferred to the
undersigned transferee (the “Transferee”) in the form of a Rule 144A Global Note
of such Class pursuant to Section 2.5(g) of the Indenture.

 

In connection with such request, and in respect of such Notes, the Transferee
does hereby certify that the Notes are being transferred (i) in accordance with
the transfer restrictions set forth in the Indenture and (ii) pursuant to an
exemption from registration under the United States Securities Act of 1933, as
amended (the “Securities Act”) and in accordance with any applicable securities
laws of any state of the United States or any other jurisdiction.

 

In addition, the Transferee hereby represents, warrants and covenants for the
benefit of the Issuer and its counsel that it is a “qualified institutional
buyer” as defined in Rule 144A under the Securities Act, and is acquiring the
Notes in reliance on the exemption from Securities Act registration provided by
Rule 144A thereunder.

 

The Transferee further represents, warrants and agrees as follows:

 

B-4-1

 

 

1.      In connection with the purchase of such Notes: (A) none of the Issuer,
the Initial Purchaser, the Collateral Manager, the Trustee, the Collateral
Administrator or any of their respective Affiliates is acting as a fiduciary or
financial or investment adviser for the Transferee; (B) the Transferee is not
relying (for purposes of making any investment decision or otherwise) upon any
advice, counsel or representations (whether written or oral) of the Issuer, the
Initial Purchaser, the Collateral Manager, the Trustee, the Collateral
Administrator or any of their respective Affiliates other than any statements in
the final Offering Circular with respect to such Notes; (C) the Transferee has
read and understands the final Offering Circular for such Notes (including,
without limitation, the descriptions therein of the structure of the transaction
in which the Notes are being issued and the risks to purchasers of the Notes);
(D) the Transferee has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisors to the extent it has deemed
necessary and has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisors as it has deemed
necessary and not upon any view expressed by the Issuer, the Initial Purchaser,
the Collateral Manager, the Trustee, the Collateral Administrator or any of
their respective Affiliates; (E) the Transferee is both (x) a Qualified
Institutional Buyer that is not a broker-dealer which owns and invests on a
discretionary basis less than U.S.$25,000,000 in securities of issuers that are
not affiliated persons of the dealer and is not a plan referred to in paragraph
(a)(1)(d) or (a)(1)(e) of Rule 144A under the Securities Act or a trust fund
referred to in paragraph (a)(1)(f) of Rule 144A under the Securities Act that
holds the assets of such a plan, if investment decisions with respect to the
plan are made by beneficiaries of the plan and (y) a “qualified purchaser” for
purposes of Section 3(c)(7) of the Investment Company Act or an entity owned
exclusively by “qualified purchasers”; (F) the Transferee is acquiring its
interest in such Notes for its own account; (G) the Transferee was not formed
for the purpose of investing in such Notes; (H) the Transferee understands that
the Issuer may receive a list of participants holding interests in the Notes
from one or more book-entry depositories; (I) the Transferee will hold and
transfer at least the minimum denomination of such Notes; (J) the Transferee is
a sophisticated investor and is purchasing the Notes with a full understanding
of all of the terms, conditions and risks thereof, and is capable of and willing
to assume those risks; and (K) the Transferee will provide notice of the
relevant transfer restrictions to subsequent transferees.

 

2.      It understands that such Notes are being offered only in a transaction
not involving any public offering in the United States within the meaning of the
Securities Act, such Notes have not been and will not be registered under the
Securities Act, and, if in the future the Transferee decides to offer, resell,
pledge or otherwise transfer such Notes, such Notes may be offered, resold,
pledged or otherwise transferred only in accordance with the provisions of the
Indenture and the legend on such Notes. The Transferee acknowledges that no
representation has been made as to the availability of any exemption under the
Securities Act or any state securities laws for resale of the Notes. The
Transferee understands that the Issuer has not been registered under the
Investment Company Act, and that the Issuer is excepted from the definition of
an “investment company” by virtue of Section 3(c)(7) of the Investment Company
Act.

 

3.      It will provide notice to each Person to whom it proposes to transfer
any interest in the Notes of the transfer restrictions and representations set
forth in Section 2.5 of the Indenture, including the Exhibits referenced
therein.

 

4.      It is obtaining such beneficial interest in compliance with certain
restrictions imposed during the Distribution Compliance Period.

 

B-4-2

 

 

5.      It represents, warrants and agrees that (a) if it is, or is acting on
behalf of, a Benefit Plan Investor, as defined in Section 3(42) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), its acquisition,
holding and disposition of such Notes will not constitute or result in a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Internal Revenue Code of 1986, as amended (the “Code”), and (b) if it is a
governmental, church, non-U.S. or other plan, its acquisition, holding and
disposition of such Notes do not and will not constitute or give rise to a
non-exempt violation of any law or regulation that is substantially similar to
the prohibited transaction provisions of Section 406 of ERISA or Section 4975 of
the Code.

 

6.      It agrees not to seek to commence in respect of the Issuer or cause the
Issuer to commence, a bankruptcy proceeding before a year and a day has elapsed
since the payment in full to the holders of the Notes issued pursuant to the
Indenture or, if longer, the applicable preference period (plus one day) then in
effect.

 

7.      It will treat the Notes as indebtedness for U.S. federal, state and
local income and franchise tax purposes.

 

8.      It agrees and understands that the failure to provide the Issuer and the
Trustee (and any of their agents) with the properly completed and signed tax
certifications (generally, in the case of U.S. federal income tax, an IRS Form
W-9 (or applicable successor form) in the case of a person that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code or the
appropriate IRS Form W-8 (or applicable successor form) in the case of a person
that is not a “United States person” within the meaning of Section 7701(a)(30)
of the Code) may result in withholding from payments in respect of such Note,
including U.S. federal withholding or back-up withholding.

 

9.      It hereby agrees to provide the Issuer and any relevant intermediary
with any information or documentation that is required under Sections 1471
through 1474 of the Code (“FATCA”) or that the Issuer or relevant intermediary
deems appropriate to enable the Issuer or relevant intermediary to determine
their duties and liabilities with respect to any taxes they may be required to
withhold pursuant to FATCA in respect of a Note or the holder of such Note or
beneficial interest therein. In addition, it will be required or deemed to
understand and acknowledge that the Issuer has the right under the Indenture to
withhold on any holder or any beneficial owner of an interest in a Note that
fails to comply with FATCA.

 

10.      If it is not a “United States person” within the meaning of Section
7701(a)(30) of the Code, it represents that (i) either (a) it is not a bank (or
an entity affiliated with a bank) extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business (within the meaning
of Section 881(c)(3)(A) of the Code), (b) it is a person that is eligible for
benefits under an income tax treaty with the United States that eliminates U.S.
federal income taxation of U.S. source interest not attributable to a permanent
establishment in the United States, or (c) it has provided an IRS Form W-8ECI
representing that all payments received or to be received by it on the Notes are
effectively connected with the conduct of a trade or business in the United
States, and (ii) it is not purchasing a Note or an interest in a Note in order
to reduce its U.S. federal income tax liability pursuant to a tax avoidance
plan.

 

B-4-3

 

 

11.      It acknowledges that, to the extent required by the Issuer, as
determined by the Issuer or the Collateral Manager on behalf of the Issuer, the
Issuer may, upon notice to the Trustee, impose additional transfer restrictions
on the Notes to comply with the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the
“USA Patriot Act”) and other similar laws or regulations, including, without
limitation, requiring each transferee of a Note to make representations to the
Issuer in connection with such compliance.

 

12.      It understands that the Issuer, the Trustee, the Initial Purchaser and
their respective counsel will rely upon the accuracy and truth of the foregoing
representations, and it hereby consents to such reliance.

 

B-4-4

 

 

Name of Purchaser:
Dated:

 

_____________________________________
By:
Name:
Title:

 

Aggregate Outstanding Amount of Notes: U.S.$__________________

 

cc: Golub Capital BDC CLO 2014 LLC   c/o Puglisi & Associates   850 Library
Avenue   Suite 204   Newark, Delaware 19711

  

B-4-5

 

 

EXHIBIT B-5

 

FORM OF TRANSFEREE CERTIFICATE OF TEMPORARY REGULATION S
GLOBAL NOTE OR REGULATION S GLOBAL NOTE

 

Wells Fargo Bank, National Association, as Trustee

Wells Fargo Center

Sixth Street and Marquette Avenue

Minneapolis, Minnesota 55479

Attention: Corporate Trust Services – Golub Capital BDC CLO 2014 LLC

 

With a copy to:

 

Wells Fargo Bank, National Association, as Trustee

9062 Old Annapolis Road

Columbia, Maryland 21045

Attn: CDO Trust Services –Golub Capital BDC CLO 2014 LLC

 

Re:Golub Capital BDC CLO 2014 LLC (the “Issuer”); Class [A-1][A-2][B][C] Notes
due 2026

 

Reference is hereby made to the Indenture dated as of June 5, 2014 (the
“Indenture”) between the Issuer and Wells Fargo Bank, National Association, as
Trustee. Capitalized terms used but not defined herein shall have the meanings
given to them in the Indenture.

 

This letter relates to U.S.$___________ Aggregate Outstanding Amount of Class
[A-1][A-2][B][C] Notes (the “Notes”), which are to be transferred to the
undersigned transferee (the “Transferee”) in the form of a [Temporary Regulation
S Global Note][Regulation S Global Note] of such Class pursuant to Section
2.5(g) of the Indenture.

 

In connection with such request, and in respect of such Notes, the Transferee
does hereby certify that the Notes are being transferred (i) in accordance with
the transfer restrictions set forth in the Indenture and (ii) pursuant to an
exemption from registration under the United States Securities Act of 1933, as
amended (the “Securities Act”) and in accordance with any applicable securities
laws of any state of the United States or any other jurisdiction.

 

In addition, the Transferee hereby represents, warrants and covenants for the
benefit of the Issuer and its counsel that it is a person that is a Qualified
Purchaser that is not a “U.S. person” as defined in Regulation S under the
Securities Act, and is acquiring the Notes in an offshore transaction (as
defined in Regulation S) in reliance on the exemption from Securities Act
registration provided by Regulation S.

 

The Transferee further represents, warrants and agrees as follows:

 

B-5-1

 

 

1.      In connection with the purchase of such Notes: (A) none of the Issuer,
the Initial Purchaser, the Collateral Manager, the Trustee, the Collateral
Administrator or any of their respective Affiliates is acting as a fiduciary or
financial or investment adviser for the Transferee; (B) the Transferee is not
relying (for purposes of making any investment decision or otherwise) upon any
advice, counsel or representations (whether written or oral) of the Issuer, the
Initial Purchaser, the Collateral Manager, the Trustee, the Collateral
Administrator or any of their respective Affiliates other than any statements in
the final Offering Circular with respect to such Notes; (C) the Transferee has
read and understands the final Offering Circular for such Notes (including,
without limitation, the descriptions therein of the structure of the transaction
in which the Notes are being issued and the risks to purchasers of the Notes);
(D) the Transferee has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisors to the extent it has deemed
necessary and has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisors as it has deemed
necessary and not upon any view expressed by the Issuer, the Initial Purchaser,
the Collateral Manager, the Trustee, the Collateral Administrator or any of
their respective Affiliates; (E) the Transferee is a Qualified Purchaser that is
not a U.S. Person and is acquiring such Notes in an offshore transaction (as
defined in Regulation S) in reliance on the exemption from registration provided
by Regulation S; (F) the Transferee is acquiring its interest in such Notes for
its own account; (G) the Transferee was not formed for the purpose of investing
in such Notes; (H) the Transferee understands that the Issuer may receive a list
of participants holding interests in the Notes from one or more book-entry
depositories; (I) the Transferee will hold and transfer at least the minimum
denomination of such Notes; (J) the Transferee is a sophisticated investor and
is purchasing the Notes with a full understanding of all of the terms,
conditions and risks thereof, and is capable of and willing to assume those
risks; and (K) the Transferee will provide notice of the relevant transfer
restrictions to subsequent transferees.

 

2.      It understands that such Notes are being offered only in a transaction
not involving any public offering in the United States within the meaning of the
Securities Act, such Notes have not been and will not be registered under the
Securities Act, and, if in the future the Transferee decides to offer, resell,
pledge or otherwise transfer such Notes, such Notes may be offered, resold,
pledged or otherwise transferred only in accordance with the provisions of the
Indenture and the legend on such Notes. The Transferee acknowledges that no
representation has been made as to the availability of any exemption under the
Securities Act or any state securities laws for resale of the Notes. The
Transferee understands that the Issuer has not been registered under the
Investment Company Act, and that the Issuer is excepted from the definition of
“investment company” by virtue of Section 3(c)(7) of the Investment Company Act.

 

3.      It is obtaining such beneficial interest in compliance with certain
restrictions imposed during the Distribution Compliance Period.      

 

4.      It is aware that, except as otherwise provided in the Indenture, the
Notes being sold to it, if any, in reliance on Regulation S will be represented
by one or more [during the Distribution Compliance Period, Temporary Regulation
S Global Notes][after the Distribution Compliance Period, Regulation S Global
Notes], and that beneficial interests therein may be held only through DTC for
the respective accounts of Euroclear or Clearstream.

 

5.      It will provide notice to each Person to whom it proposes to transfer
any interest in the Notes of the transfer restrictions and representations set
forth in Section 2.5 of the Indenture, including the Exhibits referenced
therein.

 

B-5-2

 

 

6.      It represents, warrants and agrees that (a) if it is, or is acting on
behalf of, a Benefit Plan Investor, as defined in Section 3(42) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), its acquisition,
holding and disposition of such Notes will not constitute or result in a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Internal Revenue Code of 1986, as amended (the “Code”), and (b) if it is a
governmental, church, non-U.S. or other plan, its acquisition, holding and
disposition of such Notes do not and will not constitute or give rise to a
non-exempt violation of any law or regulation that is substantially similar to
the prohibited transaction provisions of Section 406 of ERISA or Section 4975 of
the Code.

 

7.      It agrees not to seek to commence in respect of the Issuer or cause the
Issuer to commence, a bankruptcy proceeding before a year and a day has elapsed
since the payment in full to the holders of the Notes issued pursuant to the
Indenture or, if longer, the applicable preference period (plus one day) then in
effect.

 

8.      It will treat the Notes as indebtedness for U.S. federal, state and
local income and franchise tax purposes.

 

9.      It agrees and understands that the failure to provide the Issuer and the
Trustee (and any of their agents) with the properly completed and signed tax
certifications (generally, in the case of U.S. federal income tax, an IRS Form
W-9 (or applicable successor form) in the case of a person that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code or the
appropriate IRS Form W-8 (or applicable successor form) in the case of a person
that is not a “United States person” within the meaning of Section 7701(a)(30)
of the Code) may result in withholding from payments in respect of such Note,
including U.S. federal withholding or back-up withholding.

 

10.      It hereby agrees to provide the Issuer and any relevant intermediary
with any information or documentation that is required under Sections 1471
through 1474 of the Code (“FATCA”) or that the Issuer or relevant intermediary
deems appropriate to enable the Issuer or relevant intermediary to determine
their duties and liabilities with respect to any taxes they may be required to
withhold pursuant to FATCA in respect of a Note or the holder of such Note or
beneficial interest therein. In addition, it will be required or deemed to
understand and acknowledge that the Issuer has the right under the Indenture to
withhold on any holder or any beneficial owner of an interest in a Note that
fails to comply with FATCA.

 

11.      If it is not a “United States person” within the meaning of Section
7701(a)(30) of the Code, it represents that (i) either (a) it is not a bank (or
an entity affiliated with a bank) extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business (within the meaning
of Section 881(c)(3)(A) of the Code), (b) it is a person that is eligible for
benefits under an income tax treaty with the United States that eliminates U.S.
federal income taxation of U.S. source interest not attributable to a permanent
establishment in the United States, or (c) it has provided an IRS Form W-8ECI
representing that all payments received or to be received by it on the Notes are
effectively connected with the conduct of a trade or business in the United
States, and (ii) it is not purchasing a Note or an interest in a Note in order
to reduce its U.S. federal income tax liability pursuant to a tax avoidance
plan.

 

12.      It acknowledges that, to the extent required by the Issuer, as
determined by the Issuer or the Collateral Manager on behalf of the Issuer, the
Issuer may, upon notice to the Trustee, impose additional transfer restrictions
on the Notes to comply with the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the
“USA Patriot Act”) and other similar laws or regulations, including, without
limitation, requiring each transferee of a Note to make representations to the
Issuer in connection with such compliance.

 

B-5-3

 

 

13.      It understands that the Issuer, the Trustee, the Initial Purchaser and
their respective counsel will rely upon the accuracy and truth of the foregoing
representations, and it hereby consents to such reliance.

 

B-5-4

 

 

Name of Purchaser:
Dated:

 

___________________________________
By:
Name:
Title:

 

Aggregate Outstanding Amount of Notes: U.S.$__________

 

cc: Golub Capital BDC CLO 2014 LLC   c/o Puglisi & Associates   850 Library
Avenue   Suite 204   Newark, Delaware 19711

 

 

B-5-5

 

 

EXHIBIT B-6

 

FORM OF REPRESENTATION LETTER RELATING TO THE INTERESTS

 

Golub Capital BDC CLO 2014 LLC
c/o Puglisi & Associates
850 Library Avenue
Suite 204
Newark, Delaware 19711

 

Re:Golub Capital BDC CLO 2014 LLC (the “Issuer”); Interests

 

Reference is hereby made to the Indenture, dated as of June 5, 2014, between the
Issuer and Wells Fargo Bank, National Association, as Trustee (the “Indenture”).
Capitalized terms not defined in this Certificate shall have the meanings
ascribed to them in the final Offering Circular of the Issuer or the Indenture.

 

This letter relates to the Interests issued by the Issuer to the Transferor.

 

The Transferor hereby represents, warrants and covenants for the benefit of the
Issuer and its counsel that it is an institutional “accredited investor” as
defined in Rule 501(a)(1), (2), (3) or (7) under the Securities Act who is also
a Qualified Purchaser;

 

The Transferee further represents, warrants and agrees as follows:

 

1.      It is not, and is not acting on behalf of, a Benefit Plan Investor, and
(B) if it is a governmental, church, non-U.S. or other plan which is subject to
any Other Plan Law, (x) it is not subject to any Similar Law and (y) its
acquisition, holding and disposition of such Interest will not constitute or
result in a non-exempt violation of any such Other Plan Law.

 

2.      It is a “United States person” as defined in Section 7701(a)(30) of the
Internal Revenue Code of 1986, as amended (the “Code”) and it will provide the
Issuer and the Trustee (and any of their agents) with a correct, complete and
properly executed IRS Form W-9 (or applicable successor form).      

 

3.      The Interests (and any interest therein) may not be acquired or owned by
any Person that is classified for U.S. federal income tax purposes as a
partnership, subchapter S corporation or grantor trust unless (i) (a) none of
the direct or indirect beneficial owners of any interest in such Person have or
ever will have more than 40% of the value of its interest in such Person
attributable to the aggregate interest of such Person in the value of the
Interests (and any other equity interests in the Issuer), and (b) it is not and
will not be a principal purpose of the arrangement involving the investment of
such Person in any Interests (or any other equity interests in the Issuer) to
permit any partnership to satisfy the 100 partner limitation of Treas. Reg. §
1.7704-1(h)(1)(ii) or (ii) such Person obtains an opinion of nationally
recognized U.S. tax counsel that such transfer, acquisition or ownership will
not cause the Issuer to be treated as a publicly traded partnership taxable as a
corporation.

 

B-6-1

 

 

4.      The Interests (and any interest therein) may not be acquired, and no
holder of the Interests (or any interest therein) may sell, transfer, assign,
participate, pledge or otherwise dispose of the Interests (and any interest
therein) or cause the Interests (and any interest therein) to be marketed, (i)
on or through an “established securities market” within the meaning of Section
7704(b)(1) of the Code and Treas. Reg. § 1.7704-1(b), including without
limitation, an interdealer quotation system that regularly disseminates firm buy
or sell quotations or (ii) if such acquisition, sale, transfer, assignment,
participation, pledge or other disposition would cause the number of holders of
the Interests (and any other equity interest in the Issuer) to be held by more
than 90 Persons.

 

5.      It will not enter into any financial instrument payments on which are,
or the value of which is, determined in whole or in part by reference to the
Interests or the Issuer (including the amount of Issuer distributions on the
Interests, the value of the Issuer’s assets, or the result of the Issuer’s
operations), or any contract that otherwise is described in U.S. Treasury
Regulations Section 1.7704-1(a)(2)(i)(B).

 

6.      Any sale, transfer, assignment, participation, pledge, or other
disposition of the Interests (and any interest therein) that would violate any
of the three preceding paragraphs above or otherwise cause the Issuer to be
unable to rely on the “private placement” safe harbor of Treas. Reg. §
1.7704-1(h) will be void and of no force or effect, and it will not transfer any
interest in the Interests to any Person that does not agree to be bound by the
three preceding paragraphs above or by this paragraph.

 

7.      It understands that the Issuer and its counsel will rely upon the
accuracy and truth of the foregoing representations, and it hereby consents to
such reliance.

 

 

B-6-2

 

 

Golub Capital BDC, Inc.
Dated:

 

___________________________________
By:
Name:
Title:

 

 

B-6-3

 

 

EXHIBIT C

 

CALCULATION OF LIBOR

 

“LIBOR” with respect to the Notes, for any Interest Accrual Period will equal
(a) the rate appearing on the Reuters Screen (the “Screen Rate”) for deposits
with a term of the Designated Maturity, (b) if the rate referred to in clause
(a) is temporarily or permanently unavailable or cannot be obtained from the
Reuters Screen for such Designated Maturity, the Interpolated Screen Rate or (c)
if such rate cannot be determined under clauses (a) or (b), LIBOR shall be
determined on the basis of the rates at which deposits in U.S. Dollars are
offered by four major banks in the London market selected by the Calculation
Agent after consultation with the Collateral Manager (the “Reference Banks”) at
approximately 11:00 a.m., London time, on the Interest Determination Date to
prime banks in the London interbank market for a period approximately equal to
such Interest Accrual Period and an amount approximately equal to the aggregate
outstanding principal amount of the Notes. The Calculation Agent will request
the principal London office of each Reference Bank to provide a quotation of its
rate. If at least two such quotations are provided, LIBOR shall be the
arithmetic mean of such quotations (rounded upward to the next higher 1/100). If
fewer than two quotations are provided as requested, LIBOR with respect to such
Interest Accrual Period will be the arithmetic mean of the rates quoted by three
major banks in New York, New York selected by the Calculation Agent after
consultation with the Collateral Manager at approximately 11:00 a.m., New York
Time, on such Interest Determination Date for loans in U.S. Dollars to leading
European banks for a term approximately equal to such Interest Accrual Period
and an amount approximately equal to the aggregate outstanding principal amount
of the Notes. If the Calculation Agent is required but is unable to determine a
rate in accordance with at least one of the procedures described above, LIBOR
will be LIBOR as determined on the previous Interest Determination Date.
“LIBOR,” when used with respect to a Collateral Obligation, means the “libor”
rate determined in accordance with the terms of such Collateral Obligation.

 

“Designated Maturity”: means, with respect to the Notes, three months provided
that for the period from and including September 5, 2014 until the first Payment
Date, LIBOR will be determined by interpolating between the rate for one and two
months) and all references (other than with respect to the Notes), such period
as the context requires.

 

“Interpolated Screen Rate” means the rate which results from interpolating on a
linear basis between (a) the applicable Screen Rate for the longest period (for
which that Screen Rate is available or can be obtained) which is less than the
Designated Maturity and (b) the applicable Screen Rate for the shortest period
(for which that Screen Rate is available or can be obtained) which exceeds the
Designated Maturity.

 

“Reuters Screen” means Reuters Page LIBOR01 (or such other page that may replace
that page on such service for the purpose of displaying comparable rates) as
reported by Bloomberg Financial Markets Commodities News as of 11:00 a.m.,
London time, on the Interest Determination Date.

 

 

C-1

 

 

EXHIBIT D

 

FORM OF NOTE OWNER CERTIFICATE

 

Wells Fargo Bank, National Association, as Trustee

9062 Old Annapolis Road

Columbia, Maryland 21045

Attn: CDO Trust Services – Golub Capital BDC CLO 2014 LLC

 

Wells Fargo Bank, National Association, as Collateral Administrator

9062 Old Annapolis Road

Columbia, Maryland 21045

Attn: CDO Trust Services – Golub Capital BDC CLO 2014 LLC

 

Golub Capital BDC CLO 2014 LLC
c/o Puglisi & Associates
850 Library Avenue
Suite 204
Newark, Delaware 19711

 

Re:Reports Prepared Pursuant to the Indenture, dated as of June 5, 2014, between
Golub Capital BDC CLO 2014 LLC and Wells Fargo Bank, National Association (the
“Indenture”)

 

Ladies and Gentlemen:

 

The undersigned hereby certifies that it is the beneficial owner of
U.S.$______________ in principal amount of the [Class A-1 Senior Secured
Floating Rate Notes due 2026 of Golub Capital BDC CLO 2014 LLC] [Class A-2
Senior Secured Floating Rate Notes due 2026 of Golub Capital BDC CLO 2014 LLC]
[Class B Senior Secured Floating Rate Notes due 2026 of Golub Capital BDC CLO
2014 LLC] [Class C Senior Secured Deferrable Floating Rate Notes due 2026 of
Golub Capital BDC CLO 2014 LLC] and hereby requests the Collateral Administrator
and the Trustee grant it access to or deliver to it, as applicable, and as and
when granted or delivered to any Holder or Noteholder the Indenture and all
reports required to be delivered to any Holder or Noteholder under the Indenture
or any Transaction Document. Capitalized terms used but not defined herein shall
have the meaning given them in the Indenture.

 

In consideration of the physical or electronic signature hereof by the
beneficial owner, the Issuer, the Trustee, the Collateral Manager, or their
respective agents may from time to time communicate or transmit to the
beneficial owner (a) information upon the request of the beneficial owner
pursuant to the Indenture and (b) other information or communications marked or
otherwise identified as confidential (collectively, but subject to the following
sentence, “Confidential Information”). Confidential Information relating to the
Issuer shall not include, however, any information that (i) was publicly known
or otherwise known to the beneficial owner prior to the time of such
communication or transmission; (ii) subsequently becomes publicly known through
no act or omission by the beneficial owner or any Person acting on behalf of
beneficial owner; (iii) otherwise is known or becomes known to the beneficial
owner other than (x) through disclosure by the Issuer or (y) to the knowledge of
the beneficial owner after reasonable inquiry, as a result of the breach of a
fiduciary duty to the Issuer or a contractual duty to the Issuer; or (iv) is
allowed to be treated as non-confidential by consent of the Issuer.

 

D-1

 

 

The beneficial owner will maintain the confidentiality of all Confidential
Information in accordance with procedures adopted by the beneficial owner in
good faith to protect Confidential Information of third parties delivered to the
beneficial owner; provided that the beneficial owner may deliver or disclose
Confidential Information to: (i) its directors, trustees, officers, employees,
agents, attorneys and affiliates who agree to hold confidential the Confidential
Information substantially in accordance with these terms and to the extent such
disclosure is reasonably required for the administration of the matters
contemplated hereby or the investment represented by the Notes; (ii) its legal
advisors, financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with these
terms and to the extent such disclosure is reasonably required for the matters
contemplated hereby or the investment represented by the Notes; (iii) any other
Holder, or any of the other parties to the Indenture, the Collateral Management
Agreement or the Collateral Administration Agreement; (iv) except for Specified
Obligor Information, any Person of the type that would be, to such Person’s
knowledge, permitted to acquire Notes in accordance with the requirements of
Section 2.5 of the Indenture to which such Person sells or offers to sell any
such Note or any part thereof; (v) except for Specified Obligor Information, any
other Person from which such former Person offers to purchase any security of
the Issuer; (vi) any federal or state or other regulatory, governmental or
judicial authority having jurisdiction over such Person; (vii) the National
Association of Insurance Commissioners or any similar organization, or any
nationally recognized rating agency that requires access to information about
the investment portfolio of such Person, reinsurers and liquidity and credit
providers that agree to hold confidential the Confidential Information
substantially in accordance with these provisions; (viii) Moody’s or S&P
(subject to Section 14.17 of the Indenture); (ix) any other Person with the
consent of the Issuer and the Collateral Manager; or (x) any other Person to
which such delivery or disclosure may be necessary or appropriate (A) to effect
compliance with any law, rule, regulation or order applicable to such Person,
(B) in response to any subpoena or other legal process (unless prohibited by
applicable law, rule, order or decree or other requirement having the force of
law), (C) in connection with any litigation to which such Person is a party
(unless prohibited by applicable law, rule, order or decree or other requirement
having the force of law) or (D) if an Event of Default has occurred and is
continuing, to the extent such Person may reasonably determine such delivery and
disclosure to be necessary or appropriate in the enforcement or for the
protection of the rights and remedies under the Notes or the Indenture. The
beneficial owner agrees that it shall use the Confidential Information for the
sole purpose of making an investment in the Notes or administering its
investment in the Notes; and that the Trustee and the Collateral Administrator
shall neither be required nor authorized to disclose to it any Confidential
Information in violation of these provisions. In the event of any required
disclosure of the Confidential Information by the beneficial owner, it hereby
agrees to use reasonable efforts to protect the confidentiality of the
Confidential Information.

 

Submission of this certificate bearing the beneficial owner’s physical or
electronic signature shall constitute effective delivery hereof. This
certificate shall be construed in accordance with, and this certificate and all
matters arising out of or relating in any way whatsoever (whether in contract,
tort or otherwise) to this certificate shall be governed by, the law of the
State of New York.

 

D-2

 

 

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed this ____ day of ____________, ______.

 

  [NAME OF BENEFICIAL OWNER]         By:       Name:     Title:  Authorized
Signatory

 

Tel.: _______________
Fax: _______________
Email: _____________



 

D-3

 

 

EXHIBIT E

 

FORM OF NRSRO CERTIFICATION

[Date]

 

Golub Capital BDC CLO 2014 LLC
c/o Puglisi & Associates
850 Library Avenue
Suite 204
Newark, Delaware 19711

 

Wells Fargo Bank, National Association, as Trustee

9062 Old Annapolis Road

Columbia, Maryland 21045

Attn: CDO Trust Services – Golub Capital BDC CLO 2014 LLC

 

Attention:Golub Capital BDC CLO 2014 LLC

 

In accordance with the requirements for obtaining certain information pursuant
to the Indenture, dated as of June 5, 2014 (the “Indenture”), by and between
Golub Capital BDC CLO 2014 LLC, as Issuer, and Wells Fargo Bank, National
Association (the “Trustee”), as Trustee, the undersigned hereby certifies and
agrees as follows:

 

1.    The undersigned, a Nationally Recognized Statistical Rating Organization,
has provided the Issuer with the appropriate certifications under Rule 17g-5(e)
as promulgated under the Exchange Act.

 

2.    The undersigned has access to the Issuer’s Website.

 

3.    The undersigned shall be deemed to have recertified to the provisions
herein each time it accesses the Issuer’s Website.

 

Capitalized terms used but not defined herein shall have the respective meanings
assigned thereto in the Indenture.

 

E-1

 

 

IN WITNESS WHEREOF, the undersigned has caused its name to be signed hereto by
its duly authorized signatory, as of the day and year written above.

 

  Nationally Recognized Statistical Rating Organization       Name:   Title:    
  Company:   Phone:   Email:

 

 

E-2

 

 

EXHIBIT F

 



 

F-1

 